Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 1 of 188


                         COMPOSITE EXHIBIT B TO
                       MOTION FOR RELIEF FROM STAY



        CREDIT AND SECURITY AGREEMENT DATED APRIL 26, 2019
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20         Entered 11/17/20 20:55:26   Page 2 of 188




                         CREDIT AND SECURITY AGREEMENT

                                  dated as of April 26, 2019

                                       by and among

                      EXAMINATION MANAGEMENT SERVICES, INC.

                               EMSI HOLDING COMPANY,

                                EMSI ACQUISITION, INC.

                       each as Borrower, and collectively as Borrowers,

                                             and

                              MIDCAP FINANCIAL TRUST,

                          as Administrative Agent and as a Lender,

                                             and

                              THE ADDITIONAL LENDERS

                         FROM TIME TO TIME PARTY HERETO




 CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26            Page 3 of 188



                                CREDIT AND SECURITY AGREEMENT

          THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
 restated or otherwise modified from time to time, the “Agreement”) is dated as of April 26, 2019 by and
 among EXAMINATION MANAGEMENT SERVICES, INC., a Nevada corporation, EMSI
 HOLDING COMPANY, a Delaware corporation, EMSI ACQUISITION, INC., a Delaware corporation
 and any additional borrower that may hereafter be added to this Agreement (each individually as a
 “Borrower”, and collectively as “Borrowers”), MIDCAP FINANCIAL TRUST, a Delaware statutory
 trust, individually as a Lender, and as Agent, and the financial institutions or other entities from time to
 time parties hereto, each as a Lender.

                                                  RECITALS

         Borrowers have requested that Lenders make available to Borrowers the financing facilities as
 described herein. Lenders are willing to extend such credit to Borrowers under the terms and conditions
 herein set forth.

                                                AGREEMENT

        NOW, THEREFORE, in consideration of the premises and the agreements, provisions and
 covenants herein contained, Borrowers, Lenders and Agent agree as follows:

                                        ARTICLE 1 - DEFINITIONS

         Section 1.1      Certain Defined Terms. The following terms have the following meanings:

         “Acceleration Event” means the occurrence of an Event of Default (a) in respect of which Agent
 has declared all or any portion of the Obligations to be immediately due and payable pursuant to
 Section 10.2, (b) pursuant to Section 10.1(a), and in respect of which Agent has suspended or terminated
 the Revolving Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to either Section 10.1(e)
 and/or Section 10.1(f).

         “Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and any other
 obligor in respect of an Account.

          “Accounts” means, collectively, (a) any right to payment of a monetary obligation, whether or not
 earned by performance, (b) without duplication, any “account” (as defined in the UCC), any accounts
 receivable (whether in the form of payments for services rendered or goods sold, rents, license fees or
 otherwise), any “health-care-insurance receivables” (as defined in the UCC), any “payment intangibles” (as
 defined in the UCC) and all other rights to payment and/or reimbursement of every kind and description,
 whether or not earned by performance, (c) all accounts, “general intangibles” (as defined in the UCC),
 Intellectual Property, rights, remedies, Guarantees, “supporting obligations” (as defined in the UCC),
 “letter-of-credit rights” (as defined in the UCC) and security interests in respect of the foregoing and (d) all
 proceeds of any of the foregoing.

         “Acquisition” has the meaning set forth in the definition of “Permitted Acquisition”.

         “Acquisition Consideration” has the meaning set forth in the definition of “Permitted
 Acquisition”.




 CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26            Page 4 of 188



         “Agent” means MCF, in its capacity as administrative agent for itself and for Lenders hereunder,
 as such capacity is established in, and subject to the provisions of, Article 11, and the successors and assigns
 of MCF in such capacity.

          “Affiliate” means, with respect to any Person, (a) any Person that directly or indirectly controls
 such Person, (b) any Person which is controlled by or is under common control with such controlling
 Person, and (c) each of such Person’s (other than, with respect to any Lender, any Lender’s) officers or
 directors (or Persons functioning in substantially similar roles) and the spouses, parents, descendants and
 siblings of such officers, directors or other Persons. As used in this definition, the term “control” of a
 Person means the possession, directly or indirectly, of the power to vote five percent (5%) or more of any
 class of voting securities of such Person or to direct or cause the direction of the management or policies of
 a Person, whether through the ownership of voting securities, by contract or otherwise.

         “Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering, including,
 without limitation, Executive Order No. 13224 (effective September 24, 2001), the USA PATRIOT Act,
 the Laws comprising or implementing the Bank Secrecy Act, and the Laws administered by OFAC.

         “Applicable Margin” means (a) with respect to Revolving Loans and all other Obligations (other
 than Term Loans) three and three quarters of one percent (3.75%) and (b) with respect to any Term Loan,
 six and ninety-five-one hundredths of one percent (6.95%).

          “Asset Disposition” means any sale, lease, license, transfer, assignment or other consensual
 disposition by any Credit Party of any asset.

        “Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”, as the same
 may be amended, modified or supplemented from time to time, and any successor statute thereto.

          “Base LIBOR Rate” means, for each Interest Period, the rate per annum, determined by Agent in
 accordance with its customary procedures, and utilizing such electronic or other quotation sources as it
 considers appropriate (rounded upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
 deposits (for delivery on the first day of such Interest Period or, if such day is not a Business Day on the
 preceding Business Day) in the amount of $1,000,000 are offered to major banks in the London interbank
 market on or about 11:00 a.m. (Eastern time) two (2) Business Days prior to the commencement of such
 Interest Period, for a term comparable to such Interest Period, which determination shall be conclusive in
 the absence of manifest error.

          “Base Rate” means the per annum rate of interest announced, from time to time, within Wells
 Fargo at its principal office in San Francisco as its “prime rate,” with the understanding that the “prime
 rate” is one of Wells Fargo’s base rates (not necessarily the lowest of such rates) and serves as the basis
 upon which effective rates of interest are calculated for those loans making reference thereto and is
 evidenced by the recording thereof after its announcement in such internal publications as Wells Fargo may
 designate; provided, however, that Agent may, upon prior written notice to Borrower, choose a reasonably
 comparable index or source to use as the basis for the Base Rate.

          “Blocked Person” means any Person: (a) listed in the annex to, or is otherwise subject to the
 provisions of, Executive Order No. 13224, (b) owned or controlled by, or acting for or on behalf of, any
 Person that is listed in the annex to, or is otherwise subject to the provisions of, Executive Order No. 13224,
 (c) with which any Lender is prohibited from dealing or otherwise engaging in any transaction by any Anti-
 Terrorism Law, (d) that commits, threatens or conspires to commit or supports “terrorism” as defined in
 Executive Order No. 13224, or (e) that is named a “specially designated national” or “blocked person” on



                                                        2
 CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                 Entered 11/17/20 20:55:26           Page 5 of 188



 the most current list published by OFAC or other similar list or is named as a “listed person” or “listed
 entity” on other lists made under any Anti-Terrorism Law.

         “BOD Fees” has the meaning set forth in the Compliance Certificate.

       “Borrower” and “Borrowers” mean the entity(ies) described in the first paragraph of this
 Agreement and each of their successors and permitted assigns.

        “Borrower Representative” means EMSI, in its capacity as Borrower Representative pursuant to
 the provisions of Section 2.9, or any successor Borrower Representative selected by Borrowers and
 approved by Agent.

         “Borrowing Base” means:

                 (a)     the product of (i) eighty-five percent (85%) multiplied by (ii) the aggregate net
 amount at such time of the Eligible Accounts; minus

                 (b)      the amount of any reserves and/or adjustments provided for in this Agreement.

       “Borrowing Base Certificate” means a certificate, duly executed by a Responsible Officer of
 Borrower Representative, appropriately completed and substantially in the form of Exhibit C hereto.

         “Business Day” means any day except a Saturday, Sunday or other day on which either the New
 York Stock Exchange is closed, or on which commercial banks in Washington, DC and New York City are
 authorized by law to close.

         “CERCLA” means the Comprehensive Environmental Response, Compensation and Liability Act
 of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended from time to time.

           “Change in Control” means any of the following: (a) any change in the legal or beneficial
 ownership of the capital stock, partnership interests or membership interests, or in the capital structure,
 organizational documents or governing documents, of the applicable Person; (b) any pledge, assignment or
 hypothecation of or Lien or encumbrance on any of the legal or beneficial equity interests in the applicable
 Person; (c) any change in the legal or beneficial ownership or control of the outstanding voting equity
 interests of the applicable Person necessary at all times to elect a majority of the board of directors (or
 similar governing body) of each such Person and to direct the management policies and decisions of such
 Person; (d) the applicable Person shall cease to, directly or indirectly, own and control one hundred percent
 (100%) of each class of the outstanding equity interests of each Subsidiary of such Person; and (e) the
 occurrence of any “Change of Control”, “Change in Control” or terms of similar import under any document
 or instrument governing or relating to Debt of or equity in such Person.

         “Closing Date” means the date of this Agreement.

         “Code” means the Internal Revenue Code of 1986, as amended from time to time.

         “Collateral” means all property, now existing or hereafter acquired, mortgaged or pledged to, or
 purported to be subjected to a Lien in favor of, Agent, for the benefit of Agent and Lenders, pursuant to this
 Agreement and the Security Documents, including, without limitation, all of the property described in
 Schedule 9.1 hereto.

         “Commitment Annex” means Annex A to this Agreement.


                                                       3
 CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26            Page 6 of 188



         “Commitment Expiry Date” means the date that is three (3) years following the Closing Date.

        “Compliance Certificate” means a certificate, duly executed by a Responsible Officer of Borrower
 Representative, appropriately completed and substantially in the form of Exhibit B hereto.

         “Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of which would be
 consolidated with those of Parent (or any other Person, as the context may require hereunder) in its
 consolidated financial statements if such statements were prepared as of such date.

          “Contingent Obligation” means, with respect to any Person, any direct or indirect liability of such
 Person: (a) with respect to any Debt of another Person (a “Third Party Obligation”) if the purpose or
 intent of such Person incurring such liability, or the effect thereof, is to provide assurance to the obligee of
 such Third Party Obligation that such Third Party Obligation will be paid or discharged, or that any
 agreement relating thereto will be complied with, or that any holder of such Third Party Obligation will be
 protected, in whole or in part, against loss with respect thereto; (b) with respect to any undrawn portion of
 any letter of credit issued for the account of such Person or as to which such Person is otherwise liable for
 the reimbursement of any drawing; (c) reserved; (d) to make take-or-pay or similar payments if required
 regardless of nonperformance by any other party or parties to an agreement; or (e) for any obligations of
 another Person pursuant to any Guarantee or pursuant to any agreement to purchase, repurchase or
 otherwise acquire any obligation or any property constituting security therefor, to provide funds for the
 payment or discharge of such obligation or to preserve the solvency, financial condition or level of income
 of another Person. The amount of any Contingent Obligation shall be equal to the amount of the obligation
 so Guaranteed or otherwise supported or, if not a fixed and determinable amount, the maximum amount so
 Guaranteed or otherwise supported.

         “Controlled Group” means all members of any group of corporations and all members of a group
 of trades or businesses (whether or not incorporated) under common control which, together with any
 Borrower, are treated as a single employer under Section 414(b), or (c) of the Code, or solely for purposes
 of Section 412 of the Code, Section 414 (m) or (o) of the Code or Section 4001(b) of ERISA.

          “Credit Exposure” means, at any time, any portion of the Revolving Loan Commitment, the Term
 Loan Commitment and of any other Obligations that remains outstanding, or any Reimbursement
 Obligation that remains unpaid or any Letter of Credit or Support Agreement not supported with cash
 collateral required by this Agreement that remains outstanding; provided, however, that no Credit Exposure
 shall be deemed to exist solely due to the existence of contingent indemnification liability, absent the
 assertion of a claim, or the known existence of a claim reasonably likely to be asserted, with respect thereto.

          “Credit Party” means any Guarantor under a Guarantee of the Obligations or any part thereof, any
 Borrower and any other Person (other than Agent, a Lender or a participant of a Lender), whether now
 existing or hereafter acquired or formed, that becomes obligated as a borrower, guarantor, surety,
 indemnitor, pledgor, assignor or other obligor under any Financing Document; and “Credit Parties” means
 all such Persons, collectively.

           “Debt” of a Person means at any date, without duplication, (a) all obligations of such Person for
 borrowed money, (b) all obligations of such Person evidenced by bonds, debentures, notes or other similar
 instruments, (c) all obligations of such Person to pay the deferred purchase price of property or services,
 except trade accounts payable arising and paid on a timely basis and in the Ordinary Course of Business,
 (d) all capital leases of such Person, (e) all non-contingent obligations of such Person to reimburse any bank
 or other Person in respect of amounts paid under a letter of credit, banker’s acceptance or similar instrument,
 (f) all equity securities of such Person subject to repurchase or redemption other than at the sole option of
 such Person, (g) all obligations secured by a Lien on any asset of such Person, whether or not such


                                                        4
 CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26            Page 7 of 188



 obligation is otherwise an obligation of such Person, (h) “earnouts”, purchase price adjustments, profit
 sharing arrangements, deferred purchase money amounts and similar payment obligations or continuing
 obligations of any nature of such Person arising out of purchase and sale contracts, (i) all Debt of others
 Guaranteed by such Person, (j) off-balance sheet liabilities and/or Pension Plan or Multiemployer Plan
 liabilities of such Person, (k) obligations arising under non-compete agreements, and (l) obligations arising
 under bonus, deferred compensation, incentive compensation or similar arrangements, other than those
 arising in the Ordinary Course of Business. Without duplication of any of the foregoing, Debt of Borrowers
 shall include any and all Loans and Letter of Credit Liabilities.

         “Default” means any condition or event which with the giving of notice or lapse of time or both
 would, unless cured or waived, become an Event of Default.

         “Deposit Account” means a “deposit account” (as defined in Article 9 of the UCC), an investment
 account, or other account in which funds are held or invested for credit to or for the benefit of any Borrower.

          “Deposit Account Control Agreement” means an agreement, in form and substance satisfactory
 to Agent, among Agent, any Borrower and each financial institution in which such Borrower maintains a
 Deposit Account, which agreement provides that (a) such financial institution shall comply with
 instructions originated by Agent directing disposition of the funds in such Deposit Account without further
 consent by the applicable Borrower, and (b) such financial institution shall agree that it shall have no Lien
 on, or right of setoff or recoupment against, such Deposit Account or the contents thereof, other than in
 respect of usual and customary service fees and returned items for which Agent has been given value, in
 each such case expressly consented to by Agent, and containing such other terms and conditions as Agent
 may require, including as to any such agreement pertaining to any Lockbox Account, providing that such
 financial institution shall wire, or otherwise transfer, in immediately available funds, on a daily basis to the
 Payment Account all funds received or deposited into such Lockbox or Lockbox Account.

         “Disqualified Equity Interests” shall mean any equity interest that by its terms (or by the terms
 of any security or other equity interests into which it is convertible or for which it is exchangeable) or upon
 the happening of any event or condition (a) matures or is mandatorily redeemable pursuant to a sinking
 fund obligation or otherwise (except as a result of a change of control or asset sale so long as any rights of
 the holders thereof upon the occurrence of a change of control or asset sale event shall be subject to the
 prior repayment in full of the Loans and all other obligations that are accrued and payable and the
 termination of the Commitments), (b) is redeemable at the option of the holder thereof, in whole or in part,
 (c) provides for the scheduled payments of dividends in cash, or (d) is or becomes convertible into or
 exchangeable for Debt or any other equity interests that would constitute Disqualified Equity Interests in
 each case prior to the date that is 180 days after the Termination Date.

           “Distribution” means as to any Person (a) any dividend or other distribution (whether in cash,
 securities or other property) on any equity interest in such Person (except those payable solely in its equity
 interests of the same class), (b) any payment by such Person on account of (i) the purchase, redemption,
 retirement, defeasance, surrender, cancellation, termination or acquisition of any equity interests in such
 Person or any claim respecting the purchase or sale of any equity interest in such Person, or (ii) any option,
 warrant or other right to acquire any equity interests in such Person, (c) any management fees, salaries or
 other fees or compensation to any Person holding an equity interest in a Borrower or a Subsidiary of a
 Borrower (other than reasonable and customary (i) payments of salaries and bonuses to individuals,
 (ii) directors fees, and (iii) advances and reimbursements to employees or directors, all in the Ordinary
 Course of Business), an Affiliate of a Borrower or an Affiliate of any Subsidiary of a Borrower, (d) any
 lease or rental payments to an Affiliate or Subsidiary of a Borrower, or (e) repayments of or debt service
 on loans or other indebtedness held by any Person holding an equity interest in a Borrower or a Subsidiary



                                                        5
 CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26            Page 8 of 188



 of a Borrower, an Affiliate of a Borrower or an Affiliate of any Subsidiary of a Borrower unless permitted
 under and made pursuant to a Subordination Agreement applicable to such loans or other indebtedness.

         “Dollars” or “$” means the lawful currency of the United States of America.

          “Eligible Account” means, subject to the criteria below, an account receivable of a Borrower,
 which was generated in the Ordinary Course of Business, which was generated originally in the name of a
 Borrower and not acquired via assignment or otherwise, and which Agent, in its good faith credit judgment
 and discretion, deems to be an Eligible Account. The net amount of an Eligible Account at any time shall
 be (a) the face amount of such Eligible Account as originally billed minus all cash collections and other
 proceeds of such Account received from or on behalf of the Account Debtor thereunder as of such date and
 any and all returns, rebates, discounts (which may, at Agent’s option, be calculated on shortest terms),
 credits, allowances or excise Taxes of any nature at any time issued, owing, claimed by Account Debtors,
 granted, outstanding or payable in connection with such Accounts at such time, and (b) adjusted by applying
 percentages (known as “liquidity factors”) by payor and/or payor class based upon the applicable
 Borrower’s actual recent collection history for each such payor and/or payor class in a manner consistent
 with Agent’s underwriting practices and procedures. Such liquidity factors may be adjusted by Agent from
 time to time as warranted by Agent’s underwriting practices and procedures and using Agent’s good faith
 credit judgment. Without limiting the generality of the foregoing, no Account shall be an Eligible Account
 if:

                 (a)     the Account remains unpaid more than one hundred and twenty-five (125) days
 past the claim or invoice date (but in no event more than one hundred fifty-five (155) days after the
 applicable goods or services have been rendered or delivered);

                 (b)      the Account is subject to any defense, set-off, recoupment, counterclaim,
 deduction, discount, credit, chargeback, freight claim, allowance, or adjustment of any kind (but only to the
 extent of such defense, set-off, recoupment, counterclaim, deduction, discount, credit, chargeback, freight
 claim, allowance, or adjustment), or the applicable Borrower is not able to bring suit or otherwise enforce
 its remedies against the Account Debtor through judicial process;

                  (c)     if the Account arises from the sale of goods, any part of any goods the sale of which
 has given rise to the Account has been returned, rejected, lost, or damaged (but only to the extent that such
 goods have been so returned, rejected, lost or damaged);

                   (d)      if the Account arises from the sale of goods, the sale was not an absolute, bona fide
 sale, or the sale was made on consignment or on approval or on a sale-or-return or bill-and-hold or progress
 billing basis, or the sale was made subject to any other repurchase or return agreement, or the goods have
 not been shipped to the Account Debtor or its designee or the sale was not made in compliance with
 applicable Laws;

                  (e)     if the Account arises from the performance of services, the services have not
 actually been performed or the services were undertaken in violation of any Law or the Account represents
 a progress billing for which services have not been fully and completely rendered;

                  (f)     the Account is subject to a Lien other than liens in favor of Agent (provided that,
 (i) in the event the Account is subject to a judgment Lien, so long as Agent has received satisfactory
 evidence that enforcement of the judgment Lien has been effectively stayed, with respect to such Account
 and all other Accounts proposed to be included in the Borrowing Base, collectively, only the aggregate
 amount of Accounts equal to the Dollar amount of the judgment Lien shall be ineligible and (ii) in the event
 the Account is subject to a tax Lien (other than Liens for Taxes not yet due and payable), with respect to


                                                        6
 CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                Entered 11/17/20 20:55:26           Page 9 of 188



 such Account and all other Accounts proposed to be included in the Borrowing Base, collectively, only the
 aggregate amount of Accounts equal to the Dollar amount of the tax Lien shall be ineligible), or Agent does
 not have a first priority, perfected Lien on such Account;

                 (g)   the Account is evidenced by Chattel Paper or an Instrument of any kind, or has
 been reduced to judgment, unless such Chattel Paper or Instrument has been delivered to Agent;

                (h)     the Account Debtor is an Affiliate or Subsidiary of a Credit Party, or if the Account
 Debtor holds any Debt of a Credit Party;

                (i)     more than fifty percent (50%) of the aggregate balance of all Accounts owing from
 the Account Debtor obligated on the Account are ineligible under subclause (a) above (in which case all
 Accounts from such Account Debtor shall be ineligible);

                 (j)      reserved;

                   (k)    the total unpaid Accounts of the Account Debtor obligated on the Account exceed
 twenty percent (20%) (other than with respect to Accounts owing from Genzyme Corporation, which shall
 be thirty-five percent (35%)) of the net amount of all Eligible Accounts owing from all Account Debtors
 (but only the amount of the Accounts of such Account Debtor exceeding such twenty percent (20%) (or,
 solely in the case of Accounts owing from Genzyme Corporation, thirty-five percent (35%)) limitation shall
 be considered ineligible);

                  (l)    any covenant, representation or warranty contained in the Financing Documents
 with respect to such Account has been breached in any respect;

                  (m)      the Account is unbilled for more than forty (40) days after the applicable goods or
 services have been rendered or delivered or has not been invoiced to the Account Debtor within such time
 period in accordance with the procedures and requirements of the applicable Account Debtor; provided,
 however, that Accounts that are unbilled or not invoiced shall be properly recorded on Borrowers’
 accounting systems at all times; and provided, further, for the avoidance of doubt, that Accounts that are
 unbilled for forty (40) or fewer days from the date the applicable goods or services have been rendered or
 delivered shall not be ineligible pursuant to this clause (m);

                 (n)      the Account is an obligation of a Governmental Account Debtor, unless Agent has
 agreed to the contrary in writing and Agent has received from the Account Debtor the acknowledgement
 of Agent’s notice of assignment of such obligation pursuant to this Agreement;

                   (o)    the Account is an obligation of an Account Debtor that has suspended business,
 made a general assignment for the benefit of creditors, is unable to pay its debts as they become due or as
 to which a petition has been filed (voluntary or involuntary) under any law relating to bankruptcy,
 insolvency, reorganization or relief of debtors, or the Account is an Account as to which any facts, events
 or occurrences exist which could reasonably be expected to impair the validity, enforceability or
 collectability of such Account or reduce the amount payable or delay payment thereunder;

                 (p)      the Account Debtor has its principal place of business or executive office outside
 the United States;

                 (q)      the Account is payable in a currency other than United States dollars;

                 (r)      the Account Debtor is an individual;


                                                      7
 CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                 Entered 11/17/20 20:55:26           Page 10 of 188



                  (s)      the Borrower owning such Account has not signed and delivered to Agent notices,
  in the form requested by Agent, directing the Account Debtors to make payment to the applicable Lockbox
  Account;

                  (t)      the Account includes late charges or finance charges (but only such portion of the
  Account shall be ineligible);

                   (u)      the Account arises out of the sale of any Inventory upon which any other Person
  holds, claims or asserts a Lien;

                  (v)      the Account is owed to a Target or arises from the operations of a business acquired
  in a Permitted Acquisition, if Agent has not completed an initial field examination with respect thereto; or

                 (w)    the Account or Account Debtor fails to meet such other specifications and
  requirements which may from time to time be established by Agent in its good faith credit judgment and
  discretion.

          “EMSI” means Examination Management Services, Inc.

          “EMSI Acquisition” means EMSI Acquisition, Inc.

          “EMSI Equity” means EMSI Equity, LLC.

          “EMSI Holding” means EMSI Holding Company.

            “Environmental Laws” means any applicable Laws pertaining to the protection of the
  environment and natural resources, pollution, and protection of human health and safety from exposure to
  Hazardous Materials (including any environmental clean-up statutes and all implementing regulations
  adopted by any Governmental Authority related thereto) and any Law concerning the storage or disposal
  of medical waste) that apply to any Borrower and relate to Hazardous Materials, including, without
  limitation, the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
  U.S.C. § 9601 et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.),
  the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Hazardous Materials Transportation
  Act (49 U.S.C. § 5101 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide,
  Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community Right-
  to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.)
  (as it relates to exposure to Hazardous Materials), the Residential Lead-Based Paint Hazard Reduction Act
  (42 U.S.C. § 4851 et seq.) and any analogous state or local laws, any amendments thereto, and the
  regulations promulgated pursuant to said laws, together with all amendments from time to time to any of
  the foregoing and governing judicial interpretations thereof.

          “Environmental Liens” means all Liens imposed pursuant to any Environmental Law, whether
  due to any act or omission of any Borrower or any other Person.

           “ERISA” means the Employee Retirement Income Security Act of 1974, as the same may be
  amended, modified or supplemented from time to time, and any successor statute thereto, and any and all
  rules or regulations promulgated from time to time thereunder.

           “ERISA Plan” means any “employee benefit plan”, as such term is defined in Section 3(3) of
  ERISA (other than a Multiemployer Plan), which any Borrower maintains, sponsors or contributes to, or,
  in the case of an employee benefit plan which is subject to Section 412 of the Code or Title IV of ERISA,


                                                       8
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                    Entered 11/17/20 20:55:26             Page 11 of 188



  to which any Borrower or any member of the Controlled Group has any liability, including any liability by
  reason of having been a substantial employer within the meaning of Section 4063 of ERISA at any time
  during the preceding five (5) years, or by reason of being deemed to be a contributing sponsor under
  Section 4069 of ERISA.

          “Event of Default” has the meaning set forth in Section 10.1.

          “Excluded Account” has the meaning set forth in Section 5.14.

          “Excluded Collateral” has the meaning set forth on Schedule 9.1.

           “Excluded Taxes” means any of the following Taxes imposed on or with respect to Agent, any
  Lender or any other recipient of any payment to be made by or on behalf of any obligation of Credit Parties
  hereunder or the Obligations or required to be withheld or deducted from a payment to Agent, such Lender
  or such recipient (including any interest and penalties thereon): (a) Taxes to the extent imposed on or
  measured by Agent’s, any Lender’s or such recipient’s net income (however denominated), branch profits
  Taxes, and franchise Taxes and similar Taxes, in each case, (i) imposed by the jurisdiction (or any political
  subdivision thereof) under which Agent, such Lender or such recipient is organized, has its principal office
  or conducts business with respect to entering into any of the Financing Documents or taking any action
  thereunder or (ii) that are Other Connection Taxes; (b) in the case of a Lender, United States withholding
  Taxes imposed on amounts payable to or for the account of such Lender with respect to an applicable
  interest in the Loans pursuant to a Law in effect on the date on which (i) such Lender becomes a party to
  this Agreement other than as a result of an assignment requested by a Credit Party under the terms hereof
  or (ii) such Lender changes its lending office for funding its Loan, except in each case to the extent that,
  pursuant to Section 2.8, amounts with respect to such Taxes were payable either to such Lender’s assignor
  immediately before such Lender acquired the applicable interest in a Loan, Letter of Credit, Revolving
  Loan Commitment or Term Loan Commitment or to such Lender immediately before it changed its lending
  office; (c) Taxes attributable to such Lender’s failure to comply with Section 2.8(c); and (d) any U.S. federal
  withholding taxes imposed in respect of a Lender under FATCA.

           “Extraordinary Receipts” means any cash or Cash Equivalents received by or paid to or for the
  account of any Credit Party or any Subsidiary not in the Ordinary Course of Business (and not consisting
  of proceeds described in any of clauses (i), (iii) and/or (iv) of Section 2.1(a)(ii)(B)), in respect of (a) pension
  plan reversions, (b) reserved, (c) litigation proceeds, (d) purchase price and other monetary adjustments
  made pursuant to any acquisition documents (including, without limitation, any Transaction Document)
  and/or indemnification payments made pursuant to any acquisition document (including, without limitation,
  any Transaction Document), excluding any payments received by any Credit Party or any Subsidiary on
  account of any post-closing working capital adjustment made pursuant to a related purchase agreement, and
  (e) other indemnification payments; provided, however, that an Extraordinary Receipt shall not include cash
  proceeds from proceeds of indemnity payments to the extent that such proceeds, awards or payments are
  received by any Credit Party or any Subsidiary in respect of any third party claim against such Person and
  applied to pay (or to reimburse such Credit Party or Subsidiary for its prior payment of) such claim and the
  costs and expenses of such Person with respect thereto.

          “FATCA” means Sections 1471 through 1474 of the Code as of the date of this Agreement (or any
  amended or successor version that is substantively comparable and not materially more onerous to comply
  with), any current or future Treasury regulations or official interpretations thereof and any agreement
  entered into pursuant to the implementation of Section 1471(b)(1) of the Code, and any intergovernmental
  agreement or treaty between the United States Internal Revenue Service, the U.S. Government and any
  governmental or taxation authority under any other jurisdiction which agreement’s principal purposes deals
  with the implement such sections of the Code.

                                                          9
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 12 of 188



          “Fee Letter” means that certain letter agreement between Agent and Borrower relating to fees
  payable to Agent, for its own account, in connection with the execution of this Agreement.

           “Financing Documents” means this Agreement, any Notes, the Security Documents, the Fee
  Letter, any subordination or intercreditor agreement pursuant to which any Debt and/or any Liens securing
  such Debt is subordinated to all or any portion of the Obligations and all other documents, instruments and
  agreements related to the Obligations and heretofore executed, executed concurrently herewith or executed
  at any time and from time to time hereafter, as any or all of the same may be amended, supplemented,
  restated or otherwise modified from time to time.

          “GAAP” means generally accepted accounting principles set forth from time to time in the opinions
  and pronouncements of the Accounting Principles Board and the American Institute of Certified Public
  Accountants and statements and pronouncements of the Financial Accounting Standards Board (or agencies
  with similar functions of comparable stature and authority within the United States accounting profession),
  which are applicable to the circumstances as of the date of determination.

          “General Intangible” means any “general intangible” as defined in Article 9 of the UCC, and any
  personal property, including things in action, other than accounts, chattel paper, commercial tort claims,
  deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of
  credit, money, and oil, gas or other minerals before extraction, but including payment intangibles and
  software.

          “Governmental Account Debtor” means any Account Debtor that is a Governmental Authority.

          “Governmental Authority” means any nation or government, any state, local or other political
  subdivision thereof, and any agency, department or Person exercising executive, legislative, judicial,
  regulatory or administrative functions of or pertaining to government and any corporation or other Person
  owned or controlled (through stock or capital ownership or otherwise) by any of the foregoing, whether
  domestic or foreign.

           “Guarantee” by any Person means any obligation, contingent or otherwise, of such Person directly
  or indirectly guaranteeing any Debt or other obligation of any other Person and, without limiting the
  generality of the foregoing, any obligation, direct or indirect, contingent or otherwise, of such Person (a) to
  purchase or pay (or advance or supply funds for the purchase or payment of) such Debt or other obligation
  (whether arising by virtue of partnership arrangements, by agreement to keep-well, to purchase assets,
  goods, securities or services, to take-or-pay, or to maintain financial statement conditions or otherwise), or
  (b) entered into for the purpose of assuring in any other manner the obligee of such Debt or other obligation
  of the payment thereof or to protect such obligee against loss in respect thereof (in whole or in part),
  provided, however, that the term Guarantee shall not include endorsements for collection or deposit in the
  Ordinary Course of Business. The term “Guarantee” used as a verb has a corresponding meaning.

          “Guarantor” means any Credit Party that has executed or delivered, or shall in the future execute
  or deliver, any Guarantee of any portion of the Obligations.

           “Hazardous Materials” means material or substance defined as a “hazardous substance,”
  “hazardous material,” “hazardous waste,” “toxic substance,” “toxic pollutant,” “contaminant,” “pollutant”
  or other words of similar import under any Environmental Law due to its dangerous or deleterious properties
  or characteristics, including: (a) any “hazardous substance” defined as such in (or for purposes of)
  CERCLA, or any so-called “superfund” or “superlien” Law, including any governing judicial interpretation
  thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A. § 9601(33); (c) any material now
  defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (d) any petroleum or petroleum by-products,


                                                        10
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 13 of 188



  including crude oil or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural gas, or
  synthetic gas usable for fuel; (f) any “hazardous chemical” as defined pursuant to 29 C.F.R. Part 1910;
  (g) any toxic or harmful substances, wastes, materials, pollutants or contaminants (including, without
  limitation, asbestos, polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive materials,
  infectious substances, materials containing lead-based paint or raw materials which include hazardous
  constituents); and (h) any other toxic substance or contaminant that is subject to any Environmental Laws
  or other past or present requirement of any Governmental Authority due to its dangerous or deleterious
  properties or characteristics.

          “Hazardous Materials Contamination” means contamination (whether now existing or hereafter
  occurring) of the improvements, buildings, facilities, personalty, soil, groundwater, air or other
  environmental media on or of the relevant property by Hazardous Materials, or any derivatives thereof, or
  on or of any other property as a result of Hazardous Materials, or any derivatives thereof, generated on,
  emanating from or disposed of in connection with the relevant property.

           “HIPAA” means the Health Insurance Portability and Accountability Act of 1996, as the same may
  be amended, modified or supplemented from time to time, and any successor statute thereto, and any and
  all rules or regulations promulgated from time to time thereunder.

           “HIPAA Compliant” shall mean that the applicable Person is in material compliance with each of
  the applicable requirements of the so-called “Administrative Simplification” provisions of HIPAA, and is
  not and, as of the date of this Agreement, has no reason to believe that it will become the subject of any
  civil or criminal penalty, process, claim, action or proceeding, or any administrative or other regulatory
  review, survey, process or proceeding (other than routine surveys or reviews conducted by any government
  health plan or other accreditation entity) that could result in any of the foregoing or that could reasonably
  be expected to have a Material Adverse Effect on such Person’s business, operations, assets, properties or
  condition (financial or otherwise), in connection with any actual violation by such Person of the provisions
  of HIPAA.

          “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with respect to
  any payment made by or on account of any obligation of Borrowers or any other Credit Party under any
  Financing Documents and (b) to the extent not otherwise described in (a), Other Taxes.

          “Instrument” means “instrument”, as defined in Article 9 of the UCC.

          “Intellectual Property” means, with respect to any Person, all patents, patent applications and like
  protections, including improvements divisions, continuation, renewals, reissues, extensions and
  continuations in part of the same, trademarks, trade names, trade styles, trade dress, service marks, logos
  and other business identifiers and, to the extent permitted under applicable Laws, any applications therefor,
  whether registered or not, and the goodwill of the business of such Person connected with and symbolized
  thereby, copyright rights, copyright applications, copyright registrations and like protections in each work
  of authorship and derivative works, whether published or unpublished, technology, know-how and
  processes, operating manuals, trade secrets, computer hardware and software, rights to unpatented
  inventions and all applications and licenses therefor, used in or necessary for the conduct of business by
  such Person and all claims for damages by way of any past, present or future infringement of any of the
  foregoing.

          “Interest Period” means a 3-month period commencing on the first day of each calendar month.
  For purposes of clarity, an Interest Period may commence prior to the Closing Date.

          “Inventory” means “inventory” as defined in Article 9 of the UCC.


                                                       11
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 14 of 188



           “Investment” means any investment in any Person, whether by means of acquiring (whether for
  cash, property, services, securities or otherwise), making or holding Debt, securities, capital contributions,
  loans, time deposits, advances, Guarantees or otherwise. The amount of any Investment shall be the original
  cost of such Investment plus the cost of all additions thereto, without any adjustments for increases or
  decreases in value, or write-ups, write-downs or write-offs with respect thereto.

           “Laws” means any and all federal, state, provincial, territorial, local and foreign statutes, laws,
  judicial decisions, regulations, ordinances, rules, judgments, orders, decrees, codes, injunctions, permits,
  and legally binding governmental agreements and governmental restrictions, whether now or hereafter in
  effect, which are applicable to any Credit Party in any particular circumstance.

           “LC Issuer” means one or more banks, trust companies or other Persons in each case expressly
  identified by Agent from time to time, in its sole discretion, as an LC Issuer for purposes of issuing one or
  more Letters of Credit hereunder. Without limitation of Agent’s discretion to identify any Person as an LC
  Issuer, no Person shall be designated as an LC Issuer unless such Person maintains reporting systems
  acceptable to Agent with respect to letter of credit exposure and agrees to provide regular reporting to Agent
  satisfactory to it with respect to such exposure.

           “Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each other Person party
  hereto in its capacity as a lender hereunder, (c) each other Person that becomes a party hereto as Lender
  pursuant to Section 11.17, and (d) the respective successors of all of the foregoing, and “Lenders” means
  all of the foregoing.

          “Lender Letter of Credit” means a Letter of Credit issued by an LC Issuer that is also, at the time
  of issuance of such Letter of Credit, a Lender.

           “Letter of Credit” means a standby letter of credit issued for the account of any Borrower by an
  LC Issuer which expires by its terms within one year after the date of issuance and in any event at least
  thirty (30) days prior to the Commitment Expiry Date. Notwithstanding the foregoing, a Letter of Credit
  may provide for automatic extensions of its expiry date for one or more successive one (1) year periods,
  provided, however, that the LC Issuer that issued such Letter of Credit has the right to terminate such Letter
  of Credit on each such annual expiration date and no renewal term may extend the term of the Letter of
  Credit to a date that is later than the thirtieth (30th) day prior to the Commitment Expiry Date. Each Letter
  of Credit shall be either a Lender Letter of Credit or a Supported Letter of Credit.

          “Letter of Credit Liabilities” means, at any time of calculation, the sum of (a) without duplication,
  the amount then available for drawing under all outstanding Lender Letters of Credit and all Supported
  Letters of Credit, in each case without regard to whether any conditions to drawing thereunder can then be
  met, plus (b) without duplication, the aggregate unpaid amount of all reimbursement obligations in respect
  of previous drawings made under all such Lender Letters of Credit and Supported Letters of Credit.

           “LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the greater of (a) one-
  half of one percent (0.50%) and (b) the rate determined by Agent (rounded upwards, if necessary, to the
  next 1/100th%) by dividing (i) the Base LIBOR Rate for the Interest Period, by (ii) the sum of one minus
  the daily average during such Interest Period of the aggregate maximum reserve requirement (expressed as
  a decimal) then imposed under Regulation D of the Board of Governors of the Federal Reserve System (or
  any successor thereto) for “Eurocurrency Liabilities” (as defined therein).

          “Lien” means, with respect to any asset, any mortgage, lien, pledge, charge, security interest or
  encumbrance of any kind, in respect of such asset. For the purposes of this Agreement and the other
  Financing Documents, any Borrower or any Subsidiary shall be deemed to own subject to a Lien any asset


                                                       12
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 15 of 188



  which it has acquired or holds subject to the interest of a vendor or lessor under any conditional sale
  agreement, capital lease or other title retention agreement relating to such asset.

           “Liquidity” means, on any date of determination, the sum of (x) the aggregate Qualified Cash and
  (y) the Revolving Loan Availability, in each case as of the date of determination.

        “Litigation” means any action, suit or proceeding before any court, mediator, arbitrator or
  Governmental Authority.

          “Loan Account” has the meaning set forth in Section 2.6(b).

         “Loan(s)” means the Term Loan, the Revolving Loans and each and every advance under the Term
  Loan, or any combination of the foregoing, as the context may require. All references herein to the
  “making” of a Loan or words of similar import shall mean, with respect to the Term Loan, the making of
  any advance in respect of a Term Loan.

          “Lockbox” has the meaning set forth in Section 2.11.

           “Lockbox Account” means an account or accounts maintained at the Lockbox Bank into which
  collections of Accounts are paid, which account or accounts shall be, if requested by Agent, opened in the
  name of Agent (or a nominee of Agent).

          “Lockbox Bank” has the meaning set forth in Section 2.11.

          “Material Adverse Effect” means with respect to any event, act, condition or occurrence of
  whatever nature (including any adverse determination in any litigation, arbitration, or governmental
  investigation or proceeding), a material adverse change in, or a material adverse effect upon, any of (i) the
  condition (financial or otherwise), operations, business, or properties of the Credit Parties, (ii) the rights
  and remedies of Agent or Lenders under the Financing Documents, or the ability of the Credit Parties to
  perform their obligations under the Financing Documents, (iii) the legality, validity or enforceability of the
  Financing Documents, (iv) the existence, perfection or priority of the security interests granted in the
  Financing Documents, and (v) the value of any material Collateral.

          “Material Contracts” has the meaning set forth in Section 3.17.

          “Maximum Lawful Rate” has the meaning set forth in Section 2.7.

          “MCF” means MidCap Financial Trust, a Delaware statutory trust, and its successors and assigns.

          “Minimum Balance” shall mean $5,000,000.

           “Minimum Balance Fee” shall mean a fee equal to (a) the positive difference, if any, remaining
  after subtracting (i) the average end-of-day principal balance of Revolving Loans outstanding during the
  immediately preceding month (without giving effect to the clearance day calculations referenced in Section
  2.2(a)) from (ii) the Minimum Balance multiplied by (b) the highest interest rate applicable to the Revolving
  Loans during such month (or, during the existence of an Event of Default, the default rate of interest set
  forth in Section 10.5(a).

          “Multiemployer Plan” means a multiemployer plan within the meaning of Section 4001(a)(3) of
  ERISA to which any Borrower or any other member of the Controlled Group is making or accruing an
  obligation to make contributions or has within the preceding five plan years (as determined on the applicable


                                                       13
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26           Page 16 of 188



  date of determination) made contributions if liability to a Borrower remains (including on account of any
  Person who in the last five years was a member of the Controlled Group).

          “Non-U.S. Lender Party” has the meaning set forth in Section 2.8(c).

          “Notes” has the meaning set forth in Section 2.3.

          “Notice of Borrowing” means a notice of a Responsible Officer of Borrower Representative,
  appropriately completed and substantially in the form of Exhibit D hereto.

           “Notice of LC Credit Event” means a notice from a Responsible Officer of Borrower
  Representative to Agent with respect to any issuance, increase or extension of a Letter of Credit specifying:
  (a) the date of issuance or increase of a Letter of Credit; (b) the identity of the LC Issuer with respect to
  such Letter of Credit, (c) the expiry date of such Letter of Credit; (d) the proposed terms of such Letter of
  Credit, including the face amount; and (e) the transactions that are to be supported or financed with such
  Letter of Credit or increase thereof.

           “Obligations” means all obligations, liabilities and indebtedness (monetary (including, without
  limitation, the payment of interest and other amounts arising after the commencement of any case with
  respect to any Credit Party under the Bankruptcy Code or any similar statute which would accrue and
  become due but for the commencement of such case, whether or not such amounts are allowed or allowable
  in whole or in part in such case) or otherwise) of each Credit Party under this Agreement or any other
  Financing Document, in each case howsoever created, arising or evidenced, whether direct or indirect,
  absolute or contingent, now or hereafter existing, or due or to become due. In addition to, but without
  duplication of, the foregoing, the Obligations shall include, without limitation, all obligations, liabilities
  and indebtedness arising from or in connection with (a) all Support Agreements, and (b) all Lender Letters
  of Credit.

          “OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

          “OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked Persons List
  maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) and/or
  any other list of terrorists or other restricted Persons maintained pursuant to any of the rules and regulations
  of OFAC or pursuant to any other applicable Executive Orders.

          “Operative Documents” means the Financing Documents, the Sponsor Management Agreement,
  Subordinated Debt Documents, the Settlement Agreement and any documents effecting any purchase or
  sale or other transaction that is closing contemporaneously with the closing of the financing under this
  Agreement.

          “Ordinary Course of Business” means, in respect of any transaction involving any Credit Party,
  the ordinary course of business of such Credit Party, as conducted by such Credit Party in accordance with
  past practices.

           “Organizational Documents” means, with respect to any Person other than a natural person, the
  documents by which such Person was organized (such as a certificate of incorporation, certificate of limited
  partnership or articles of organization, and including, without limitation, any certificates of designation for
  preferred stock or other forms of preferred equity) and which relate to the internal governance of such
  Person (such as by-laws, a partnership agreement or an operating, limited liability company or members
  agreement), including any and all shareholder agreements or voting agreements relating to the capital stock
  or other equity interests of such Person.


                                                        14
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26            Page 17 of 188



          “Other Connection Taxes” means Taxes imposed as a result of a present or former connection
  between Agent or any Lender and the jurisdiction imposing such tax (other than connections arising from
  Agent or such Lender having executed, delivered, become a party to, performed its obligations under,
  received payments under, engaged in any other transaction pursuant to or enforced any Financing
  Document, or sold or assigned an interest in any Loans or any Financing Document).

           “Other Taxes” means all present or future stamp, court or documentary, intangible, recording,
  filing or similar Taxes that arise from any payment made under, from the execution, delivery, performance,
  enforcement or registration of, from the receipt or perfection of a security interest under, or otherwise with
  respect to, any Financing Document, except any such Taxes that are Other Connection Taxes imposed with
  respect to an assignment (other than an assignment made pursuant to Section 2.8(i)).

           “Parent” means EMSI Holdco, Inc.

          “Payment Account” means the account specified on the signature pages hereof into which all
  payments by or on behalf of each Borrower to Agent under the Financing Documents shall be made, or
  such other account as Agent shall from time to time specify by notice to Borrower Representative.

           “Payment Notification” means a written notification substantially in the form of Exhibit E hereto.

            “PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding to any or
  all of its functions under ERISA.

           “Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code or Title IV of
  ERISA.

           “Permits” means all governmental licenses, authorizations, provider numbers, supplier numbers,
  registrations, permits, drug or device authorizations and approvals, certificates, franchises, qualifications,
  accreditations, consents and approvals of a Credit Party required under all applicable Laws and required
  for such Credit Party in order to carry on its business as now conducted.

           “Permitted Acquisition” means the acquisition by a Borrower of all or substantially all of the
  assets, or all (but not less than all) of the Equity Interests, of any Person (the “Target”) with the prior
  written approval of Required Lenders or subject to the satisfaction of each of the following conditions:

                          (a)      unless Agent consents otherwise, Agent shall have received (and shall
  promptly distribute to Lenders) not less than twenty (20) days’ prior notice of such proposed Permitted
  Acquisition, which notice shall include a due diligence package including the following materials, each in
  form reasonably satisfactory to Agent:

                                  (i)      if available copies of the Target’s two most recent annual income
                           statements and balance sheets, together with the audit opinions thereon, if any, of
                           the Target’s independent accountants, together with available interim financial
                           statements,

                                   (ii) if available, any asset or business appraisals,

                                   (iii) a general description of the business to be acquired,

                                   (iv) summary of pending and known threatened litigation materially
                           adversely affecting the business or assets to be acquired,


                                                       15
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26             Page 18 of 188



                                   (v) a description of the method of financing such acquisition, including
                           sources and uses,

                                   (vii) a listing of locations of all personal and real property to be acquired,

                                  (viii) copies of all material agreements, instruments and documents to be
                           assumed or acquired,

                                   (ix) if the Target owns, or if the assets to be acquired includes, any real
                           property, if requested by Agent, available environmental reports and related
                           information regarding any such owned property,

                                    (x) draft copies of all proposed acquisition agreements and all related
                           transaction documents for such acquisition, together with all schedules thereto
                           (followed by updated drafts as the same are generated and fully-executed copies
                           thereof within five (5) Business Days after the closing of such acquisition), and

                                   (xii) any other material or reports reasonably requested by Agent;

                          (b)       unless Agent agrees otherwise or as otherwise provided below,
  concurrently with delivery of the notice and due diligence materials referred to in clause (i) above, Borrower
  Representative shall have delivered to Agent (and shall promptly distribute to Lenders), in form reasonably
  satisfactory to Agent:

                                    (i)     a pro forma consolidated balance sheet of Borrowers and their
                           Consolidated Subsidiaries (the “Transaction Pro Forma”), based on most
                           recently available financial statements, which shall be complete and shall fairly
                           present in all material respects the assets, liabilities, financial condition and results
                           of operations of Borrowers and their Consolidated Subsidiaries in accordance with
                           GAAP consistently applied and in form substantially similar to the balance sheet
                           provided to Agent pursuant to Section 4.1 but taking into account such Permitted
                           Acquisition, the funding of all Loans and the incurrence or assumption of all other
                           Debt and repayment of Debt in connection therewith (it being understood and
                           agreed that the amount of any pro forma adjustments to EBITDA resulting from
                           such Permitted Acquisition shall be consistent with the Quality of Earnings Report,
                           if required by clause (viii) below and if no such Quality of Earnings Report is
                           required, consistent with the definition of EBITDA set forth herein, with other
                           adjustments inconsistent with the foregoing requirements as consented to in
                           writing by Required Lenders (such consent not to be unreasonably withheld,
                           conditioned or delayed)); and such Transaction Pro Forma shall reflect that (1) on
                           a pro forma basis, Borrowers and their Consolidated Subsidiaries would have had
                           the lower of (x) a Senior Net Leverage Ratio not in excess of 0.50 lower than the
                           then applicable covenant level in Section 6.3 for the Defined Period ending as of
                           the most recently ended calendar month for which internal financial statements are
                           available or (y) the Senior Net Leverage Ratio on the Closing Date, in each case,
                           prior to the consummation of such Permitted Acquisition (after giving effect to
                           such Permitted Acquisition and all Loans funded in connection therewith as if
                           made on the first day of such period), (2) on a pro forma basis, no Event of Default
                           has occurred and is continuing or would result after giving effect to such Permitted
                           Acquisition, the funding of all Loans and the incurrence or assumption of all other
                           Debt and repayment of Debt in connection therewith, and (3) on a pro forma basis,


                                                        16
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                 Entered 11/17/20 20:55:26          Page 19 of 188



                          Borrowers will have at least $1,000,000 in Liquidity after giving effect to the
                          Permitted Acquisition;

                                   (ii)    at least fifteen (15) days prior to each Permitted Acquisition (or
                          such shorter period as agreed to by Agent), operating plans, budgets and forecasts
                          covering a one (1) year period commencing on the date of such Permitted
                          Acquisition (the “Transaction Projections”) and based upon historical financial
                          data of a recent date reasonably satisfactory to Agent, taking into account such
                          Permitted Acquisition, the funding of all Loans and the incurrence or assumption
                          of all other Debt and repayment of Debt in connection therewith; and

                                   (iii)   at least five (5) days prior to each Permitted Acquisition (or such
                          shorter period as agreed to by Agent), a certificate of a Responsible Officer of
                          Borrower Representative to the effect that (w) the Credit Parties and their
                          Consolidated Subsidiaries will be Solvent on a consolidated basis upon the
                          consummation of the Permitted Acquisition, (x) the Transaction Pro Forma fairly
                          presents in all material respects the financial condition of the Borrowers and their
                          Consolidated Subsidiaries as of the date thereof and the periods covered thereby,
                          in each case after giving effect to the Permitted Acquisition and related
                          transactions, (y) the Transaction Projections represent Borrowers’ best estimate of
                          their consolidated future financial performance as of the date thereof and after
                          giving effect to the Permitted Acquisition, the assumptions contained therein are
                          believed by Borrowers to be fair and reasonable in light of current business
                          conditions and the Transaction Projections demonstrate Borrowers’ projected
                          compliance with the covenants set forth in Article 6 for the one-year period
                          immediately following the consummation of such Permitted Acquisition;
                          provided, that Borrowers can give no assurance that the results reflected in the
                          Transaction Projections will be attained; and (z) Borrowers and their Consolidated
                          Subsidiaries have completed their due diligence investigation with respect to the
                          Target and such Permitted Acquisition, which investigation was conducted in a
                          manner similar to that which would have been conducted by a prudent purchaser
                          of a comparable business and the results of which investigation, to the extent
                          requested, were delivered to Administrative Agent;

                           (c)    such Permitted Acquisition shall only involve assets located in the United
  States (and, in connection with the acquisition of the Equity Interests of a Target, such Target shall be
  formed, incorporated or otherwise organized under the Laws of a state within the United States) and
  comprising a business, or those assets of a business, of the type engaged in by a Credit Party as of the
  Closing Date and businesses reasonably related or incidental thereto, and which business would not subject
  Agent or any Lender to regulatory or third party approvals in connection with the exercise of its rights and
  remedies under this Agreement or any other Financing Documents other than approvals applicable to the
  exercise of such rights and remedies with respect to a Credit Party prior to such Permitted Acquisition;

                           (d)     such Permitted Acquisition shall be consensual, shall have been approved
  by the Target’s board of directors (or comparable governing board or if applicable, a bankruptcy court) and
  shall be consummated in accordance with the terms of the agreements and documents related thereto, and
  in compliance with all applicable Laws;

                         (e)     no assets or liabilities (including, without limitation, Investments, Debt
  and Contingent Obligations) shall be acquired, incurred, assumed or otherwise be reflected on a
  consolidated balance sheet of Borrowers and their Consolidated Subsidiaries after giving effect to such

                                                      17
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 20 of 188



  Permitted Acquisition, except (A) Loans made hereunder and (B) those assets and liabilities which may be
  acquired, incurred or assumed in accordance with the provisions of this Agreement;

                            (f)      the business and assets acquired in such Permitted Acquisition shall be
  free and clear of all Liens (other than Permitted Liens);

                            (g)      at or prior to the closing of any Permitted Acquisition, Agent will be
  granted a first priority perfected Lien (subject to the limitations set forth in the Financing Documents and
  subject to Permitted Liens and the filing of short-form security agreements for Intellectual Property with
  any applicable United States Governmental Authority) in all assets acquired pursuant thereto or, as
  contemplated by Section 4.11, in the assets and Equity Interests of the Target, and Borrowers and the Target
  shall have executed such documents and taken such actions as may be required by Agent in connection
  therewith including the delivery of (A) certified copies of the resolutions of the board of directors (or
  comparable governing board) of Borrowers and the Target authorizing such Permitted Acquisition and the
  granting of Liens described herein, (B) legal opinions, in form and substance reasonably acceptable to
  Agent, with respect to the transactions described herein and (C) evidence of insurance of the business to be
  acquired consistent with the requirements of Section 4.4;

                            (h)     with respect to Permitted Acquisitions wherein the Target’s business
  comprises more than ten percent (10%) of the pro forma EBITDA, or is in excess of $5,000,000, Borrowers
  shall deliver to Agent a Quality of Earnings Report prepared by a firm reasonably acceptable to Agent and
  the analysis and results of which are reasonably satisfactory to Agent;

                          (i)      the Target shall have a positive pro forma EBITDA in each case as
  determined based upon the Target’s financial statements for its most recently completed fiscal year and its
  most recent interim financial period completed within sixty (60) days prior to the date of consummation of
  such Permitted Acquisition;

                            (j)      on or prior to the date of such Permitted Acquisition, Agent shall have
  received, in form and substance reasonably satisfactory to Agent, (A) executed (if applicable) copies of the
  acquisition agreement, related agreements and instruments, opinions, certificates, lien search results and
  other documents reasonably requested by Agent and (B) amendments to the Schedules, to the extent
  necessary to make the representations and warranties in this Agreement true and correct in all material
  respects after giving effect to the consummation of such Permitted Acquisition;

                          (k)     at the time of such Permitted Acquisition and after giving effect thereto,
  no Event of Default has occurred and is continuing; and

                          (l)     the sum of all cash consideration payable in connection with all Permitted
  Acquisitions consummated during the term hereof (including all Debt, liabilities and Contingent
  Obligations incurred or assumed and the maximum amount of any earnout or comparable payment
  obligation in connection therewith, whether or not reflected on a consolidated balance sheet of Borrowers
  and Target) shall not exceed $5,000,000 in the aggregate during the term of the Facility (excluding
  transaction costs and amounts funded with equity contributions).

           “Permitted Affiliate” means with respect to any Person (a) any Person that directly or indirectly
  controls such Person, and (b) any Person which is controlled by or is under common control with such
  controlling Person. As used in this definition, the term “control” of a Person means the possession, directly
  or indirectly, of the power to vote eighty percent (80%) or more of any class of voting securities of such
  Person or to direct or cause the direction of the management or policies of a Person, whether through the
  ownership of voting securities, by contract or otherwise.


                                                       18
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 21 of 188



           “Permitted Asset Dispositions” means the following Asset Dispositions, provided, however, that
  at the time of such Asset Disposition, no Default or Event of Default exists or would result from such Asset
  Disposition:

                   (a)     dispositions of Inventory in the Ordinary Course of Business and not pursuant to
  any bulk sale;

                   (b)     dispositions of furniture, fixtures and equipment in the Ordinary Course of
  Business that the applicable Borrower or Subsidiary determines in good faith is no longer used or useful in
  the business of such Borrower and its Subsidiaries,

                  (c)     sales or dispositions not otherwise permitted so long as made at fair market value
  and the aggregate fair market value of all assets disposed of in any fiscal year would not exceed $250,000;

                   (d)     the use or transfer of money or cash equivalents in a manner that is not prohibited
  by the terms of this Agreement or the other Financing Documents;

                    (e)     the (i) licensing or sublicensing on a non-exclusive basis, of patents, trademarks,
  copyrights and other Intellectual Property rights in the Ordinary Course of Business, (ii) assignment of
  Intellectual Property from any Borrower or any Subsidiary of a Borrower to any Borrower, or (iii) sale,
  assignment or transfer for value of any Intellectual Property that is not in the applicable Borrower’s
  reasonable business judgment, necessary in the conduct of its business and where any such sale assignment
  or transfer is not materially adverse to the interests of the Lenders;

                   (f)     the granting of Permitted Liens;

                   (g)     any involuntary loss, damage or destruction of property;

                (h)      any involuntary condemnation, seizure or taking, by exercise of the power of
  eminent domain or otherwise, or confiscation or requisition of use of property;

                   (i)     the leasing or subleasing of assets of any Borrower or its Subsidiaries in the
  Ordinary Course of Business, and any extension, modification or termination of any existing leases pursuant
  to the terms of such leases;

                  (j)      (i) the lapse of registered patents, trademarks, copyrights and other Intellectual
  Property of any Borrower or any of its Subsidiaries to the extent not economically desirable in the conduct
  of its business or in accordance with the applicable statutory term or (ii) the abandonment of parents,
  trademarks, copyrights or other Intellectual Property rights in the Ordinary Course of Business so long as
  (in each case under clauses (i) and (ii)), (A) with respect to copyrights such copyrights are not material
  revenue generating copyrights, (B) the Intellectual Property that is the subject of such lapse or abandonment
  is not, in the applicable Credit Party’s reasonable business judgment, necessary in the conduct of its
  business; and (C) such lapse is not materially adverse to the interests of the Lenders;

                   (k)     the making of Permitted Distributions expressly in accordance with this
  Agreement;

                   (l)     the making of Permitted Investments expressly in accordance with this Agreement;

                  (m)    transfers, sales or other dispositions of assets (i) from any Borrower or any of its
  Subsidiaries to any Borrower and (ii) so long as no Event of Default has occurred and is continuing or


                                                       19
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                    Entered 11/17/20 20:55:26           Page 22 of 188



  would immediately result therefrom from, transfer of assets any Subsidiary of any Borrower that is not a
  Credit Party to any other Subsidiary of any Borrower;

                    (n)      so long as no Event of Default has occurred and is continuing or would
  immediately result therefrom, dispositions of assets acquired by Borrower and its Subsidiaries pursuant to
  a Permitted Acquisition or other Permitted Investment permitted under clause (p) of the definition thereof
  consummated within six (6) months of the date of such acquisition so long as (i) the consideration received
  for the assets to be so disposed is at least equal to the fair market value of such assets, (ii) the assets to be
  so disposed are not necessary or economically desirable in connection with the business of Borrower and
  its Subsidiaries and (iii) the assets to be so disposed are readily identifiable as assets acquired pursuant to
  the subject Permitted Acquisition or Permitted Investment; and

                   (o)    the sale or issuance of equity interests (other than Disqualified Equity Interests) of
  a Borrower to Parent or any other Borrower if and to the extent the acquisition of such equity interests
  would constitute a Permitted Investment and Agent maintains a first-priority Lien on such equity interests;
  provided that no such issuance shall cause a Subsidiary that is (A) a wholly-owned Subsidiary of a Credit
  Party to cease to be wholly-owned by a Credit Party, or (B) majority-owned by a Credit Party to cease to
  be majority-owned by a Credit Party;

                   (p)      other dispositions approved by Agent.

           “Permitted Contest” means, with respect to any Tax obligation or other obligation allegedly or
  potentially owing from any Borrower or its Subsidiary to any governmental tax authority or other third
  party, a contest maintained in good faith by appropriate proceedings promptly instituted and diligently
  conducted and with respect to which such reserve or other appropriate provision, if any, as shall be required
  in conformity with GAAP shall have been made on the books and records and financial statements of the
  applicable Credit Party(ies); provided, however, that (a) compliance with the obligation that is the subject
  of such contest is effectively stayed during such challenge; (b) Borrowers have given Agent reasonably
  prompt notice of the commencement of such contest and upon request by Agent, from time to time,
  Borrowers shall give notice of the status of such contest by Borrowers and/or confirmation of the continuing
  satisfaction of this definition; and (c) upon a final determination of such contest, Borrowers and its
  Subsidiaries shall promptly comply with the requirements thereof.

          “Permitted Contingent Obligations” means:

                   (a)      Contingent Obligations arising in respect of the Debt under the Financing
  Documents;

                 (b)     Contingent Obligations resulting from endorsements for collection or deposit in
  the Ordinary Course of Business;

                  (c)      Contingent Obligations outstanding on the date of this Agreement and set forth on
  Schedule 5.1 (but not including any refinancings, extensions, increases or amendments to the indebtedness
  underlying such Contingent Obligations other than extensions of the maturity thereof without any other
  change in terms);

                  (d)       Contingent Obligations incurred in the Ordinary Course of Business with respect
  to appeal bonds;




                                                         20
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                 Entered 11/17/20 20:55:26         Page 23 of 188



                  (e)    Contingent Obligations incurred in the Ordinary Course of Business with respect
  to surety and performance bonds and other similar obligations not to exceed $500,000 in the aggregate at
  any time outstanding;

                    (f)     Contingent Obligations arising under indemnity agreements with title insurers to
  cause such title insurers to issue to Agent mortgagee title insurance policies;

                   (g)    Contingent Obligations arising with respect to customary indemnification
  obligations in favor of purchasers in connection with dispositions of personal property assets permitted
  under Section 5.6;

                  (h)      Contingent Obligations in respect of any customary indemnification obligations,
  purchase price adjustments, non-compete obligations (other than contingent earnout obligations) of any
  Credit Party incurred in connection with the consummation of any Permitted Acquisition;

                  (i)    Contingent Obligations arising with respect to the guaranty of Permitted Debt
  incurred by any Borrower,

                 (j)     Contingent Obligations arising with respect to the guaranty of other obligations of
  any Borrower expressly permitted hereunder; and

                 (k)      other Contingent Obligations not permitted by clauses (a) through (i) above, not to
  exceed $250,000 in the aggregate at any time outstanding.

          “Permitted Debt” means:

                 (a)     Borrowers’ and its Subsidiaries’ Debt to Agent and each Lender under this
  Agreement and the other Financing Documents;

                 (b)     Debt incurred as a result of endorsing negotiable instruments received in the
  Ordinary Course of Business;

                    (c)     purchase money Debt not to exceed $1,000,000 at any time (whether in the form
  of a loan or a lease) used solely to acquire equipment used in the Ordinary Course of Business and secured
  only by such equipment;

                   (d)     Debt existing on the date of this Agreement and described on Schedule 5.1 (but
  not including any refinancings, extensions, increases or amendments to such Debt other than extensions of
  the maturity thereof without any other change in terms);

                  (e)      so long as there exists no Event of Default both immediately before and
  immediately after giving to any such transaction, Debt existing or arising under any Swap Contract,
  provided however that such obligations are (or were) entered into by a Borrower or its Subsidiary in the
  Ordinary Course of Business for the purpose of directly mitigating risks associated with liabilities,
  commitments, investments, assets or property held or reasonably anticipated by such Person and not for
  purposes of speculation,

                  (f)     Debt in the form of insurance premiums financed through the applicable insurance
  company;




                                                      21
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                    Entered 11/17/20 20:55:26           Page 24 of 188



                 (g)        trade accounts payable arising and paid on a timely basis and in the Ordinary
  Course of Business;

                   (h)      Subordinated Debt;

                   (i)     Debt of any Person that becomes a Borrower after the date hereof in connection
  with a Permitted Acquisition, provided that (i) such Debt exists at the time such Person becomes a
  Subsidiary and is not created in contemplation of or in connection with such Person becoming a Subsidiary
  and (ii) the aggregate principal amount of Debt permitted by this clause (i), shall not exceed $500,000 at
  any time outstanding;

                   (j)      Debt owing from one Borrower to another Borrower;

                   (k)      Permitted Contingent Obligations;

                  (l)     Debt incurred in the Ordinary Course of Business in respect of credit cards, credit
  card processing services, debit cards, stored value cards, commercial cards (including so-called “purchase
  cards”, “procurement cards” or “p-cards”), so long as the aggregate outstanding principal amount of such
  Debt does not exceed $750,000 at any time outstanding;

                   (m)      unsecured Debt owing to former employees, officers, or directors (or any spouses,
  ex­spouses, or estates of any of the foregoing) incurred in connection with the repurchase of equity interests
  of EMSI that has been issued to such Persons, so long as (i) no Default or Event of Default has occurred
  and is continuing or would result from the incurrence of such Debt, (ii) such Debt is subordinated to the
  Obligations on terms and conditions reasonably acceptable to Agent and (iii) the aggregate outstanding
  principal amount of such Debt does not exceed $500,000 at any time outstanding;

                  (n)      Debt incurred in respect of netting services, overdraft protection and other like
  services, in each case, incurred in the Ordinary Course of Business and only so long as such Debt is
  extinguished within five (5) Business Days after such Debt is first incurred;

                    (o)      unsecured Debt of any Borrower or its Subsidiaries in respect of earnouts owing
  to sellers of assets or equity interests to such Borrower or its Subsidiaries that is incurred in connection with
  the consummation of one or more Permitted Acquisitions permitted hereunder and subject to the limits set
  forth in the definition of Permitted Acquisition;

                   (p)      Debt composing Permitted Investments;

                  (q)      accrual of interest, accretion or amortization of original issue discount or the
  payment of interest in kind, in each case, on Debt that otherwise constitutes Permitted Debt;

                   (r)      Debt evidenced by the Settlement Agreement; and

                 (s)     other Debt incurred by any Borrower or Subsidiary of a Borrower in an aggregate
  outstanding amount not to exceed $500,000 at any one time.

          “Permitted Distributions” means the following Distributions:

                   (a)      dividends by any Subsidiary of any Borrower to such parent Borrower;

                   (b)      dividends payable solely in common stock;


                                                         22
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 25 of 188



                   (c)     repurchases by any Borrower of stock of former employees, directors or
  consultants pursuant to stock purchase agreements (or forgiveness of Debt owed by such persons to such
  Borrower) so long as an Event of Default does not exist at the time of such repurchase and would not exist
  after giving effect to such repurchase, provided, however, that such repurchase or forgiveness does not
  exceed $250,000 in the aggregate per fiscal year (with any unused amounts to be carried forward to the
  next succeeding fiscal year and applied last);

                  (d)     management fees paid to the Sponsor on or after March 31, 2022 and in accordance
  with the terms of the Sponsor Management Agreement, if, and only to the extent that at the time of such
  payment: (i) the Sponsor has entered into an agreement whereby it subordinates its right to payment of
  management fees to Agent’s right to payments hereunder, in an agreement acceptable to Agent, (ii) no
  Default or Event of Default has occurred and is continuing and no Default or Event of Default would result
  from the making of such payment, and (iii) the outstanding principal balance of the Term Loan is $0;

                 (e)    reasonable and documented expenses reimbursed to Sponsor and indemnity
  payments paid to the Sponsor, in each case in accordance with the terms of the Sponsor Management
  Agreement;

                  (f)      transaction fees paid to Sponsor and in accordance with the terms of the Sponsor
  Management Agreement for providing services to the Borrowers and their Subsidiaries in connection with
  a Permitted Acquisition if, and only to the extent that (i) such transaction fees are paid at or substantially
  concurrent with the closing of such Permitted Acquisition, (ii) such transaction fees do not exceed an
  amount equal to 1% of the “Acquisition Price” (as defined in the Sponsor Management Agreement in effect
  on the date hereof) of such Permitted Acquisition, (iii) no Default or Event of Default has occurred and is
  continuing and no Default or Event of Default would result from the making of such payment, and (iv) the
  outstanding principal balance of the Term Loan is $0;

                   (g)      for so long as (x) no Event of Default exists and no act, event or condition shall
  have occurred or exists that (in each case) could result in an Event of Default and (y) a Borrower is a
  member of an “affiliated group” (within the meaning of Code section 1504 and any similar group under
  state or local U.S. tax laws) of corporations (or a disregarded entity whose regarded member is a member
  of such group) filing a consolidated income tax return with Parent (or any direct or indirect parent of Parent)
  as the “common parent” of such group (“Common Parent”), in respect of each taxable year during which
  such Borrower was such a member of such a group, such Borrower may make (i) distributions to Parent to
  be used by Parent (or Common Parent) for the sole purpose to pay to a taxing authority Taxes measured by
  net income solely attributed to such Borrower (and its Subsidiaries) for which Common Parent is liable for
  such taxable year as a result of such tax return filing, up to an amount not to exceed the amount of any such
  income taxes that would have been due and payable by the relevant Borrower and its relevant Subsidiaries
  had the Borrowers not filed such consolidated, combined, unitary or similar type return with Parent and
  Common Parent and (ii) distributions not to exceed in the aggregate $50,000 in any Fiscal Year to Parent
  the proceeds of which shall be used by Parent (or Common Parent) to pay franchise and excise Taxes and
  other fees, Taxes and expenses required to maintain its (or any of Common Parent’s) corporate existence;
  and

                   (h)     dividends or distributions from one Borrower to another Borrower.

          “Permitted Investments” means:

                   (a)     Investments shown on Schedule 5.7 and existing on the Closing Date;

                   (b)     cash and cash equivalents;


                                                        23
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                 Entered 11/17/20 20:55:26          Page 26 of 188



                   (c)      Investments consisting of the endorsement of negotiable instruments for deposit or
  collection or similar transactions in the Ordinary Course of Business;

                  (d)     Investments consisting of (i) travel advances and employee relocation loans and
  other employee loans and advances in the Ordinary Course of Business, and (ii) loans to employees, officers
  or directors of Borrower Representative relating to the purchase of equity securities of EMSI Equity
  pursuant to employee stock purchase plans or agreements approved by Borrowers’ Board of Directors (or
  other governing body) in a cashless transaction (or series of related cashless transactions);

                  (e)      Investments (including debt obligations) received in connection with the
  bankruptcy or reorganization of customers or suppliers and in settlement of delinquent obligations of, and
  other disputes with, customers or suppliers arising in the Ordinary Course of Business;

                   (f)    Investments consisting of notes receivable of, or prepaid royalties and other credit
  extensions, to customers and suppliers who are not Affiliates, in the Ordinary Course of Business, provided,
  however, that this subpart (f) shall not apply to Investments of Borrowers in any Subsidiary;

                  (g)     Investments consisting of Deposit Accounts in which Agent has received a Deposit
  Account Control Agreement or Deposit Accounts in which a Deposit Account Control Agreement is not
  required by Section 5.14;

                     (h)   Investments by any Borrower in any other Borrower made in compliance with
  Section 4.11(c);

                     (i)   Permitted Acquisitions;

                 (j)     Investments of any Person that becomes a Borrower after the date hereof in
  connection with a Permitted Acquisition provided that such Investments exist at the time such Person
  becomes a Subsidiary and so long as such Investments were not made in contemplation of such Person
  becoming a Subsidiary;

                 (k)     advances made in the connection with the purchase of goods and services in the
  Ordinary Course of Business;

                  (l)      loans, capital contributions or other advances made by a Borrower or its Subsidiary
  to another Borrower;

                     (m)   guarantees permitted under the definition of Permitted Contingent Obligations;

                   (n)     deposits of cash made in the Ordinary Course of Business to secure performance
  of operating leases; and

                     (o)   other Investments in an amount not exceeding $500,000 in the aggregate.

          “Permitted Liens” means:

                   (a)       deposits or pledges of cash to secure obligations under workmen’s compensation,
  social security or similar laws, or under unemployment insurance (but excluding Liens arising under ERISA
  or, with respect to any Pension Plan or Multiemployer Plan, the Code) pertaining to a Borrower’s or its
  Subsidiary’s employees, if any;



                                                      24
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 27 of 188



                   (b)    deposits or pledges of cash to secure bids, tenders, contracts (other than contracts
  for the payment of money or the deferred purchase price of property or services), leases, statutory
  obligations, surety bonds and other obligations of like nature arising in the Ordinary Course of Business
  and to secure appeal bonds;

                  (c)      carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or other like
  Liens on Collateral, other than any Collateral which is part of the Borrowing Base, arising in the Ordinary
  Course of Business with respect to obligations which are not due, or which are being contested pursuant to
  a Permitted Contest;

                  (d)      Liens on Collateral for Taxes or other governmental charges not at the time
  delinquent or thereafter payable without penalty or the subject of a Permitted Contest;

                  (e)     judgment Liens on Collateral, to the extent such judgments do not constitute an
  Event of Default; provided, however, that the execution or other enforcement of such Liens is effectively
  stayed and the claims secured thereby are the subject of a Permitted Contest;

                   (f)      with respect to real estate, easements, rights of way, encroachments, restrictions,
  minor defects or irregularities of title, none of which, individually or in the aggregate, materially interfere
  with the benefits of the security intended to be provided by the Security Documents, materially affect the
  value or marketability of the Collateral, impair the use or operation of the Collateral for the use currently
  being made thereof or impair Borrowers’ ability to pay the Obligations in a timely manner or impair the
  use of the Collateral or the ordinary conduct of the business of any Borrower or any Subsidiary;

                   (g)     Liens and encumbrances in favor of Agent under the Financing Documents;

                   (h)     Liens on Collateral, other than Collateral which is part of the Borrowing Base,
  existing on the date hereof and set forth on Schedule 5.2;

                   (i)     any Lien on any equipment securing Debt permitted under subpart (c) of the
  definition of Permitted Debt, provided, however, that such Lien attaches concurrently with or within twenty
  (20) days after the acquisition thereof;

                  (j)     Liens solely on any cash earnest money deposits made by any Borrower in
  connection with any letter of intent or purchase agreement with respect to a Permitted Acquisition or other
  Permitted Investment;

                  (k)     Liens of a landlord or sublandlord arising under Law with respect to obligations
  which are not due, or which are being contested pursuant to a Permitted Contest

                   (l)     the interest of non-exclusive licensors and sublicensors under license agreements;

                   (m)      non-exclusive licenses or sublicenses of patents, trademarks, copyrights and other
  Intellectual Property rights in the Ordinary Course of Business;

                   (n)     rights of setoff or bankers’ liens upon deposits of funds in favor of banks or other
  depository institutions solely to the extent incurred in connection with the maintenance of such Deposit
  Accounts in the Ordinary Course of Business and solely to the extent such rights of setoff or bankers’ liens
  are subordinated to the reasonably satisfaction of Agent pursuant to a Deposit Account Control Agreement
  unless the Deposit Account encumbered by such Liens or setoff rights is not required to be subject to a
  Deposit Account Control Agreement pursuant to Section 5.14;


                                                        25
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 28 of 188



                 (o)    Liens granted in the Ordinary Course of Business on the unearned portion of
  insurance premiums securing Debt described in clause (f) of the definition of Permitted Debt;

                  (p)     Liens solely on any cash earnest money deposits made by a Borrower or any of its
  Subsidiaries in connection with any letter of intent or purchase agreement with respect to a Permitted
  Acquisition;

                  (q)     Liens assumed by any Borrower or its Subsidiaries in connection with a Permitted
  Acquisition and securing Debt described in clause (i) of the definition of Permitted Debt; and

                  (r)      other Liens in an amount not exceeding $50,000 in the aggregate.

           “Permitted Modifications” means (a) such amendments or other modifications to a Borrower’s or
  Subsidiary’s Organizational Documents as are required under this Agreement or by applicable Law and
  fully disclosed to Agent within thirty (30) days after such amendments or modifications have become
  effective, and (b) such amendments or modifications to a Borrower’s or Subsidiary’s Organizational
  Documents (other than those involving a change in the name of a Borrower or Subsidiary or involving a
  reorganization of a Borrower or Subsidiary under the laws of a different jurisdiction) that would not
  adversely affect the rights and interests of the Agent or Lenders in any material respect and fully disclosed
  to Agent within thirty (30) days after such amendments or modifications have become effective.

           “Person” means any natural person, corporation, limited liability company, professional
  association, limited partnership, general partnership, joint stock company, joint venture, association,
  company, trust, bank, trust company, land trust, business trust or other organization, whether or not a legal
  entity, and any Governmental Authority.

           “Pro Rata Share” means (a) with respect to a Lender’s obligation to make advances in respect of
  a Term Loan and such Lender’s right to receive payments of principal and interest with respect to the Term
  Loans, the Term Loan Commitment Percentage of such Lender, (b) with respect to a Lender’s obligation
  to make Revolving Loans, such Lender’s right to receive the unused line fee described in Section 2.2(b),
  such Lender’s obligation to purchase interests and participations in Letters of Credit and related Support
  Agreement liabilities and obligations, and such Lender’s obligation to share in Letter of Credit Liabilities
  and to receive the related Letter of Credit fee described in Section 2.5(b), the Revolving Loan Commitment
  Percentage of such Lender, (c) with respect to a Lender’s right to receive payments of principal and interest
  with respect to Revolving Loans, such Lender’s Revolving Loan Exposure with respect thereto; and (d) for
  all other purposes (including, without limitation, the indemnification obligations arising under
  Section 11.6) with respect to any Lender, the percentage obtained by dividing (i) the sum of the Revolving
  Loan Commitment Amount and Term Loan Commitment Amount of such Lender (or, in the event the
  Revolving Loan Commitment and Term Loan Commitment shall have been terminated, such Lender’s then
  existing Revolving Loan Outstandings or then outstanding principal advances of such Lender under the
  Term Loan, as applicable), by (ii) the sum of the Revolving Loan Commitment and Term Loan
  Commitment Amount (or, in the event the Revolving Loan Commitment or Term Loan Commitment shall
  have been terminated, the then existing Revolving Loan Outstandings or then outstanding principal
  advances of such Lenders under the Term Loan, as applicable) of all Lenders.

          “Qualified Cash” means, as of any date of determination, the aggregate amount of unrestricted
  cash and cash equivalents on-hand of the Credit Parties subject to no Lien other than the Lien of Agent, and
  other non-consensual Permitted Liens, and maintained in Deposit Accounts or Securities Accounts in the
  name of a Credit Party in the United States as of such date, which, in each case, are not Lockbox Accounts
  and are subject to Deposit Account Control Agreements or a Securities Account Control Agreement.



                                                       26
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                 Entered 11/17/20 20:55:26          Page 29 of 188



          “Reimbursement Obligations” means, at any date, the obligations of each Borrower then
  outstanding to reimburse (a) Agent for payments made by Agent under a Support Agreement, and/or (b) any
  LC Issuer, for payments made by such LC Issuer under a Lender Letter of Credit.

          “Required Lenders” means at any time Lenders holding (a) sixty-six and two thirds percent (66
  2/3%) or more of the sum of the Revolving Loan Commitment and the Term Loan Commitment (taken as
  a whole), or (b) if the Revolving Loan Commitment or Term Loan Commitment has been terminated, sixty-
  six and two thirds percent (66 2/3%) or more of the sum of (x) the then aggregate outstanding principal
  balance of the Loans plus (y) the then aggregate amount of Letter of Credit Liabilities

          “Responsible Officer” means any of the Chief Executive Officer, Chief Financial Officer or any
  other officer of the applicable Borrower acceptable to Agent.

           “Revolving Lender” means each Lender having a Revolving Loan Commitment Amount in excess
  of $0 (or, in the event the Revolving Loan Commitment shall have been terminated at any time, each Lender
  at such time having Revolving Loan Outstandings in excess of $0).

        “Revolving Loan Availability” means, at any time, the Revolving Loan Limit minus the Revolving
  Loan Outstandings.

         “Revolving Loan Commitment” means, as of any date of determination, the aggregate Revolving
  Loan Commitment Amounts of all Lenders as of such date.

          “Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount set forth
  opposite such Lender’s name on the Commitment Annex under the column “Revolving Loan Commitment
  Amount” (if such Lender’s name is not so set forth thereon, then the dollar amount on the Commitment
  Annex for the Revolving Loan Commitment Amount for such Lender shall be deemed to be $0), as such
  amount may be adjusted from time to time by any amounts assigned (with respect to such Lender’s portion
  of Revolving Loans outstanding and its commitment to make Revolving Loans) pursuant to the terms of
  any and all effective assignment agreements to which such Lender is a party.

          “Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the Closing Date,
  the percentage set forth opposite such Lender’s name on the Commitment Annex under the column
  “Revolving Loan Commitment Percentage” (if such Lender’s name is not so set forth thereon, then, on the
  Closing Date, such percentage for such Lender shall be deemed to be zero), and (b) on any date following
  the Closing Date, the percentage equal to the Revolving Loan Commitment Amount of such Lender on
  such date divided by the Revolving Loan Commitment on such date.

          “Revolving Loan Exposure” means, with respect to any Lender on any date of determination, the
  percentage equal to the amount of such Lender’s Revolving Loan Outstandings on such date divided by the
  aggregate Revolving Loan Outstandings of all Lenders on such date.

           “Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan Commitment
  and (b) the Borrowing Base (as determined by the most recently delivered Borrowing Base Certificate).

           “Revolving Loan Outstandings” means, at any time of calculation, (a) the sum of the then existing
  aggregate outstanding principal amount of Revolving Loans plus the then existing Letter of Credit
  Liabilities, and (b) when used with reference to any single Lender, the sum of the then existing outstanding
  principal amount of Revolving Loans advanced by such Lender plus the then existing Letter of Credit
  Liabilities for the account of such Lender.



                                                      27
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                    Entered 11/17/20 20:55:26            Page 30 of 188



          “Revolving Loans” has the meaning set forth in Section 2.1(b).

          “SEC” means the United States Securities and Exchange Commission.

           “Securities Account” means a “securities account” (as defined in Article 9 of the UCC), an
  investment account, or other account in which investment property or securities are held or invested for
  credit to or for the benefit of any Borrower.

           “Securities Account Control Agreement” means an agreement, in form and substance
  satisfactory to Agent, among Agent, any applicable Borrower and each securities intermediary in which
  such Borrower maintains a Securities Account pursuant to which Agent shall obtain “control” (as defined
  in Article 9 of the UCC) over such Securities Account.

          “Security Document” means this Agreement and any other agreement, document or instrument
  executed concurrently herewith or at any time hereafter pursuant to which one or more Credit Parties or
  any other Person either (a) Guarantees payment or performance of all or any portion of the Obligations,
  and/or (b) provides, as security for all or any portion of the Obligations, a Lien on any of its assets in favor
  of Agent for its own benefit and the benefit of the Lenders, as any or all of the same may be amended,
  supplemented, restated or otherwise modified from time to time.

          “Settlement Agreement” means that certain Confidential Settlement Agreement, dated as of April
  26, 2019 by and between EMSI and BMO Harris Bank, N.A.

           “Solvent” means, with respect to any Person, that such Person (a) owns and will own assets the
  fair saleable value of which are (i) greater than the total amount of its liabilities (including Contingent
  Obligations), and (ii) greater than the amount that will be required to pay the probable liabilities of its then
  existing debts as they become absolute and matured considering all financing alternatives and potential
  asset sales reasonably available to it; (b) has capital that is not unreasonably small in relation to its business
  as presently conducted or after giving effect to any contemplated transaction; and (c) does not intend to
  incur and does not believe that it will incur debts beyond its general ability to pay such debts as they become
  due.

          “Specified Equity Contribution” has the meaning set forth in Section 6.5.

        “Sponsor Management Agreement” means that certain Management Agreement dated as of
  November 3, 2015 between Sponsor and EMSI Holding, as in effect on the date hereof.

        “Sponsor” means Beecken Petty O’Keefe & Company, LLC, a Delaware limited liability
  company.

         “Stock Purchase Litigation” means the lawsuit captioned EMSI Acquisition, Inc. v. RSUI
  Indemnity Company, No. 1-16-cv-01046 (D. Del) that is currently pending in the United States Court of
  Appeals for the Third Circuit, No. 18-2712.

          “Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms of the
  Subordinated Debt Documents and with the prior written consent of Agent, all of which documents must
  be in form and substance acceptable to Agent in its sole discretion. As of the Closing Date, there is no
  Subordinated Debt.




                                                         28
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 31 of 188



         “Subordinated Debt Documents” means any documents evidencing and/or securing Debt
  governed by a Subordination Agreement, all of which documents must be in form and substance acceptable
  to Agent in its sole discretion. As of the Closing Date, there are no Subordinated Debt Documents.

           “Subordination Agreement” means any agreement between Agent and another creditor of
  Borrowers, as the same may be amended, supplemented, restated or otherwise modified from time to time
  in accordance with the terms thereof, pursuant to which the Debt owing from any Borrower(s) and/or the
  Liens securing such Debt granted by any Borrower(s) to such creditor are subordinated in any way to the
  Obligations and the Liens created under the Security Documents, the terms and provisions of such
  Subordination Agreements to have been agreed to by and be acceptable to Agent in the exercise of its sole
  discretion.

           “Subsidiary” means, with respect to any Person, (a) any corporation of which an aggregate of more
  than fifty percent (50%) of the outstanding capital stock having ordinary voting power to elect a majority
  of the board of directors of such corporation (irrespective of whether, at the time, capital stock of any other
  class or classes of such corporation shall have or might have voting power by reason of the happening of
  any contingency) is at the time, directly or indirectly, owned legally or beneficially by such Person or one
  or more Subsidiaries of such Person, or with respect to which any such Person has the right to vote or
  designate the vote of more than fifty percent (50%) of such capital stock whether by proxy, agreement,
  operation of law or otherwise, and (b) any partnership or limited liability company in which such Person
  and/or one or more Subsidiaries of such Person shall have an interest (whether in the form of voting or
  participation in profits or capital contribution) of more than fifty percent (50%) or of which any such Person
  is a general partner or may exercise the powers of a general partner. Unless the context otherwise requires,
  each reference to a Subsidiary shall be a reference to a Subsidiary of a Borrower.

          “Support Agreement” has the meaning set forth in Section 2.5(a).

          “Supported Letter of Credit” means a Letter of Credit issued by an LC Issuer in reliance on one
  or more Support Agreements.

          “Taxes” means all present or future taxes, levies, imposts, duties, deductions, withholdings
  (including backup withholding), assessments, fees or other charges imposed by any Governmental
  Authority, including any interest, additions to tax or penalties applicable thereto.

          “Termination Date” means the earlier to occur of (a) the Commitment Expiry Date, (b) any date
  on which Agent accelerates the maturity of the Loans pursuant to Section 10.2, or (c) the termination date
  stated in any notice of termination of this Agreement provided by Borrowers in accordance with
  Section 2.12.

          “Term Loan” has the meaning set forth in Section 2.1(a).

        “Term Loan Commitment” means, as of any date of determination, the aggregate Revolving Loan
  Commitment Amounts of all Lenders as of such date.

          “Term Loan Commitment Amount” means, (a) as to any Lender that is a Lender on the Closing
  Date, the dollar amount set forth opposite such Lender’s name on the Commitment Annex under the column
  “Term Loan Commitment Amount”, as such amount may be adjusted from time to time by any amounts
  assigned (with respect to such Lender’s portion of Term Loans outstanding and its commitment to make
  advances in respect of the Term Loan) pursuant to the terms of any and all effective assignment agreements
  to which such Lender is a party, and (b) as to any Lender that becomes a Lender after the Closing Date, the
  amount of the “Term Loan Commitment Amount(s)” of other Lender(s) assigned to such new Lender


                                                        29
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 32 of 188



  pursuant to the terms of the effective assignment agreement(s) pursuant to which such new Lender shall
  become a Lender, as such amount may be adjusted from time to time by any amounts assigned (with respect
  to such Lender’s portion of Term Loans outstanding and its commitment to make advances in respect of
  the Term Loan) pursuant to the terms of any and all effective assignment agreements to which such Lender
  is a party.

          “Term Loan Commitment Percentage” means, as to any Lender, (a) on the Closing Date, the
  percentage set forth opposite such Lender’s name on the Commitment Annex under the column “Term
  Loan Commitment Percentage” (if such Lender’s name is not so set forth thereon, then, on the Closing
  Date, such percentage for such Lender shall be deemed to be zero), and (b) on any date following the
  Closing Date, the percentage equal to the Term Loan Commitment Amount of such Lender on such date
  divided by the Term Loan Commitment on such date.

          “UCC” means the Uniform Commercial Code of the State of New York or of any other state the
  laws of which are required to be applied in connection with the perfection of security interests in any
  Collateral.

          “United States” means the United States of America.

          “U.S. Lender Party” has the meaning set forth in Section 2.8(c).

         “Waco Relocation Expenses” means any costs and expenses related to the consolidation of two
  customer support centers in Waco, TX including, but not limited to, in connection with the relocation of
  personnel and equipment and upgrades to the backup and power supply systems to support the combined
  workforce.

          “Withholding Agent” means any Borrower or Agent.

           Section 1.2                       Accounting Terms and Determinations. Unless otherwise
  specified herein, all accounting terms used herein shall be interpreted, all accounting determinations
  hereunder (including, without limitation, determinations made pursuant to the exhibits hereto) shall be
  made, and all financial statements required to be delivered hereunder shall be prepared on a consolidated
  basis in accordance with GAAP applied on a basis consistent with the most recent audited consolidated
  financial statements of each Borrower and its Consolidated Subsidiaries delivered to Agent and each of the
  Lenders on or prior to the Closing Date. If at any time any change in GAAP would affect the computation
  of any financial ratio or financial requirement set forth in any Financing Document, and either Borrowers
  or the Required Lenders shall so request, the Agent, the Lenders and Borrowers shall negotiate in good
  faith to amend such ratio or requirement to preserve the original intent thereof in light of such change in
  GAAP (subject to the approval of the Required Lenders); provided, however, that until so amended, (a) such
  ratio or requirement shall continue to be computed in accordance with GAAP prior to such change therein
  and (b) Borrowers shall provide to the Agent and the Lenders financial statements and other documents
  required under this Agreement which include a reconciliation between calculations of such ratio or
  requirement made before and after giving effect to such change in GAAP. Notwithstanding the foregoing,
  all leases of any Person that are or would be characterized as operating leases in accordance with GAAP as
  implemented immediately prior to the Closing Date (whether or not such operating leases were in effect on
  such date) shall continue to be accounted for as operating leases (and not capital lease obligations) for
  purposes of this Agreement regardless of any change in GAAP following the date that would otherwise
  require such leases to be re-characterized as capital lease obligations unless otherwise agreed to by
  Borrowers and Agent. Notwithstanding any other provision contained herein, all terms of an accounting or
  financial nature used herein shall be construed, and all computations of amounts and ratios referred to herein
  shall be made, without giving effect to any election under Statement of Financial Accounting Standards


                                                       30
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26           Page 33 of 188



  159 (or any other Financial Accounting Standard having a similar result or effect) to value any Debt or
  other liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair value”, as defined therein.

           Section 1.3                       Other Definitional and Interpretive Provisions. References in this
  Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules” shall be to Articles, Sections,
  Annexes, Exhibits or Schedules of or to this Agreement unless otherwise specifically provided. Any term
  defined herein may be used in the singular or plural. “Include”, “includes” and “including” shall be deemed
  to be followed by “without limitation”. Except as otherwise specified or limited herein, references to any
  Person include the successors and assigns of such Person. References “from” or “through” any date mean,
  unless otherwise specified, “from and including” or “through and including”, respectively. Unless
  otherwise specified herein, the settlement of all payments and fundings hereunder between or among the
  parties hereto shall be made in lawful money of the United States and in immediately available funds.
  References to any statute or act shall include all related current regulations and all amendments and any
  successor statutes, acts and regulations. All amounts used for purposes of financial calculations required
  to be made herein shall be without duplication. References to any statute or act, without additional
  reference, shall be deemed to refer to federal statutes and acts of the United States. References to any
  agreement, instrument or document shall include all schedules, exhibits, annexes and other attachments
  thereto. As used in this Agreement, the meaning of the term “material” or the phrase “in all material
  respects” is intended to refer to an act, omission, violation or condition which reflects or could reasonably
  be expected to result in a Material Adverse Effect. References to capitalized terms that are not defined
  herein, but are defined in the UCC, shall have the meanings given them in the UCC. All references herein
  to times of day shall be references to daylight or standard time, as applicable.

          Section 1.4    Time is of the Essence. Time is of the essence in Borrower’s and each other Credit
  Party’s performance under this Agreement and all other Financing Documents.

                            ARTICLE 2 - LOANS AND LETTERS OF CREDIT

          Section 2.1      Loans.

                   (a)     Term Loans.

                          (i)      Term Loan Amounts. On the terms and subject to the conditions set forth
          herein, the Lenders severally hereby agree to make to Borrowers a term loan in an original principal
          amount equal to the Term Loan Commitment (“Term Loan”). Each Lender’s obligation to fund
          the Term Loan shall be limited to such Lender’s Term Loan Commitment Percentage, and no
          Lender shall have any obligation to fund any portion of any Term Loan required to be funded by
          any other Lender, but not so funded. No Borrower shall have any right to reborrow any portion of
          the Term Loan that is repaid or prepaid from time to time. The Term Loan shall be funded in one
          advance on the Closing Date. Borrowers shall deliver to Agent a Notice of Borrowing with respect
          to the proposed Term Loan advance, such Notice of Borrowing to be delivered no later than noon
          (Eastern time) on the Business Day prior to the Closing Date.

                           (ii)     Scheduled Repayments; Mandatory Prepayments; Optional Prepayments.

                                  (A)     There shall become due and payable, and Borrowers shall repay
                   the Term Loan through, scheduled payments as set forth on Schedule 2.1 attached hereto.
                   Notwithstanding the payment schedule set forth above, the outstanding principal amount
                   of the Term Loan shall become immediately due and payable in full on the Termination
                   Date.



                                                        31
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20               Entered 11/17/20 20:55:26          Page 34 of 188



                                 (B)      There shall become due and payable and Borrowers shall prepay
                  the Term Loan in the following amounts and at the following times:

                                          (i)     unless Agent shall otherwise consent in writing, no later
                         than two (2) Business Days after the date on which any Credit Party (or Agent as
                         loss payee or assignee) receives any casualty proceeds in excess of $250,000 with
                         respect to assets upon which Agent maintained a Lien, an amount equal to one
                         hundred percent (100%) of such proceeds (net of out-of-pocket expenses and
                         repayment of secured debt permitted under clause (c) of the definition of Permitted
                         Debt and encumbering the property that suffered such casualty), or such lesser
                         portion of such proceeds as Agent shall elect to apply to the Obligations;

                                          (ii)    an amount equal to any interest that is deemed to be in
                         excess of the Maximum Lawful Rate (as defined below) and is required to be
                         applied to the reduction of the principal balance of the Loans by any Lender as
                         provided for in Section 2.7;

                                          (iii)   unless Agent shall otherwise consent in writing, no later
                         than two (2) Business Days after the date on which any Credit Party receives the
                         proceeds of any Asset Disposition in excess of $250,000 that is not made in the
                         Ordinary Course of Business or that pertains to any Collateral upon which a
                         Borrowing Base is calculated, an amount equal to one hundred percent (100%) of
                         the net cash proceeds of such Asset Disposition (net of out-of-pocket expenses and
                         repayment of secured debt permitted under clause (c) of the definition of Permitted
                         Debt and encumbering such asset), or such lesser portion as Agent shall elect to
                         apply to the Obligations;

                                          (iv)    unless Agent shall otherwise consent in writing, no later
                         than two (2) Business Days after the date on which any Credit Party receives the
                         proceeds from the incurrence of Debt or issuance and sale of any Debt or equity
                         securities, an amount equal to one hundred percent (100%) of such proceeds, or
                         such lesser portion as Agent shall elect to apply to the Obligations;

                                         (v)     unless Agent shall otherwise consent in writing, no later
                         than two (2) Business Days after the date on which any Credit Party or any
                         Subsidiary receives any Extraordinary Receipts (other than in connection with the
                         Stock Purchase Litigation, which is addressed in clause (vi) below) in excess of
                         $250,000, an amount equal to one hundred percent (100%) of the Net Cash
                         Proceeds of such Extraordinary Receipts;

                                          (vi)    no later than two (2) Business Days after the date on
                         which any Credit Party or any Subsidiary receives any Extraordinary Receipts in
                         connection with the Stock Purchase Litigation, an amount equal to one hundred
                         percent (100%) of the Net Cash Proceeds of such Extraordinary Receipts; provided
                         that, notwithstanding the foregoing, if proceeds of such Extraordinary Receipts
                         remain after the outstanding principal balance of the Term Loan is paid down to
                         $5,000,000 (or if the outstanding principal balance of the Term Loan is less than
                         $5,000,000 prior to receipt of such proceeds), so long as no Event of Default or
                         Default then exists and the Borrowers have delivered to Agent a duly completed
                         Compliance Certificate signed by a Responsible Officer demonstrating pro forma
                         compliance with the financial covenants set forth in Article 6 of this Agreement

                                                    32
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                 Entered 11/17/20 20:55:26          Page 35 of 188



                          both before and after receipt and application of such Extraordinary Receipts, the
                          mandatory prepayment amount required with respect to such remaining
                          Extraordinary Receipts received in connection with the Stock Purchase Litigation
                          shall be fifty percent (50%); and

                                           (vii)  within one (1) Business Day of the date of receipt by any
                          Borrowers of the proceeds of any Specified Equity Contribution pursuant to
                          Section 6.5, an amount equal to 100% of such proceeds.

                           Notwithstanding the foregoing and so long as no Event of Default or Default then
                  exists: (1) any such casualty proceeds in excess of $250,000 may be used by Borrowers
                  within one hundred eighty (180) days from the receipt of such proceeds to replace or repair
                  any assets in respect of which such proceeds were paid so long as (x) prior to the receipt
                  of such proceeds, Borrowers have delivered to Agent a reinvestment plan detailing such
                  replacement or repair acceptable to Agent in its reasonable discretion, (y) the monies or
                  proceeds received by Borrowers in connection with such casualty event shall be deposited
                  in a Deposit Account subject to a Deposit Account Control Agreement and (z) Borrowers
                  notify Agent in writing when such reinvestment occurs; and (2) proceeds of personal
                  property Asset Dispositions in excess of $250,000 that are not made in the Ordinary Course
                  of Business (other than Collateral upon which the Borrowing Base is calculated) may be
                  used by Borrowers within one hundred eighty (180) days from the receipt of such proceeds
                  to purchase new or replacement assets of comparable value, so long as (y) prior to the
                  receipt of such proceeds, Borrowers have delivered to Agent a reinvestment plan detailing
                  such replacement or repair acceptable to Agent in its reasonable discretion and (z)
                  Borrowers notify Agent in writing when such reinvestment occurs. If the applicable
                  Borrower does not intend to fully reinvest the proceeds described in this paragraph, or if
                  the applicable time period set forth in the immediately prior sentence expires without such
                  Borrower having reinvested all of such proceeds, Borrowers shall within five (5) Business
                  Day prepay the Loans in an amount equal to such proceeds (to the extent not reinvested or
                  intended to be reinvested within such time period).

                                  (C)     Borrowers may from time to time, with at least two (2) Business
                  Days prior delivery to Agent of an appropriately completed Payment Notification, prepay
                  the Term Loan in whole or in part; provided, however, that each such prepayment shall be
                  in an amount equal to $100,000 or a higher integral multiple of $25,000 and shall be
                  accompanied by any prepayment fees required hereunder.

                           (iii)   All Prepayments. Except as this Agreement may specifically provide
          otherwise, (A) all prepayments made pursuant to Section 2.1(a)(ii)(B) shall be applied by Agent
          pro rata to the remaining installments of the Term Loan (excluding, solely in the case of the
          prepayment described in Section 2.1(a)(ii)(B)(vi), the last installment due on the Termination Date)
          and (B) optional prepayments pursuant to Section 2.1(a)(ii)(C) shall be applied as directed by the
          Borrower Representative (provided that, without the prior consent of Agent, the Borrower
          Representative may not direct the application of any optional prepayment of the Term Loan to more
          than three (3) installments in direct order of maturity). For purpose of clarity, except with respect
          to the prepayment described in Section 2.1(a)(ii)(B)(vi), the payment due on the Termination Date
          shall be deemed an installment.




                                                      33
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26           Page 36 of 188



                          (iv)     LIBOR Rate.

                                   (A)      Except as provided in subsection (C) below, the Term Loan shall
                  accrue interest at the LIBOR Rate plus the Applicable Margin.

                                    (B)    The LIBOR Rate may be adjusted by Agent with respect to any
                  Lender on a prospective basis to take into account any additional or increased costs to such
                  Lender of maintaining or obtaining any eurodollar deposits or increased costs, in each case,
                  due to changes in applicable Law occurring subsequent to the commencement of the then
                  applicable Interest Period, including changes in tax laws (except changes of general
                  applicability in corporate income tax laws) and changes in the reserve requirements
                  imposed by the Board of Governors of the Federal Reserve System (or any successor),
                  which additional or increased costs would increase the cost of funding loans bearing
                  interest based upon the LIBOR Rate; provided, however, that notwithstanding anything in
                  this Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
                  Protection Act and all requests, rules, guidelines or directives thereunder or issued in
                  connection therewith and (ii) all requests, rules, guidelines or directives promulgated by
                  the Bank for International Settlements, the Basel Committee on Banking Supervision (or
                  any successor or similar authority) or the United States or foreign regulatory authorities, in
                  each case pursuant to Basel III, shall in each case be deemed to be a “change in applicable
                  Law”, regardless of the date enacted, adopted or issued. In any such event, the affected
                  Lender shall give Borrowers and Agent notice of such a determination and adjustment and
                  Agent promptly shall transmit the notice to each other Lender and, upon its receipt of the
                  notice from the affected Lender, Borrowers may, by notice to such affected Lender
                  (I) require such Lender to furnish to Borrowers a statement setting forth the basis for
                  adjusting such LIBOR Rate and the method for determining the amount of such adjustment,
                  or (II) repay the Loans bearing interest based upon the LIBOR Rate with respect to which
                  such adjustment is made.

                                    (C)      In the event that any change in market conditions or any law,
                  regulation, treaty, or directive, or any change therein or in the interpretation of application
                  thereof, shall at any time after the date hereof, in the reasonable opinion of any Lender,
                  make it unlawful or impractical for such Lender to maintain Loans bearing interest based
                  upon the LIBOR Rate or to continue such maintaining, or to determine or charge interest
                  rates at the LIBOR Rate, such Lender shall give notice of such changed circumstances to
                  Agent and Borrowers and Agent promptly shall transmit the notice to each other Lender,
                  (I) in the case of the pro rata share of the Term Loan held by such Lender and then
                  outstanding, the date specified in such Lender’s notice shall be deemed to be the last day
                  of the Interest Period of such portion of the Term Loan, and interest upon such portion
                  thereafter shall accrue interest at the Base Rate plus the Applicable Margin, and (II) such
                  portion of the Term Loan shall continue to accrue interest at the Base Rate plus the
                  Applicable Margin until such Lender determines that it would no longer be unlawful or
                  impractical to maintain such Term Loan at the LIBOR Rate.

                                  (D)    Anything to the contrary contained herein notwithstanding,
                  neither Agent nor any Lender is required actually to acquire eurodollar deposits to fund or
                  otherwise match fund any Obligation as to which interest accrues based on the LIBOR
                  Rate.




                                                       34
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 37 of 188



                  (b)     Revolving Loans.

                            (i)     Revolving Loans and Borrowings. On the terms and subject to the
          conditions set forth herein, each Lender severally agrees to make loans to Borrowers from time to
          time as set forth herein (each a “Revolving Loan”, and collectively, “Revolving Loans”) equal to
          such Lender’s Revolving Loan Commitment Percentage of Revolving Loans requested by
          Borrowers hereunder, provided, however, that after giving effect thereto, the Revolving Loan
          Outstandings shall not exceed the Revolving Loan Limit. Borrowers shall deliver to Agent a Notice
          of Borrowing with respect to each proposed borrowing of a Revolving Loan, such Notice of
          Borrowing to be delivered before 1:00 p.m. (Eastern time) two (2) Business Days prior to the date
          of such proposed borrowing. Each Borrower and each Revolving Lender hereby authorizes Agent
          to make Revolving Loans on behalf of Revolving Lenders, at any time in its sole discretion, (A) as
          provided in Section 2.5(c), with respect to obligations arising under Support Agreements and/or
          Lender Letters of Credit, and (B) to pay principal owing in respect of the Loans and interest, fees,
          expenses and other charges payable by any Credit Party from time to time arising under this
          Agreement or any other Financing Document. The Borrowing Base shall be determined by Agent
          based on the most recent Borrowing Base Certificate delivered to Agent in accordance with this
          Agreement and such other information as may be available to Agent. Without limiting any other
          rights and remedies of Agent hereunder or under the other Financing Documents, the Revolving
          Loans shall be subject to Agent’s continuing right to withhold from the Borrowing Base reserves,
          and to increase and decrease such reserves from time to time, if and to the extent that in Agent’s
          good faith credit judgment and discretion, such reserves are necessary.

                          (ii)     Mandatory Revolving Loan Repayments and Prepayments.

                                    (A)     The Revolving Loan Commitment shall terminate on the
                  Termination Date. On such Termination Date, there shall become due, and Borrowers shall
                  pay, the entire outstanding principal amount of each Revolving Loan, together with accrued
                  and unpaid Obligations pertaining thereto incurred to, but excluding the Termination Date;
                  provided, however, that such payment is made not later than 12:00 Noon (Eastern time) on
                  the Termination Date.

                                   (B)     If at any time the Revolving Loan Outstandings exceed the
                  Revolving Loan Limit, then, on the next succeeding Business Day, Borrowers shall repay
                  the Revolving Loans or cash collateralize Letter of Credit Liabilities in the manner
                  specified in Section 2.5(e) or cause the cancellation of outstanding Letters of Credit, or any
                  combination of the foregoing, in an aggregate amount equal to such excess.

                                  (C)     Principal payable on account of Revolving Loans shall be payable
                  by Borrowers to Agent (I) immediately upon the receipt by any Borrower or Agent of any
                  payments on or proceeds from any of the Accounts, to the extent of such payments or
                  proceeds, as further described in Section 2.11 below, and (II) in full on the Termination
                  Date.

                         (iii)    Optional Prepayments. Borrowers may from time to time prepay the
          Revolving Loans in whole or in part; provided, however, that any such partial prepayment shall be
          in an amount equal to $100,000 or a higher integral multiple of $25,000.




                                                       35
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26           Page 38 of 188



                          (iv)     LIBOR Rate.

                                   (A)       Except as provided in subsection (C) below, Revolving Loans
                  shall accrue interest at the LIBOR Rate plus the Applicable Margin.

                                    (B)    The LIBOR Rate may be adjusted by Agent with respect to any
                  Lender on a prospective basis to take into account any additional or increased costs to such
                  Lender of maintaining or obtaining any eurodollar deposits or increased costs, in each case,
                  due to changes in applicable Law occurring subsequent to the commencement of the then
                  applicable Interest Period, including changes in tax laws (except changes of general
                  applicability in corporate income tax laws) and changes in the reserve requirements
                  imposed by the Board of Governors of the Federal Reserve System (or any successor),
                  which additional or increased costs would increase the cost of funding loans bearing
                  interest based upon the LIBOR Rate; provided, however, that notwithstanding anything in
                  this Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
                  Protection Act and all requests, rules, guidelines or directives thereunder or issued in
                  connection therewith and (ii) all requests, rules, guidelines or directives promulgated by
                  the Bank for International Settlements, the Basel Committee on Banking Supervision (or
                  any successor or similar authority) or the United States or foreign regulatory authorities, in
                  each case pursuant to Basel III, shall in each case be deemed to be a “change in applicable
                  Law”, regardless of the date enacted, adopted or issued. In any such event, the affected
                  Lender shall give Borrowers and Agent notice of such a determination and adjustment and
                  Agent promptly shall transmit the notice to each other Lender and, upon its receipt of the
                  notice from the affected Lender, Borrowers may, by notice to such affected Lender
                  (I) require such Lender to furnish to Borrowers a statement setting forth the basis for
                  adjusting such LIBOR Rate and the method for determining the amount of such adjustment,
                  or (II) repay the Loans bearing interest based upon the LIBOR Rate with respect to which
                  such adjustment is made.

                                    (C)      In the event that any change in market conditions or any law,
                  regulation, treaty, or directive, or any change therein or in the interpretation of application
                  thereof, shall at any time after the date hereof, in the reasonable opinion of any Lender,
                  make it unlawful or impractical for such Lender to fund or maintain Loans bearing interest
                  based upon the LIBOR Rate or to continue such funding or maintaining, or to determine
                  or charge interest rates at the LIBOR Rate, such Lender shall give notice of such changed
                  circumstances to Agent and Borrowers and Agent promptly shall transmit the notice to
                  each other Lender and (I) in the case of any outstanding Loans of such Lender bearing
                  interest based upon the LIBOR Rate, the date specified in such Lender’s notice shall be
                  deemed to be the last day of the Interest Period of such Loans, and interest upon such
                  Lender’s Loans thereafter shall accrue interest at Base Rate plus the Applicable Margin,
                  and (II) such Loans shall continue to accrue interest at Base Rate plus the Applicable
                  Margin until such Lender determines that it would no longer be unlawful or impractical to
                  maintain such Loans at the LIBOR Rate.

                                  (D)    Anything to the contrary contained herein notwithstanding,
                  neither Agent nor any Lender is required actually to acquire eurodollar deposits to fund or
                  otherwise match fund any Obligation as to which interest accrues based on the LIBOR
                  Rate.




                                                       36
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 39 of 188



          Section 2.2      Interest, Interest Calculations and Certain Fees.

                   (a)     Interest. From and following the Closing Date, except as expressly set forth in this
  Agreement, Loans and the other Obligations shall bear interest at the sum of the LIBOR Rate plus the
  Applicable Margin. Interest on the Loans shall be paid in arrears on the first (1st) day of each month and
  on the maturity of such Loans, whether by acceleration or otherwise. Interest on all other Obligations shall
  be payable upon demand. For purposes of calculating interest, all funds transferred to the Payment Account
  for application to any Revolving Loans or the Term Loan shall be subject to a five (5) Business Day
  clearance period (to be reduced to four (4) Business Days from and after the date that the outstanding
  principal balance of the Term Loan is less than $3,000,000.00), and all interest accruing on such funds
  during such clearance period shall accrue for the benefit of Agent, and not for the benefit of the Lenders.

                    (b)     Unused Line Fee. From and following the Closing Date, Borrowers shall pay
  Agent, for the benefit of all Lenders committed to make Revolving Loans, in accordance with their
  respective Pro Rata Shares, a fee in an amount equal to (i) (A) the Revolving Loan Commitment minus
  (B) the average daily balance of the sum of the Revolving Loan Outstandings during the preceding month,
  multiplied by (ii) one half of one percent (0.50%) per annum. Such fee is to be paid monthly in arrears on
  the first day of each month.

                  (c)      Fee Letter. In addition to the other fees set forth herein, the Borrowers agree to
  pay Agent the fees set forth in the Fee Letter.

                   (d)     Minimum Balance Fee. On the first day of each month, commencing with the first
  full calendar month after the Closing Date, the Borrowers agree to pay to Agent, for the ratable benefit of
  all Lenders committed to make Revolving Loans, the sum of the Minimum Balance Fees due for the prior
  month. The Minimum Balance Fee shall be deemed fully earned when due and payable and, once paid,
  shall be non-refundable.

                    (e)     Deferred Revolving Loan Origination Fee. If Lenders’ funding obligations in
  respect of the Revolving Loan Commitment under this Agreement terminate in full by voluntary
  termination by Borrowers prior to the Commitment Expiry Date, Borrowers shall pay to Agent, for the
  benefit of all Lenders committed to make Revolving Loans on the Closing Date, a fee as compensation for
  the costs of such Lenders being prepared to make funds available to Borrowers under this Agreement, equal
  to an amount determined by multiplying the highest Revolving Loan Commitment in effect from and after
  the Closing Date by the following applicable percentage amount: (i) two percent (2.00%) until and
  including April 25, 2020 (ii) one percent (1.00%) from April 26, 2020 until and including April 25, 2021,
  (iii) one-half of one percent (0.50%) from April 26, 2021 until and including October 25, 2021 and (iv)
  zero percent (0.00%) thereafter. Notwithstanding the foregoing, if the Revolving Loan Commitment is
  voluntarily terminated in full in connection with a Change of Control and/or in connection with an asset or
  stock sale involving aggregate consideration of $20,000,000 or more, the percentages referenced in the
  previous sentence shall be reduced as follows: (i) one percent (1.00%) until and including April 25, 2020,
  (ii) one-half of one percent (0.50%) from April 26, 2020 until and including April 25, 2021, (iii) one-quarter
  of one percent (0.25%) from April 26, 2021 until and including October 25, 2021 and (iv) zero percent
  (0.00%) thereafter. All fees payable pursuant to this paragraph shall be deemed fully earned and non-
  refundable as of the Closing Date.

                   (f)     Audit Fees. Borrowers shall pay to Agent, for its own account and not for the
  benefit of any other Lenders, all reasonable fees and expenses in connection with audits and inspections of
  Borrowers’ books and records, audits, valuations or appraisals of the Collateral, audits of Borrowers’
  compliance with applicable Laws and such other matters as Agent shall deem appropriate, which shall be
  due and payable on the first Business Day of the month following the date of issuance by Agent of a written

                                                       37
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 40 of 188



  request for payment thereof to Borrowers, provided that Borrowers shall not be obligated to reimburse
  Agent for the expenses associated with more than two (2) such audits, inspections, valuations or appraisals
  in any fiscal year except to the extent an audit is commenced at a time when an Event of Default exists (in
  which case Borrowers shall be obligated to reimburse Agent for its fees and expenses in accordance with
  this clause (e) without regard to the number of audits, inspections, valuations or appraisals conducted during
  such fiscal year).

                   (g)     Wire Fees. Borrowers shall pay to Agent, for its own account and not for the
  account of any other Lenders, on written demand, fees for incoming and outgoing wires made for the
  account of Borrowers, such fees to be based on Agent’s then current wire fee schedule (available upon
  written request of the Borrowers).

                   (h)      Late Charges. If payments of principal (other than a final installment of principal
  upon the Termination Date), interest due on the Obligations, or any other amounts due hereunder or under
  the other Financing Documents are not timely made and remain overdue for a period of five (5) days,
  Borrowers, without notice or demand by Agent, promptly shall pay to Agent, for its own account and not
  for the benefit of any other Lenders, as additional compensation to Agent in administering the Obligations,
  an amount equal to five percent (5.0%) of each delinquent payment.

                  (i)     Computation of Interest and Related Fees. All interest and fees under each
  Financing Document shall be calculated on the basis of a 360-day year for the actual number of days
  elapsed. The date of funding of a Loan shall be included in the calculation of interest. The date of payment
  of a Loan shall be excluded from the calculation of interest. If a Loan is repaid on the same day that it is
  made, one (1) day’s interest shall be charged.

                    (j)      Automated Clearing House Payments. If Agent so elects, monthly payments of
  principal, interest, fees, expenses or any other amounts due and owing from Borrower to Agent hereunder
  shall be paid to Agent by Automated Clearing House debit of immediately available funds from the financial
  institution account designated by Borrower Representative in the Automated Clearing House debit
  authorization executed by Borrowers or Borrower Representative in connection with this Agreement, and
  shall be effective upon receipt. Borrowers shall execute any and all forms and documentation necessary
  from time to time to effectuate such automatic debiting. In no event shall any such payments be refunded
  to Borrowers.

          Section 2.3     Notes. The portion of the Loans made by each Lender shall be evidenced, if so
  requested by such Lender, by one or more promissory notes executed by Borrowers on a joint and several
  basis (each, a “Note”) payable to such Lender and its registered assignees in an original principal amount
  equal to such Lender’s Revolving Loan Commitment Amount or Term Loan Commitment Amount.

          Section 2.4      Reserved.

          Section 2.5      Letters of Credit and Letter of Credit Fees.

                   (a)      Letter of Credit. On the terms and subject to the conditions set forth herein, the
  Revolving Loan Commitment may be used by Borrowers, in addition to the making of Revolving Loans
  hereunder, for the issuance, prior to that date which is one year prior to the Termination Date, by (i) Agent,
  of letters of credit, Guarantees or other agreements or arrangements (each, a “Support Agreement”) to
  induce an LC Issuer to issue or increase the amount of, or extend the expiry date of, one or more Letters of
  Credit and (ii) a Lender, identified by Agent, as an LC Issuer, of one or more Lender Letters of Credit, so
  long as, in each case:



                                                       38
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 41 of 188



                         (i)     Agent shall have received a Notice of LC Credit Event at least five (5)
          Business Days before the relevant date of issuance, increase or extension; and

                          (ii)   after giving effect to such issuance, increase or extension, (A) the
          aggregate Letter of Credit Liabilities do not exceed $1,000,000.00, and (B) the Revolving Loan
          Outstandings do not exceed the Revolving Loan Limit

           Nothing in this Agreement shall be construed to obligate any Lender to issue, increase the amount
  of or extend the expiry date of any Letter of Credit, which act or acts, if any, shall be subject to agreements
  to be entered into from time to time between Borrowers and such Lender. Each Lender that is an LC Issuer
  hereby agrees to give Agent prompt written notice of each issuance of a Lender Letter of Credit by such
  Lender and each payment made by such Lender in respect of Lender Letters of Credit issued by such
  Lender.

                   (b)      Letter of Credit Fee. Borrowers shall pay to Agent, for the benefit of the Revolving
  Lenders in accordance with their respective Pro Rata Shares, a letter of credit fee with respect to the Letter
  of Credit Liabilities for each Letter of Credit, computed for each day from the date of issuance of such
  Letter of Credit to the date that is the last day a drawing is available under such Letter of Credit, at a rate
  per annum equal to the Applicable Margin then applicable to Loans bearing interest based upon the LIBOR
  Rate. Such fee shall be payable in arrears on the last day of each calendar month prior to the Termination
  Date and on such date. In addition, Borrowers agree to pay promptly to the LC Issuer any fronting or other
  fees that it may charge in connection with any Letter of Credit.

                   (c)      Reimbursement Obligations of Borrowers. If either (i) Agent shall make a
  payment to an LC Issuer pursuant to a Support Agreement, or (ii) any Lender shall notify Agent that it has
  made payment in respect of, a Lender Letter of Credit, (A) the applicable Borrower shall reimburse Agent
  or such Lender, as applicable, for the amount of such payment by the end of the day on which Agent or
  such Lender shall make such payment and (B) Borrowers shall be deemed to have immediately requested
  that Revolving Lenders make a Revolving Loan, in a principal amount equal to the amount of such payment
  (but solely to the extent such Borrower shall have failed to directly reimburse Agent or, with respect to
  Lender Letters of Credit, the applicable LC Issuer, for the amount of such payment). Agent shall promptly
  notify Revolving Lenders of any such deemed request and each Revolving Lender hereby agrees to make
  available to Agent not later than noon (Eastern time) on the Business Day following such notification from
  Agent such Revolving Lender’s Pro Rata Share of such Revolving Loan. Each Revolving Lender hereby
  absolutely and unconditionally agrees to fund such Revolving Lender’s Pro Rata Share of the Loan
  described in the immediately preceding sentence, unaffected by any circumstance whatsoever, including,
  without limitation, (x) the occurrence and continuance of a Default or Event of Default, (y) the fact that,
  whether before or after giving effect to the making of any such Revolving Loan, the Revolving Loan
  Outstandings exceed or will exceed the Revolving Loan Limit, and/or (z) the non-satisfaction of any
  conditions set forth in Section 7.2. Agent hereby agrees to apply the gross proceeds of each Revolving
  Loan deemed made pursuant to this Section 2.5(c) in satisfaction of Borrowers’ reimbursement obligations
  arising pursuant to this Section 2.5(c). Borrowers shall pay interest, on demand, on all amounts so paid by
  Agent pursuant to any Support Agreement or to any applicable Lender in honoring a draw request under
  any Lender Letter of Credit for each day from the date of such payment until Borrowers reimburse Agent
  or the applicable Lender therefor (whether pursuant to clause (A) or (B) of the first sentence of this
  subsection (c)) at a rate per annum equal to the sum of two percent (2%) plus the interest rate applicable to
  Revolving Loans for such day.

                 (d)     Reimbursement and Other Payments by Borrowers. The obligations of each
  Borrower to reimburse Agent and/or the applicable LC Issuer pursuant to Section 2.5(c) shall be absolute,



                                                        39
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26           Page 42 of 188



  unconditional and irrevocable, and shall be performed strictly in accordance with the terms of this
  Agreement, under all circumstances whatsoever, including the following:

                          (i)     any lack of validity or enforceability of, or any amendment or waiver of
          or any consent to departure from, any Letter of Credit or any related document;

                          (ii)    the existence of any claim, set-off, defense or other right which any
          Borrower may have at any time against the beneficiary of any Letter of Credit, the LC Issuer
          (including any claim for improper payment), Agent, any Lender or any other Person, whether in
          connection with any Financing Document or any unrelated transaction, provided, however, that
          nothing herein shall prevent the assertion of any such claim by separate suit or compulsory
          counterclaim;

                           (iii)   any statement or any other document presented under any Letter of Credit
          proving to be forged, fraudulent, invalid or insufficient in any respect or any statement therein being
          untrue or inaccurate in any respect whatsoever;

                           (iv)     any affiliation between the LC Issuer and Agent; or

                        (v)     to the extent permitted under applicable Law, any other circumstance or
          happening whatsoever, whether or not similar to any of the foregoing.

                    (e)      Deposit Obligations of Borrowers. In the event any Letters of Credit are
  outstanding at the time that Borrowers prepay in full or are required to repay the Obligations or the
  Revolving Loan Commitment is terminated, Borrowers shall (i) deposit with Agent for the benefit of all
  Revolving Lenders cash in an amount equal to one hundred five percent (105%) of the aggregate
  outstanding Letter of Credit Liabilities to be available to Agent, for its benefit and the benefit of issuers of
  Letters of Credit, to reimburse payments of drafts drawn under such Letters of Credit and pay any fees and
  expenses related thereto, and (ii) prepay the fee payable under Section 2.5(b) with respect to such Letters
  of Credit for the full remaining terms of such Letters of Credit assuming that the full amount of such Letters
  of Credit as of the date of such repayment or termination remain outstanding until the end of such remaining
  terms. Upon termination of any such Letter of Credit and so long as no Event of Default has occurred and
  is continuing, the unearned portion of such prepaid fee attributable to such Letter of Credit shall be refunded
  to Borrowers, together with the deposit described in the preceding clause (i) attributable to such Letter of
  Credit, but only to the extent not previously applied by Agent in the manner described herein.

                   (f)     Participations in Support Agreements and Lender Letters of Credit.

                          (i)     Concurrently with the issuance of each Supported Letter of Credit, Agent
          shall be deemed to have sold and transferred to each Revolving Lender, and each such Revolving
          Lender shall be deemed irrevocably and immediately to have purchased and received from Agent,
          without recourse or warranty, an undivided interest and participation in, to the extent of such
          Lender’s Pro Rata Share, Agent’s Support Agreement liabilities and obligations in respect of such
          Supported Letter of Credit and Borrowers’ Reimbursement Obligations with respect thereto.
          Concurrently with the issuance of each Lender Letter of Credit, the LC Issuer in respect thereof
          shall be deemed to have sold and transferred to each Revolving Lender, and each such Revolving
          Lender shall be deemed irrevocably and immediately to have purchased and received from such
          LC Issuer, without recourse or warranty, an undivided interest and participation in, to the extent of
          such Lender’s Pro Rata Share, such Lender Letter of Credit and Borrowers’ Reimbursement
          Obligations with respect thereto. Any purchase obligation arising pursuant to the immediately two



                                                        40
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 43 of 188



          preceding sentences shall be absolute and unconditional and shall not be affected by any
          circumstances whatsoever.

                            (ii)    If either (A) Agent makes any payment or disbursement under any Support
          Agreement and/or (B) an LC Issuer makes any payment or disbursement under any Lender Letter
          of Credit, and (I) Borrowers have not reimbursed Agent or the applicable LC Issuer, as applicable,
          in full for such payment or disbursement in accordance with Section 2.5(c), or (II) any
          reimbursement under any Support Agreement or Lender Letter of Credit received by Agent or any
          LC Issuer, as applicable, from any Credit Party is or must be returned or rescinded upon or during
          any bankruptcy or reorganization of any Credit Party or otherwise, each Revolving Lender shall be
          irrevocably and unconditionally obligated to pay to Agent or the applicable LC Issuer, as
          applicable, its Pro Rata Share of such payment or disbursement (but no such payment shall diminish
          the Obligations of Borrowers under Section 2.5(c)). To the extent any such Revolving Lender shall
          not have made such amount available to Agent or the applicable LC Issuer, as applicable, before
          12:00 Noon (Eastern time) on the Business Day on which such Lender receives notice from Agent
          or the applicable LC Issuer, as applicable, of such payment or disbursement, or return or rescission,
          as applicable, such Lender agrees to pay interest on such amount to Agent or the applicable LC
          Issuer, as applicable, forthwith on demand accruing daily at the Federal Funds Rate, for the first
          three (3) days following such Lender’s receipt of such notice, and thereafter at the Base Rate plus
          the Applicable Margin in respect of Revolving Loans. Any such Revolving Lender’s failure to
          make available to Agent or the applicable LC Issuer, as applicable, its Pro Rata Share of any such
          payment or disbursement, or return or rescission, as applicable, shall not relieve any other Lender
          of its obligation hereunder to make available such other Revolving Lender’s Pro Rata Share of such
          payment, but no Revolving Lender shall be responsible for the failure of any other Lender to make
          available such other Lender’s Pro Rata Share of any such payment or disbursement, or return or
          rescission.

          Section 2.6      General Provisions Regarding Payment; Loan Account.

                  (a)      All payments to be made by each Borrower under any Financing Document,
  including payments of principal and interest made hereunder and pursuant to any other Financing
  Document, and all fees, expenses, indemnities and reimbursements, shall be made without set-off,
  recoupment or counterclaim. If any payment hereunder becomes due and payable on a day other than a
  Business Day, such payment shall be extended to the next succeeding Business Day and, with respect to
  payments of principal, interest thereon shall be payable at the then applicable rate during such extension (it
  being understood and agreed that, solely for purposes of calculating financial covenants and computations
  contained herein and determining compliance therewith, if payment is made, in full, on any such extended
  due date, such payment shall be deemed to have been paid on the original due date without giving effect to
  any extension thereto). Any payments received in the Payment Account before 12:00 Noon (Eastern time)
  on any date shall be deemed received by Agent on such date, and any payments received in the Payment
  Account at or after 12:00 Noon (Eastern time) on any date shall be deemed received by Agent on the next
  succeeding Business Day. In the absence of receipt by Agent of a written designation by Borrower
  Representative, at least two (2) Business Days prior to such prepayment, that such prepayment is to be
  applied to a Term Loan, Borrowers and each Lender hereby authorize and direct Agent, subject to the
  provisions of Section 10.7 hereof, to apply such prepayment against then outstanding Revolving Loans, and
  second, if no Revolving Loans are then outstanding, pro rata against all outstanding Term Loans in
  accordance with the provisions of Section 2.1(a)(iii); provided, however, that if Agent at any time
  determines that payments received by Agent were in respect of a mandatory prepayment event, Agent shall
  apply such payments in accordance with the provisions of Section 2.1(a)(ii) and shall be fully authorized
  by Borrowers and each Lender to make corresponding Loan Account reversals in respect thereof.


                                                       41
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 44 of 188



                  (b)      Agent shall maintain a loan account (the “Loan Account”) on its books to record
  Loans and other extensions of credit made by the Lenders hereunder or under any other Financing
  Document, and all payments thereon made by each Borrower. All entries in the Loan Account shall be
  made in accordance with Agent’s customary accounting practices as in effect from time to time. The
  balance in the Loan Account, as recorded in Agent’s books and records at any time shall be conclusive and
  binding evidence of the amounts due and owing to Agent by each Borrower absent manifest error; provided,
  however, that any failure to so record or any error in so recording shall not limit or otherwise affect any
  Borrower’s duty to pay all amounts owing hereunder or under any other Financing Document. Agent shall
  endeavor to provide Borrowers with a monthly statement regarding the Loan Account (but neither Agent
  nor any Lender shall have any liability if Agent shall fail to provide any such statement). Unless any
  Borrower notifies Agent of any objection to any such statement (specifically describing the basis for such
  objection) within ninety (90) days after the date of receipt thereof, it shall be deemed final, binding and
  conclusive upon Borrowers in all respects as to all matters reflected therein.

           Section 2.7      Maximum Interest. In no event shall the interest charged with respect to the Loans
  or any other Obligations of any Borrower under any Financing Document exceed the maximum amount
  permitted under the laws of the State of New York or of any other applicable jurisdiction. Notwithstanding
  anything to the contrary herein or elsewhere, if at any time the rate of interest payable hereunder or under
  any Note or other Financing Document (the “Stated Rate”) would exceed the highest rate of interest
  permitted under any applicable Law to be charged (the “Maximum Lawful Rate”), then for so long as the
  Maximum Lawful Rate would be so exceeded, the rate of interest payable shall be equal to the Maximum
  Lawful Rate; provided, however, that if at any time thereafter the Stated Rate is less than the Maximum
  Lawful Rate, each Borrower shall, to the extent permitted by law, continue to pay interest at the Maximum
  Lawful Rate until such time as the total interest received is equal to the total interest which would have
  been received had the Stated Rate been (but for the operation of this provision) the interest rate payable.
  Thereafter, the interest rate payable shall be the Stated Rate unless and until the Stated Rate again would
  exceed the Maximum Lawful Rate, in which event this provision shall again apply. In no event shall the
  total interest received by any Lender exceed the amount which it could lawfully have received had the
  interest been calculated for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the prior
  sentence, any Lender has received interest hereunder in excess of the Maximum Lawful Rate, such excess
  amount shall be applied to the reduction of the principal balance of the Loans or to other amounts (other
  than interest) payable hereunder, and if no such principal or other amounts are then outstanding, such excess
  or part thereof remaining shall be paid to Borrowers. In computing interest payable with reference to the
  Maximum Lawful Rate applicable to any Lender, such interest shall be calculated at a daily rate equal to
  the Maximum Lawful Rate divided by the number of days in the year in which such calculation is made.

          Section 2.8      Taxes; Capital Adequacy.

                   (a)    All payments of principal and interest on the Loans and all other amounts payable
  hereunder shall be made free and clear of and without deduction for any present or future Taxes, except as
  required by applicable Law. If any applicable Law (as determined in the good faith discretion of an
  applicable Withholding Agent) requires the deduction or withholding of any Tax from any such payment
  by a Withholding Agent, then the applicable Withholding Agent shall be entitled to make such deduction
  or withholding and shall timely pay the full amount deducted or withheld to the relevant Governmental
  Authority in accordance with applicable Law and if any such withholding or deduction is in respect of any
  Indemnified Taxes, then the Borrowers shall pay such additional amount or amounts as is necessary to
  ensure that the net amount actually received by Agent and each Lender will equal the full amount Agent
  and such Lender would have received had no such withholding or deduction been required (including,
  without limitation, such withholdings and deductions applicable to additional sums payable under this
  Section 2.8). After payment of any Tax by a Borrower to a Governmental Authority pursuant to this Section
  2.8, such Borrower shall promptly forward to Agent the original or a certified copy of an official receipt, a

                                                       42
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 45 of 188



  copy of the return reporting such payment, or other documentation reasonably satisfactory to Agent
  evidencing such payment to such Governmental Authority. Borrowers shall timely pay to the relevant
  Governmental Authority in accordance with applicable Law, or at the option of Agent timely reimburse it
  for the payment of, any Other Taxes.

                   (b)      The Borrowers shall indemnify Agent and Lenders, within ten (10) days after
  receipt of written demand thereof, for the full amount of any Indemnified Taxes (including Indemnified
  Taxes imposed or asserted on or attributable to amounts payable under this Section 2.8) payable or paid by
  Agent or any Lender or required to be withheld or deducted from a payment to Agent or any Lender and
  any expenses arising therefrom or with respect thereto, whether or not such Indemnified Taxes and Other
  Taxes were correctly or legally imposed or asserted by the relevant Governmental Authority. A certificate
  in reasonable detail as to the amount of such payment or liability delivered to Borrowers by a Lender (with
  a copy to Agent), or by Agent on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
  error.

                   (c)     (i)      Each Lender that is not a U.S. person within the meaning of
  Section 7701(a)(30) of the Code (a “Non-U.S. Lender Party”) shall, to the extent permitted by Law, on or
  prior to the date on which such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder
  provide Agent and the Borrower Representative with two completed copies of each of the following, as
  applicable: (A) IRS Forms W-8ECI (claiming exemption from U.S. withholding Tax because the income
  is effectively connected with a U.S. trade or business), W-8BEN (or W-8BEN-E, as applicable) (claiming
  exemption from, or a reduction of, U.S. withholding Tax under an income Tax treaty) and/or -8IMY
  (together with appropriate forms, certifications and supporting statements) or any successor forms, (B) in
  the case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or 881(c) of the Code, IRS
  Form W-8BEN (or W-8BEN-E, as applicable) claiming exemption from U.S. withholding Tax under the
  portfolio interest exemption) or any successor form and a certificate in form and substance acceptable to
  Agent that such Non-U.S. Lender Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of
  the Code, (2) a “10 percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of
  the Code, or (3) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the Code or (C) so
  long as in the Non-U.S. Lender Party’s reasonable judgment the completion, execution or submission of
  such other documents would not subject such Non-U.S. Lender Party to any material unreimbursed cost or
  expense or materially prejudice the legal or commercial position of such Lender, any other applicable
  document prescribed by the IRS certifying as to the entitlement of such Non-U.S. Lender Party to such
  exemption from United States withholding Tax or reduced rate with respect to all payments to be made to
  such Non-U.S. Lender Party under the Loan Documents.

                          (ii)     Each Lender that is a U.S. person within the meaning of
          Section 7701(a)(30) of the Code (a “U.S. Lender Party”) shall on or prior to the date such U.S.
          Lender Party becomes a “U.S. Lender Party” hereunder provide Agent and the Borrower
          Representative (or in the case of a Participant or special purpose vehicle, the relevant Lender) with
          two completed copies of IRS Form W-9 (certifying that such U.S. Lender Party is entitled to an
          exemption from U.S. backup withholding Tax) or any successor form.

                          (iii)   In addition, any Lender, if reasonably requested by the Borrower
          Representative or Agent, shall deliver such other documentation prescribed by applicable
          requirements of Law or reasonably requested by the Borrower Representative or Agent as will
          enable the Borrowers or Agent to determine whether or not such Lender is subject to backup
          withholding or information reporting requirements.

                           (iv)   Each Lender agrees that if any documentation it previously delivered
          pursuant to this Section 2.8(c) expires or becomes obsolete or inaccurate in any respect, it shall

                                                       43
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26           Page 46 of 188



          promptly update such documentation or promptly notify the Borrower Representative and Agent
          in writing of its legal ineligibility to do so. Each Lender hereby authorizes Agent to deliver to the
          Credit Parties and to any successor Agent any documentation provided by such Lender to Agent
          pursuant to this Section 2.8(c).

                   (d)      If any Lender determines, in its sole discretion exercised in good faith, that it has
  received a refund in respect of any Taxes as to which it has been indemnified by any Borrower pursuant to
  this Section 2.8 (including by the payment of additional amounts pursuant to this Section 2.8), then it shall
  promptly pay an amount equal to such refund to Borrowers, net of all reasonable out-of-pocket expenses of
  such Lender or of Agent with respect thereto, including any Taxes; provided, however, that Borrowers,
  upon the written request of such Lender or Agent, agree to repay any amount paid over to Borrowers to
  such Lender or to Agent (plus any related penalties, interest or other charges imposed by the relevant
  Governmental Authority) in the event such Lender or Agent is required, for any reason, to disgorge or
  otherwise repay such refund. Notwithstanding anything to the contrary in this Section 2.8, in no event will
  the indemnified party be required to pay any amount to an indemnifying party pursuant to this Section
  2.8(d) the payment of which would place the indemnified party in a less favorable net after-Tax position
  than the indemnified party would have been in if the Tax subject to indemnification and giving rise to such
  refund had not been deducted, withheld or otherwise imposed and the indemnification payments or
  additional amounts with respect to such Tax had never been paid. This Section 2.8 shall not be construed
  to require any indemnified party to make available its Tax returns (or any other information relating to its
  Taxes that it deems confidential) to the indemnifying party or any other Person.

                    (e)      If a payment made to a Lender under any Financing Document would be subject
  to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to comply with the
  applicable reporting requirements of FATCA (including those contained in Section 1471(b) or 1472(b) of
  the Code, as applicable), such Lender shall deliver to Borrower Representative and Agent at the time or
  times prescribed by Law and at such time or times reasonably requested by Borrower Representative or
  Agent such documentation prescribed by applicable Law (including as prescribed by Section
  1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably requested by Borrower
  Representative or Agent as may be necessary for Borrowers and Agent to comply with their obligations
  under FATCA and to determine that such Lender has complied with such Lender’s obligations under
  FATCA or to determine the amount to deduct and withhold from such payment. Solely for purposes of this
  clause (e), “FATCA” shall include any amendments made to FATCA after the date of this Agreement and
  “Lender” shall include Agent to the extent Agent is subject to FATCA reporting obligations solely as a
  result of satisfying its obligations as Agent under this Agreement.

                    (f)     Each Lender shall severally indemnify Agent, within ten (10) days after demand
  therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to the extent that any Credit
  Party has not already indemnified Agent for such Indemnified Taxes and without limiting the obligation of
  the Credit Parties to do so), (ii) any Taxes attributable to such Lender’s failure to comply with the provisions
  of Section 11.17 relating to the maintenance of a Participant Register and (iii) any Excluded Taxes
  attributable to such Lender, in each case, that are payable or paid by Agent in connection with any Financing
  Document, and any reasonable expenses arising therefrom or with respect thereto, whether or not such
  Taxes were correctly or legally imposed or asserted by the relevant Governmental Authority. A certificate
  as to the amount of such payment or liability delivered to any Lender by Agent shall be conclusive absent
  manifest error. Each Lender hereby authorizes Agent to set off and apply any and all amounts at any time
  owing to such Lender under any Financing Document or otherwise payable by Agent to such Lender from
  any other source against any amount due to Agent under this paragraph (f).




                                                        44
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 47 of 188



                   (g)     Each party’s obligations under Section 2.8(a) through (f) shall survive the
  resignation or replacement of Agent or any assignment of rights by, or the replacement of, a Lender, and
  the repayment, satisfaction or discharge of all Obligations hereunder.

                    (h)     If any Lender shall determine in its commercially reasonable judgment that the
  adoption or taking effect of, or any change in, any applicable Law regarding capital adequacy, in each
  instance, after the Closing Date, or any change after the Closing Date in the interpretation, administration
  or application thereof by any Governmental Authority, central bank or comparable agency charged with
  the interpretation, administration or application thereof, or the compliance by any Lender or any Person
  controlling such Lender with any request, guideline or directive regarding capital adequacy (whether or not
  having the force of law) of any such Governmental Authority, central bank or comparable agency adopted
  or otherwise taking effect after the Closing Date, has or would have the effect of reducing the rate of return
  on such Lender’s or such controlling Person’s capital as a consequence of such Lender’s obligations
  hereunder or under any Support Agreement or Lender Letter of Credit to a level below that which such
  Lender or such controlling Person could have achieved but for such adoption, taking effect, change,
  interpretation, administration, application or compliance (taking into consideration such Lender’s or such
  controlling Person’s policies with respect to capital adequacy) then from time to time, upon written demand
  by such Lender (which demand shall be accompanied by a statement setting forth the basis for such demand
  and a calculation of the amount thereof in reasonable detail, a copy of which shall be furnished to Agent),
  Borrowers shall promptly pay to such Lender such additional amount (other than (A) Taxes described in
  clauses (b) through (d) of the definition of Excluded Taxes and (B) Taxes that are Other Connection Taxes
  imposed on or measured by net income (however denominated)) as will compensate such Lender or such
  controlling Person for such reduction, so long as such amounts have accrued on or after the day which is
  two hundred seventy (270) days prior to the date on which such Lender first made demand therefor;
  provided, however, that notwithstanding anything in this Agreement to the contrary, (i) the Dodd-Frank
  Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines or directives thereunder
  or issued in connection therewith and (ii) all requests, rules, guidelines or directives promulgated by the
  Bank for International Settlements, the Basel Committee on Banking Supervision (or any successor or
  similar authority) or the United States or foreign regulatory authorities, in each case pursuant to Basel III,
  shall in each case be deemed to be a “change in applicable Law”, regardless of the date enacted, adopted or
  issued.

                  (i)      If any Lender requires compensation under Section 2.8(h), or requires any
  Borrower to pay any additional amount to any Lender or any Governmental Authority for the account of
  any Lender pursuant to this Section 2.8, then, upon the written request of Borrower Representative, such
  Lender shall use reasonable efforts to designate a different lending office for funding or booking its Loans
  hereunder or to assign its rights and obligations hereunder (subject to the terms of this Agreement) to
  another of its offices, branches or affiliates, if, in the judgment of such Lender, such designation or
  assignment (i) would eliminate or materially reduce amounts payable pursuant to any such subsection, as
  the case may be, in the future, and (ii) would not subject such Lender to any unreimbursed cost or expense
  and would not otherwise be disadvantageous to such Lender (as determined in its sole discretion). Without
  limitation of the provisions of Section 12.14, each Borrower hereby agrees to pay all reasonable and
  documented, out-of-pocket costs and expenses incurred by any Lender in connection with any such
  designation or assignment.

           Section 2.9      Appointment of Borrower Representative. Each Borrower hereby designates
  Borrower Representative as its representative and agent on its behalf for the purposes of issuing Notices of
  Borrowing, Notices of LC Credit Events and Borrowing Base Certificates, and giving instructions with
  respect to the disbursement of the proceeds of the Loans, requesting Letters of Credit, giving and receiving
  all other notices and consents hereunder or under any of the other Financing Documents and taking all other
  actions (including in respect of compliance with covenants) on behalf of any Borrower or Borrowers under

                                                       45
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 48 of 188



  the Financing Documents. Borrower Representative hereby accepts such appointment. Notwithstanding
  anything to the contrary contained in this Agreement, no Borrower other than Borrower Representative
  shall be entitled to take any of the foregoing actions. The proceeds of each Loan made hereunder shall be
  advanced to or at the direction of Borrower Representative and if not used by Borrower Representative in
  its business (for the purposes provided in this Agreement) shall be deemed to be immediately advanced by
  Borrower Representative to the appropriate other Borrower hereunder as an intercompany loan
  (collectively, “Intercompany Loans”). All Letters of Credit and Support Agreements issued hereunder
  shall be issued at Borrower Representative’s request therefor and shall be allocated to the appropriate
  Borrower’s Intercompany Loan account by Borrower Representative. All collections of each Borrower in
  respect of Accounts and other proceeds of Collateral of such Borrower received by Agent and applied to
  the Obligations shall also be deemed to be repayments of the Intercompany Loans owing by such Borrower
  to Borrower Representative. Borrowers shall maintain accurate books and records with respect to all
  Intercompany Loans and all repayments thereof. Agent and each Lender may regard any notice or other
  communication pursuant to any Financing Document from Borrower Representative as a notice or
  communication from all Borrowers, and may give any notice or communication required or permitted to be
  given to any Borrower or all Borrowers hereunder to Borrower Representative on behalf of such Borrower
  or all Borrowers. Each Borrower agrees that each notice, election, representation and warranty, covenant,
  agreement and undertaking made on its behalf by Borrower Representative shall be deemed for all purposes
  to have been made by such Borrower and shall be binding upon and enforceable against such Borrower to
  the same extent as if the same had been made directly by such Borrower.

         Section 2.10      Joint and Several Liability; Rights of Contribution; Subordination and
  Subrogation.

                   (a)      Borrowers are defined collectively to include all Persons named as one of the
  Borrowers herein; provided, however, that any references herein to “any Borrower”, “each Borrower” or
  similar references, shall be construed as a reference to each individual Person named as one of the
  Borrowers herein. Each Person so named shall be jointly and severally liable for all of the obligations of
  Borrowers under this Agreement. Each Borrower, individually, expressly understands, agrees and
  acknowledges, that the credit facilities would not be made available on the terms herein in the absence of
  the collective credit of all of the Persons named as the Borrowers herein, the joint and several liability of
  all such Persons, and the cross-collateralization of the collateral of all such Persons. Accordingly, each
  Borrower individually acknowledges that the benefit to each of the Persons named as one of the Borrowers
  as a whole constitutes reasonably equivalent value, regardless of the amount of the credit facilities actually
  borrowed by, advanced to, or the amount of collateral provided by, any individual Borrower. In addition,
  each entity named as one of the Borrowers herein hereby acknowledges and agrees that all of the
  representations, warranties, covenants, obligations, conditions, agreements and other terms contained in
  this Agreement shall be applicable to and shall be binding upon and measured and enforceable individually
  against each Person named as one of the Borrowers herein as well as all such Persons when taken together.
  By way of illustration, but without limiting the generality of the foregoing, the terms of Section 10.1 of this
  Agreement are to be applied to each individual Person named as one of the Borrowers herein (as well as to
  all such Persons taken as a whole), such that the occurrence of any of the events described in Section 10.1
  of this Agreement as to any Person named as one of the Borrowers herein shall constitute an Event of
  Default even if such event has not occurred as to any other Persons named as the Borrowers or as to all
  such Persons taken as a whole.

                    (b)     Notwithstanding any provisions of this Agreement to the contrary, it is intended
  that the joint and several nature of the liability of each Borrower for the Obligations and the Liens granted
  by Borrowers to secure the Obligations, not constitute a Fraudulent Conveyance (as defined below).
  Consequently, Agent, Lenders and each Borrower agree that if the liability of a Borrower for the
  Obligations, or any Liens granted by such Borrower securing the Obligations would, but for the application

                                                        46
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                     Entered 11/17/20 20:55:26             Page 49 of 188



  of this sentence, constitute a Fraudulent Conveyance, the liability of such Borrower and the Liens securing
  such liability shall be valid and enforceable only to the maximum extent that would not cause such liability
  or such Lien to constitute a Fraudulent Conveyance, and the liability of such Borrower and this Agreement
  shall automatically be deemed to have been amended accordingly. For purposes hereof, the term
  “Fraudulent Conveyance” means a fraudulent conveyance under Section 548 of Chapter 11 of Title II of
  the Bankruptcy Code or a fraudulent conveyance or fraudulent transfer under the applicable provisions of
  any fraudulent conveyance or fraudulent transfer law or similar law of any state, nation or other
  governmental unit, as in effect from time to time.

                    (c)     Agent is hereby authorized, without notice or demand (except as otherwise
  specifically required under this Agreement) and without affecting the liability of any Borrower hereunder,
  at any time and from time to time, to (i) renew, extend or otherwise increase the time for payment of the
  Obligations; (ii) with the written agreement of any Borrower, change the terms relating to the Obligations
  or otherwise modify, amend or change the terms of any Note or other agreement, document or instrument
  now or hereafter executed by any Borrower and delivered to Agent for any Lender; (iii) accept partial
  payments of the Obligations; (iv) take and hold any Collateral for the payment of the Obligations or for the
  payment of any guaranties of the Obligations and exchange, enforce, waive and release any such Collateral;
  (v) apply any such Collateral and direct the order or manner of sale thereof as Agent, in its sole discretion,
  may determine; and (vi) settle, release, compromise, collect or otherwise liquidate the Obligations and any
  Collateral therefor in any manner, all guarantor and surety defenses being hereby waived by each Borrower.
  Without limitations of the foregoing, with respect to the Obligations, each Borrower hereby makes and
  adopts each of the agreements and waivers set forth in each Guarantee, the same being incorporated hereby
  by reference. Except as specifically provided in this Agreement or any of the other Financing Documents,
  Agent shall have the exclusive right to determine the time and manner of application of any payments or
  credits, whether received from any Borrower or any other source, and such determination shall be binding
  on all Borrowers. All such payments and credits may be applied, reversed and reapplied, in whole or in
  part, to any of the Obligations that Agent shall determine, in its sole discretion, without affecting the validity
  or enforceability of the Obligations of the other Borrower.

                   (d)     Each Borrower hereby agrees that, except as hereinafter provided, its obligations
  hereunder shall be unconditional, irrespective of (i) the absence of any attempt to collect the Obligations
  from any obligor or other action to enforce the same; (ii) the waiver or consent by Agent with respect to
  any provision of any instrument evidencing the Obligations, or any part thereof, or any other agreement
  heretofore, now or hereafter executed by a Borrower and delivered to Agent; (iii) failure by Agent to take
  any steps to perfect and maintain its security interest in, or to preserve its rights to, any security or collateral
  for the Obligations; (iv) the institution of any proceeding under the Bankruptcy Code, or any similar
  proceeding, by or against a Borrower or Agent’s election in any such proceeding of the application of
  Section 1111(b)(2) of the Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
  as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the disallowance, under
  Section 502 of the Bankruptcy Code, of all or any portion of Agent’s claim(s) for repayment of any of the
  Obligations; or (vii) any other circumstance other than payment in full of the Obligations which might
  otherwise constitute a legal or equitable discharge or defense of a guarantor or surety.

                  (e)      The Borrowers hereby agree, as between themselves, that to the extent that Agent,
  on behalf of Lenders, shall have received from any Borrower any Recovery Amount (as defined below),
  then the paying Borrower shall have a right of contribution against each other Borrower in an amount equal
  to such other Borrower’s contributive share of such Recovery Amount; provided, however, that in the event
  any Borrower suffers a Deficiency Amount (as defined below), then the Borrower suffering the Deficiency
  Amount shall be entitled to seek and receive contribution from and against the other Borrowers in an amount
  equal to the Deficiency Amount; and provided, further, that in no event shall the aggregate amounts so
  reimbursed by reason of the contribution of any Borrower equal or exceed an amount that would, if paid,

                                                          47
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 50 of 188



  constitute or result in Fraudulent Conveyance. Until all Obligations have been paid and satisfied in full, no
  payment made by or for the account of a Borrower including, without limitation, (i) a payment made by
  such Borrower on behalf of the liabilities of any other Borrower, or (ii) a payment made by any other
  Guarantor under any Guarantee, shall entitle such Borrower, by subrogation or otherwise, to any payment
  from such other Borrower or from or out of such other Borrower’s property. The right of each Borrower
  to receive any contribution under this Section 2.10(e) or by subrogation or otherwise from any other
  Borrower shall be subordinate in right of payment to the Obligations and such Borrower shall not exercise
  any right or remedy against such other Borrower or any property of such other Borrower by reason of any
  performance of such Borrower of its joint and several obligations hereunder, until the Obligations have
  been indefeasibly paid and satisfied in full, and no Borrower shall exercise any right or remedy with respect
  to this Section 2.10(e) until the Obligations have been indefeasibly paid and satisfied in full. As used in
  this Section 2.10(e), the term “Recovery Amount” means the amount of proceeds received by or credited
  to Agent from the exercise of any remedy of the Lenders under this Agreement or the other Financing
  Documents, including, without limitation, the sale of any Collateral. As used in this Section 2.10(e), the
  term “Deficiency Amount” means any amount that is less than the entire amount a Borrower is entitled to
  receive by way of contribution or subrogation from, but that has not been paid by, the other Borrowers in
  respect of any Recovery Amount attributable to the Borrower entitled to contribution, until the Deficiency
  Amount has been reduced to $0 through contributions and reimbursements made under the terms of this
  Section 2.10(e) or otherwise.

          Section 2.11     Collections and Lockbox Account.

                  (a)     Borrowers shall maintain a lockbox (the “Lockbox”) with a United States
  depository institution designated from time to time by Agent (the “Lockbox Bank”), subject to the
  provisions of this Agreement, and shall execute with the Lockbox Bank a Deposit Account Control
  Agreement and such other agreements related to such Lockbox as Agent may require. Borrowers shall
  ensure that all collections of Accounts (other than Accounts for which the Account Debtor is a
  Governmental Account Debtor) are paid directly from Account Debtors (i) into the Lockbox for deposit
  into the Lockbox Account and/or (ii) directly into the Lockbox Account; provided, however, unless Agent
  shall otherwise direct by written notice to Borrowers, Borrowers shall be permitted to cause Account
  Debtors who are individuals to pay Accounts directly to Borrowers, which Borrowers shall then administer
  and apply in the manner required below. All funds deposited into a Lockbox Account shall be transferred
  into the Payment Account by the close of each Business Day.

                   (b)      Notwithstanding anything in any lockbox agreement or Deposit Account Control
  Agreement to the contrary, Borrowers agree that they shall be liable for any fees and charges in effect from
  time to time and charged by the Lockbox Bank in connection with the Lockbox, the Lockbox Account, and
  that Agent shall have no liability therefor. Borrowers hereby indemnify and agree to hold Agent harmless
  from any and all liabilities, claims, losses and demands whatsoever, including reasonable attorneys’ fees
  and expenses, arising from or relating to actions of Agent or the Lockbox Bank pursuant to this Section or
  any lockbox agreement or Deposit Account Control Agreement or similar agreement, except to the extent
  of such losses arising solely from Agent’s gross negligence or willful misconduct.

                    (c)      Agent shall apply, on a daily basis, all funds transferred into the Payment Account
  pursuant to this Section to reduce the outstanding Revolving Loans in such order of application as Agent
  shall elect. Agent shall have no obligation to apply any funds transferred into the Payment Account
  pursuant to this Section to reduce the outstanding Term Loan, but Agent shall have the option to apply such
  funds to any Term Loan to the extent of any payments (whether of principal, interest or otherwise) due and
  payable in respect thereof. If as the result of collections of Accounts pursuant to the terms and conditions
  of this Section, a credit balance exists with respect to the Loan Account, such credit balance shall not accrue



                                                        48
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 51 of 188



  interest in favor of Borrowers, but Agent shall transfer such funds into an account designated by Borrower
  Representative for so long as no Event of Default exists.

                    (d)      To the extent that any collections of Accounts or proceeds of other Collateral are
  not sent directly to the Lockbox or Lockbox Account but are received by any Borrower, such collections
  shall be held in trust for the benefit of Agent pursuant to an express trust created hereby and immediately
  remitted, in the form received, to applicable Lockbox or Lockbox Account. No such funds received by any
  Borrower shall be commingled with other funds of the Borrowers.

                    (e)    Borrowers acknowledge and agree that compliance with the terms of this Section is
  essential, and that Agent and Lenders will suffer immediate and irreparable injury and have no adequate
  remedy at law, if any Borrower, through acts or omissions, causes or permits Account Debtors to send
  payments other than to the Lockbox or Lockbox Accounts or if any Borrower fails to promptly deposit
  collections of Accounts or proceeds of other Collateral in the Lockbox Account as herein required.
  Accordingly, in addition to all other rights and remedies of Agent and Lenders hereunder, Agent shall have
  the right to seek specific performance of the Borrowers’ obligations under this Section, and any other
  equitable relief as Agent may deem necessary or appropriate, and Borrowers waive any requirement for the
  posting of a bond in connection with such equitable relief.

                   (f)     Borrowers shall not, and Borrowers shall not suffer or permit any Credit Party to,
  (i) withdraw any amounts from any Lockbox Account, (ii) change the procedures or sweep instructions
  under the agreements governing any Lockbox Accounts, or (iii) send to or deposit in any Lockbox Account
  any funds other than payments made with respect to and proceeds of Accounts or other Collateral.
  Borrowers shall, and shall cause each Credit Party to, cooperate with Agent in the identification and
  reconciliation on a daily basis of all amounts received in or required to be deposited into the Lockbox
  Accounts. In addition, if any such amount cannot be identified or reconciled to the reasonable satisfaction
  of Agent, Agent may utilize its own staff or, if it deems necessary, engage an outside auditor, in either case
  at Borrowers’ expense (which in the case of Agent’s own staff shall be in accordance with Agent’s then
  prevailing customary charges (plus expenses)), to make such examination and report as may be necessary
  to identify and reconcile such amount.

                   (g)     If any Borrower breaches its obligation to direct payments of the proceeds of the
  Collateral to the Lockbox Account, Agent, as the irrevocably made, constituted and appointed true and
  lawful attorney for Borrowers, may, by the signature or other act of any of Agent’s authorized
  representatives (without requiring any of them to do so), direct any Account Debtor to pay proceeds of the
  Collateral to Borrowers by directing payment to the Lockbox Account.

          Section 2.12     Termination; Restriction on Termination.

                  (a)      Termination by Lenders. In addition to the rights set forth in Section 10.2, Agent
  may, and at the direction of Required Lenders shall, terminate this Agreement without notice upon or after
  the occurrence and during the continuance of an Event of Default.

                  (b)      Termination by Borrowers. Upon at least thirty (30) days’ prior written notice to
  Agent and Lenders, Borrowers may, at its option, terminate this Agreement; provided, however, that no
  such termination shall be effective until Borrowers have (i) paid or collateralized to Agent’s satisfaction all
  of the Obligations in immediately available funds, all Letters of Credit and Support Agreements have
  expired, terminated or have been cash collateralized to Agent’s satisfaction, and (ii) complied with
  Section 2.2(e) and the terms of any Fee Letter. Any notice of termination given by Borrowers shall be
  irrevocable unless all Lenders otherwise agree in writing and no Lender shall have any obligation to make
  any Loans or issue or procure any Letters of Credit or Support Agreements on or after the termination date


                                                        49
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 52 of 188



  stated in such notice. Notwithstanding the foregoing, Borrowers may rescind any termination notice given
  in connection with a proposed termination in connection with a refinancing or sale if the closing of such
  refinancing or sale does not happen on or before the date set forth in the written notice. In the event of any
  such rescission, a new written notice of termination shall be delivered in accordance with this clause (b).
  Borrowers may elect to terminate this Agreement in its entirety only. No section of this Agreement or type
  of Loan available hereunder may be terminated singly. For the avoidance of doubt, at no time may the
  Revolving Loan Commitment be terminated when any amount remains outstanding under the Term Loan.

                   (c)     Effectiveness of Termination. All of the Obligations shall be immediately due and
  payable upon the Termination Date. All undertakings, agreements, covenants, warranties and
  representations of Borrowers contained in the Financing Documents shall survive any such termination and
  Agent shall retain its Liens in the Collateral and Agent and each Lender shall retain all of its rights and
  remedies under the Financing Documents notwithstanding such termination until all Obligations have been
  discharged or paid, in full, in immediately available funds, including, without limitation, all Obligations
  under Section 2.2(e) and the terms of any Fee Letter resulting from such termination. Notwithstanding the
  foregoing or the payment in full of the Obligations, Agent shall not be required to terminate its Liens in the
  Collateral unless, with respect to any loss or damage Agent may incur as a result of dishonored checks or
  other items of payment received by Agent from Borrower or any Account Debtor and applied to the
  Obligations, Agent shall, at its option, (i) have received a written agreement satisfactory to Agent, executed
  by Borrowers and by any Person whose loans or other advances to Borrowers are used in whole or in part
  to satisfy the Obligations, indemnifying Agent and each Lender from any such loss or damage or (ii) have
  retained cash Collateral or other Collateral for such period of time as Agent, in its discretion, may deem
  necessary to protect Agent and each Lender from any such loss or damage.

                       ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

          To induce Agent and Lenders to enter into this Agreement and to make the Loans and other credit
  accommodations contemplated hereby, each Borrower hereby represents and warrants to Agent and each
  Lender that:

           Section 3.1      Existence and Power. Each Credit Party is an entity as specified on Schedule 3.1,
  is duly organized, validly existing and in good standing under the laws of the jurisdiction specified on
  Schedule 3.1 and no other jurisdiction, has the same legal name as it appears in such Credit Party’s
  Organizational Documents and an organizational identification number (if any), in each case as specified
  on Schedule 3.1, and has all powers and all Permits necessary or desirable in the operation of its business
  as presently conducted or as proposed to be conducted, except where the failure to have such Permits could
  not reasonably be expected to have a Material Adverse Effect. Each Credit Party is qualified to do business
  as a foreign entity in each jurisdiction in which it is required to be so qualified, which jurisdictions as of
  the Closing Date are specified on Schedule 3.1, except where the failure to be so qualified could not
  reasonably be expected to have a Material Adverse Effect. Except as set forth on Schedule 3.1, no Credit
  Party (a) has had, over the five (5) year period preceding the Closing Date, any name other than its current
  name, or (b) was incorporated or organized under the laws of any jurisdiction other than its current
  jurisdiction of incorporation or organization.

           Section 3.2     Organization and Governmental Authorization; No Contravention. The execution,
  delivery and performance by each Credit Party of the Operative Documents to which it is a party are within
  its powers, have been duly authorized by all necessary action pursuant to its Organizational Documents,
  require no further action by or in respect of, or filing with, any Governmental Authority and do not violate,
  conflict with or cause a breach or a default under (a) any Law applicable to any Credit Party or any of the
  Organizational Documents of any Credit Party, or (b) any agreement or instrument binding upon it, except



                                                       50
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                    Entered 11/17/20 20:55:26           Page 53 of 188



  for such violations, conflicts, breaches or defaults as could not, with respect to this clause (b), reasonably
  be expected to have a Material Adverse Effect.

          Section 3.3       Binding Effect. Each of the Operative Documents to which any Credit Party is a
  party constitutes a valid and binding agreement or instrument of such Credit Party, enforceable against such
  Credit Party in accordance with its respective terms, except as the enforceability thereof may be limited by
  bankruptcy, insolvency or other similar laws relating to the enforcement of creditors’ rights generally and
  by general equitable principles.

          Section 3.4       Capitalization. The authorized equity securities of each of the Credit Parties as of
  the Closing Date are as set forth on Schedule 3.4. All issued and outstanding equity securities of each of
  the Credit Parties are duly authorized and validly issued, fully paid, nonassessable, free and clear of all
  Liens other than those in favor of Agent for the benefit of Agent and Lenders and Permitted Liens, and such
  equity securities were issued in compliance with all applicable Laws. The identity of the holders of the
  equity securities of each of the Credit Parties and the percentage of their fully-diluted ownership of the
  equity securities of each of the Credit Parties as of the Closing Date is set forth on Schedule 3.4. No shares
  of the capital stock or other equity securities of any Credit Party, other than those described above, are
  issued and outstanding as of the Closing Date. Except as set forth on Schedule 3.4, as of the Closing Date
  there are no preemptive or other outstanding rights, options, warrants, conversion rights or similar
  agreements or understandings for the purchase or acquisition from any Credit Party of any equity securities
  of any such entity.

          Section 3.5      Financial Information. All information delivered to Agent and pertaining to the
  financial condition of any Credit Party fairly presents, in all material respects, the financial position of such
  Credit Party as of such date in conformity with GAAP (and as to unaudited financial statements, subject to
  normal year-end adjustments and the absence of footnote disclosures) in all material respects. Since
  December 31, 2018, there has occurred no event that could reasonably be expected to have a Material
  Adverse Effect.

           Section 3.6     Litigation. Except as set forth on Schedule 3.6 as of the Closing Date, and except
  as hereafter disclosed to Agent in writing, there is no material Litigation pending against, or to such
  Borrower’s knowledge threatened against or affecting, any Credit Party or, to such Borrower’s knowledge,
  any party to any Operative Document other than a Credit Party. There is no Litigation pending which could
  reasonably be expected to have a Material Adverse Effect or which in any manner draws into question the
  validity of any of the Operative Documents.

            Section 3.7     Ownership of Property. Each Borrower and each of its Subsidiaries is the lawful
  owner of, has good and marketable title to and is in lawful possession of, or has valid leasehold interests
  in, all properties and other assets (real or personal, tangible, intangible or mixed) purported or reported to
  be owned or leased (as the case may be) by such Person which is necessary for the conduct of its business
  (subject to ordinary wear and tear and casualty and condemnation).

          Section 3.8     No Default. No Event of Default, or to such Borrower’s knowledge, Default, has
  occurred and is continuing. No Credit Party is in breach or default under or with respect to any contract,
  agreement, lease or other instrument to which it is a party or by which its property is bound or affected,
  which breach or default could reasonably be expected to have a Material Adverse Effect.

          Section 3.9      Labor Matters. As of the Closing Date, there are no strikes or other material labor
  disputes pending or, to any Borrower’s knowledge, threatened against any Credit Party. Hours worked and
  payments made to the employees of the Credit Parties have not been in violation of the Fair Labor Standards
  Act or any other applicable Law dealing with such matters. All payments due from the Credit Parties, or


                                                         51
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26           Page 54 of 188



  for which any claim may be made against any of them, on account of wages have been paid or accrued as
  a liability on their books, as the case may be. The consummation of the transactions contemplated by the
  Financing Documents will not give rise to a right of termination or right of renegotiation on the part of any
  union under any collective bargaining agreement to which it is a party or by which it is bound.

          Section 3.10 Regulated Entities. No Credit Party is an “investment company” or a company
  “controlled” by an “investment company” or a “subsidiary” of an “investment company,” all within the
  meaning of the Investment Company Act of 1940.

          Section 3.11 Margin Regulations. None of the proceeds from the Loans have been or will be
  used, directly or indirectly, for the purpose of purchasing or carrying any “margin stock” (as defined in
  Regulation U of the Federal Reserve Board), for the purpose of reducing or retiring any indebtedness which
  was originally incurred to purchase or carry any “margin stock” or for any other purpose which might cause
  any of the Loans to be considered a “purpose credit” within the meaning of Regulation T, U or X of the
  Federal Reserve Board.

          Section 3.12     Compliance With Laws; Anti-Terrorism Laws.

                  (a)    Each Credit Party is in compliance with the requirements of all applicable Laws
  (including HIPAA), except for such Laws the noncompliance with which could not reasonably be expected
  to have a Material Adverse Effect.

                    (b)      None of the Credit Parties and, to the knowledge of the Credit Parties, none of their
  Affiliates (i) is in violation of any Anti-Terrorism Law, (ii) engages in or conspires to engage in any
  transaction that evades or avoids, or has the purpose of evading or avoiding, or attempts to violate, any of
  the prohibitions set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled by a Blocked
  Person, (iv) is acting or will act for or on behalf of a Blocked Person, (v) is associated with, or will become
  associated with, a Blocked Person or (vi) is providing, or will provide, material, financial or technical
  support or other services to or in support of acts of terrorism of a Blocked Person. No Credit Party nor, to
  the knowledge of any Credit Party, any of its Affiliates or agents acting or benefiting in any capacity in
  connection with the transactions contemplated by this Agreement, (A) conducts any business or engages in
  making or receiving any contribution of funds, goods or services to or for the benefit of any Blocked Person,
  or (B) deals in, or otherwise engages in any transaction relating to, any property or interest in property
  blocked pursuant to Executive Order No. 13224, any similar executive order or other Anti-Terrorism Law.

          Section 3.13 Taxes. All Tax returns required to be filed by or on behalf of each Credit Party
  have been filed with the appropriate Governmental Authorities in all jurisdictions in which such returns,
  reports and statements are required to be filed, all such returns, reports and statements were correct in all
  material respects and prepared in material compliance with applicable Law, and, except to the extent subject
  to a Permitted Contest, all income and other material Taxes (including real and personal property Taxes)
  and other charges shown to be due and payable in respect thereof have been timely paid prior to the date
  on which any fine, penalty, interest, late charge or loss may be added thereto for nonpayment thereof. No
  Borrower is a party to any tax sharing, tax indemnification or similar agreement or arrangement with any
  Person other than another Borrower and/or any Subsidiary of a Borrower.

          Section 3.14     Compliance with ERISA.

                    (a)     Except as would not result in a Material Adverse Effect, (i) each ERISA Plan (and
  the related trusts and funding agreements) complies in form and in operation with, has been administered
  in compliance with, and the terms of each ERISA Plan satisfy, the applicable requirements of ERISA and
  the Code; (ii) each ERISA Plan which is intended to be qualified under Section 401(a) of the Code is so


                                                        52
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 55 of 188



  qualified, and the United States Internal Revenue Service has issued a favorable determination letter with
  respect to each such ERISA Plan which may be relied on currently; and (iii) no Credit Party has incurred
  liability for any material excise tax under any of Sections 4971 through 5000 of the Code.

                    (b)     Except as could not reasonably be expected, individually or in the aggregate, to
  have a Material Adverse Effect: (i) each Borrower and each Subsidiary is in compliance with the applicable
  provisions of ERISA and the provision of the Code relating to ERISA Plans and the regulations and
  published interpretations therein; (ii) during the thirty-six (36) month period prior to the Closing Date or
  the making of any Loan or the issuance of any Letter of Credit, (i) no steps have been taken to terminate
  any Pension Plan; (ii) no contribution failure has occurred with respect to any Pension Plan sufficient to
  give rise to a Lien under Section 303(k) of ERISA or Section 430(k) of the Code and no event has occurred
  that would give rise to a Lien under Section 4068 of ERISA; (iii) no condition exists or event or transaction
  has occurred with respect to any Pension Plan which could reasonably be expected to result in the incurrence
  by any Credit Party of any material liability, fine or penalty; (iv) no Credit Party has incurred liability to
  the PBGC (other than for current premiums) with respect to any employee Pension Plan; (v) all
  contributions (if any) have been made on a timely basis to any Multiemployer Plan that are required to be
  made by any Credit Party or any other member of the Controlled Group under the terms of the plan or of
  any collective bargaining agreement or by applicable Law; and (vi) no Credit Party nor any member of the
  Controlled Group has withdrawn or partially withdrawn from any Multiemployer Plan, incurred any
  withdrawal liability with respect to any such plan or received notice of any claim or demand for withdrawal
  liability or partial withdrawal liability from any such plan, and no condition has occurred which, if
  continued, could reasonably be expected to result in a withdrawal or partial withdrawal from any such plan,
  and no Credit Party nor any member of the Controlled Group has received any notice with respect to a
  Multiemployer Plan that increased contributions may be required to avoid a reduction in plan benefits or
  the imposition of any excise tax, that any such plan is or has been funded at a rate less than that required
  under Section 412 of the Code, that any such plan is or may be terminated, or that any such plan is or may
  become insolvent.

          Section 3.15 Consummation of Operative Documents; Brokers. Except for fees payable to
  Agent and/or Lenders, no broker, finder or other intermediary has brought about the obtaining, making or
  closing of the transactions contemplated by the Operative Documents, and no Credit Party has or will have
  any obligation to any Person in respect of any finder’s or brokerage fees, commissions or other expenses in
  connection herewith or therewith except as disclosed on Schedule 3.15.

          Section 3.16 Related Transactions. All transactions contemplated by the Operative Documents
  to be consummated on or prior to the date hereof have been so consummated (including, without limitation,
  the disbursement and transfer of all funds in connection therewith) in all material respects pursuant to the
  provisions of the applicable Operative Documents, true and complete copies of which have been delivered
  to Agent, and in compliance with all applicable Law, except for such Laws the noncompliance with which
  would not reasonably be expected to have a Material Adverse Effect.

           Section 3.17                       Material Contracts. Except for the Operative Documents and the
  other agreements set forth on Schedule 3.17 (collectively with the Operative Documents, the “Material
  Contracts”), as of the Closing Date there are (i) no (a) employment agreements covering the management
  of any Credit Party, (b) collective bargaining agreements or other similar labor agreements covering any
  employees of any Credit Party, (c) agreements for managerial, consulting or similar services to which any
  Credit Party is a party or by which it is bound, (d) agreements regarding any Credit Party, its assets or
  operations or any investment therein to which any of its equity holders is a party or by which it is bound,
  (e) real estate leases, Intellectual Property licenses or other lease or license agreements to which any Credit
  Party is a party, either as lessor or lessee, or as licensor or licensee (other than licenses arising from the
  purchase of “off the shelf” products), (f) reserved, (g) partnership agreements to which any Credit Party is

                                                        53
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26           Page 56 of 188



  a general partner or joint venture agreements to which any Credit Party is a party, (h) third party billing
  arrangements to which any Credit Party is a party, or (i) any other agreements or instruments to which any
  Credit Party is a party, in each case with respect to the preceding clauses (a) to (i), inclusive (but excluding
  (f)), the breach, nonperformance or cancellation of which, or the failure of which to renew, could reasonably
  be expected to have a Material Adverse Effect, and (ii) no customer, distribution, or marketing agreements
  to which any Credit Party is a party, requiring payment of more than $3,600,000 in any year. The
  consummation of the transactions contemplated by the Financing Documents will not give rise to a right of
  termination in favor of any party to any Material Contract (other than any Credit Party), except for such
  Material Contracts the noncompliance with which would not reasonably be expected to have a Material
  Adverse Effect.

           Section 3.18 Compliance with Environmental Requirements; No Hazardous Materials. Except
  in each case as set forth on Schedule 3.18 and except as could not reasonably be expected to have a Material
  Adverse Effect:

                   (a)      no notice, notification, demand, request for information, citation, summons,
  complaint or order has been issued, no complaint has been filed, no penalty has been assessed and no
  investigation or review is pending, or to such Borrower’s knowledge, threatened by any Governmental
  Authority or other Person with respect to any (i) alleged violation by any Credit Party of any Environmental
  Law, (ii) alleged failure by any Credit Party to have any Permits required under Environmental Laws in
  connection with the conduct of its business or to comply with the terms and conditions thereof, (iii) any
  generation, treatment, storage, recycling, transportation or disposal of any Hazardous Materials, or
  (iv) release of Hazardous Materials; and

                    (b)      no property now owned by any Credit Party and, to the knowledge of each
  Borrower, no property currently leased or previously owned or leased by any Credit Party, to which any
  Credit Party has, directly or indirectly, transported or arranged for the transportation of any Hazardous
  Materials, is listed or, to such Borrower’s knowledge, proposed for listing, on the National Priorities List
  promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar state list or is the
  subject of federal, state or local enforcement actions or, to the knowledge of such Borrower, other
  investigations which may lead to claims against any Credit Party for clean-up costs, remedial work, damage
  to natural resources or personal injury claims, including, without limitation, claims under CERCLA.

          For purposes of this Section 3.18, each Credit Party shall be deemed to include any business or
  business entity (including a corporation) that is, in whole or in part, a predecessor of such Credit Party.

           Section 3.19 Intellectual Property. Each Credit Party owns, is licensed to use or otherwise has
  the right to use, all Intellectual Property that is necessary to the business of such Credit Party, except as
  would not reasonably be expected to have a Material Adverse Effect. All Intellectual Property existing as
  of the Closing Date which is issued, registered or pending with any United States Governmental Authority
  (including, without limitation, any and all applications for the registration of any Intellectual Property with
  any such United States Governmental Authority) and all licenses under which any Borrower is the licensee
  of any such registered Intellectual Property (or any such application for the registration of Intellectual
  Property) owned by another Person other than licenses arising from the purchase of “off the shelf” products)
  are set forth on Schedule 3.19. Except as indicated on Schedule 3.19, the applicable Credit Party is the sole
  and exclusive owner of the entire right, title and interest in and to each such registered Intellectual Property
  (or application therefor) purported to be owned by such Credit Party, free and clear of any Liens except for
  Permitted Liens. All such registered Intellectual Property of each Credit Party is duly and properly
  registered, filed or issued in the appropriate office and jurisdictions for such registrations, filings or
  issuances, except where the failure to do so would not reasonably be expected to have a Material Adverse
  Effect. To such Borrower’s knowledge, each Credit Party conducts its business without infringement or

                                                        54
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26           Page 57 of 188



  claim of infringement of any Intellectual Property rights of others and there is no infringement or claim of
  infringement by others of any Intellectual Property rights of any Credit Party, in each case as would not
  reasonably be expected to have a Material Adverse Effect.

          Section 3.20 Solvency. After giving effect to the Loan advance and the liabilities and
  obligations of each Borrower under the Operative Documents, the Credit Parties (taken as a whole) are
  Solvent.

           Section 3.21 Full Disclosure. None of the written information (financial or otherwise) furnished
  by or on behalf of any Credit Party to Agent or any Lender in connection with the consummation of the
  transactions contemplated by the Operative Documents, contains any untrue statement of a material fact or
  omits to state a material fact necessary to make the statements, when taken as a whole, contained herein or
  therein not materially misleading in light of the circumstances under which such statements were made.
  All financial projections delivered to Agent and the Lenders by Borrowers (or their agents) have been
  prepared on the basis of the assumptions stated therein. Such projections represent each Borrower’s good
  faith estimate of such Borrower’s future financial performance and such assumptions were believed by such
  Borrower to be fair and reasonable in light of current business conditions at the time made; provided,
  however, that Borrowers can give no assurance that such projections will be attained, such projections shall
  not be considered a guarantee of performance, and actual results may be materially different.

         Section 3.22 Interest Rate. The rate of interest paid under the Notes and the method and manner
  of the calculation thereof do not violate any usury or other law or applicable Laws, any of the
  Organizational Documents, or any of the Operative Documents.

            Section 3.23 Subsidiaries. Borrowers do not own any stock, partnership interests, limited
  liability company interests or other equity securities or Subsidiaries except for Permitted Investments.

                               ARTICLE 4 - AFFIRMATIVE COVENANTS

          Each Borrower agrees that, so long as any Credit Exposure exists:

           Section 4.1      Financial Statements and Other Reports. Each Borrower will deliver to Agent:
  (a) as soon as available, but no later than thirty (30) days after the last day of each month (or 45 days in the
  case of a month that is the end of one of Borrowers’ fiscal quarters), a company prepared consolidated
  balance sheet, cash flow and income statement covering Parent’s and its Consolidated Subsidiaries’
  consolidated operations during the period, prepared under GAAP, consistently applied, certified by a
  Responsible Officer and in a form acceptable to Agent; (b) together with the financial reporting package
  described in (a) above, evidence of payment and satisfaction of all payroll, withholding and similar taxes
  due and owing by all Borrowers with respect to the payroll period(s) occurring during such month; (c) as
  soon as available, but no later than one hundred twenty (120) days after the last day of Borrowers’ fiscal
  year (or 150 days with respect to the fiscal year ended March 31, 2019), audited consolidated financial
  statements for Parent and its Consolidated Subsidiaries prepared under GAAP, consistently applied,
  together with an opinion (which opinion shall not be qualified as to scope or contain any going concern
  qualification other than a qualification related to the pending maturity of the obligations under this
  Agreement) on the financial statements from an independent certified public accounting firm acceptable to
  Agent in its reasonable discretion; (d) within five (5) days of delivery or filing thereof, copies of all
  statements, reports and notices made available to Borrower’s security holders or to any holders of
  Subordinated Debt and copies of all reports and other filings made by Borrower with any stock exchange
  on which any securities of any Borrower are traded and/or the SEC; (e) a prompt written report of any legal
  actions pending or threatened against any Borrower or any of its Subsidiaries that could reasonably be
  expected to result in damages or costs to any Borrower or any of its Subsidiaries of $250,000 or more;


                                                        55
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                    Entered 11/17/20 20:55:26            Page 58 of 188



  (f) prompt written notice of any litigation or proceeding against any Borrower or its Subsidiaries that
  materially and adversely affects the value of any material Intellectual Property; (g) as soon as available, but
  no later than the fifth (5th) day of each month, evidence that all payments due under the Settlement
  Agreement as of the first day of such month have been paid (which evidence may be in the form of bank
  statement, bank debit screenshot or similar documentation) and (h) budgets, sales projections, operating
  plans and other financial information and information, reports or statements regarding the Borrowers, their
  business and the Collateral as Agent may from time to time reasonably request, but not to exceed two (2)
  such requests per fiscal year unless such request is made at a time when an Event of Default exists. Each
  Borrower will, within thirty (30) days after the last day of each month (or 45 days in the case of a month
  that is the end of one of Borrowers’ fiscal quarters), deliver to Agent with the monthly financial statements
  described in clause (a) above, a duly completed Compliance Certificate signed by a Responsible Officer
  setting forth calculations showing compliance with the financial covenants set forth in this Agreement.
  Promptly upon their becoming available, Borrowers shall deliver to Agent copies of all Material Contracts
  not delivered on the Closing Date. Each Borrower will, within twenty (20) days after the last day of each
  month (or more frequently as the Borrower may elect in its sole discretion), deliver to Agent a duly
  completed Borrowing Base Certificate signed by a Responsible Officer, with aged listings of accounts
  receivable and accounts payable (by invoice date). Borrowers shall, every ninety (90) days on a schedule to
  be designated by Agent, and at such other times as Agent shall request, deliver to Agent a schedule of
  Eligible Accounts denoting, for the thirty (30) largest Account Debtors during such quarter, such Account
  Debtor’s credit rating(s), if any, as rated by A.M. Best Company, Standard & Poor’s Corporation, Moody’s
  Investors Service, Inc., FITCH, Inc. or other applicable rating agent.

            Section 4.2      Payment and Performance of Obligations. Each Borrower (a) will pay and
  discharge, and cause each Subsidiary to pay and discharge, on a timely basis as and when due, all of their
  respective obligations and liabilities, except for such obligations and/or liabilities (i) that may be the subject
  of a Permitted Contest, and (ii) the nonpayment or nondischarge of which could not reasonably be expected
  to have a Material Adverse Effect or result in a Lien against any Collateral, except for Permitted Liens,
  (b) without limiting anything contained in the foregoing clause (a), pay all amounts due and owing in
  respect of material Taxes (including without limitation, payroll and material withholdings Tax liabilities)
  on a timely basis as and when due, and in any case prior to the date on which any fine, penalty, interest,
  late charge or loss may be added thereto for nonpayment thereof, (c) will maintain, and cause each
  Subsidiary to maintain, in accordance with GAAP, appropriate reserves for the accrual of all of their
  respective obligations and liabilities, and (d) will not breach or permit any Subsidiary to breach, or permit
  to exist any default under, the terms of any lease, commitment, contract, instrument or obligation to which
  it is a party, or by which its properties or assets are bound, except for such breaches or defaults which could
  not reasonably be expected to have a Material Adverse Effect.

          Section 4.3      Maintenance of Existence. Each Borrower will preserve, renew and keep in full
  force and effect and in good standing, and will cause each Subsidiary to preserve, renew and keep in full
  force and effect and in good standing, their respective existence and their respective rights, privileges and
  franchises necessary or desirable in the normal conduct of business, except, to the extent desirable but not
  necessary, as could not reasonably be expected to result in a Material Adverse Effect.

          Section 4.4       Maintenance of Tangible Property; Insurance.

                  (a)      Each Borrower will keep, and will cause each Subsidiary to keep, all tangible
  property necessary in its business in good working order and condition, ordinary wear and tear excepted.

                  (b)     Upon completion of any Permitted Contest, Borrowers shall, and will cause each
  Subsidiary to, promptly pay the amount due, if any, and deliver to Agent proof of the completion of the



                                                         56
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 59 of 188



  contest and payment of the amount due, if any, following which Agent shall return the security, if any,
  deposited with Agent pursuant to the definition of Permitted Contest.

                    (c)     Each Borrower will maintain (i) casualty insurance on all real and personal
  property on an all risks basis (including the perils of flood, windstorm and quake), covering the repair and
  replacement cost of all such property and coverage, business interruption and rent loss coverages with
  extended period of indemnity (for the period required by Agent from time to time) and indemnity for extra
  expense, in each case without application of coinsurance and with agreed amount endorsements, (ii) general
  and professional liability insurance (including products/completed operations liability coverage), and
  (iii) such other insurance coverage in such amounts and with respect to such risks as Agent may request
  from time to time, pursuant to the Insurance Requirements attached hereto as Schedule 4.4; provided,
  however, that, in no event shall such insurance be in amounts or with coverage less than, or with carriers
  with qualifications inferior to, any of the insurance or carriers in existence as of the Closing Date (or
  required to be in existence after the Closing Date under a Financing Document). All such insurance shall
  be provided by insurers having an A.M. Best policyholders rating reasonably acceptable to Agent.

                    (d)     On or prior to the Closing Date, and at all times thereafter, each Borrower will
  cause Agent to be named as an additional insured, assignee and lender loss payee (which shall include, as
  applicable, identification as mortgagee), as applicable, on each insurance policy required to be maintained
  pursuant to this Section 4.4 pursuant to endorsements in form and substance acceptable to Agent.
  Borrowers shall deliver to Agent and the Lenders (i) on the Closing Date, a certificate from Borrowers’
  insurance broker dated such date showing the amount of coverage as of such date, and that such policies
  will include effective waivers (whether under the terms of any such policy or otherwise) by the insurer of
  all claims for insurance premiums against all loss payees and additional insureds and all rights of
  subrogation against all loss payees and additional insureds, and that if all or any part of such policy is
  canceled, terminated or expires, the insurer will forthwith give notice thereof to each additional insured,
  assignee and loss payee and that no cancellation, reduction in amount or material change in coverage thereof
  shall be effective until at least thirty (30) days (or ten (10) days in the case of non-payment of premium)
  after receipt by each additional insured, assignee and loss payee of written notice thereof, (ii) on an annual
  basis, and upon the request of any Lender through Agent from time to time full information as to the
  insurance carried, (iii) within five (5) days of receipt of notice from any insurer, a copy of any notice of
  cancellation, nonrenewal or material change in coverage from that existing on the date of this Agreement,
  (iv) forthwith, notice of any cancellation or nonrenewal of coverage by any Borrower, and (v) at least 30
  days prior to expiration of any policy of insurance, evidence of renewal of such insurance upon the terms
  and conditions herein required.

                  (e)      In the event any Borrower fails to provide Agent with evidence of the insurance
  coverage required by this Agreement, Agent may purchase insurance at Borrowers’ expense to protect
  Agent’s interests in the Collateral. This insurance may, but need not, protect such Borrower’s interests.
  The coverage purchased by Agent may not pay any claim made by such Borrower or any claim that is made
  against such Borrower in connection with the Collateral. Such Borrower may later cancel any insurance
  purchased by Agent, but only after providing Agent with evidence that such Borrower has obtained
  insurance as required by this Agreement. If Agent purchases insurance for the Collateral, Borrowers will
  be responsible for the costs of that insurance to the fullest extent provided by law, including interest and
  other charges imposed by Agent in connection with the placement of the insurance, until the effective date
  of the cancellation or expiration of the insurance. The costs of the insurance may be added to the
  Obligations. The costs of the insurance may be more than the cost of insurance such Borrower is able to
  obtain on its own.

          Section 4.5    Compliance with Laws and Material Contracts. Each Borrower will comply, and
  cause each Subsidiary to comply, with the requirements of all applicable Laws (including HIPAA) and

                                                       57
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 60 of 188



  Material Contracts, except to the extent that failure to so comply could not reasonably be expected to
  (a) have a Material Adverse Effect, or (b) result in any Lien upon either (i) a material portion of the assets
  of any such Person in favor of any Governmental Authority, or (ii) any Collateral that is part of the
  Borrowing Base (except, in each case, for Permitted Liens and, in the case of Liens on Collateral that is
  part of the Borrowing Base, only to the extent expressly permitted in the definition of “Eligible Accounts”).

           Section 4.6      Inspection of Property, Books and Records. Each Borrower will keep, and will
  cause each Subsidiary to keep, proper books of record substantially in accordance with GAAP (except, with
  respect to interim financial information, for the absence of footnotes and normal year end adjustments) in
  which full, true and correct entries shall be made of all dealings and transactions in relation to its business
  and activities; and will permit, and will cause each Subsidiary to permit, at the sole cost of the applicable
  Borrower or any applicable Subsidiary (subject to the limitations on reimbursement set forth in
  Section 2.2(f)), representatives of Agent and of any Lender to visit and inspect any of their respective
  properties, to examine and make abstracts or copies from any of their respective books and records, to
  conduct a collateral audit and analysis of their respective operations and the Collateral, to verify the amount
  and age of the Accounts, the identity and credit of the respective Account Debtors, to review the billing
  practices of Borrowers and to discuss their respective affairs, finances and accounts with their respective
  officers, employees and independent public accountants as often as may reasonably be desired. In the
  absence of an Event of Default, Agent or any Lender exercising any rights pursuant to this Section 4.6 shall
  give the applicable Borrower or any applicable Subsidiary commercially reasonable prior notice of such
  exercise. No notice shall be required during the existence and continuance of any Default or any time
  during which Agent reasonably believes a Default exists.

           Section 4.7      Use of Proceeds. Borrowers shall use the proceeds of the Term Loan solely for
  payment of amounts due in respect of transaction fees incurred in connection with the Operative Documents
  and the refinancing on the Closing Date of Debt. Borrowers shall use the proceeds of Revolving Loans
  solely for (a) transaction fees incurred in connection with the Financing Documents and the refinancing on
  the Closing Date of Debt, (b) for working capital needs, capital expenditures and other general corporate
  purposes of Borrowers and their Subsidiaries not in contravention of any Laws or of any Financing
  Document, and (c) payment of amounts due (including transaction fees incurred in connection with) in
  respect of Permitted Acquisitions. No portion of the proceeds of the Loans will be used for family, personal,
  agricultural or household use.

           Section 4.8     Estoppel Certificates. After written request by Agent, but not to exceed two (2)
  such requests per fiscal year, Borrowers, within fifteen (15) days and at their expense, will furnish Agent
  with a statement, duly acknowledged and certified by a Responsible Officer, setting forth (a) the amount of
  the original principal amount of the Notes, and the unpaid principal amount of the Notes, (b) the rate of
  interest of the Notes, and (c) that such Responsible Officer has no knowledge of the existence, as of the
  date thereof, of any condition or event that constitutes a Default or Event of Default or if such Default or
  Event of Default exists, the nature thereof, the period of time it has existed, and the action being taken to
  remedy such Default or Event of Default. After written request by Agent, Borrowers, within fifteen (15)
  days and at their expense, will furnish Agent with a certificate, signed by a Responsible Officer of
  Borrowers, updating all of the representations and warranties contained in this Agreement and the other
  Financing Documents and certifying that all of the representations and warranties contained in this
  Agreement and the other Financing Documents, as updated pursuant to such certificate, are true, accurate
  and complete as of the date of such certificate.

          Section 4.9     Notices of Litigation and Defaults. Borrowers will give prompt written notice to
  Agent (a) of any litigation or governmental proceedings pending or threatened (in writing) against
  Borrowers or other Credit Party which would reasonably be expected to have a Material Adverse Effect
  with respect to Borrowers or any other Credit Party or which in any manner calls into question the validity

                                                        58
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26           Page 61 of 188



  or enforceability of any Financing Document, (b) upon any Borrower becoming aware of the existence of
  any Default or Event of Default, (c) if any Credit Party is in breach or default under or with respect to any
  Material Contract, or if any Credit Party is in breach or default under or with respect to any contract
  agreement, lease or other instrument to which it is a party or by which its property is bound or affected,
  which breach or default could reasonably be expected to have a Material Adverse Effect, (d) of any strikes
  or other labor disputes pending or, to any Borrower’s knowledge, threatened against any Credit Party,
  except as would not reasonably be expected to result in a Material Adverse Effect, (e) if there is any
  infringement, litigation or governmental proceedings pending or threatened (in writing) by any other Person
  against Borrowers or other Credit Party with respect to any Intellectual Property rights of any Person or any
  Credit Party that could reasonably be expected to have a Material Adverse Effect, and (f) of all returns,
  recoveries, disputes and claims that involve more than $250,000.

          Section 4.10     Hazardous Materials; Remediation.

                   (a)      If any release or disposal of Hazardous Materials shall occur or shall have occurred
  on any owned or leased real property or any other assets of any Borrower or any other Credit Party, such
  Borrower will cause, or direct the applicable Credit Party to cause, the prompt containment and removal of
  such Hazardous Materials and the remediation of such real property or other assets as is necessary to comply
  with all Environmental Laws and to preserve the value of such real property or other assets, except to the
  extent such release or disposal could not reasonably be expected to have a Material Adverse Effect. Without
  limiting the generality of the foregoing, each Borrower shall, and shall cause each other Credit Party to,
  comply with each Environmental Law requiring the performance at any real property by any Borrower or
  any other Credit Party of activities in response to the release or threatened release of a Hazardous Material,
  except to the extent such release or disposal could not reasonably be expected to have a Material Adverse
  Effect.

                   (b)      Borrowers will provide Agent within thirty (30) days after written demand
  therefor with a bond, letter of credit or similar financial assurance evidencing to the reasonable satisfaction
  of Agent that sufficient funds are available to pay the cost of removing, treating and disposing of any
  Hazardous Materials or Hazardous Materials Contamination and discharging any assessment which may
  be established on any property as a result thereof, such demand to be made, if at all, upon Agent’s reasonable
  business determination that the failure to remove, treat or dispose of any Hazardous Materials or Hazardous
  Materials Contamination, or the failure to discharge any such assessment could reasonably be expected to
  have a Material Adverse Effect.

          Section 4.11     Further Assurances.

                    (a)      Each Borrower will, and will cause each Subsidiary to, at its own cost and expense,
  promptly and duly take, execute, acknowledge and deliver all such further acts, documents and assurances
  as may from time to time be necessary or as Agent or the Required Lenders may from time to time
  reasonably request in order to carry out the intent and purposes of the Financing Documents and the
  transactions contemplated thereby, including all such actions to (i) establish, create, preserve, protect and
  perfect a first priority Lien (subject only to Permitted Liens) in favor of Agent for itself and for the benefit
  of the Lenders on the Collateral (including Collateral acquired after the date hereof), and (ii) unless Agent
  shall agree otherwise in writing, cause all Subsidiaries of Borrowers to be jointly and severally obligated
  with the other Borrowers under all covenants and obligations under this Agreement, including the obligation
  to repay the Obligations. Without limiting the generality of the foregoing, (x) Borrowers shall, at the time
  of the delivery of any Compliance Certificate disclosing the acquisition by any Credit Party of any
  registered Intellectual Property or application for the registration of Intellectual Property, deliver to Agent
  a duly completed and executed supplement to the applicable Credit Party’s Patent Security Agreement or
  Trademark Security Agreement in the form of the respective Exhibit thereto, and (y) at the request of Agent,

                                                        59
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 62 of 188



  following the disclosure by Borrowers on any Compliance Certificate of the acquisition by any Borrower
  of any rights under a license as a licensee with respect to any registered Intellectual Property or application
  for the registration of any Intellectual Property owned by another Person, Borrowers shall execute any
  documents reasonably requested by Agent to establish, create, preserve, protect and perfect a first priority
  lien in favor of Agent, to the extent legally possible, in such Borrower’s rights under such license and shall
  use their commercially reasonable best efforts to obtain the written consent of the licensor which such
  license to the granting in favor of Agent of a Lien on such Borrower’s rights as licensee under such license.
  Notwithstanding anything to the contrary in this Agreement or any other Financing Document, no
  Borrower, nor any Subsidiary, shall be required to take any action to perfect any Lien in any foreign
  Intellectual Property.

                    (b)       Upon receipt of an affidavit of an authorized representative of Agent or a Lender
  as to the loss, theft, destruction or mutilation of any Note or any other Financing Document which is not of
  public record, and, in the case of any such mutilation, upon surrender and cancellation of such Note or other
  applicable Financing Document, Borrowers will issue, in lieu thereof, a replacement Note or other
  applicable Financing Document, dated the date of such lost, stolen, destroyed or mutilated Note or other
  Financing Document in the same principal amount thereof and otherwise of like tenor.

                    (c)     Upon the formation or acquisition of a new Subsidiary, Borrowers shall (i) pledge,
  have pledged or cause or have caused to be pledged to the Agent pursuant to a pledge agreement in form
  and substance satisfactory to the Agent, all of the outstanding shares of equity interests or other equity
  interests of such new Subsidiary owned directly or indirectly by any Borrower, along with undated stock
  or equivalent powers for such certificates, executed in blank; (ii) unless Agent shall agree otherwise in
  writing, cause the new Subsidiary to take such other actions (including entering into or joining any Security
  Documents) as are necessary or advisable in the reasonable opinion of the Agent in order to grant the Agent,
  acting on behalf of the Lenders, a first priority Lien on all real and personal property of such Subsidiary in
  existence as of such date and in all after acquired property, which first priority Liens are required to be
  granted pursuant to this Agreement; (iii) unless Agent shall agree otherwise in writing, cause such new
  Subsidiary to either (at the election of Agent) become a Borrower hereunder with joint and several liability
  for all obligations of Borrowers hereunder and under the other Financing Documents pursuant to a joinder
  agreement or other similar agreement in form and substance satisfactory to Agent or to become a Guarantor
  of the obligations of Borrowers hereunder and under the other Financing Documents pursuant to a guaranty
  and suretyship agreement in form and substance satisfactory to Agent; and (iv) cause the new Subsidiary
  to deliver certified copies of such Subsidiary’s certificate or articles of incorporation, together with good
  standing certificates, by-laws (or other operating agreement or governing documents), resolutions of the
  Board of Directors or other governing body, approving and authorize the execution and delivery of the
  Security Documents, incumbency certificates and to execute and/or deliver such other documents and legal
  opinions or to take such other actions as may be requested by the Agent, in each case, in form and substance
  reasonably satisfactory to the Agent.

                   (d)     Upon the request of Agent, Borrowers shall obtain a landlord’s agreement or
  mortgagee agreement, as applicable, from the lessor of each leased property or mortgagee of owned
  property with respect to the Borrower’s headquarters location and the two (2) following other business
  locations: (i) 8300 Central Park Drive, Waco, TX and (ii) 9485 Regency Square Blvd., Suite 320 & 310,
  Jacksonville, FL 32225, which agreement or letter shall be reasonably satisfactory in form and substance
  to Agent; provided that, with respect to any location, if Agent determines, in its reasonable discretion, that
  notwithstanding commercially reasonable efforts on the part of Borrowers, a satisfactory agreement cannot
  be obtained, Agent may establish a reserve against the Borrowing Base in an amount equal to three (3)
  months rent, fees and other obligations arising under the lease or other applicable agreement relative to
  such location. Borrowers shall timely and fully pay and perform its obligations in all material respects


                                                        60
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 63 of 188



  under all leases and other agreements with respect to each leased location where any Collateral, or any
  records related thereto, is or may be located.

          Section 4.12     Reserved.

            Section 4.13 Power of Attorney. Each of the authorized representatives of Agent is hereby
  irrevocably made, constituted and appointed the true and lawful attorney for Borrowers (without requiring
  any of them to act as such) with full power of substitution to do the following: (a) endorse the name of
  Borrowers upon any and all checks, drafts, money orders, and other instruments for the payment of money
  that are payable to Borrowers and constitute collections on Borrowers’ Accounts; (b) so long as Agent has
  provided not less than three (3) Business Days’ prior written notice to Borrower to perform the same and
  Borrower has failed to take such action, execute in the name of Borrowers any schedules, assignments,
  instruments, documents, and statements that Borrowers are obligated to give Agent under this Agreement;
  (c) after the occurrence and during the continuance of an Event of Default, take any action Borrowers are
  required to take under this Agreement; (d) so long as Agent has provided not less than three (3) Business
  Days’ prior written notice to Borrower to perform the same and Borrower has failed to take such action, do
  such other and further acts and deeds in the name of Borrowers that Agent may deem necessary or desirable
  to enforce any Account or other Collateral or perfect Agent’s security interest or Lien in any Collateral; and
  (e) after the occurrence and during the continuance of an Event of Default, do such other and further acts
  and deeds in the name of Borrowers that Agent may deem necessary or desirable to enforce its rights with
  regard to any Account or other Collateral. This power of attorney shall be irrevocable and coupled with an
  interest.

          Section 4.14     Borrowing Base Collateral Administration.

                    (a)    All data and other information relating to Accounts or other intangible Collateral
  shall at all times be kept by Borrowers, at their respective principal offices and shall not be moved from
  such locations without (i) providing prior written notice to Agent, and (ii) obtaining the prior written
  consent of Agent, which consent shall not be unreasonably withheld, conditioned or delayed.

                  (b)     Borrowers shall provide prompt written notice to each Person who becomes an
  Account Debtor at any time following the date of this Agreement that directs each Account Debtor to make
  payments into the Lockbox, and hereby authorizes Agent, upon Borrowers’ failure to send such notices
  within ten (10) days after the Person becomes an Account Debtor, to send any and all similar notices to
  such Person. Agent reserves the right to notify Account Debtors that Agent has been granted a Lien upon
  all Accounts.

          Section 4.15 Maintenance of Permits. Borrower will maintain in full force and effect, and free
  from restrictions, probations, conditions or known conflicts which would impair the operations of any
  Borrower, all Permits necessary under Laws to carry on the business of Borrowers as it is conducted on the
  Closing Date.

          Section 4.16 HIPAA Compliance. Each Borrower that is a “covered entity” (as such term is
  defined in HIPAA) shall be HIPAA Compliant.

          Section 4.17 Minimum Balance. Borrowers shall cause the Revolving Loan Outstandings
  (without giving effect to any Letter of Credit Liabilities) to be at least the Minimum Balance at all times.

          Section 4.18 Accounts Receivable and Billing Systems. Upon request from Agent, which
  request shall be made only after the occurrence and during the continuance of an Event of Default,
  Borrowers shall provide to Agent, a copy of the current password(s) to Borrowers’ cloud-based accounts


                                                       61
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 64 of 188



  receivable and billing systems. Once provided, Borrowers shall not change such password(s) without
  providing Agent with a copy of such new password(s) (which disclosure shall be made within two (2)
  Business Days after any such change).

                                 ARTICLE 5 - NEGATIVE COVENANTS

          Each Borrower agrees that, so long as any Credit Exposure exists:

           Section 5.1      Debt; Contingent Obligations. No Borrower will, or will permit any Subsidiary
  to, directly or indirectly, create, incur, assume, guarantee or otherwise become or remain directly or
  indirectly liable with respect to, any Debt, except for Permitted Debt. No Borrower will, or will permit any
  Subsidiary to, directly or indirectly, create, assume, incur or suffer to exist any Contingent Obligations,
  except for Permitted Contingent Obligations.

           Section 5.2     Liens. No Borrower will, or will permit any Subsidiary to, directly or indirectly,
  create, assume or suffer to exist any Lien on any asset now owned or hereafter acquired by it, except for
  Permitted Liens.

           Section 5.3     Distributions. No Borrower will, or will permit any Subsidiary to, directly or
  indirectly, declare, order, pay, make or set apart any sum for any Distribution, except for Permitted
  Distributions.

           Section 5.4       Restrictive Agreements. No Borrower will, or will permit any Subsidiary to,
  directly or indirectly (a) enter into or assume any agreement prohibiting the creation or assumption of any
  Lien upon its properties or assets, whether now owned or hereafter acquired, or (b) create or otherwise
  cause or suffer to exist or become effective any consensual encumbrance or restriction of any kind on the
  ability of any Subsidiary to: (i) pay or make Distributions to any Borrower or any Subsidiary; (ii) pay any
  Debt owed to any Borrower or any Subsidiary; (iii) make loans or advances to any Borrower or any
  Subsidiary; or (iv) transfer any of its property or assets to any Borrower or any Subsidiary. Notwithstanding
  the foregoing, the following shall be permitted without limitation: (A) customary restrictions and
  conditions contained in agreements relating to a Permitted Asset Disposition pending such disposition
  provided that such restrictions and conditions apply only to the assets to be sold and such disposition is a
  Permitted Asset Disposition, (B) restrictions or conditions imposed by any agreement relating to any Debt
  described in clause (c) of the definition of Permitted Debt if such restrictions or conditions apply only to
  the property or assets securing such Debt, (C) customary provisions in leases and other contracts entered
  into in the Ordinary Course of Business which restrict the assignment thereto, but only so long as such
  prohibition (to the extent purporting to restrict the creation of a Lien upon such lease or contract) is
  ineffective pursuant to Sections 9-406, 9-407 and 9-408 of the UCC, (D) the Financing Documents, and
  (E) conditions or restrictions in any Intellectual Property license entered into in the Ordinary Course of
  Business, but only so long as such prohibition (to the extent purporting to restrict the creation of a Lien
  upon such lease or contract) is ineffective pursuant to Sections 9-406, 9-407 and 9-408 of the UCC.

           Section 5.5      Payments and Modifications of Subordinated Debt. No Borrower will, or will
  permit any Subsidiary to, directly or indirectly (a) declare, pay, make or set aside any amount for payment
  in respect of Subordinated Debt, except for payments made in full compliance with and expressly permitted
  under the Subordination Agreement, (b) amend or otherwise modify the terms of any Subordinated Debt,
  except for amendments or modifications made in full compliance with the Subordination Agreement,
  (c) declare, pay, make or set aside any amount for payment in respect of any Debt hereinafter incurred that,
  by its terms, or by separate agreement, is subordinated to the Obligations, except for payments made in full
  compliance with and expressly permitted under the subordination provisions applicable thereto, or
  (d) amend or otherwise modify the terms of any such Debt if the effect of such amendment or modification


                                                       62
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26           Page 65 of 188



  is to (i) increase the interest rate or fees on, or change the manner or timing of payment of, such Debt,
  (ii) accelerate or shorten the dates upon which payments of principal or interest are due on, or the principal
  amount of, such Debt, (iii) change in a manner adverse to any Credit Party or Agent any event of default or
  add or make more restrictive any covenant with respect to such Debt, (iv) change the prepayment provisions
  of such Debt or any of the defined terms related thereto, (v) change the subordination provisions thereof
  (or the subordination terms of any guaranty thereof), or (vi) change or amend any other term if such change
  or amendment would materially increase the obligations of the obligor or confer additional material rights
  on the holder of such Debt in a manner adverse to Borrowers, any Subsidiaries, Agents or Lenders.
  Borrowers shall, prior to entering into any such amendment or modification, deliver to Agent reasonably
  in advance of the execution thereof, any final or execution form copy thereof.

           Section 5.6      Consolidations, Mergers and Sales of Assets; Change in Control. No Borrower
  will, or will permit any Subsidiary to, directly or indirectly (a) consolidate or merge or amalgamate with or
  into any other Person (other than the merger of a Borrower or Subsidiary with and into another Borrower
  that is disclosed in writing to Agent within five (5) Business Days after the effective date thereof), or
  (b) consummate any Asset Dispositions other than Permitted Asset Dispositions. No Borrower will suffer
  or permit to occur any Change in Control with respect to itself, any Subsidiary or any Guarantor.

           Section 5.7      Purchase of Assets, Investments. No Borrower will, or will permit any Subsidiary
  to, directly or indirectly (a) acquire or enter into any agreement to acquire any assets other than in the
  Ordinary Course of Business, (b) engage or enter into any agreement to engage in any joint venture or
  partnership with any other person or (c) acquire or own or enter into any agreement to acquire or own any
  Investment in any Person, in each case other than Permitted Investments (including, without limitation,
  Permitted Acquisitions).

           Section 5.8     Transactions with Affiliates. Except as otherwise disclosed on Schedule 5.8, and
  except for transactions that are disclosed to Agent in advance of being entered (provided that no such
  disclosure is required for transaction of less than $100,000) into and which contain terms that are no less
  favorable to the applicable Borrower or any Subsidiary, as the case may be, than those which might be
  obtained from a third party not an Affiliate of any Credit Party, no Borrower will, or will permit any
  Subsidiary to, directly or indirectly, enter into or permit to exist any transaction (including the purchase,
  sale, lease or exchange of any property or the rendering of any service) with any Affiliate of any Borrower;
  provided that, notwithstanding the foregoing, the restrictions set forth in this Section 5.8 shall not apply to:
  (a) transactions between or among any Borrowers (or an entity that becomes a Borrower as a result of such
  transaction); (b) Permitted Distributions; (c) Permitted Investments; (d) Permitted Asset Dispositions or
  (e) the merger of a non-Credit Party Subsidiary with and into a Borrower or another non-Credit Party
  Subsidiary.

          Section 5.9      Modification of Organizational Documents. No Borrower will, or will permit any
  Subsidiary to, directly or indirectly, amend or otherwise modify any Organizational Documents of such
  Person, except for Permitted Modifications.

          Section 5.10 Modification of Certain Agreements. No Borrower will, or will permit any
  Subsidiary to, directly or indirectly, amend or otherwise modify any Material Contract, which amendment
  or modification in any case: (a) is contrary to the terms of this Agreement or any other Financing
  Document; (b) could reasonably be expected to be materially adverse to the rights, interests or privileges
  of the Agent or the Lenders or their ability to enforce the same; (c) results in the imposition or expansion
  in any material respect of any obligation of or restriction or burden on any Borrower or any Subsidiary; or
  (d) reduces in any material respect any rights or benefits of any Borrower or any Subsidiaries. Each
  Borrower shall, no later than the next delivery date for a Compliance Certificate after entering into any



                                                        63
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 66 of 188



  amendment or other modification of any of the foregoing documents, deliver to Agent executed copies of
  amendments or other modifications to such documents.

           Section 5.11 Conduct of Business. No Borrower will, or will permit any Subsidiary to, directly
  or indirectly, engage in any line of business other than those businesses engaged in on the Closing Date and
  described on Schedule 5.11 and businesses reasonably related, ancillary or complementary thereto. No
  Borrower will, or will permit any Subsidiary to, other than in the Ordinary Course of Business, change its
  normal billing payment and reimbursement policies and procedures with respect to its Accounts (including,
  without limitation, the amount and timing of finance charges, fees and write-offs).

           Section 5.12 Lease Payments. No Borrower will, or will permit any Subsidiary to, directly or
  indirectly, incur or assume (whether pursuant to a Guarantee or otherwise) any liability for rental payments
  except in the Ordinary Course of Business.

          Section 5.13 Limitation on Sale and Leaseback Transactions. No Borrower will, or will permit
  any Subsidiary to, directly or indirectly, enter into any arrangement with any Person whereby, in a
  substantially contemporaneous transaction, any Borrower or any Subsidiaries sells or transfers all or
  substantially all of its right, title and interest in an asset and, in connection therewith, acquires or leases
  back the right to use such asset.

           Section 5.14                     Deposit Accounts and Securities Accounts; Payroll and Benefits
  Accounts. No Borrower will, or will permit any Subsidiary to, directly or indirectly, establish any new
  Deposit Account or Securities Account without prior written notice to Agent, and unless Agent, such
  Borrower or such Subsidiary and the bank, financial institution or securities intermediary at which the
  account is to be opened enter into a Deposit Account Control Agreement or Securities Account Control
  Agreement prior to or concurrently with the establishment of such Deposit Account or Securities Account.
  Borrowers represent and warrant that Schedule 5.14 lists all of the Deposit Accounts and Securities
  Accounts of each Borrower. The provisions of this Section requiring Deposit Account Control Agreements
  shall not apply to Deposit Accounts (i) exclusively used for payroll, payroll Taxes and other employee wage
  and benefit payments to or for the benefit of Borrowers’ employees and identified to Agent by Borrowers
  as such; provided, however, that at all times that any Obligations remain outstanding, Borrower shall
  maintain one or more separate Deposit Accounts to hold any and all amounts to be used for payroll, payroll
  Taxes and other employee wage and benefit payments, and shall not commingle any monies allocated for
  such purposes with funds in any other Deposit Account; (ii) exclusively holding petty cash, amounts on
  deposit in which do not exceed $100,000 in the aggregate for all such accounts; and (iii) exclusively holding
  deposits in connection with Permitted Liens under clauses (a), (b) and (m) of such definition (collectively
  referred to as the “Excluded Accounts”).

           Section 5.15 Compliance with Anti-Terrorism Laws. Agent hereby notifies Borrowers that
  pursuant to the requirements of Anti-Terrorism Laws, and Agent’s policies and practices, Agent is required
  to obtain, verify and record certain information and documentation that identifies Borrowers and its
  principals, which information includes the name and address of each Borrower and its principals and such
  other information that will allow Agent to identify such party in accordance with Anti-Terrorism Laws. No
  Borrower will, or will permit any Subsidiary to, directly or indirectly, knowingly enter into any Material
  Contracts with any Blocked Person or any Person listed on the OFAC Lists. Each Borrower shall
  immediately notify Agent if such Borrower has knowledge that any Borrower, any additional Credit Party
  or any of their respective Affiliates or agents acting or benefiting in any capacity in connection with the
  transactions contemplated by this Agreement is or becomes a Blocked Person or (a) is convicted on,
  (b) pleads nolo contendere to, (c) is indicted on, or (d) is arraigned and held over on charges involving
  money laundering or predicate crimes to money laundering. No Borrower will, or will permit any
  Subsidiary to, directly or indirectly, (i) conduct any business or engage in any transaction or dealing with

                                                        64
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26           Page 67 of 188



  any Blocked Person, including, without limitation, the making or receiving of any contribution of funds,
  goods or services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
  transaction relating to, any property or interests in property blocked pursuant to Executive Order No. 13224,
  any similar executive order or other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
  transaction that evades or avoids, or has the purpose of evading or avoiding, or attempts to violate, any of
  the prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

           Section 5.16 Agreements Regarding Receivables. No Borrower may backdate, postdate or
  redate any of its invoices. No Borrower may make any sales on extended dating or credit terms beyond
  that customary in such Borrower’s industry or outside of the Ordinary Course of Business. In addition to
  the Borrowing Base Certificate to be delivered in accordance with this Agreement, Borrower
  Representative shall notify Agent promptly upon any Borrower’s learning thereof, in the event any Eligible
  Account becomes ineligible for any reason, other than the aging of such Account, and of the reasons for
  such ineligibility.

           Section 5.17 Limitation on Parent. Notwithstanding anything herein to the contrary, Parent
  shall not, directly or indirectly, (a) incur any Debt (other than (I) pursuant to the Financing Documents, and
  (II) guarantees of any lease agreements or other contracts that are entered into by any Borrower or
  Subsidiary in the Ordinary Course of Business and otherwise permitted under this Agreement, (b) engage
  in any business or conduct any activity, including, without limitation, making any Investment or ownership
  of any asset or other property (other than (I) directly making Investments in and owning (exclusively) EMSI
  Acquisition and (II) indirectly making Investments and owning assets and other property through its
  ownership of EMSI Acquisition to the extent otherwise permitted under this Agreement) or the making of
  any payment (other than payments to the extent otherwise permitted under this Agreement with respect to
  its own Equity Interests) or transfer any of its directly owned assets or other property, (c) consolidate or
  merge with or into any other Person, or (d) create or suffer to exist any Lien upon any property or assets
  directly now owned or hereafter acquired by Parent (other than the Liens created under the Financing
  Documents to which it is a party); provided that, Parent shall expressly be permitted to engage in the
  following: (i) the maintenance of its legal existence (including the ability to incur fees, costs and expenses
  related to such maintenance) and the performance of ministerial or administrative activities and payment
  of Taxes and administrative fees necessary for the maintenance of its existence; (ii) the performance of its
  obligations under the Financing Documents or any other Guarantees expressly permitted under Section 5.1
  with respect to Debt and any Permitted Refinancing of any of the foregoing; (iii) participating in Tax,
  accounting and other administrative matters as a member of the consolidated group of Parent, the Borrowers
  and their Subsidiaries, in each case, not otherwise prohibited hereunder; (iv) the granting of
  (I) nonconsensual Liens and obligations arising by operation of law otherwise permitted under Section 5.2,
  (II) Liens to secure the Obligations and (III) Liens permitted pursuant to clauses (d) and (e) of the definition
  of Permitted Liens; (v) the receipt of and the making of Permitted Distributions in accordance with Section
  5.4; (vi) establishing and maintaining bank accounts in the Ordinary Course of Business; (vii) entering into
  employment agreements, stock option and stock ownership plans and other customary arrangements with
  officers, consultants, investment bankers, advisors, employees and directors and performing the activities
  contemplated thereby, in each case, in the Ordinary Course of Business; (viii) the providing of customary
  indemnification to officers, consultants, managers and directors, in each case, in the Ordinary Course of
  Business; and (ix) activities that are reasonably incidental to the business or activities described in the
  foregoing subclauses (i) through (viii).

                                 ARTICLE 6 - FINANCIAL COVENANTS

         Section 6.1      Additional Defined Terms.          The following additional definitions are hereby
  appended to Section 1.1 of this Agreement:


                                                        65
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26         Page 68 of 188



           “Defined Period” means, (i) for purposes of calculating the Fixed Charge Coverage Ratio for any
  testing period ending (a) on or prior to December 31, 2019, the six (6) month period ending on the last day
  of such calendar month, and (b) after December 31, 2019, the twelve (12) month period ending on the last
  day of such calendar month and (ii) for purposes of calculating the Senior Net Leverage Ratio for any
  testing period, the twelve (12) month period ending on the last day of such calendar month.

          “EBITDA” has the meaning provided in the Compliance Certificate.

          “Fixed Charge Coverage Ratio” has the meaning provided in the Compliance Certificate.

          “Operating Cash Flow” has the meaning provided in the Compliance Certificate.

          “Senior Net Leverage Ratio” has the meaning provided in the Compliance Certificate.

          Section 6.2       Fixed Charge Coverage Ratio. Borrowers will not permit the Fixed Charge
  Coverage Ratio for any Defined Period, as tested monthly (commencing with the month ended May 31,
  2019), to be less than 1.10 to 1.00.

           Section 6.3     Senior Net Leverage Ratio. Borrowers will not permit the Senior Net Leverage
  Ratio for any Defined Period, as tested monthly (commencing with the month ended May 31, 2019), to be
  greater than the applicable ratio set forth below:

                           Defined Period Ending                    Maximum Ratio
                                  Between
                         Closing Date and March 31,                    5.00 to 1.00
                                    2020
                         April 1, 2020 and June 30,                    4.75 to 1.00
                                    2020
                       July 1, 2020 and September 30,                  4.50 to 1.00
                                    2020
                       October 1, 2020 and December                    4.25 to 1.00
                                  31, 2020
                       January 1, 2021 and March 31,                   4.00 to 1.00
                                    2021
                       April 1, 2021 and Termination                   3.50 to 1.00
                                    Date


           Section 6.4     Evidence of Compliance. Borrowers shall furnish to Agent, together with the
  financial reporting required of Borrowers in Section 4.1 hereof, a Compliance Certificate as evidence of
  Borrowers’ compliance with the covenants in this Article and evidence that no Event of Default specified
  in this Article has occurred. The Compliance Certificate shall include, without limitation, (a) a statement
  and report, on a form approved by Agent, detailing Borrowers’ calculations, and (b) if requested by Agent,
  back-up documentation (including, without limitation, invoices, receipts and other evidence of costs
  incurred during such quarter as Agent shall reasonably require) evidencing the propriety of the calculations.

          Section 6.5      Borrowers’ Right to Cure. Notwithstanding anything to the contrary contained in
  Section 10.1, in the event of any Event of Default under any covenant set forth in Sections 6.2 or 6.3, the
  cash proceeds from any equity contribution (in the form of common equity or other equity having terms


                                                        66
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 69 of 188



  acceptable to Agent, other than any Disqualified Equity Interests) made to Borrowers after the last day of
  the Defined Period to which such Event of Default relates and on or prior to the day that is ten (10) Business
  Days after the day on which financial statements are required to be delivered for the calendar month ending
  on the last day of such Defined Period will, at the request of Borrower Representative, be included in the
  calculation of Operating Cash Flow (as defined in the Compliance Certificate) solely for the purposes of
  determining compliance with such financial covenants at the end of such Defined Period and any
  subsequent Defined Period that includes the last month of such Defined Period (any such equity
  contribution, a “Specified Equity Contribution”); provided that:

                    (a)     Borrowers shall not be permitted to so request that a Specified Equity Contribution
  be included in the calculation of Operating Cash Flow with respect to any calendar month unless, after
  giving effect to such requested Specified Equity Contribution, there will be at least four (4) calendar months
  in the Relevant Six-Month Period (as defined below) in which no Specified Equity Contribution has been
  made;

                  (b)     the amount of any Specified Equity Contribution and the use of proceeds therefrom
  will be no greater than the amount required to cause Borrowers to be in compliance with the financial
  covenants;

                   (c)     there shall be no more than five (5) Specified Equity Contributions made in the
  aggregate after the Closing Date;

                 (d)     the proceeds of all Specified Equity Contributions will be applied to prepay the
  outstanding Term Loan in accordance with Section 2.1(a)(ii)(B)(vii);

                   (e)     all Specified Equity Contributions and the use of proceeds therefrom will be
  included in the calculation of Operating Cash Flow as set forth in this Section 6.7 but will be disregarded
  for all other purposes under the Financing Documents (including calculating Operating Cash Flow for any
  items governed by reference to EBITDA or Operating Cash Flow); and

                   (f)      any portion of the Term Loan prepaid with the proceeds of Specified Equity
  Contributions shall be deemed outstanding for purposes of determining compliance with the covenants set
  forth in Sections 6.2 and 6.3 for the Defined Period to which the Event of Default giving rise to the Specified
  Equity Contribution relates.

          For purposes of this Section 6.5, the term “Relevant Six-Month Period” shall mean, with respect to
  any requested Specified Equity Contribution, the six-month period ending on (and including) the last day
  of the Defined Period in which Operating Cash Flow will be increased as a result of such Specified Equity
  Contribution.

                                         ARTICLE 7 - CONDITIONS

          Section 7.1       Conditions to Closing. The obligation of each Lender to make the initial Loans,
  of Agent to issue any Support Agreements on the Closing Date and of any LC Issuer to issue any Lender
  Letter of Credit on the Closing Date shall be subject to the receipt by Agent of each agreement, document
  and instrument set forth on the closing checklist prepared by Agent or its counsel, each in form and
  substance satisfactory to Agent, and such other closing deliverables reasonably requested by Agent and
  Lenders, and to the satisfaction of the following conditions precedent, each to the satisfaction of Agent and
  Lenders and their respective counsel in their sole discretion:




                                                        67
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 70 of 188



                 (a)     evidence of the consummation of the transactions (other than the funding of the
  Loan and the closing of any acquisition for which the proceeds of the Loan are purchase money)
  contemplated by the Operative Documents including, without limitation, the funding of any and all
  investments contemplated by the Operative Documents;

                (b)         the payment of all fees, expenses and other amounts due and payable under each
  Financing Document;

                  (c)     since December 31, 2018, the absence of any Material Adverse Effect, or any event
  or condition which could reasonably be expected to result in such a Material Adverse Effect;

                      (d)   the receipt of the initial Borrowing Base Certificate, prepared as of the Closing
  Date;

                   (e)    evidence that Borrowers have Liquidity of at least $2,500,000 after giving effect
  to the funding of Loans on the Closing Date and payment of liabilities on such date in the Ordinary Course
  of Business; and

                      (f)   the receipt of an executed copy of the Settlement Agreement, which shall be in full
  force and effect.

          Each Lender, by delivering its signature page to this Agreement, shall be deemed to have
  acknowledged receipt of, and consented to and approved, each Financing Document, each additional
  Operative Document and each other document, agreement and/or instrument required to be approved by
  Agent, Required Lenders or Lenders, as applicable, on the Closing Date.

          Section 7.2     Conditions to Each Loan, Support Agreement and Lender Letter of Credit. The
  obligation of the Lenders to make a Loan (other than Revolving Loans made pursuant to Section 2.5(c)) or
  an advance in respect of any Loan, of Agent to issue any Support Agreement or of any LC Issuer to issue
  any Lender Letter of Credit (including on the Closing Date) is subject to the satisfaction of the following
  additional conditions:

                   (a)    in the case of a borrowing of a Revolving Loan, receipt by Agent of a Notice of
  Borrowing (or telephonic notice if permitted by this Agreement) and updated Borrowing Base Certificate,
  in the case of any Support Agreement or Lender Letter of Credit, receipt by Agent of a Notice of LC Credit
  Event in accordance with Section 2.5(a), and in the case of a Term Loan advance, receipt by Agent of a
  Notice of Borrowing;

                  (b)      the fact that, immediately after such borrowing and after application of the
  proceeds thereof or after such issuance, the Revolving Loan Outstandings will not exceed the Revolving
  Loan Limit;

                  (c)      the fact that, immediately before and after such advance or issuance, no Default or
  Event of Default shall have occurred and be continuing;

                  (d)      the fact that the representations and warranties of each Credit Party contained in
  the Financing Documents shall be true, correct and complete on and as of the date of such borrowing or
  issuance, except to the extent that any such representation or warranty relates to a specific date in which
  case such representation or warranty shall be true and correct as of such earlier date;




                                                       68
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26           Page 71 of 188



                  (e)     the fact that no event that could reasonably be expected to result in a Material
  Adverse Effect shall have occurred since the date of this Agreement; and

                   Each giving of a Notice of LC Credit Event hereunder, each giving of a Notice of
  Borrowing hereunder and each acceptance by any Borrower of the proceeds of any Loan made hereunder
  shall be deemed to be (y) a representation and warranty by each Borrower on the date of such notice or
  acceptance as to the facts specified in this Section, and (z) a restatement by each Borrower that each and
  every one of the representations made by it in any of the Financing Documents is true and correct as of such
  date (except to the extent that such representations and warranties expressly relate solely to an earlier date).

          Section 7.3       Searches. Before the Closing Date, and thereafter (as and when determined by
  Agent in its reasonable discretion), Agent shall have the right to perform, all at Borrowers’ expense, the
  searches described in clauses (a), (b), and (c) below against Borrowers and any other Credit Party: (a) UCC
  searches with the Secretary of State of the jurisdiction in which the applicable Person is organized;
  (b) judgment, pending litigation, federal tax lien, personal property tax lien, and corporate and partnership
  tax lien searches, in each jurisdiction searched under clause (a) above; and (c) searches of applicable
  corporate, limited liability company, partnership and related records to confirm the continued existence,
  organization and good standing of the applicable Person and the exact legal name under which such Person
  is organized.

          Section 7.4      Post Closing Requirements. Borrowers shall complete each of the post closing
  obligations and/or provide to Agent each of the documents, instruments, agreements and information listed
  on Schedule 7.4 attached hereto on or before the date set forth for each such item thereon (unless extended
  by Agent in its sole discretion), each of which shall be completed or provided in form and substance
  reasonably satisfactory to Agent.

                                          ARTICLE 8 - RESERVED

                                  ARTICLE 9 - SECURITY AGREEMENT

           Section 9.1      Generally. As security for the payment and performance of the Obligations and
  without limiting any other grant of a Lien and security interest in any Security Document, Borrowers hereby
  assign and grant to Agent, for the benefit of itself and Lenders, a continuing first priority Lien on and
  security interest in, upon, and to the personal property set forth on Schedule 9.1 attached hereto and made
  a part hereof.

          Section 9.2      Representations and Warranties and Covenants Relating to Collateral.

                   (a)      Schedule 9.2 sets forth (i) each chief executive office and principal place of
  business of each Borrower and each of their respective Subsidiaries, and (ii) all of the addresses (including
  all warehouses) at which any of the Collateral is located and/or books and records of Borrowers regarding
  any of the Collateral are kept (except for Collateral that (A) is in transit or out for repair, (B) is in the
  possession of an employee in the Ordinary Course of Business, or (C) has a value not in excess of $50,000),
  which such Schedule 9.2 indicates in each case which Borrower(s) have Collateral and/or books and records
  located at such address, and, in the case of any such address not owned by one or more of the Borrowers(s),
  indicates the nature of such location (e.g., leased business location operated by Borrower(s), third party
  warehouse, consignment location, processor location, etc.) and the name and address of the third party
  owning and/or operating such location.

                 (b)      Without limiting the generality of Section 3.2, except with respect to any rights of
  any Borrower as a licensee under any license of Intellectual Property owned by another Person, and except


                                                        69
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26           Page 72 of 188



  for the filing of financing statements under the UCC or filings made at any United States Governmental
  Authority with respect to Intellectual Property, no authorization, approval or other action by, and no notice
  to or filing with, any Governmental Authority or consent of any other Person is required for (i) the grant by
  each Borrower to Agent of the security interests and Liens in the Collateral provided for under this
  Agreement and the other Security Documents (if any), or (ii) the exercise by Agent of its rights and
  remedies with respect to the Collateral provided for under this Agreement and the other Security Documents
  or under any applicable Law, including the UCC and neither any such grant of Liens in favor of Agent or
  exercise of rights by Agent shall violate or cause a default under any agreement between any Borrower and
  any other Person relating to any such collateral, including any license to which a Borrower is a party,
  whether as licensor or licensee, with respect to any Intellectual Property, whether owned by such Borrower
  or any other Person.

                    (c)     As of the Closing Date, no Borrower has any ownership interest in any Chattel
  Paper (as defined in Article 9 of the UCC), letter of credit rights, commercial tort claims, Instruments,
  documents or investment property (other than equity interests in any Subsidiaries of such Borrower
  disclosed on Schedule 3.4) in each case with a value in excess of $50,000 in the aggregate and Borrowers
  shall give notice to Agent promptly (but in any event not later than the delivery by Borrowers of the next
  Compliance Certificate required pursuant to Section 4.1 above) upon the acquisition by any Borrower of
  any such Chattel Paper, letter of credit rights, commercial tort claims, Instruments, documents, investment
  property. No Person other than Agent or (if applicable) any Lender has “control” (as defined in Article 9
  of the UCC) over any Deposit Account (other than Excluded Accounts under clause (iii) of the definition
  thereof), investment property (including Securities Accounts and commodities account), letter of credit
  rights or electronic chattel paper in which any Borrower has any interest (except for such control arising by
  operation of law in favor of any bank or securities intermediary or commodities intermediary with whom
  any Deposit Account, Securities Account or commodities account of Borrowers is maintained).

                     (d)      Borrowers shall not, and shall not permit any Credit Party to, take any of the
  following actions or make any of the following changes unless Borrowers have given at least thirty (30)
  days prior written notice to Agent of Borrowers’ intention to take any such action (which such written
  notice shall include an updated version of any Schedule impacted by such change) and have executed any
  and all documents, instruments and agreements and taken any other actions which Agent may request after
  receiving such written notice in order to protect and preserve the Liens, rights and remedies of Agent with
  respect to the Collateral: (i) change the legal name or organizational identification number of any Borrower
  as it appears in official filings in the jurisdiction of its organization, (ii) change the jurisdiction of
  incorporation or formation of any Borrower or Credit Party or allow any Borrower or Credit Party to
  designate any jurisdiction as an additional jurisdiction of incorporation for such Borrower or Credit Party,
  or change the type of entity that it is, (iii) change its chief executive office or principal place of business,
  or (iv) change the location of its records concerning the Collateral or move any Collateral to or place any
  Collateral on any location that is not then listed on the Schedules and/or establish any business location at
  any location that is not then listed on the Schedules (except that Borrowers may move any Collateral that
  (A) is in transit or out for repair, (B) is in the possession of an employee in the Ordinary Course of Business,
  or (C) has a value not in excess of $50,000).

                  (e)     Borrowers shall not adjust, settle or compromise the amount or payment of any
  Account, or release wholly or partly any Account Debtor, or allow any credit or discount thereon (other
  than adjustments, settlements, compromises, credits and discounts in the Ordinary Course of Business,
  made while no Default exists and in amounts which are not material with respect to the Account and which,
  after giving effect thereto, do not cause the Borrowing Base to be less than the Revolving Loan
  Outstandings) without the prior written consent of Agent. Without limiting the generality of this Agreement
  or any other provisions of any of the Financing Documents relating to the rights of Agent after the
  occurrence and during the continuance of an Event of Default, Agent shall have the right, at any time after

                                                        70
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                 Entered 11/17/20 20:55:26          Page 73 of 188



  Agent has taken an action described in Section 10.2, to: (i) exercise the rights of Borrowers with respect
  to the obligation of any Account Debtor to make payment or otherwise render performance to Borrowers
  and with respect to any property that secures the obligations of any Account Debtor or any other Person
  obligated on the Collateral, and (ii) adjust, settle or compromise the amount or payment of such Accounts.

                  (f)     Without limiting the generality of Sections 9.2(c) and 9.2(e):

                           (i)     Borrowers shall deliver to Agent all tangible Chattel Paper and all
          Instruments and documents owned by any Borrower and constituting part of the Collateral, in each
          case, with an aggregate value in excess of $50,000 duly endorsed and accompanied by duly
          executed instruments of transfer or assignment, all in form and substance satisfactory to Agent.
          Borrowers shall provide Agent with “control” (as defined in Article 9 of the UCC) of all electronic
          Chattel Paper owned by any Borrower and constituting part of the Collateral by having Agent
          identified as the assignee on the records pertaining to the single authoritative copy thereof and
          otherwise complying with the applicable elements of control set forth in the UCC. Borrowers also
          shall deliver to Agent all security agreements securing any such Chattel Paper and securing any
          such Instruments. Borrowers will mark conspicuously all such Chattel Paper and all such
          Instruments and documents with a legend, in form and substance satisfactory to Agent, indicating
          that such Chattel Paper and such instruments and documents are subject to the security interests
          and Liens in favor of Agent created pursuant to this Agreement and the Security Documents.
          Borrowers shall comply with all the provisions of Section 5.14 with respect to the Deposit Accounts
          and Securities Accounts of Borrowers.

                           (ii)     Borrowers shall deliver to Agent all letters of credit with face amount in
          excess of $50,000 on which any Borrower is the beneficiary and which give rise to letter of credit
          rights owned by such Borrower which constitute part of the Collateral in each case duly endorsed
          and accompanied by duly executed instruments of transfer or assignment, all in form and substance
          satisfactory to Agent. Borrowers shall take any and all actions as may be necessary or desirable,
          or that Agent may request, from time to time, to cause Agent to obtain exclusive “control” (as
          defined in Article 9 of the UCC) of any such letter of credit rights in a manner acceptable to Agent.

                           (iii)   Borrowers shall promptly advise Agent upon any Borrower becoming
          aware that it has any interests in any commercial tort claim with a value in excess of $50,000 that
          constitutes part of the Collateral, which such notice shall include descriptions of the events and
          circumstances giving rise to such commercial tort claim and the dates such events and
          circumstances occurred, the potential defendants with respect such commercial tort claim and any
          court proceedings that have been instituted with respect to such commercial tort claims, and
          Borrowers shall, with respect to any such commercial tort claim, execute and deliver to Agent such
          documents as Agent shall request to perfect, preserve or protect the Liens, rights and remedies of
          Agent with respect to any such commercial tort claim.

                            (iv)    Except for Accounts and Inventory in an aggregate amount of $50,000, no
          Accounts or Inventory or other Collateral shall at any time be in the possession or control of any
          warehouse, consignee, bailee or any of Borrowers’ agents or processors without prior written notice
          to Agent and the receipt by Agent, if Agent has so requested, of warehouse receipts, consignment
          agreements or bailee lien waivers (as applicable) satisfactory to Agent prior to the commencement
          of such possession or control. Borrower has notified Agent that Inventory is currently located at
          the locations set forth on Schedule 9.2. Borrowers shall, upon the request of Agent, notify any such
          warehouse, consignee, bailee, agent or processor of the security interests and Liens in favor of
          Agent created pursuant to this Agreement and the Security Documents, instruct such Person to hold



                                                      71
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26           Page 74 of 188



          all such Collateral for Agent’s account subject to Agent’s instructions and shall obtain an
          acknowledgement from such Person that such Person holds the Collateral for Agent’s benefit.

                            (v)       Borrowers shall cause all equipment and other tangible Personal Property
          other than Inventory to be maintained and preserved in the same condition, repair and in working
          order as when new, ordinary wear and tear excepted, and shall promptly make or cause to be made
          all repairs, replacements and other improvements in connection therewith that are necessary or
          desirable to such end. Upon request of Agent, Borrowers shall promptly deliver to Agent any and
          all certificates of title, applications for title or similar evidence of ownership of all such tangible
          Personal Property with a value in excess of $50,000 and shall cause Agent to be named as lienholder
          on any such certificate of title or other evidence of ownership. Borrowers shall not permit any such
          tangible Personal Property to become fixtures to real estate unless such real estate is subject to a
          Lien in favor of Agent.

                            (vi)     Each Borrower hereby authorizes Agent to file without the signature of
          such Borrower one or more UCC financing statements relating to liens on personal property relating
          to all or any part of the Collateral, which financing statements may list Agent as the “secured party”
          and such Borrower as the “debtor” and which describe and indicate the collateral covered thereby
          as all or any part of the Collateral under the Financing Documents (including an indication of the
          collateral covered by any such financing statement as “all assets” of such Borrower now owned or
          hereafter acquired), in such jurisdictions as Agent from time to time determines are appropriate,
          and to file without the signature of such Borrower any continuations of or corrective amendments
          to any such financing statements, in any such case in order for Agent to perfect, preserve or protect
          the Liens, rights and remedies of Agent with respect to the Collateral. Each Borrower also ratifies
          its authorization for Agent to have filed in any jurisdiction any initial financing statements or
          amendments thereto if filed prior to the date hereof.

                           (vii)   As of the Closing Date, no Borrower holds, and after the Closing Date
          Borrowers shall promptly notify Agent in writing upon creation or acquisition by any Borrower of,
          any Collateral which constitutes a claim in excess of $50,000 against any Governmental Authority,
          including, without limitation, the federal government of the United States or any instrumentality or
          agency thereof, the assignment of which claim is restricted by any applicable Law, including,
          without limitation, the federal Assignment of Claims Act and any other comparable Law. Upon
          the request of Agent, Borrowers shall take such steps as may be necessary or desirable, or that
          Agent may request, to comply with any such applicable Law.

                          (viii) Borrowers shall furnish to Agent from time to time any statements and
          schedules further identifying or describing the Collateral and any other information, reports or
          evidence concerning the Collateral as Agent may reasonably request from time to time.

                                  ARTICLE 10 - EVENTS OF DEFAULT

          Section 10.1 Events of Default. For purposes of the Financing Documents, the occurrence of
  any of the following conditions and/or events, whether voluntary or involuntary, by operation of law or
  otherwise, shall constitute an “Event of Default”:

                   (a)     (i) any Borrower shall fail to pay when due any principal, interest, premium or fee
  under any Financing Document or any other amount payable under any Financing Document, (ii) there
  shall occur any default in the performance of or compliance with any of the following sections of this
  Agreement: Section 2.11, Section 4.2(b), Section 4.4(c), Section 4.6 and Article 5, or (iii) there shall occur
  any default in the performance of or compliance with Section 4.1 and/or Article 6 of this Agreement and


                                                       72
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                     Entered 11/17/20 20:55:26             Page 75 of 188



  Borrower Representative has received written notice from Agent or Required Lenders of such default;
  provided that Agent and Required Lenders agree that they shall not deliver such notice to Borrower
  Representative solely with respect to a default in the timely delivery of financial statements and other
  reports under Section 4.1 if such financial statements or other reports are delivered within five (5) Business
  Days after the applicable date for delivery set forth in Section 4.1 and Borrowers have not defaulted in the
  performance of the covenants set forth in Section 4.1 (or any of them) more than twice in the current
  calendar year (including, for purposes of such calculation, the subject default);

                   (b)     any Credit Party defaults in the performance of or compliance with any term
  contained in this Agreement or in any other Financing Document (other than occurrences described in other
  provisions of this Section 10.1 for which a different grace or cure period is specified or for which no grace
  or cure period is specified and thereby constitute immediate Events of Default) and such default is not
  remedied by the Credit Party or waived by Agent within fifteen (15) days after the earlier of (i) receipt by
  Borrower Representative of notice from Agent or Required Lenders of such default, or (ii) actual
  knowledge of any Borrower or any other Credit Party of such default;

                  (c)      any representation, warranty, certification or statement made by any Credit Party
  or any other Person in any Financing Document or in any certificate, financial statement or other document
  delivered pursuant to any Financing Document is incorrect in any respect (or in any material respect if such
  representation, warranty, certification or statement is not by its terms already qualified as to materiality)
  when made (or deemed made);

                   (d)     (i) failure of any Credit Party to pay when due or within any applicable grace
  period any principal, interest or other amount on Debt (other than the Loans), or the occurrence of any
  breach, default, condition or event with respect to any Debt (other than the Loans), if the effect of such
  failure or occurrence is to cause or to permit the holder or holders of any such Debt, or other liabilities
  having an individual principal amount in excess of $250,000 or having an aggregate principal amount in
  excess of $250,000 to become or be declared due prior to its stated maturity, or (ii) the occurrence of any
  breach or default under any terms or provisions of any Subordinated Debt Document or under any
  agreement subordinating the Subordinated Debt to all or any portion of the Obligations or the occurrence
  of any event requiring the prepayment of any Subordinated Debt;

                    (e)      any Credit Party or any Subsidiary of a Borrower shall commence a voluntary case
  or other proceeding seeking liquidation, reorganization or other relief with respect to itself or its debts under
  any bankruptcy, insolvency or other similar law now or hereafter in effect or seeking the appointment of a
  trustee, receiver, liquidator, custodian or other similar official of it or any substantial part of its property, or
  shall consent to any such relief or to the appointment of or taking possession by any such official in an
  involuntary case or other proceeding commenced against it, or shall make a general assignment for the
  benefit of creditors, or shall fail generally to pay its debts as they become due, or shall take any corporate
  action to authorize any of the foregoing;

                    (f)     an involuntary case or other proceeding shall be commenced against any Credit
  Party or any Subsidiary of a Borrower seeking liquidation, reorganization or other relief with respect to it
  or its debts under any bankruptcy, insolvency or other similar law now or hereafter in effect or seeking the
  appointment of a trustee, receiver, liquidator, custodian or other similar official of it or any substantial part
  of its property, and such involuntary case or other proceeding shall remain undismissed and unstayed for a
  period of forty-five (45) days; or an order for relief shall be entered against any Credit Party or any
  Subsidiary of a Borrower under applicable federal bankruptcy, insolvency or other similar law in respect
  of (i) bankruptcy, liquidation, winding-up, dissolution or suspension of general operations,
  (ii) composition, rescheduling, reorganization, arrangement or readjustment of, or other relief from, or stay
  of proceedings to enforce, some or all of the debts or obligations, or (iii) possession, foreclosure, seizure or

                                                          73
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 76 of 188



  retention, sale or other disposition of, or other proceedings to enforce security over, all or any substantial
  part of the assets of such Credit Party or Subsidiary;

                   (g)      (i) institution of any steps by any Person to terminate a Pension Plan if as a result
  of such termination any Credit Party would be required to make a contribution to such Pension Plan, or
  would incur a liability or obligation to such Pension Plan, in excess of $250,000, (ii) a contribution failure
  occurs with respect to any Pension Plan that gives rise to a Lien under Section 303(k) of ERISA or Section
  430(k) of the Code on the assets of a Credit Party or an event occurs that gives rise to a Lien under Section
  4068 of ERISA on the assets of a Credit Party, or (iii) there shall occur any withdrawal or partial withdrawal
  from a Multiemployer Plan and the withdrawal liability (without unaccrued interest) to Multiemployer
  Plans as a result of such withdrawal that any Credit Party must pay exceeds $250,000;

                   (h)    one or more judgments or orders for the payment of money (to the extent not paid
  or covered by insurance maintained in accordance with the requirements of this Agreement and as to which
  the relevant insurance company has acknowledged coverage) aggregating in excess of $250,000 shall be
  rendered against any or all Credit Parties and either (i) enforcement proceedings shall have been
  commenced by any creditor upon any such judgments or orders, or (ii) there shall be any period of twenty
  (20) consecutive days during which a stay of enforcement of any such judgments or orders, by reason of a
  pending appeal, bond or otherwise, shall not be in effect;

                   (i)     any Lien created by any of the Security Documents shall at any time fail to
  constitute a valid and perfected Lien on all of the Collateral purported to be encumbered thereby, subject
  to no prior or equal Lien except Permitted Liens, or any Credit Party shall so assert;

                  (j)     the indictment of any Credit Party by any Governmental Authority on any criminal
  felony charges or criminal charges for any crime of fraud or other crime of moral turpitude;

                   (k)     an event of default occurs under any Guarantee of any portion of the Obligations;

                  (l)     any Borrower makes any payment on account of any Debt that has been
  subordinated to any of the Obligations, other than payments specifically permitted by the terms of such
  subordination; and

                   (m)      if any Borrower is or becomes an entity whose equity is registered with the SEC,
  and/or is publicly traded on and/or registered with a public securities exchange, such Borrower’s equity
  fails to remain registered with the SEC in good standing, and/or such equity fails to remain publicly traded
  on and registered with a public securities exchange.

          Notwithstanding the foregoing, if a Credit Party fails to comply with any same provision of this
  Agreement two (2) times in any twelve (12) month period and Agent has given to Borrower Representative
  in connection with each such failure any notice to which Borrowers would be entitled under this
  Section before such failure could become an Event of Default, then all subsequent failures by a Credit Party
  to comply with such provision of this Agreement shall effect an immediate Event of Default (without the
  expiration of any applicable cure period) with respect to all subsequent failures by a Credit Party to comply
  with such provision of this Agreement, and Agent thereupon may exercise any remedy set forth in this
  Article 10 without affording Borrowers any opportunity to cure such Event of Default.

         All cure periods provided for in this Section 10.1 shall run concurrently with any cure period
  provided for in any applicable Financing Documents under which the default occurred.




                                                        74
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 77 of 188



          Section 10.2 Acceleration and Suspension or Termination of Revolving Loan Commitment and
  Term Loan Commitment. Upon the occurrence and during the continuance of an Event of Default, Agent
  may, and shall if requested by Required Lenders, (a) by notice to Borrower Representative suspend or
  terminate the Revolving Loan Commitment and Term Loan Commitment and the obligations of Agent and
  the Lenders with respect thereto, in whole or in part (and, if in part, each Lender’s Revolving Loan
  Commitment and Term Loan Commitment shall be reduced in accordance with its Pro Rata Share), and/or
  (b) by notice to Borrower Representative declare all or any portion of the Obligations to be, and the
  Obligations shall thereupon become, immediately due and payable, with accrued interest thereon, without
  presentment, demand, protest or other notice of any kind, all of which are hereby waived by each Borrower
  and Borrowers will pay the same; provided, however, that in the case of any of the Events of Default
  specified in Section 10.1(e) or 10.1(f) above, without any notice to any Borrower or any other act by Agent
  or the Lenders, the Revolving Loan Commitment and Term Loan Commitment and the obligations of Agent
  and the Lenders with respect thereto shall thereupon immediately and automatically terminate and all of
  the Obligations shall become immediately and automatically due and payable without presentment,
  demand, protest or other notice of any kind, all of which are hereby waived by each Borrower and
  Borrowers will pay the same.

          Section 10.3    UCC Remedies.

                  (a)     Upon the occurrence of and during the continuance of an Event of Default under
  this Agreement or the other Financing Documents, Agent, in addition to all other rights, options, and
  remedies granted to Agent under this Agreement or at law or in equity, may exercise, either directly or
  through one or more assignees or designees, all rights and remedies granted to it under all Financing
  Documents and under the UCC in effect in the applicable jurisdiction(s) and under any other applicable
  Law; including, without limitation:

                           (i)     the right to take possession of, send notices regarding, and collect directly
          the Collateral, with or without judicial process;

                            (ii)     the right to (by its own means or with judicial assistance) enter any of
          Borrowers’ premises and take possession of the Collateral, or render it unusable, or to render it
          usable or saleable, or dispose of the Collateral on such premises in compliance with
          subsection (iii) below and to take possession of Borrowers’ original books and records, to obtain
          access to Borrowers’ data processing equipment, computer hardware and software relating to the
          Collateral and to use all of the foregoing and the information contained therein in any manner Agent
          deems appropriate, without any liability for rent, storage, utilities, or other sums, and Borrowers
          shall not resist or interfere with such action (if Borrowers’ books and records are prepared or
          maintained by an accounting service, contractor or other third party agent, Borrowers hereby
          irrevocably authorize such service, contractor or other agent, upon notice by Agent to such Person
          that an Event of Default has occurred and is continuing, to deliver to Agent or its designees such
          books and records, and to follow Agent’s instructions with respect to further services to be
          rendered);

                           (iii)   the right to require Borrowers at Borrowers’ expense to assemble all or
          any part of the Collateral and make it available to Agent at any place designated by Lender;

                          (iv)   the right to notify postal authorities to change the address for delivery of
          Borrowers’ mail to an address designated by Agent and to receive, open and dispose of all mail
          addressed to any Borrower; and/or




                                                       75
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                    Entered 11/17/20 20:55:26           Page 78 of 188



                            (v)     the right to enforce Borrowers’ rights against Account Debtors and other
          obligors, including, without limitation, (i) the right to collect Accounts directly in Agent’s own
          name (as agent for Lenders) and to charge the collection costs and expenses, including attorneys’
          fees, to Borrowers, and (ii) the right, in the name of Agent or any designee of Agent or Borrowers,
          to verify the validity, amount or any other matter relating to any Accounts by mail, telephone,
          telegraph or otherwise, including, without limitation, verification of Borrowers’ compliance with
          applicable Laws. Borrowers shall cooperate fully with Agent in an effort to facilitate and promptly
          conclude such verification process. Such verification may include contacts between Agent and
          applicable federal, state and local regulatory authorities having jurisdiction over the Borrowers’
          affairs, all of which contacts Borrowers hereby irrevocably authorize.

                    (b)     Each Borrower agrees that a notice received by it at least ten (10) days before the
  time of any intended public sale, or the time after which any private sale or other disposition of the Collateral
  is to be made, shall be deemed to be reasonable notice of such sale or other disposition. At any sale or
  disposition of Collateral, Agent may (to the extent permitted by applicable Law) purchase all or any part of
  the Collateral, free from any right of redemption by Borrowers, which right is hereby waived and released.
  Each Borrower covenants and agrees not to interfere with or impose any obstacle to Agent’s exercise of its
  rights and remedies with respect to the Collateral. Agent shall have no obligation to clean-up or otherwise
  prepare the Collateral for sale. Agent may comply with any applicable state or federal law requirements in
  connection with a disposition of the Collateral and compliance will not be considered to adversely affect
  the commercial reasonableness of any sale of the Collateral. Agent may sell the Collateral without giving
  any warranties as to the Collateral. Agent may specifically disclaim any warranties of title or the like. This
  procedure will not be considered to adversely affect the commercial reasonableness of any sale of the
  Collateral. If Agent sells any of the Collateral upon credit, Borrowers will be credited only with payments
  actually made by the purchaser, received by Agent and applied to the indebtedness of the purchaser. In the
  event the purchaser fails to pay for the Collateral, Agent may resell the Collateral and Borrowers shall be
  credited with the proceeds of the sale. Borrowers shall remain liable for any deficiency if the proceeds of
  any sale or disposition of the Collateral are insufficient to pay all Obligations.

                     (c)    Without restricting the generality of the foregoing and for the purposes aforesaid,
  each Borrower hereby appoints and constitutes Agent its lawful attorney-in-fact with full power of
  substitution in the Collateral, upon the occurrence and during the continuance of an Event of Default, to
  (i) use unadvanced funds remaining under this Agreement or which may be reserved, escrowed or set aside
  for any purposes hereunder at any time, or to advance funds in excess of the face amount of the Notes,
  (ii) pay, settle or compromise all existing bills and claims, which may be Liens or security interests, or to
  avoid such bills and claims becoming Liens against the Collateral, (iii) execute all applications and
  certificates in the name of such Borrower and to prosecute and defend all actions or proceedings in
  connection with the Collateral, and (iv) do any and every act which such Borrower might do in its own
  behalf; it being understood and agreed that this power of attorney in this subsection (c) shall be a power
  coupled with an interest and cannot be revoked.

                   (d)      Upon the occurrence of and during the continuance of an Event of Default under
  this Agreement or the other Financing Documents, Agent and each Lender is hereby granted a non-
  exclusive, royalty-free license or other right to use, without charge, Borrowers’ Intellectual Property as it
  pertains to the Collateral, in completing production of, advertising for sale, and selling any Collateral and,
  in connection with Agent’s exercise of its rights under this Article, Borrowers’ rights under all licenses
  (whether as licensor or licensee); provided, however, that each Borrower shall have the right to exercise
  reasonable quality control with respect to the use of trademarks included in the Collateral.

          Section 10.4 Cash Collateral. If (a) any Event of Default specified in Section 10.1(e) or 10.1(f)
  shall occur, (b) the Obligations shall have otherwise been accelerated pursuant to Section 10.2, or (c) the

                                                         76
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                    Entered 11/17/20 20:55:26           Page 79 of 188



  Revolving Loan Commitment and the obligations of Agent and the Lenders with respect thereto shall have
  been terminated pursuant to Section 10.2, then without any request or the taking of any other action by
  Agent or the Lenders, Borrowers shall immediately comply with the provisions of Section 2.5(e) with
  respect to the deposit of cash collateral to secure the existing Letter of Credit Liability and future payment
  of related fees.

           Section 10.5 Default Rate of Interest. At the election of Agent or Required Lenders, after the
  occurrence of an Event of Default and for so long as it continues, (a) the Loans and other Obligations shall
  bear interest at rates that are three percent (3.0%) per annum in excess of the rates otherwise payable under
  this Agreement, and (b) the fee described in Section 2.5(b) shall increase by a rate that is three percent
  (3.0%) in excess of the rate otherwise payable under such Section; provided, however, that in the case of
  any Event of Default specified in Section 10.1(e) or 10.1(f) above, such default rates shall apply
  immediately and automatically without the need for any election or action of any kind on the part of Agent
  or any Lender.

           Section 10.6 Setoff Rights. During the continuance of any Event of Default, each Lender is
  hereby authorized by each Borrower at any time or from time to time, with reasonably prompt subsequent
  notice to such Borrower (any prior or contemporaneous notice being hereby expressly waived) to set off
  and to appropriate and to apply any and all (a) balances (other than balances in any Excluded Account) held
  by such Lender or any of such Lender’s Affiliates at any of its offices for the account of such Borrower or
  any of its Subsidiaries (regardless of whether such balances are then due to such Borrower or its
  Subsidiaries), and (b) other property at any time held or owing by such Lender to or for the credit or for the
  account of such Borrower or any of its Subsidiaries, against and on account of any of the Obligations then
  due and owing; except that no Lender shall exercise any such right without the prior written consent of
  Agent. Any Lender exercising a right to set off shall purchase for cash (and the other Lenders shall sell)
  interests in each of such other Lender’s Pro Rata Share of the Obligations as would be necessary to cause
  all Lenders to share the amount so set off with each other Lender in accordance with their respective Pro
  Rata Share of the Obligations. Each Borrower agrees, to the fullest extent permitted by law, that any Lender
  and any of such Lender’s Affiliates may exercise its right to set off with respect to the Obligations as
  provided in this Section 10.6.

          Section 10.7      Application of Proceeds.

                   (a)      Notwithstanding anything to the contrary contained in this Agreement, upon the
  occurrence and during the continuance of an Event of Default, each Borrower irrevocably waives the right
  to direct the application of any and all payments at any time or times thereafter received by Agent from or
  on behalf of such Borrower or any Guarantor of all or any part of the Obligations, and, as between
  Borrowers on the one hand and Agent and Lenders on the other, Agent shall have the continuing and
  exclusive right to apply and to reapply any and all payments received against the Obligations in such manner
  as Agent may deem advisable notwithstanding any previous application by Agent.

                  (b)      Following the occurrence and continuance of an Event of Default, but absent the
  occurrence and continuance of an Acceleration Event, Agent shall apply any and all payments received by
  Agent in respect of the Obligations, and any and all proceeds of Collateral received by Agent, in such order
  as Agent may from time to time elect.

                   (c)     Notwithstanding anything to the contrary contained in this Agreement, if an
  Acceleration Event shall have occurred, and so long as it continues, Agent shall apply any and all payments
  received by Agent in respect of the Obligations, and any and all proceeds of Collateral received by Agent,
  in the following order: first, to all fees, costs, indemnities, liabilities, obligations and expenses incurred by
  or owing to Agent with respect to this Agreement, the other Financing Documents or the Collateral; second,

                                                         77
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 80 of 188



  to all fees, costs, indemnities, liabilities, obligations and expenses incurred by or owing to any Lender with
  respect to this Agreement, the other Financing Documents or the Collateral; third, to accrued and unpaid
  interest on the Obligations (including any interest which, but for the provisions of the Bankruptcy Code,
  would have accrued on such amounts); fourth, to the principal amount of the Obligations outstanding and
  to provide cash collateral to secure any and all Letter of Credit Liability and future payment of related fees,
  as provided for in Section 2.5(e); fifth to any other indebtedness or obligations of Borrowers owing to Agent
  or any Lender under the Financing Documents; and sixth, to the Obligations owing to any Eligible Swap
  Counterparty in respect of any Swap Contracts. Any balance remaining shall be delivered to Borrowers or
  to whomever may be lawfully entitled to receive such balance or as a court of competent jurisdiction may
  direct. In carrying out the foregoing, (y) amounts received shall be applied in the numerical order provided
  until exhausted prior to the application to the next succeeding category, and (z) each of the Persons entitled
  to receive a payment in any particular category shall receive an amount equal to its Pro Rata Share of
  amounts available to be applied pursuant thereto for such category.

          Section 10.8     Waivers.

                   (a)     Except as otherwise provided for in this Agreement and to the fullest extent
  permitted by applicable Law, each Borrower waives: (i) presentment, demand and protest, and notice of
  presentment, dishonor, intent to accelerate, acceleration, protest, default, nonpayment, maturity, release,
  compromise, settlement, extension or renewal of any or all Financing Documents, the Notes or any other
  notes, commercial paper, accounts, contracts, documents, Instruments, Chattel Paper and Guarantees at any
  time held by Lenders on which any Borrower may in any way be liable, and hereby ratifies and confirms
  whatever Lenders may do in this regard; (ii) all rights to notice and a hearing prior to Agent’s or any
  Lender’s taking possession or control of, or to Agent’s or any Lender’s replevy, attachment or levy upon,
  any Collateral or any bond or security which might be required by any court prior to allowing Agent or any
  Lender to exercise any of its remedies; and (iii) the benefit of all valuation, appraisal and exemption Laws.
  Each Borrower acknowledges that it has been advised by counsel of its choices and decisions with respect
  to this Agreement, the other Financing Documents and the transactions evidenced hereby and thereby.

                    (b)     Each Borrower for itself and all its successors and assigns, (i) agrees that its
  liability shall not be in any manner affected by any indulgence, extension of time, renewal, waiver, or
  modification granted or consented to by Lender; (ii) consents to any indulgences and all extensions of time,
  renewals, waivers, or modifications that may be granted by Agent or any Lender with respect to the payment
  or other provisions of the Financing Documents, and to any substitution, exchange or release of the
  Collateral, or any part thereof, with or without substitution, and agrees to the addition or release of any
  Borrower, endorsers, guarantors, or sureties, or whether primarily or secondarily liable, without notice to
  any other Borrower and without affecting its liability hereunder; (iii) agrees that its liability shall be
  unconditional and without regard to the liability of any other Borrower, Agent or any Lender for any tax on
  the indebtedness; and (iv) to the fullest extent permitted by law, expressly waives the benefit of any statute
  or rule of law or equity now provided, or which may hereafter be provided, which would produce a result
  contrary to or in conflict with the foregoing.

                  (c)      To the extent that Agent or any Lender may have acquiesced in any noncompliance
  with any requirements or conditions precedent to the closing of the Loans or to any subsequent disbursement
  of Loan proceeds, such acquiescence shall not be deemed to constitute a waiver by Agent or any Lender of
  such requirements with respect to any future disbursements of Loan proceeds and Agent may at any time
  after such acquiescence require Borrowers to comply with all such requirements. Any forbearance by
  Agent or Lender in exercising any right or remedy under any of the Financing Documents, or otherwise
  afforded by applicable Law, including any failure to accelerate the maturity date of the Loans, shall not be
  a waiver of or preclude the exercise of any right or remedy nor shall it serve as a novation of the Notes or
  as a reinstatement of the Loans or a waiver of such right of acceleration or the right to insist upon strict

                                                        78
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 81 of 188



  compliance of the terms of the Financing Documents. Agent’s or any Lender’s acceptance of payment of
  any sum secured by any of the Financing Documents after the due date of such payment shall not be a
  waiver of Agent’s and such Lender’s right to either require prompt payment when due of all other sums so
  secured or to declare a default for failure to make prompt payment. The procurement of insurance or the
  payment of Taxes or other Liens or charges by Agent as the result of an Event of Default shall not be a
  waiver of Agent’s right to accelerate the maturity of the Loans, nor shall Agent’s receipt of any
  condemnation awards, insurance proceeds, or damages under this Agreement operate to cure or waive any
  Credit Party’s default in payment of sums secured by any of the Financing Documents.

                   (d)     Without limiting the generality of anything contained in this Agreement or the
  other Financing Documents, each Borrower agrees that if an Event of Default is continuing (i) Agent and
  Lenders shall not be subject to any “one action” or “election of remedies” law or rule, and (ii) all Liens and
  other rights, remedies or privileges provided to Agent or Lenders shall remain in full force and effect until
  Agent or Lenders have exhausted all remedies against the Collateral and any other properties owned by
  Borrowers and the Financing Documents and other security instruments or agreements securing the Loans
  have been foreclosed, sold and/or otherwise realized upon in satisfaction of Borrowers’ obligations under
  the Financing Documents.

                   (e)     Nothing contained herein or in any other Financing Document shall be construed
  as requiring Agent or any Lender to resort to any part of the Collateral for the satisfaction of any of
  Borrowers’ obligations under the Financing Documents in preference or priority to any other Collateral,
  and Agent may seek satisfaction out of all of the Collateral or any part thereof, in its absolute discretion in
  respect of Borrowers’ obligations under the Financing Documents. In addition, Agent shall have the right
  from time to time to partially foreclose upon any Collateral in any manner and for any amounts secured by
  the Financing Documents then due and payable as determined by Agent in its sole discretion, including,
  without limitation, the following circumstances: (i) in the event any Borrower defaults beyond any
  applicable grace period in the payment of one or more scheduled payments of principal and/or interest,
  Agent may foreclose upon all or any part of the Collateral to recover such delinquent payments, or (ii) in
  the event Agent elects to accelerate less than the entire outstanding principal balance of the Loans, Agent
  may foreclose all or any part of the Collateral to recover so much of the principal balance of the Loans as
  Lender may accelerate and such other sums secured by one or more of the Financing Documents as Agent
  may elect. Notwithstanding one or more partial foreclosures, any unforeclosed Collateral shall remain
  subject to the Financing Documents to secure payment of sums secured by the Financing Documents and
  not previously recovered.

                   (f)     To the fullest extent permitted by law, each Borrower, for itself and its successors
  and assigns, waives in the event of foreclosure of any or all of the Collateral any equitable right otherwise
  available to any Credit Party which would require the separate sale of any of the Collateral or require Agent
  or Lenders to exhaust their remedies against any part of the Collateral before proceeding against any other
  part of the Collateral; and further in the event of such foreclosure each Borrower does hereby expressly
  consent to and authorize, at the option of Agent, the foreclosure and sale either separately or together of
  each part of the Collateral.

           Section 10.9 Injunctive Relief. The parties acknowledge and agree that, in the event of a breach
  or threatened breach of any Credit Party’s obligations under any Financing Documents, Agent and Lenders
  may have no adequate remedy in money damages and, accordingly, shall be entitled to an injunction
  (including, without limitation, a temporary restraining order, preliminary injunction, writ of attachment, or
  order compelling an audit) against such breach or threatened breach, including, without limitation,
  maintaining any cash management and collection procedure described herein. However, no specification
  in this Agreement of a specific legal or equitable remedy shall be construed as a waiver or prohibition
  against any other legal or equitable remedies in the event of a breach or threatened breach of any provision

                                                        79
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                    Entered 11/17/20 20:55:26           Page 82 of 188



  of this Agreement. Each Credit Party waives, to the fullest extent permitted by law, the requirement of the
  posting of any bond in connection with such injunctive relief. By joining in the Financing Documents as a
  Credit Party, each Credit Party specifically joins in this Section as if this Section were a part of each
  Financing Document executed by such Credit Party.

          Section 10.10 Marshalling; Payments Set Aside. Neither Agent nor any Lender shall be under
  any obligation to marshal any assets in payment of any or all of the Obligations. To the extent that Borrower
  makes any payment or Agent enforces its Liens or Agent or any Lender exercises its right of set-off, and
  such payment or the proceeds of such enforcement or set-off is subsequently invalidated, declared to be
  fraudulent or preferential, set aside, or required to be repaid by anyone, then to the extent of such recovery,
  the Obligations or part thereof originally intended to be satisfied, and all Liens, rights and remedies therefor,
  shall be revived and continued in full force and effect as if such payment had not been made or such
  enforcement or set-off had not occurred.

                                            ARTICLE 11 - AGENT

           Section 11.1 Appointment and Authorization. Each Lender hereby irrevocably appoints and
  authorizes Agent to enter into each of the Financing Documents to which it is a party (other than this
  Agreement) on its behalf and to take such actions as Agent on its behalf and to exercise such powers under
  the Financing Documents as are delegated to Agent by the terms thereof, together with all such powers as
  are reasonably incidental thereto. Subject to the terms of Section 11.16 and to the terms of the other
  Financing Documents, Agent is authorized and empowered to amend, modify, or waive any provisions of
  this Agreement or the other Financing Documents on behalf of Lenders. The provisions of this Article 11
  are solely for the benefit of Agent and Lenders and neither any Borrower nor any other Credit Party shall
  have any rights as a third party beneficiary of any of the provisions hereof. In performing its functions and
  duties under this Agreement, Agent shall act solely as agent of Lenders and does not assume and shall not
  be deemed to have assumed any obligation toward or relationship of agency or trust with or for any
  Borrower or any other Credit Party. Agent may perform any of its duties hereunder, or under the Financing
  Documents, by or through its agents, servicers, trustees, investment managers or employees.

          Section 11.2 Agent and Affiliates. Agent shall have the same rights and powers under the
  Financing Documents as any other Lender and may exercise or refrain from exercising the same as though
  it were not Agent, and Agent and its Affiliates may lend money to, invest in and generally engage in any
  kind of business with each Credit Party or Affiliate of any Credit Party as if it were not Agent hereunder.

          Section 11.3 Action by Agent. The duties of Agent shall be mechanical and administrative in
  nature. Agent shall not have by reason of this Agreement a fiduciary relationship in respect of any Lender.
  Nothing in this Agreement or any of the Financing Documents is intended to or shall be construed to impose
  upon Agent any obligations in respect of this Agreement or any of the Financing Documents except as
  expressly set forth herein or therein.

          Section 11.4 Consultation with Experts. Agent may consult with legal counsel, independent
  public accountants and other experts selected by it and shall not be liable for any action taken or omitted to
  be taken by it in good faith in accordance with the advice of such counsel, accountants or experts.

           Section 11.5 Liability of Agent. Neither Agent nor any of its directors, officers, agents, trustees,
  investment managers, servicers or employees shall be liable to any Lender for any action taken or not taken
  by it in connection with the Financing Documents, except that Agent shall be liable with respect to its
  specific duties set forth hereunder but only to the extent of its own gross negligence or willful misconduct
  in the discharge thereof as determined by a final non-appealable judgment of a court of competent
  jurisdiction. Neither Agent nor any of its directors, officers, agents, trustees, investment managers,


                                                         80
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 83 of 188



  servicers or employees shall be responsible for or have any duty to ascertain, inquire into or verify (a) any
  statement, warranty or representation made in connection with any Financing Document or any borrowing
  hereunder; (b) the performance or observance of any of the covenants or agreements specified in any
  Financing Document; (c) the satisfaction of any condition specified in any Financing Document; (d) the
  validity, effectiveness, sufficiency or genuineness of any Financing Document, any Lien purported to be
  created or perfected thereby or any other instrument or writing furnished in connection therewith; (e) the
  existence or non-existence of any Default or Event of Default; or (f) the financial condition of any Credit
  Party. Agent shall not incur any liability by acting in reliance upon any notice, consent, certificate,
  statement, or other writing (which may be a bank wire, facsimile or electronic transmission or similar
  writing) believed by it to be genuine or to be signed by the proper party or parties. Agent shall not be liable
  for any apportionment or distribution of payments made by it in good faith and if any such apportionment
  or distribution is subsequently determined to have been made in error the sole recourse of any Lender to
  whom payment was due but not made, shall be to recover from other Lenders any payment in excess of the
  amount to which they are determined to be entitled (and such other Lenders hereby agree to return to such
  Lender any such erroneous payments received by them).

           Section 11.6 Indemnification. Each Lender shall, in accordance with its Pro Rata Share,
  indemnify Agent (to the extent not reimbursed by Borrowers) upon demand against any cost, expense
  (including counsel fees and disbursements), claim, demand, action, loss or liability (except such as result
  from Agent’s gross negligence or willful misconduct as determined by a final non-appealable judgment of
  a court of competent jurisdiction) that Agent may suffer or incur in connection with the Financing
  Documents or any action taken or omitted by Agent hereunder or thereunder. If any indemnity furnished
  to Agent for any purpose shall, in the opinion of Agent, be insufficient or become impaired, Agent may call
  for additional indemnity and cease, or not commence, to do the acts indemnified against even if so directed
  by Required Lenders until such additional indemnity is furnished.

            Section 11.7 Right to Request and Act on Instructions. Agent may at any time request
  instructions from Lenders with respect to any actions or approvals which by the terms of this Agreement or
  of any of the Financing Documents Agent is permitted or desires to take or to grant, and if such instructions
  are promptly requested, Agent shall be absolutely entitled to refrain from taking any action or to withhold
  any approval and shall not be under any liability whatsoever to any Person for refraining from any action
  or withholding any approval under any of the Financing Documents until it shall have received such
  instructions from Required Lenders or all or such other portion of the Lenders as shall be prescribed by this
  Agreement. Without limiting the foregoing, no Lender shall have any right of action whatsoever against
  Agent as a result of Agent acting or refraining from acting under this Agreement or any of the other
  Financing Documents in accordance with the instructions of Required Lenders (or all or such other portion
  of the Lenders as shall be prescribed by this Agreement) and, notwithstanding the instructions of Required
  Lenders (or such other applicable portion of the Lenders), Agent shall have no obligation to take any action
  if it believes, in good faith, that such action would violate applicable Law or exposes Agent to any liability
  for which it has not received satisfactory indemnification in accordance with the provisions of Section 11.6.

          Section 11.8 Credit Decision. Each Lender acknowledges that it has, independently and without
  reliance upon Agent or any other Lender, and based on such documents and information as it has deemed
  appropriate, made its own credit analysis and decision to enter into this Agreement. Each Lender also
  acknowledges that it will, independently and without reliance upon Agent or any other Lender, and based
  on such documents and information as it shall deem appropriate at the time, continue to make its own credit
  decisions in taking or not taking any action under the Financing Documents.

           Section 11.9 Collateral Matters. Lenders irrevocably authorize Agent, at its option and in its
  discretion, to (a) release any Lien granted to or held by Agent under any Security Document (i) upon
  termination of the Loan Commitment and payment in full of all Obligations; or (ii) constituting property

                                                        81
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 84 of 188



  sold or disposed of as part of or in connection with any disposition permitted under any Financing
  Document (it being understood and agreed that Agent may conclusively rely without further inquiry on a
  certificate of a Responsible Officer as to the sale or other disposition of property being made in full
  compliance with the provisions of the Financing Documents); and (b) subordinate any Lien granted to or
  held by Agent under any Security Document to a Permitted Lien that is allowed to have priority over the
  Liens granted to or held by Agent pursuant to the definition of “Permitted Liens”. Upon request by Agent
  at any time, Lenders will confirm Agent’s authority to release and/or subordinate particular types or items
  of Collateral pursuant to this Section 11.9.

          Section 11.10 Agency for Perfection. Agent and each Lender hereby appoint each other Lender
  as agent for the purpose of perfecting Agent’s security interest in assets which, in accordance with the
  Uniform Commercial Code in any applicable jurisdiction, can be perfected by possession or control. Should
  any Lender (other than Agent) obtain possession or control of any such assets, such Lender shall notify
  Agent thereof, and, promptly upon Agent’s request therefor, shall deliver such assets to Agent or in
  accordance with Agent’s instructions or transfer control to Agent in accordance with Agent’s instructions.
  Each Lender agrees that it will not have any right individually to enforce or seek to enforce any Security
  Document or to realize upon any Collateral for the Loan unless instructed to do so by Agent (or consented
  to by Agent), it being understood and agreed that such rights and remedies may be exercised only by Agent.

           Section 11.11 Notice of Default. Agent shall not be deemed to have knowledge or notice of the
  occurrence of any Default or Event of Default except with respect to defaults in the payment of principal,
  interest and fees required to be paid to Agent for the account of Lenders, unless Agent shall have received
  written notice from a Lender or a Borrower referring to this Agreement, describing such Default or Event
  of Default and stating that such notice is a “notice of default”. Agent will notify each Lender of its receipt
  of any such notice. Agent shall take such action with respect to such Default or Event of Default as may
  be requested by Required Lenders (or all or such other portion of the Lenders as shall be prescribed by this
  Agreement) in accordance with the terms hereof. Unless and until Agent has received any such request,
  Agent may (but shall not be obligated to) take such action, or refrain from taking such action, with respect
  to such Default or Event of Default as it shall deem advisable or in the best interests of Lenders.

          Section 11.12 Assignment by Agent; Resignation of Agent; Successor Agent.

                   (a)     Agent may at any time assign its rights, powers, privileges and duties hereunder to
  (i) another Lender, or (ii) any Person to whom Agent, in its capacity as a Lender, has assigned (or will
  assign, in conjunction with such assignment of agency rights hereunder) 50% or more of its Loan, in each
  case without the consent of the Lenders or Borrowers. Following any such assignment, Agent shall give
  notice to the Lenders and Borrowers. An assignment by Agent pursuant to this subsection (a) shall not be
  deemed a resignation by Agent for purposes of subsection (b) below.

                   (b)    Without limiting the rights of Agent to designate an assignee pursuant to
  subsection (a) above, Agent may at any time give notice of its resignation to the Lenders and Borrowers.
  Upon receipt of any such notice of resignation, Required Lenders shall have the right to appoint a successor
  Agent. If no such successor shall have been so appointed by Required Lenders and shall have accepted
  such appointment within ten (10) Business Days after the retiring Agent gives notice of its resignation, then
  the retiring Agent may on behalf of the Lenders, appoint a successor Agent; provided, however, that if
  Agent shall notify Borrowers and the Lenders that no Person has accepted such appointment, then such
  resignation shall nonetheless become effective in accordance with such notice from Agent that no Person
  has accepted such appointment and, from and following delivery of such notice, (i) the retiring Agent shall
  be discharged from its duties and obligations hereunder and under the other Financing Documents, and
  (ii) all payments, communications and determinations provided to be made by, to or through Agent shall



                                                       82
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 85 of 188



  instead be made by or to each Lender directly, until such time as Required Lenders appoint a successor
  Agent as provided for above in this paragraph.

                    (c)      Upon (i) an assignment permitted by subsection (a) above, or (ii) the acceptance
  of a successor’s appointment as Agent pursuant to subsection (b) above, such successor shall succeed to
  and become vested with all of the rights, powers, privileges and duties of the retiring (or retired) Agent, and
  the retiring Agent shall be discharged from all of its duties and obligations hereunder and under the other
  Financing Documents (if not already discharged therefrom as provided above in this paragraph). The fees
  payable by Borrowers to a successor Agent shall be the same as those payable to its predecessor unless
  otherwise agreed between Borrowers and such successor. After the retiring Agent’s resignation hereunder
  and under the other Financing Documents, the provisions of this Article and Section 11.12 shall continue
  in effect for the benefit of such retiring Agent and its sub-agents in respect of any actions taken or omitted
  to be taken by any of them while the retiring Agent was acting or was continuing to act as Agent.

          Section 11.13 Payment and Sharing of Payment.

                   (a)     Revolving Loan Advances, Payments and Settlements; Interest and Fee Payments.

                             (i)     Agent shall have the right, on behalf of Revolving Lenders to disburse
          funds to Borrowers for all Revolving Loans requested or deemed requested by Borrowers pursuant
          to the terms of this Agreement. Agent shall be conclusively entitled to assume, for purposes of the
          preceding sentence, that each Revolving Lender, other than any Non-Funding Lenders, will fund
          its Pro Rata Share of all Revolving Loans requested by Borrowers. Each Revolving Lender shall
          reimburse Agent on demand, in accordance with the provisions of the immediately following
          paragraph, for all funds disbursed on its behalf by Agent pursuant to the first sentence of this
          clause (i), or if Agent so requests, each Revolving Lender will remit to Agent its Pro Rata Share of
          any Revolving Loan before Agent disburses the same to a Borrower. If Agent elects to require that
          each Revolving Lender make funds available to Agent, prior to a disbursement by Agent to a
          Borrower, Agent shall advise each Revolving Lender by telephone, facsimile or e-mail of the
          amount of such Revolving Lender’s Pro Rata Share of the Revolving Loan requested by such
          Borrower no later than noon (Eastern time) on the date of funding of such Revolving Loan, and
          each such Revolving Lender shall pay Agent on such date such Revolving Lender’s Pro Rata Share
          of such requested Revolving Loan, in same day funds, by wire transfer to the Payment Account, or
          such other account as may be identified by Agent to Revolving Lenders from time to time. If any
          Lender fails to pay the amount of its Pro Rata Share of any funds advanced by Agent pursuant to
          the first sentence of this clause (i) within one (1) Business Day after Agent’s demand, Agent shall
          promptly notify Borrower Representative, and Borrowers shall immediately repay such amount to
          Agent. Any repayment required by Borrowers pursuant to this Section 11.13 shall be accompanied
          by accrued interest thereon from and including the date such amount is made available to a
          Borrower to but excluding the date of payment at the rate of interest then applicable to Revolving
          Loans. Nothing in this Section 11.13 or elsewhere in this Agreement or the other Financing
          Documents shall be deemed to require Agent to advance funds on behalf of any Lender or to relieve
          any Lender from its obligation to fulfill its commitments hereunder or to prejudice any rights that
          Agent or any Borrower may have against any Lender as a result of any default by such Lender
          hereunder.

                          (ii)     On a Business Day of each week as selected from time to time by Agent,
          or more frequently (including daily), if Agent so elects (each such day being a “Settlement Date”),
          Agent will advise each Revolving Lender by telephone, facsimile or e-mail of the amount of each
          such Revolving Lender’s percentage interest of the Revolving Loan balance as of the close of
          business of the Business Day immediately preceding the Settlement Date. In the event that

                                                        83
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 86 of 188



          payments are necessary to adjust the amount of such Revolving Lender’s actual percentage interest
          of the Revolving Loans to such Lender’s required percentage interest of the Revolving Loan
          balance as of any Settlement Date, the Revolving Lender from which such payment is due shall
          pay Agent, without setoff or discount, to the Payment Account before 1:00 p.m. (Eastern time) on
          the Business Day following the Settlement Date the full amount necessary to make such adjustment.
          Any obligation arising pursuant to the immediately preceding sentence shall be absolute and
          unconditional and shall not be affected by any circumstance whatsoever. In the event settlement
          shall not have occurred by the date and time specified in the second preceding sentence, interest
          shall accrue on the unsettled amount at the rate of interest then applicable to Revolving Loans.

                            (iii)    On each Settlement Date, Agent shall advise each Revolving Lender by
          telephone, facsimile or e-mail of the amount of such Revolving Lender’s percentage interest of
          principal, interest and fees paid for the benefit of Revolving Lenders with respect to each applicable
          Revolving Loan, to the extent of such Revolving Lender’s Revolving Loan Exposure with respect
          thereto, and shall make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on the
          Business Day following the Settlement Date of such amounts in accordance with wire instructions
          delivered by such Revolving Lender to Agent, as the same may be modified from time to time by
          written notice to Agent; provided, however, that, in the case such Revolving Lender is a Defaulted
          Lender, Agent shall be entitled to set off the funding short-fall against that Defaulted Lender’s
          respective share of all payments received from any Borrower.

                          (iv)    On the Closing Date, Agent, on behalf of Lenders, may elect to advance
          to Borrowers the full amount of the initial Loans to be made on the Closing Date prior to receiving
          funds from Lenders, in reliance upon each Lender’s commitment to make its Pro Rata Share of
          such Loans to Borrowers in a timely manner on such date. If Agent elects to advance the initial
          Loans to Borrower in such manner, Agent shall be entitled to receive all interest that accrues on the
          Closing Date on each Lender’s Pro Rata Share of such Loans unless Agent receives such Lender’s
          Pro Rata Share of such Loans before 3:00 p.m. (Eastern time) on the Closing Date.

                           (v)     It is understood that for purposes of advances to Borrowers made pursuant
          to this Section 11.13, Agent will be using the funds of Agent, and pending settlement, (A) all funds
          transferred from the Payment Account to the outstanding Revolving Loans shall be applied first to
          advances made by Agent to Borrowers pursuant to this Section 11.13, and (B) all interest accruing
          on such advances shall be payable to Agent.

                          (vi)   The provisions of this Section 11.13(a) shall be deemed to be binding upon
          Agent and Lenders notwithstanding the occurrence of any Default or Event of Default, or any
          insolvency or bankruptcy proceeding pertaining to any Borrower or any other Credit Party.

                  (b)     Term Loan Payments. Payments of principal, interest and fees in respect of the
  Term Loans will be settled on the date of receipt if received by Agent on the last Business Day of a month
  or on the Business Day immediately following the date of receipt if received on any day other than the last
  Business Day of a month.

                  (c)     Return of Payments.

                           (i)      If Agent pays an amount to a Lender under this Agreement in the belief or
          expectation that a related payment has been or will be received by Agent from a Borrower and such
          related payment is not received by Agent, then Agent will be entitled to recover such amount from
          such Lender on demand without setoff, counterclaim or deduction of any kind, together with
          interest accruing on a daily basis at the Federal Funds Rate.


                                                       84
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 87 of 188



                           (ii)    If Agent determines at any time that any amount received by Agent under
          this Agreement must be returned to any Borrower or paid to any other Person pursuant to any
          insolvency law or otherwise, then, notwithstanding any other term or condition of this Agreement
          or any other Financing Document, Agent will not be required to distribute any portion thereof to
          any Lender. In addition, each Lender will repay to Agent on demand any portion of such amount
          that Agent has distributed to such Lender, together with interest at such rate, if any, as Agent is
          required to pay to any Borrower or such other Person, without setoff, counterclaim or deduction of
          any kind.

                   (d)     Defaulted Lenders. The failure of any Defaulted Lender to make any payment
  required by it hereunder shall not relieve any other Lender of its obligations to make payment, but neither
  any other Lender nor Agent shall be responsible for the failure of any Defaulted Lender to make any
  payment required hereunder. Notwithstanding anything set forth herein to the contrary, a Defaulted Lender
  shall not have any voting or consent rights under or with respect to any Financing Document or constitute
  a “Lender” (or be included in the calculation of “Required Lenders” hereunder) for any voting or consent
  rights under or with respect to any Financing Document.

                   (e)      Sharing of Payments. If any Lender shall obtain any payment or other recovery
  (whether voluntary, involuntary, by application of setoff or otherwise) on account of any Loan (other than
  pursuant to the terms of Section 2.8(d)) in excess of its Pro Rata Share of payments entitled pursuant to the
  other provisions of this Section 11.13, such Lender shall purchase from the other Lenders such
  participations in extensions of credit made by such other Lenders (without recourse, representation or
  warranty) as shall be necessary to cause such purchasing Lender to share the excess payment or other
  recovery ratably with each of them; provided, however, that if all or any portion of the excess payment or
  other recovery is thereafter required to be returned or otherwise recovered from such purchasing Lender,
  such portion of such purchase shall be rescinded and each Lender which has sold a participation to the
  purchasing Lender shall repay to the purchasing Lender the purchase price to the ratable extent of such
  return or recovery, without interest. Each Borrower agrees that any Lender so purchasing a participation
  from another Lender pursuant to this clause (e) may, to the fullest extent permitted by law, exercise all its
  rights of payment (including pursuant to Section 10.6) with respect to such participation as fully as if such
  Lender were the direct creditor of Borrowers in the amount of such participation. If under any applicable
  bankruptcy, insolvency or other similar law, any Lender receives a secured claim in lieu of a setoff to which
  this clause (e) applies, such Lender shall, to the extent practicable, exercise its rights in respect of such
  secured claim in a manner consistent with the rights of the Lenders entitled under this clause (e) to share in
  the benefits of any recovery on such secured claim.

           Section 11.14 Right to Perform, Preserve and Protect. If any Credit Party fails to perform any
  obligation hereunder or under any other Financing Document, Agent itself may, but shall not be obligated
  to, cause such obligation to be performed at Borrowers’ expense. Agent is further authorized by Borrowers
  and the Lenders to make expenditures from time to time which Agent, in its reasonable business judgment,
  deems necessary or desirable to (a) preserve or protect the business conducted by Borrowers, the Collateral,
  or any portion thereof, and/or (b) enhance the likelihood of, or maximize the amount of, repayment of the
  Loan and other Obligations. Each Borrower hereby agrees to reimburse Agent on demand for any and all
  costs, liabilities and obligations incurred by Agent pursuant to this Section 11.14. Each Lender hereby
  agrees to indemnify Agent upon demand for any and all costs, liabilities and obligations incurred by Agent
  pursuant to this Section 11.14, in accordance with the provisions of Section 11.6.

            Section 11.15 Additional Titled Agents. Except for rights and powers, if any, expressly reserved
  under this Agreement to any bookrunner, arranger or to any titled agent named on the cover page of this
  Agreement, other than Agent (collectively, the “Additional Titled Agents”), and except for obligations,
  liabilities, duties and responsibilities, if any, expressly assumed under this Agreement by any Additional

                                                       85
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26           Page 88 of 188



  Titled Agent, no Additional Titled Agent, in such capacity, has any rights, powers, liabilities, duties or
  responsibilities hereunder or under any of the other Financing Documents. Without limiting the foregoing,
  no Additional Titled Agent shall have nor be deemed to have a fiduciary relationship with any Lender. At
  any time that any Lender serving as an Additional Titled Agent shall have transferred to any other Person
  (other than any Affiliates) all of its interests in the Loan, such Lender shall be deemed to have concurrently
  resigned as such Additional Titled Agent.

          Section 11.16 Amendments and Waivers.

                    (a)     No provision of this Agreement or any other Financing Document may be
  materially amended, waived or otherwise modified unless such amendment, waiver or other modification
  is in writing and is signed or otherwise approved by Borrowers, the Required Lenders and any other Lender
  to the extent required under Section 11.16(b); provided, however, that the Fee Letter may be amended, or
  rights or privileges thereunder waived, in a writing executed only by the parties thereto.

                 (b)     In addition to the required signatures under Section 11.16(a), no provision of this
  Agreement or any other Financing Document may be amended, waived or otherwise modified unless such
  amendment, waiver or other modification is in writing and is signed or otherwise approved by the following
  Persons:

                          (i)      if any amendment, waiver or other modification would increase a Lender’s
          funding obligations in respect of any Loan, by such Lender; and/or

                          (ii)     if the rights or duties of Agent or LC Issuer are affected thereby, by Agent
          and LC Issuer, as the case may be;

  provided, however, that, in each of (i) and (ii) above, no such amendment, waiver or other modification
  shall, unless signed or otherwise approved in writing by all the Lenders directly affected thereby, (A) reduce
  the principal of, rate of interest on or any fees with respect to any Loan or Reimbursement Obligation or
  forgive any principal, interest (other than default interest) or fees (other than late charges) with respect to
  any Loan or Reimbursement Obligation; (B) postpone the date fixed for, or waive, any payment (other than
  any mandatory prepayment pursuant to Section 2.1(b)(ii) or the rescission of a prior acceleration) of
  principal of any Loan or of any Reimbursement Obligation, or of interest on any Loan or Reimbursement
  Obligation (other than default interest) or any fees provided for hereunder (other than late charges) or
  postpone the date of termination of any commitment of any Lender hereunder; (C) change the definition of
  the term Required Lenders or the percentage of Lenders which shall be required for Lenders to take any
  action hereunder; (D) release all or substantially all of the Collateral, authorize any Borrower to sell or
  otherwise dispose of all or substantially all of the Collateral or release any Guarantor of all or any portion
  of the Obligations or its Guarantee obligations with respect thereto, except, in each case with respect to this
  clause (D), as otherwise may be provided in this Agreement or the other Financing Documents (including
  in connection with any disposition permitted hereunder); (E) amend, waive or otherwise modify this
  Section 11.16(b) or the definitions of the terms used in this Section 11.16(b) insofar as the definitions affect
  the substance of this Section 11.16(b); (F) consent to the assignment, delegation or other transfer by any
  Credit Party of any of its rights and obligations under any Financing Document or release any Borrower of
  its payment obligations under any Financing Document, except, in each case with respect to this clause (F),
  pursuant to a merger or consolidation permitted pursuant to this Agreement; or (G) amend any of the
  provisions of Section 10.7 or amend any of the definitions Pro Rata Share, Revolving Loan Commitment,
  Term Loan Commitment, Revolving Loan Commitment Amount, Term Loan Commitment Amount,
  Revolving Loan Commitment Percentage, Term Loan Commitment Percentage or that provide for the
  Lenders to receive their Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral hereunder.
  It is hereby understood and agreed that all Lenders shall be deemed directly affected by an amendment,

                                                        86
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 89 of 188



  waiver or other modification of the type described in the preceding clauses (C), (D), (E), (F) and (G) of the
  preceding sentence.

          Section 11.17 Assignments and Participations.

                  (a)      Assignments.

                           (i)     Any Lender may at any time assign to one or more Eligible Assignees all
          or any portion of such Lender’s Loan together with all related obligations of such Lender hereunder.
          Except as Agent may otherwise agree, the amount of any such assignment (determined as of the
          date of the applicable Assignment Agreement or, if a “Trade Date” is specified in such Assignment
          Agreement, as of such Trade Date) shall be in a minimum aggregate amount equal to $1,000,000
          or, if less, the assignor’s entire interests in the outstanding Loan; provided, however, that, in
          connection with simultaneous assignments to two or more related Approved Funds, such Approved
          Funds shall be treated as one assignee for purposes of determining compliance with the minimum
          assignment size referred to above. Borrowers and Agent shall be entitled to continue to deal solely
          and directly with such Lender in connection with the interests so assigned to an Eligible Assignee
          until Agent shall have received and accepted an effective Assignment Agreement executed,
          delivered and fully completed by the applicable parties thereto and a processing fee of $3,500 to be
          paid by the assigning Lender; provided, however, that only one processing fee shall be payable in
          connection with simultaneous assignments to two or more related Approved Funds.

                           (ii)    From and after the date on which the conditions described above have been
          met, (A) such Eligible Assignee shall be deemed automatically to have become a party hereto and,
          to the extent of the interests assigned to such Eligible Assignee pursuant to such Assignment
          Agreement, shall have the rights and obligations of a Lender hereunder, and (B) the assigning
          Lender, to the extent that rights and obligations hereunder have been assigned by it pursuant to
          such Assignment Agreement, shall be released from its rights and obligations hereunder (other than
          those that survive termination pursuant to Section 12.1). Upon the request of the Eligible Assignee
          (and, as applicable, the assigning Lender) pursuant to an effective Assignment Agreement, each
          Borrower shall execute and deliver to Agent for delivery to the Eligible Assignee (and, as
          applicable, the assigning Lender) Notes in the aggregate principal amount of the Eligible
          Assignee’s Loan (and, as applicable, Notes in the principal amount of that portion of the principal
          amount of the Loan retained by the assigning Lender). Upon receipt by the assigning Lender of
          such Note, the assigning Lender shall return to Borrower Representative any prior Note held by it.

                           (iii)    Agent, acting solely for this purpose as a non-fiduciary agent of Borrower,
          shall maintain at the office of its servicer located in Bethesda, Maryland a copy of each Assignment
          Agreement delivered to it and a register for the recordation of the names and addresses of each
          Lender, and the commitments of, and principal amount of the Loan owing to, such Lender pursuant
          to the terms hereof (the “Register”). The entries in the Register shall be conclusive, and Borrower,
          Agent and Lenders may treat each Person whose name is recorded therein pursuant to the terms
          hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding notice to the
          contrary. The Register shall be available for inspection by Borrower and any Lender, at any
          reasonable time upon reasonable prior notice to Agent, or any taxing authority if requested for
          purposes of determining whether the Loans are maintained in “registered form” within the meaning
          of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and under Section 5f.103-1(c) of the United
          States Treasury Regulations.

                          (iv)     Notwithstanding the foregoing provisions of this Section 11.17(a) or any
          other provision of this Agreement, any Lender may at any time pledge or assign a security interest

                                                       87
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                    Entered 11/17/20 20:55:26            Page 90 of 188



          in all or any portion of its rights under this Agreement to secure obligations of such Lender,
          including any pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
          however, that no such pledge or assignment shall release such Lender from any of its obligations
          hereunder or substitute any such pledgee or assignee for such Lender as a party hereto.

                           (v)       Notwithstanding the foregoing provisions of this Section 11.17(a) or any
          other provision of this Agreement, Agent has the right, but not the obligation, to effectuate
          assignments of Loan via an electronic settlement system acceptable to Agent as designated in
          writing from time to time to the Lenders by Agent (the “Settlement Service”). At any time when
          the Agent elects, in its sole discretion, to implement such Settlement Service, each such assignment
          shall be effected by the assigning Lender and proposed assignee pursuant to the procedures then in
          effect under the Settlement Service, which procedures shall be consistent with the other provisions
          of this Section 11.17(a). Each assigning Lender and proposed Eligible Assignee shall comply with
          the requirements of the Settlement Service in connection with effecting any assignment of Loan
          pursuant to the Settlement Service. With the prior written approval of Agent, Agent’s approval of
          such Eligible Assignee shall be deemed to have been automatically granted with respect to any
          transfer effected through the Settlement Service. Assignments and assumptions of the Loan shall
          be effected by the provisions otherwise set forth herein until Agent notifies Lenders of the
          Settlement Service as set forth herein.

                    (b)      Participations. Any Lender may at any time, without the consent of, or notice to,
  any Borrower or Agent, sell to one or more Persons (other than any Borrower or any Borrower’s Affiliates
  or any Disqualified Lender) participating interests in its Loan, commitments or other interests hereunder
  (any such Person, a “Participant”). In the event of a sale by a Lender of a participating interest to a
  Participant, (i) such Lender’s obligations hereunder shall remain unchanged for all purposes, (ii) Borrowers
  and Agent shall continue to deal solely and directly with such Lender in connection with such Lender’s
  rights and obligations hereunder, and (iii) all amounts payable by each Borrower shall be determined as if
  such Lender had not sold such participation and shall be paid directly to such Lender. Each Borrower
  agrees that if amounts outstanding under this Agreement are due and payable (as a result of acceleration or
  otherwise), each Participant shall be deemed to have the right of set-off in respect of its participating interest
  in amounts owing under this Agreement to the same extent as if the amount of its participating interest were
  owing directly to it as a Lender under this Agreement; provided, however, that such right of set-off shall be
  subject to the obligation of each Participant to share with Lenders, and Lenders agree to share with each
  Participant, as provided in Section 11.5. Each Lender that sells a participation shall, acting solely for this
  purpose as a non-fiduciary agent of the Borrower, maintain a register on which it enters the name and
  address of each Participant, as applicable, and the principal amounts (and stated interest) of each
  Participant’s interest in the Loans or other Obligations (the “Participant Register”); provided that no
  Lender shall have any obligation to disclose all or any portion of the Participant Register (including the
  identity of any Participant or any information relating to a Participant’s interest in any commitments, Loans,
  Letters of Credit or its other obligations) to any Person except to the extent that such disclosure is necessary
  to establish that such commitment, Loan, Letter of Credit or other obligation is in registered form under
  Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and Section 5f.103-1(c) of the United States Treasury
  Regulations. The entries in the Participant Register shall be conclusive absent manifest error, and such
  Lender shall treat each Person whose name is recorded in the Participant Register as the owner of such
  participation for all purposes of this Agreement notwithstanding any notice to the contrary. For the
  avoidance of doubt, Agent shall have no responsibility for maintaining a Participant Register.

                 (c)     Replacement of Lenders. Within thirty (30) days after: (i) receipt by Agent of
  notice and demand from any Lender for payment of additional costs as provided in Section 2.8(d), which
  demand shall not have been revoked, (ii) any Borrower is required to pay any additional amount to any
  Lender or any Governmental Authority for the account of any Lender pursuant to Section 2.8(a), (iii) any

                                                         88
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                 Entered 11/17/20 20:55:26          Page 91 of 188



  Lender is a Defaulted Lender, and the circumstances causing such status shall not have been cured or
  waived; or (iv) any failure by any Lender to consent to a requested amendment, waiver or modification to
  any Financing Document in which Required Lenders have already consented to such amendment, waiver
  or modification but the consent of each Lender, or each Lender affected thereby, is required with respect
  thereto (each relevant Lender in the foregoing clauses (i) through (iv) being an “Affected Lender”) each
  of Borrower Representative and Agent may, at its option, notify such Affected Lender and, in the case of
  Borrowers’ election, the Agent, of such Person’s intention to obtain, at Borrowers’ expense, a replacement
  Lender (“Replacement Lender”) for such Lender, which Replacement Lender shall be an Eligible
  Assignee and, in the event the Replacement Lender is to replace an Affected Lender described in the
  preceding clause (iv), such Replacement Lender consents to the requested amendment, waiver or
  modification making the replaced Lender an Affected Lender. In the event Borrowers or Agent, as
  applicable, obtains a Replacement Lender within ninety (90) days following notice of its intention to do so,
  the Affected Lender shall sell, at par, and assign all of its Loan and funding commitments hereunder to such
  Replacement Lender in accordance with the procedures set forth in Section 11.17(a); provided, however,
  that (A) Borrowers shall have reimbursed such Lender for its increased costs and additional payments for
  which it is entitled to reimbursement under Section 2.8(a) or Section 2.8(d), as applicable, of this
  Agreement through the date of such sale and assignment, and (B) Borrowers shall pay to Agent the $3,500
  processing fee in respect of such assignment. In the event that a replaced Lender does not execute an
  Assignment Agreement pursuant to Section 11.17(a) within five (5) Business Days after receipt by such
  replaced Lender of notice of replacement pursuant to this Section 11.17(c) and presentation to such replaced
  Lender of an Assignment Agreement evidencing an assignment pursuant to this Section 11.17(c), such
  replaced Lender shall be deemed to have consented to the terms of such Assignment Agreement, and any
  such Assignment Agreement executed by Agent, the Replacement Lender and, to the extent required
  pursuant to Section 11.17(a), Borrowers, shall be effective for purposes of this Section 11.17(c) and
  Section 11.17(a). Upon any such assignment and payment, such replaced Lender shall no longer constitute
  a “Lender” for purposes hereof, other than with respect to such rights and obligations that survive
  termination as set forth in Section 12.1.

                    (d)      Credit Party Assignments. No Credit Party may assign, delegate or otherwise
  transfer any of its rights or other obligations hereunder or under any other Financing Document without the
  prior written consent of Agent and each Lender.

          Section 11.18 Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist.

           So long as Agent has not waived the conditions to the funding of Revolving Loans set forth in
  Section 7.2 any Lender may deliver a notice to Agent stating that such Lender shall cease making Revolving
  Loans due to the non-satisfaction of one or more conditions to funding Loans set forth in Section 7.2 and
  specifying any such non-satisfied conditions. Any Lender delivering any such notice shall become a non-
  funding Lender (a “Non-Funding Lender”) for purposes of this Agreement commencing on the Business
  Day following receipt by Agent of such notice, and shall cease to be a Non-Funding Lender on the date on
  which such Lender has either revoked the effectiveness of such notice or acknowledged in writing to each
  of Agent the satisfaction of the condition(s) specified in such notice, or Required Lenders waive the
  conditions to the funding of such Loans giving rise to such notice by Non-Funding Lender. Each Non-
  Funding Lender shall remain a Lender for purposes of this Agreement to the extent that such Non-Funding
  Lender has Revolving Loans Outstanding in excess of $0; provided, however, that during any period of
  time that any Non-Funding Lender exists, and notwithstanding any provision to the contrary set forth herein,
  the following provisions shall apply:

                   (a)      For purposes of determining the Pro Rata Share of each Revolving Lender under
  clause (c) of the definition of such term, each Non-Funding Lender shall be deemed to have a Revolving



                                                      89
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 92 of 188



  Loan Commitment Amount and Term Loan Commitment Amount as in effect immediately before such
  Lender became a Non-Funding Lender.

                (b)   Except as provided in clause (a) above, the Revolving Loan Commitment Amount
  and Term Loan Commitment Amount of each Non-Funding Lender shall be deemed to be $0.

                  (c)     The Revolving Loan Commitment at any date of determination during such period
  shall be deemed to be equal to the sum of (i) the aggregate Revolving Loan Commitment Amounts of all
  Lenders, other than the Non-Funding Lenders as of such date plus (ii) the aggregate Revolving Loan
  Outstandings of all Non-Funding Lenders as of such date.

                  (d)    The Term Loan Commitment at any date of determination during such period shall
  be deemed to be equal to the sum of (i) the aggregate Term Loan Commitment Amounts of all Lenders,
  other than the Non-Funding Lenders as of such date plus (ii) the aggregate principal amount outstanding
  under the Term Loans of all Non-Funding Lenders as of such date.

                (e)   Except as provided in clause (a) above, the Revolving Loan Commitment Amount
  and Term Loan Commitment Amount of each Non-Funding Lender shall be deemed to be $0.

                   (f)      Agent shall have no right to make or disburse Revolving Loans for the account of
  any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay interest, fees, expenses and other charges of
  any Credit Party, other than reimbursement obligations that have arisen pursuant to Section 2.5(c) in respect
  of Letters of Credit issued at the time such Non-Funding Lender was not then a Non-Funding Lender.

                   (g)      Agent shall have no right to (i) make or disburse Revolving Loans as provided in
  Section 2.1(b)(i) for the account of any Revolving Lender that was a Non-Funding Lender at the time of
  issuance of any Letter of Credit for which funding or reimbursement obligations have arisen pursuant to
  Section 2.5(c), or (ii) assume that any Revolving Lender that was a Non-Funding Lender at the time of
  issuance of such Letter of Credit will fund any portion of the Revolving Loans to be funded pursuant to
  Section 2.5(c) in respect of such Letter of Credit. In addition, no Revolving Lender that was a Non-Funding
  Lender at the time of issuance of any Letter of Credit for which funding or reimbursement obligations have
  arisen pursuant to Section 2.5(c), shall have an obligation to fund any portion of the Revolving Loans to be
  funded pursuant to Section 2.5(c) in respect to such Letter of Credit, or to make any payment to Agent or
  the L/C Issuer, as applicable, under Section 2.5(f)(ii) in respect of such Letter of Credit, or be deemed to
  have purchased any interest or participation in such Letter of Credit from Agent or the L/C Issuer, as
  applicable, under Section 2.5(f)(i).

                    (h)     To the extent that Agent applies proceeds of Collateral or other payments received
  by Agent to repayment of Revolving Loans pursuant to Section 10.7, such payments and proceeds shall be
  applied first in respect of Revolving Loans made at the time any Non-Funding Lenders exist, and second
  in respect of all other outstanding Revolving Loans.

          Section 11.19 Buy-Out Upon Refinancing. MCF shall have the right to purchase from the other
  Lenders all of their respective interests in the Loan at par in connection with any refinancing of the Loan
  upon one or more new economic terms, but which refinancing is structured as an amendment and
  restatement of the Loan rather than a payoff of the Loan.




                                                       90
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                    Entered 11/17/20 20:55:26           Page 93 of 188



         Section 11.20 Definitions. As used in this Article 11, the following terms have the following
  meanings:

           “Approved Fund” means any (a) investment company, fund, trust, securitization vehicle or
  conduit that is (or will be) engaged in making, purchasing, holding or otherwise investing in commercial
  loans and similar extensions of credit in the Ordinary Course of Business, or (b) any Person (other than a
  natural person) which temporarily warehouses loans for any Lender or any entity described in the preceding
  clause (a) and that, with respect to each of the preceding clauses (a) and (b), is administered or managed by
  (i) a Lender, (ii) an Affiliate of a Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
  Person (other than a natural person) that administers or manages a Lender, in each case, other than a
  Disqualified Lender.

           “Assignment Agreement” means an assignment agreement in form and substance acceptable to
  Agent.

          “Defaulted Lender” means, so long as such failure shall remain in existence and uncured, any
  Lender which shall have failed to make any Loan or other credit accommodation, disbursement, settlement
  or reimbursement required pursuant to the terms of any Financing Document.

            “Disqualified Lender” means (i) competitors of the Sponsor identified in writing by name by the
  Borrower or the Sponsor from time to time to the Agent and the Lenders, (ii) competitors of Parent and the
  Borrowers identified in writing by name by the Borrower or the Sponsor from time to time to the
  Administrative Agent and the Lenders, or (iii) any Subsidiary or Affiliate of a competitor identified
  pursuant to clause (ii) above of Holdings or the Borrower identified in writing by name by the Borrower or
  the Sponsor from time to time to the Administrative Agent and the Lenders (including, without limitation,
  in the case of each of clauses (i), (ii) and (iii), those Persons identified after receipt of notice (which shall
  be required by the assigning Lender) of any potential assignment or participation); provided that (a) it being
  agreed that a “competitor” shall not include any institutional lender, bona fide debt fund or investment
  vehicle that is engaged in making, purchasing, holding or otherwise investing in commercial loans and
  similar extensions of credit in the ordinary course of business which is managed, sponsored or advised by
  any Person controlling, controlled by or under common control with such competitor and for which no
  personnel involved with the investment of such competitor (x) makes (or has the right to make or
  participates with others in making) any investment decisions or (y) has access to information (other than
  information publicly available) relating to the Borrower, (b) any Disqualified Lender pursuant to clause (i)
  above shall at no time constitute a Disqualified Lender upon the occurrence and during the continuance of
  an Event of Default arising under Section 9.1(a), Section 9.1(j) or Section 9.1(k) hereof and (c) no Person
  that is a Lender at the time of such identification may be designated as a Disqualified Lender.

          “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an Approved Fund, and
  (d) any other Person (other than a natural person) approved by Agent; provided, however, that
  notwithstanding the foregoing, (x) “Eligible Assignee” shall not include any Borrower or any of a
  Borrower’s Affiliates, and (y) no proposed assignee intending to assume all or any portion of the Revolving
  Loan Commitment or any unfunded portion of the Term Loan Commitment shall be an Eligible Assignee
  unless such proposed assignee either already holds a portion of such Revolving Loan Commitment or Term
  Loan Commitment, or has been approved as an Eligible Assignee by Agent; provided that, no Disqualified
  Lender shall be an Eligible Assignee.

          “Federal Funds Rate” means, for any day, the rate of interest per annum (rounded upwards, if
  necessary, to the nearest whole multiple of 1/100 of 1%) equal to the weighted average of the rates on
  overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal
  funds brokers on such day, as published by the Federal Reserve Bank of New York on the Business Day

                                                         91
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 94 of 188



  next succeeding such day, provided, however, that (a) if such day is not a Business Day, the Federal Funds
  Rate for such day shall be such rate on such transactions on the next preceding Business Day, and (b) if no
  such rate is so published on such next preceding Business Day, the Federal Funds Rate for such day shall
  be the average rate quoted to Agent on such day on such transactions as determined by Agent.

                                      ARTICLE 12 - MISCELLANEOUS

           Section 12.1 Survival. All agreements, representations and warranties made herein and in every
  other Financing Document shall survive the execution and delivery of this Agreement and the other
  Financing Documents and the other Operative Documents. The provisions of Section 2.10 and Articles 11
  and 12 shall survive the payment of the Obligations (both with respect to any Lender and all Lenders
  collectively) and any termination of this Agreement and any judgment with respect to any Obligations,
  including any final foreclosure judgment with respect to any Security Document, and no unpaid or
  unperformed, current or future, Obligations will merge into any such judgment.

           Section 12.2 No Waivers. No failure or delay by Agent or any Lender in exercising any right,
  power or privilege under any Financing Document shall operate as a waiver thereof nor shall any single or
  partial exercise thereof preclude any other or further exercise thereof or the exercise of any other right,
  power or privilege. The rights and remedies herein and therein provided shall be cumulative and not
  exclusive of any rights or remedies provided by law. Any reference in any Financing Document to the
  “continuing” nature of any Event of Default shall not be construed as establishing or otherwise indicating
  that any Borrower or any other Credit Party has the independent right to cure any such Event of Default,
  but is rather presented merely for convenience should such Event of Default be waived in accordance with
  the terms of the applicable Financing Documents.

          Section 12.3     Notices.

                   (a)      All notices, requests and other communications to any party hereunder shall be in
  writing (including prepaid overnight courier, facsimile transmission or similar writing) and shall be given
  to such party at its address, facsimile number or e-mail address set forth on the signature pages hereof (or,
  in the case of any such Lender who becomes a Lender after the date hereof, in an assignment agreement or
  in a notice delivered to Borrower Representative and Agent by the assignee Lender forthwith upon such
  assignment) or at such other address, facsimile number or e-mail address as such party may hereafter specify
  for the purpose by notice to Agent and Borrower Representative; provided, however, that notices, requests
  or other communications shall be permitted by electronic means only in accordance with the provisions of
  Section 12.3(b) and (c). Each such notice, request or other communication shall be effective (i) if given by
  facsimile, when such notice is transmitted to the facsimile number specified by this Section and the sender
  receives a confirmation of transmission from the sending facsimile machine, or (ii) if given by mail, prepaid
  overnight courier or any other means, when received or when receipt is refused at the applicable address
  specified by this Section 12.3(a).

                   (b)      Notices and other communications to the parties hereto may be delivered or
  furnished by electronic communication (including e-mail and Internet or intranet websites) pursuant to
  procedures approved from time to time by Agent, provided, however, that the foregoing shall not apply to
  notices sent directly to any Lender if such Lender has notified the Agent that it is incapable of receiving
  notices by electronic communication. The Agent or Borrower Representative may, in their discretion, agree
  to accept notices and other communications to them hereunder by electronic communications pursuant to
  procedures approved by it, provided, however, that approval of such procedures may be limited to particular
  notices or communications.




                                                       92
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 95 of 188



                  (c)      Unless the Agent otherwise prescribes, (i) notices and other communications sent
  to an e-mail address shall be deemed received upon the sender’s receipt of an acknowledgment from the
  intended recipient (such as by the “return receipt requested” function, as available, return e-mail or other
  written acknowledgment), and (ii) notices or communications posted to an Internet or intranet website shall
  be deemed received upon the deemed receipt by the intended recipient at its e-mail address as described in
  the foregoing clause (i) of notification that such notice or communication is available and identifying the
  website address therefor, provided, however, that if any such notice or other communication is not sent or
  posted during normal business hours, such notice or communication shall be deemed to have been sent at
  the opening of business on the next Business Day.

           Section 12.4 Severability. In case any provision of or obligation under this Agreement or any
  other Financing Document shall be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
  and enforceability of the remaining provisions or obligations, or of such provision or obligation in any other
  jurisdiction, shall not in any way be affected or impaired thereby.

          Section 12.5 Headings. Headings and captions used in the Financing Documents (including the
  Exhibits, Schedules and Annexes hereto and thereto) are included for convenience of reference only and
  shall not be given any substantive effect.

          Section 12.6     Confidentiality.

                  (a)      Each Credit Party agrees (i) not to transmit or disclose provisions of any Financing
  Document to any Person (other than to Borrowers’ advisors and officers on a need-to-know basis or as
  otherwise may be required by Law) without Agent’s prior written consent, (ii) to inform all Persons of the
  confidential nature of the Financing Documents and to direct them not to disclose the same to any other
  Person and to require each of them to be bound by these provisions.

                    (b)     Agent and each Lender shall hold all non-public information regarding the Credit
  Parties and their respective businesses and obtained by Agent or any Lender pursuant to the requirements
  hereof in accordance with such Person’s customary procedures for handling information of such nature,
  except that disclosure of such information may be made (i) to their respective agents, employees,
  Subsidiaries, Affiliates, attorneys, auditors, professional consultants, rating agencies, insurance industry
  associations and portfolio management services that (x) are informed of the confidential nature of such
  information and (y) (1) are subject to customary confidentiality obligations of professional practice or (2)
  agree to be bound by the terms of this Section 12.6), (ii) to prospective transferees or purchasers of any
  interest in the Loans, the Agent or a Lender, provided, however, that any such Persons are bound by
  obligations of confidentiality, (iii) as required by Law, subpoena, judicial order or similar order and in
  connection with any litigation (in which case Agent or the applicable Lender agrees to inform the Credit
  Parties promptly thereof prior to such disclosure, to the extent not prohibited by law, rule or regulation),
  (iv) as may be required in connection with the examination, audit or similar investigation of such Person
  (in which case, Administrative Agent or such Lender agree, to the extent practicable and not prohibited by
  applicable Law, to inform Borrowers promptly thereof), and (v) to a Person that is a trustee, investment
  advisor or investment manager, collateral manager, servicer, noteholder or secured party in a Securitization
  (as hereinafter defined) in connection with the administration, servicing and reporting on the assets serving
  as collateral for such Securitization. For the purposes of this Section, “Securitization” shall mean (A) the
  pledge of the Loans as collateral security for loans to a Lender, or (B) a public or private offering by a
  Lender or any of its Affiliates or their respective successors and assigns, of securities which represent an
  interest in, or which are collateralized, in whole or in part, by the Loans. Confidential information shall
  include only such information identified as such at the time provided to Agent and shall not include
  information that either: (y) is in the public domain, or becomes part of the public domain after disclosure
  to such Person through no fault of such Person, or (z) is disclosed to such Person by a Person other than a

                                                        93
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 96 of 188



  Credit Party, so long as Agent does not have actual knowledge that such Person is prohibited from
  disclosing such information. The obligations of Agent and Lenders under this Section 12.6 shall supersede
  and replace the obligations of Agent and Lenders under any confidentiality agreement in respect of this
  financing executed and delivered by Agent or any Lender prior to the date hereof.

           Section 12.7 Waiver of Consequential and Other Damages. To the fullest extent permitted by
  applicable Law, no party hereto shall assert, and each party hereto hereby waives, any claim against any
  party hereto (including, with respect to Agent and Lenders, the Indemnitees (as defined below)), on any
  theory of liability, for special, indirect, consequential or punitive damages (as opposed to direct or actual
  damages) arising out of, in connection with, or as a result of this Agreement, any other Financing Document
  or any agreement or instrument contemplated hereby or thereby, the transactions contemplated hereby or
  thereby, any Loan or Letter of Credit or the use of the proceeds thereof; provided, that nothing in this
  Section 12.7 shall relieve the Borrowers of any obligation they may have to indemnify an Indemnitee
  against special, indirect, consequential or punitive damages asserted against such Indemnitee by a third
  party. No Indemnitee shall be liable for any damages arising from the use by unintended recipients of any
  information or other materials distributed by it through telecommunications, electronic or other information
  transmission systems in connection with this Agreement or the other Financing Documents or the
  transactions contemplated hereby or thereby.

          Section 12.8     GOVERNING LAW; SUBMISSION TO JURISDICTION.

              (a)  THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING
  DOCUMENT, AND ALL DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO
  OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
  OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
  ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
  CONFLICTS OF LAWS PRINCIPLES THAT WOULD APPLY A DIFFERENT LAW.

              (b)   EACH PARTY HERETO HEREBY CONSENTS TO THE JURISDICTION OF
  ANY STATE OR FEDERAL COURT LOCATED WITHIN THE BOROUGH OF MANHATTAN, CITY
  OF NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO
  AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
  THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH
  COURTS.    EACH PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS TO THE
  JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
  CONVENIENS. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY AND
  ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
  SUCH PARTY BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
  ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND
  SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN
  POSTED.

                  (c)     Each Borrower, Agent and each Lender agree that each Loan (including those
  made on the Closing Date) shall be deemed to be made in, and the transactions contemplated hereunder and
  in any other Financing Document shall be deemed to have been performed in, the State of New York.

       Section 12.9 WAIVER OF JURY TRIAL. (a) EACH BORROWER, AGENT AND THE
  LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
  ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE
  FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND
  AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A

                                                       94
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 97 of 188



  COURT AND NOT BEFORE A JURY. EACH BORROWER, AGENT AND EACH LENDER
  ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
  A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING
  INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH
  WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.
  EACH BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT IT
  HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL
  COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
  RIGHTS.

          Section 12.10 Publication; Advertisement.

                    (a)     Publication. No Credit Party will directly or indirectly publish, disclose or
  otherwise use in any public disclosure, advertising material, promotional material, press release or
  interview, any reference to the name, logo or any trademark of MCF or any of its Affiliates or any reference
  to this Agreement or the financing evidenced hereby, in any case except (i) as required by Law, subpoena
  or judicial or similar order, in which case the applicable Credit Party shall give Agent prior written notice
  of such publication or other disclosure, or (ii) with MCF’s prior written consent.

                  (b)     Advertisement. Each Lender and each Credit Party hereby authorizes MCF to
  publish the name of such Lender and Credit Party, the existence of the financing arrangements referenced
  under this Agreement, the primary purpose and/or structure of those arrangements, the amount of credit
  extended under each facility, the title and role of each party to this Agreement, and the total amount of the
  financing evidenced hereby in any “tombstone”, comparable advertisement or press release which MCF
  elects to submit for publication. In addition, each Lender and each Credit Party agrees that MCF may
  provide lending industry trade organizations with information necessary and customary for inclusion in
  league table measurements after the Closing Date. With respect to any of the foregoing, MCF shall provide
  Borrowers with an opportunity to review and confer with MCF regarding the contents of any such
  tombstone, advertisement or information, as applicable, prior to its submission for publication and,
  following such review period, MCF may, from time to time, publish such information in any media form
  desired by MCF, until such time that Borrowers shall have requested MCF cease any such further
  publication.

           Section 12.11 Counterparts; Integration. This Agreement and the other Financing Documents
  may be signed in any number of counterparts, each of which shall be an original, with the same effect as if
  the signatures thereto and hereto were upon the same instrument. Signatures by facsimile or by electronic
  mail delivery of an electronic version of any executed signature page shall bind the parties hereto. This
  Agreement and the other Financing Documents constitute the entire agreement and understanding among
  the parties hereto and supersede any and all prior agreements and understandings, oral or written, relating
  to the subject matter hereof.

           Section 12.12 No Strict Construction. The parties hereto have participated jointly in the
  negotiation and drafting of this Agreement. In the event an ambiguity or question of intent or interpretation
  arises, this Agreement shall be construed as if drafted jointly by the parties hereto and no presumption or
  burden of proof shall arise favoring or disfavoring any party by virtue of the authorship of any provisions
  of this Agreement.

          Section 12.13 Lender Approvals. Unless expressly provided herein to the contrary, any approval,
  consent, waiver or satisfaction of Agent or Lenders with respect to any matter that is the subject of this
  Agreement, the other Financing Documents may be granted or withheld by Agent and Lenders in their sole
  and absolute discretion and credit judgment.

                                                       95
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26          Page 98 of 188



          Section 12.14 Expenses; Indemnity

                   (a)       Borrowers hereby agree to promptly pay (i) all reasonable and documented costs
  and expenses of Agent (including, without limitation, the documented and reasonable fees, costs and
  expenses of counsel to, and independent appraisers and consultants retained by Agent) in connection with
  the examination, review, due diligence investigation, documentation, negotiation, closing and syndication
  of the transactions contemplated by the Financing Documents, in connection with the performance by Agent
  of its rights and remedies under the Financing Documents and in connection with the continued
  administration of the Financing Documents including (A) any amendments, modifications, consents and
  waivers to and/or under any and all Financing Documents, and (B) any periodic public record searches
  conducted by or at the request of Agent (including, without limitation, title investigations, UCC searches,
  fixture filing searches, judgment, pending litigation and tax lien searches and searches of applicable
  corporate, limited liability, partnership and related records concerning the continued existence, organization
  and good standing of certain Persons); (ii) without limitation of the preceding clause (i), all documented
  and out-of-pocket costs and expenses of Agent in connection with the creation, perfection and maintenance
  of Liens pursuant to the Financing Documents; (iii) without limitation of the preceding clause (i), all costs
  and expenses of Agent in connection with (A) protecting, storing, insuring, handling, maintaining or selling
  any Collateral, (B) any litigation, dispute, suit or proceeding relating to any Financing Document, and
  (C) any workout, collection, bankruptcy, insolvency and other enforcement proceedings under any and all
  of the Financing Documents; (iv) without limitation of the preceding clause (i), all costs and expenses of
  Agent in connection with Agent’s reservation of funds in anticipation of the funding of the initial Loans to
  be made hereunder; and (v) all documented costs and expenses incurred by Lenders in connection with any
  litigation, dispute, suit or proceeding relating to any Financing Document and in connection with any
  workout, collection, bankruptcy, insolvency and other enforcement proceedings under any and all
  Financing Documents, whether or not Agent or Lenders are a party thereto.

                    (b)     Each Borrower hereby agrees to indemnify, pay and hold harmless Agent and
  Lenders and the officers, directors, employees, trustees, agents, investment advisors and investment
  managers, collateral managers, servicers, and counsel of Agent and Lenders (collectively called the
  “Indemnitees”) from and against any and all liabilities, obligations, losses, damages, penalties, actions,
  judgments, suits, claims, costs, expenses and disbursements of any kind or nature whatsoever (including
  the fees and disbursements of counsel for such Indemnitee) in connection with any investigative, response,
  remedial, administrative or judicial matter or proceeding, whether or not such Indemnitee shall be
  designated a party thereto and including any such proceeding initiated by or on behalf of a Credit Party,
  and the reasonable expenses of investigation by engineers, environmental consultants and similar technical
  personnel and any commission, fee or compensation claimed by any broker (other than any broker retained
  by Agent or Lenders) asserting any right to payment for the transactions contemplated hereby, which may
  be imposed on, incurred by or asserted against such Indemnitee as a result of or in connection with the
  transactions contemplated hereby or by the other Operative Documents (including (i)(A) as a direct or
  indirect result of the presence on or under, or escape, seepage, leakage, spillage, discharge, emission or
  release from, any property now or previously owned, leased or operated by Borrower, any Subsidiary or
  any other Person of any Hazardous Materials, (B) arising out of or relating to the offsite disposal of any
  materials generated or present on any such property, or (C) arising out of or resulting from the
  environmental condition of any such property or the applicability of any governmental requirements
  relating to Hazardous Materials, whether or not occasioned wholly or in part by any condition, accident or
  event caused by any act or omission of Borrower or any Subsidiary, and (ii) proposed and actual extensions
  of credit under this Agreement) and the use or intended use of the proceeds of the Loans and Letters of
  Credit, except that Borrower shall have no obligation hereunder to an Indemnitee with respect to any
  liability resulting from (i) the gross negligence or willful misconduct of such Indemnitee or any of their
  officers, directors, employees, trustees, agents, investment advisors and investment managers, collateral
  managers, servicers, or counsel, as determined by a final non-appealable judgment of a court of competent

                                                       96
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26          Page 99 of 188



  jurisdiction or (ii) a dispute among Indemnitees. To the extent that the undertaking set forth in the
  immediately preceding sentence may be unenforceable, Borrower shall contribute the maximum portion
  which it is permitted to pay and satisfy under applicable Law to the payment and satisfaction of all such
  indemnified liabilities incurred by the Indemnitees or any of them. Notwithstanding the foregoing, this
  Section 12.14(b) shall not apply to Taxes, other than Taxes that represent losses, claims, damages, liabilities
  or expenses arising from any non-Tax claim.

                 (c)     Notwithstanding any contrary provision in this Agreement, the obligations of
  Borrowers under this Section 12.14 shall survive the payment in full of the Obligations and the termination
  of this Agreement. NO INDEMNITEE SHALL BE RESPONSIBLE OR LIABLE TO THE BORROWERS
  OR TO ANY OTHER PARTY TO ANY FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE
  OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS
  DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
  CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING
  BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
  FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
  HEREUNDER OR THEREUNDER.

          Section 12.15 Reserved.

           Section 12.16 Reinstatement. This Agreement shall remain in full force and effect and continue
  to be effective should any petition or other proceeding be filed by or against any Credit Party for liquidation
  or reorganization, should any Credit Party become insolvent or make an assignment for the benefit of any
  creditor or creditors or should an interim receiver, receiver, receiver and manager or trustee be appointed
  for all or any significant part of any Credit Party’s assets, and shall continue to be effective or to be
  reinstated, as the case may be, if at any time payment and performance of the Obligations, or any part
  thereof, is, pursuant to applicable Law, rescinded or reduced in amount, or must otherwise be restored or
  returned by any obligee of the Obligations, whether as a fraudulent preference reviewable transaction or
  otherwise, all as though such payment or performance had not been made. In the event that any payment,
  or any part thereof, is rescinded, reduced, restored or returned, the Obligations shall be reinstated and
  deemed reduced only by such amount paid and not so rescinded, reduced, restored or returned.

          Section 12.17 Successors and Assigns. This Agreement shall be binding upon and inure to the
  benefit of Borrowers and Agent and each Lender and their respective successors and permitted assigns.

          Section 12.18 USA PATRIOT Act Notification. Agent (for itself and not on behalf of any
  Lender) and each Lender hereby notifies Borrowers that pursuant to the requirements of the USA PATRIOT
  Act, it is required to obtain, verify and record certain information and documentation that identifies
  Borrowers, which information includes the name and address of Borrower and such other information that
  will allow Agent or such Lender, as applicable, to identify Borrowers in accordance with the USA
  PATRIOT Act.

                          [SIGNATURES APPEAR ON FOLLOWING PAGE(S)]




                                                        97
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20             Entered 11/17/20 20:55:26        Page 100 of 188




                            (Signature Page to Credit and Security Agreement)


           IN WITNESS WHEREOF, intending to be legally bound, each of the parties have caused this
     Agreement to be executed the day and year first above mentioned.

     BORROWER                             EXAMINATION MANAGEMENT SERVICES, INC., a
     REPRESENTATIVE:                      Nevada corporation




                                          Address:

                                          Examination Management Services, Inc.
                                          3050 Regent Boulevard, Suite 400
                                          Irving, Texas 75063

                                          Attn: ChiefF inancial Officer
                                          Facsim ile: 214-689-3644
                                          E-Mai l: jrobertson@emsinet.com

                                          With a copy to:

                                          Examination Management Services, Inc.
                                          3050 Regent Boulevard, Suite 400
                                          Irving, TX 75063

                                          Attn: General Counsel
                                          Facsimile: 877-768-3246
                                          E-Mail: BVidrik@emsi net.com


     OTHER BORROWERS:                     EMSJHOLDING COMPANY, a Delaware corporntion




                                          EMS! ACQUISITION, INC., a Delaware corporation



                                          By         ~ •;y:-
                                               Jeff Ro e 1
                                               Chief: : : Officer




     CHICAGO/ff3272775
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20         Entered 11/17/20 20:55:26          Page 101 of 188


                        (Signature Page to Credit and Security Agreement)


    AGENT:                             M ID CAP FINANCIAL TRUST, a Delaware statutory trust

                                         By: Apollo Capita l Management, L.P.
                                         Its: Investment Manager

                                             By: Apollo Capital Management GP, LLC
                                             Its: General Partner



                                                  By: ~ ~
                                                    / Maurice Amsell
                                                      Au thorized Signatory


                                       Address:

                                       c/o M idCap Financial Services, LLC, as servicer
                                       7255 Woodmont Avenue, Suite 200
                                       Bethesda, M aryland 208 14
                                       Attn: Account Manager for EMSI transacti on
                                       Facsimile: 301 -941-1 450
                                       E-mail: notices@midcapfinancial.com

                                       with a copy to:

                                       c/o MidCap Financial Services, LLC, as servicer
                                       7255 Woodmont Avenue, Suite 200
                                       Bethesda, Maryland 208 14
                                       Attn: General Counsel
                                       Facsimile: 301 -941- 1450
                                       E-mai l: JegaJnotices@midcapfinancial.com


                                       Payment Account Designation:


                                       Wells Fargo Bank, N.A. (McLean, VA)
                                       ABA #: I 2 1-000-248
                                       Account Name: Mid Cap Funding IV Trust - Collecti ons
                                       Accoun t #: 2000036282803
                                       Attention: EMS!




    CHICAG0/#3272775
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20         Entered 11/17/20 20:55:26         Page 102 of 188


                         (Signature Page to Credit and Security Agreement)


     LENDER:                           MIDCAP FINANCIAL TRUST, a Delaware statuto1y trust

                                         By: Apollo Capital Management, L.P.
                                         Its: Investment Manager

                                             By: Apollo Capital Management GP, LLC
                                             Its: General Partner


                                                  By: ~ ~
                                                     / Maurice Amsellem
                                                       Authori zed Signato1y


                                       Address:

                                       c/o MidCap Financial Services, LLC, as servicer
                                       7255 Woodmont Avenue, Su ite 200
                                       Bethesda, Maryland 208 14
                                       Attn: Account Manager for EMSI transaction
                                       Facsimile: 301-941- 1450
                                       E-mai I: notices@midcapfinancial.com

                                       with a copy to:

                                       c/o MidCap Financial Services, LLC, as servicer
                                       7255 Woodmont Avenue, Suite 200
                                       Bethesda, Maryland 20814
                                       Attn: General Counsel
                                       Facsimile: 30 1-94 1-1 450
                                       E-mail: legalnotices@midcapfinancial.com




    C H ICAG0/#3272775
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20              Entered 11/17/20 20:55:26      Page 103 of 188



                             ANNEXES, EXHIBITS AND SCHEDULES

  ANNEXES

   Annex A             Commitment Annex

  EXHIBITS

   Exhibit A           Reserved
   Exhibit B           Form of Compliance Certificate
   Exhibit C           Borrowing Base Certificate
   Exhibit D           Form of Notice of Borrowing
   Exhibit E           Form of Payment Notification

  SCHEDULES

   Schedule 2.1        Scheduled Principal Payments
   Schedule 3.1        Existence, Organizational ID Numbers, Foreign Qualification, Prior Names
   Schedule 3.4        Capitalization
   Schedule 3.6        Litigation
   Schedule 3.15       Brokers
   Schedule 3.17       Material Contracts
   Schedule 3.18       Environmental Compliance
   Schedule 3.19       Intellectual Property
   Schedule 4.4        Insurance
   Schedule 5.1        Debt; Contingent Obligations
   Schedule 5.2        Liens
   Schedule 5.7        Permitted Investments
   Schedule 5.8        Affiliate Transactions
   Schedule 5.11       Business Description
   Schedule 5.14       Deposit Accounts and Securities Accounts
   Schedule 7.4        Post-Closing Obligations
   Schedule 9.1        Collateral
   Schedule 9.2        Location of Collateral




  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20    Entered 11/17/20 20:55:26   Page 104 of 188



                   ANNEX A TO CREDIT AGREEMENT (COMMITMENT ANNEX)


                       Revolving Loan   Revolving Loan    Term Loan        Term Loan
                        Commitment       Commitment      Commitment       Commitment
       Lender             Amount          Percentage       Amount          Percentage
   MidCap Financial
                        $20,000,000          100%         $6,000,000
        Trust                                                                100%
      TOTALS            $20,000,000          100%         $6,000,000         100%




  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20    Entered 11/17/20 20:55:26   Page 105 of 188



                       EXHIBIT A TO CREDIT AGREEMENT (RESERVED)




                                    Exhibit A – Page 1
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                Entered 11/17/20 20:55:26            Page 106 of 188



        EXHIBIT B TO CREDIT AGREEMENT (FORM OF COMPLIANCE CERTIFICATE)


                                      COMPLIANCE CERTIFICATE

           This Compliance Certificate is given by _____________________, a Responsible Officer of
  Examination Management Services, Inc. (the “Borrower Representative”), pursuant to that certain Credit
  and Security Agreement dated as of April 26, 2019 among the Borrower Representative, EMSI Holding
  Company, EMSI Acquisition, Inc. and any additional Borrower that may hereafter be added thereto
  (collectively, “Borrowers”), MidCap Funding IV Trust (as successor by assignment from MidCap
  Financial Trust), individually as a Lender and as Agent, and the financial institutions or other entities from
  time to time parties hereto, each as a Lender (as such agreement may have been amended, restated,
  supplemented or otherwise modified from time to time, the “Credit Agreement”). Capitalized terms used
  herein without definition shall have the meanings set forth in the Credit Agreement.

          The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

          (a)     the financial statements delivered with this certificate in accordance with Section 4.1 of the
  Credit Agreement fairly present in all material respects the results of operations and financial condition of
  Borrowers and their Consolidated Subsidiaries as of the dates and the accounting period covered by such
  financial statements (except with respect to interim financial information for the absence of footnotes and
  normal year-end adjustments);

          (b)     I have reviewed the terms of the Credit Agreement and have made, or caused to be made
  under my supervision, a review in reasonable detail of the transactions and conditions of Borrowers and
  their Consolidated Subsidiaries during the accounting period covered by such financial statements and such
  review has not disclosed the existence during or at the end of such accounting period, and I have no
  knowledge of the existence as of the date hereof, of any condition or event that constitutes a Default or an
  Event of Default, except as set forth in Schedule 1 hereto, which includes a description of the nature and
  period of existence of such Default or an Event of Default and what action Borrowers have taken, are
  undertaking and propose to take with respect thereto;

         (c)      except as noted on Schedule 2 attached hereto, the Credit Agreement contains a complete
  and accurate list of all business locations of Borrowers and Guarantors and all names under which
  Borrowers and Guarantors currently conduct business; Schedule 2 specifically notes any changes in the
  names under which any Borrower or Guarantor conduct business;

           (d)     except as noted on Schedule 3 attached hereto, the undersigned has no knowledge of (i)
  any federal or state tax liens having been filed against any Borrower, Guarantor or any Collateral or (ii) any
  failure of any Borrower or Guarantors to make required payments of withholding or other tax obligations
  of any Borrower or Guarantors during the accounting period to which the attached statements pertain or
  any subsequent period;

          (e)     Schedule 5.14 to the Credit Agreement contains a complete and accurate statement of all
  deposit accounts and investment accounts maintained by Borrowers and Guarantors;

          (f)    except as noted on Schedule 4 attached hereto and Schedule 3.6 to the Credit Agreement,
  the undersigned has no knowledge of any: (i) material Litigation pending against, or to such Borrower’s
  knowledge threatened against or affecting, any Credit Party; (ii) inquiries, investigations or proceedings
  concerning the business affairs, practices, licensing or reimbursement entitlements of any Borrower or



                                               Exhibit B – Page 1
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                Entered 11/17/20 20:55:26           Page 107 of 188



  Guarantor; or (iii) any default by any Borrower or Guarantor under any Material Contract to which it is a
  party, which breach or default could reasonably be expected to have a Material Adverse Effect;

           (g)     except as noted on Schedule 5 attached hereto, no Borrower or Guarantor has acquired, by
  purchase, by the approval or granting of any application for registration (whether or not such application
  was previously disclosed to Agent by Borrowers) or otherwise, any Intellectual Property that is registered
  with any United States Governmental Authority, or has filed with any such United States Governmental
  Authority, any new application for the registration of any Intellectual Property that has not previously been
  reported to Agent on Schedule 3.19 to the Credit Agreement or any Schedule 5 to any previous Compliance
  Certificate delivered by the Company to Agent;

          (j)     except as noted on Schedule 6 attached hereto, no Borrower or Guarantor has acquired, by
  purchase or otherwise, any Chattel Paper, Letter of Credit Rights, Instruments, Documents or Investment
  Property, in each case with a value in excess of $50,000 in the aggregate, that has not previously been
  reported to Agent on any Schedule 6 to any previous Compliance Certificate delivered by Borrower
  Representative to Agent;

         (k)      except as noted on Schedule 7 attached hereto, no Borrower or Guarantor is aware of any
  commercial tort claim with a value in excess of $50,000 that has not previously been reported to Agent on
  any Schedule 7 to any previous Compliance Certificate delivered by Borrower Representative to Agent;
  and

           (l)      Borrowers and Guarantors (if any) are in compliance with the covenants contained in
  Article 6 of the Credit Agreement, and in any Guarantee constituting a part of the Financing Documents,
  as demonstrated by the calculation of such covenants below, except as set forth below; in determining such
  compliance, the following calculations have been made: See attached worksheets. Such calculations and
  the certifications contained therein are true, correct and complete.

         The foregoing certifications and computations are made as of ________________, 201__ (end of
  month) and as of _____________, 201__.

                                                            Sincerely,

                                                            EXAMINATION MANAGEMENT
                                                            SERVICES, INC.

                                                            By:
                                                            Name:
                                                            Title:




                                              Exhibit B – Page 2
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20               Entered 11/17/20 20:55:26       Page 108 of 188



                       EBITDA Worksheet (Attachment to Compliance Certificate)

  EBITDA for the applicable Defined Period is calculated as follows:

  Borrowers’ and their Subsidiaries’ consolidated net earnings (or loss),                $___________

  Minus: without duplication, the sum of the following amounts of Borrowers and
         their Subsidiaries for such period to the extent included in determining
         consolidated net earnings (or loss) for such period:

          (i)     any extraordinary, unusual or non-recurring gains                      $___________

          (ii)    non-cash gains or profits,                                             $___________

          (iii)   any non-cash gain attributable to the write-up of any asset, and       $___________

          (iv)    interest income                                                        $___________

  Plus:   without duplication, the sum of the following amounts of Borrowers and
          their Subsidiaries for such period to the extent included in determining
          consolidated net earnings (or loss) for such period (other than with respect
          to clause (x) below):

          (i)     non-cash extraordinary or non-cash non-recurring expenses or
                  losses (including non-cash adjustments due to changes in
                  accounting) and other non-cash charges, non-cash losses from
                  discontinued operations or non-cash restructuring charges (in each
                  case as determined in accordance with GAAP),                           $___________

          (ii)    non-cash compensation expense, or other non-cash expenses or           $___________
                  charges, arising from the granting of stock options, stock
                  appreciation rights or similar equity arrangements minus the
                  amount of any such expenses or charges when paid in cash to the
                  extent not deducted in the computation of net earnings (or loss),

          (iii)   interest expense,                                                      $___________

          (iv)    tax expense based on income, profits or capital, including federal,    $___________
                  foreign, state, franchise and similar Taxes (and for the avoidance
                  of doubt, specifically excluding any sales Taxes),

          (v)     depreciation and amortization for such period,                         $___________

          (vi)    any non-cash loss attributable to the write-down of any asset (other   $___________
                  than accounts receivable and inventory),




                                               Exhibit B – Page 3
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                Entered 11/17/20 20:55:26      Page 109 of 188



          (vii)    fees, costs and expenses related to (x) the consummation of the       $___________
                   transactions contemplated under this Agreement, (y) any
                   amendments, waivers, restatements, supplements or modifications
                   thereto to the extent approved by the Agent (such approval not to
                   be unreasonably withheld) and (z) audit, examination or
                   monitoring undertaken by Agent or its designee under this
                   Agreement,

          (viii)   reasonable out-of-pocket expense reimbursements and indemnity         $___________
                   payments pursuant to the terms of the Sponsor Management
                   Agreement not to exceed $200,000 in any twelve-month period
                   and management, consulting, monitoring and/or advisory fees paid
                   or accrued under the Sponsor Management Agreement, to the
                   extent permitted to be paid under Section 5.3,

          (ix)     proceeds from business interruption insurance, solely to the extent   $___________
                   not included in determining consolidated net earnings,

          (x)      non-cash charges resulting from the grant of stock options or other   $___________
                   equity related incentives to any director, officer or employee of
                   Parent or any Subsidiary of Parent pursuant to a written plan or
                   agreement approved by the board of directors of the applicable
                   Person,

          (xi)     cash bonuses paid to management in conjunction with the closing       $___________
                   of the transactions contemplated on the Closing Date in an amount
                   not to exceed $550,000,

          (xii)    cash and non-cash operational restructuring costs (including but      $___________
                   not limited to third party consultants, employee severance or
                   retention pay, or duplicate compensation expenses) with respect to
                   actions that have been or will be taken and that are expected to
                   have a continuing impact in an aggregate amount not to exceed
                   $500,000 in total prior to the second anniversary of the Closing
                   Date, excluding any amounts previously incurred and included in
                   the historical EBITDA figures in the below table (or such greater
                   amount approved by Agent),

          (xiii)   cash and non-cash lease termination and lease continuation            $___________
                   expenses in conjunction with any branch virtualization efforts, not
                   to exceed $900,000 in total prior to the second anniversary of the
                   Closing Date of this Agreement, in conjunction with any branch
                   virtualization efforts

          (xiv)    non-recurring, extraordinary or unusual losses, charges and           $___________
                   expenses not to exceed $200,000 in any twelve-month period and
                   any amounts in excess of $200,000 to be approved by Agent in its
                   discretion (such approval not to be unreasonably withheld),




                                              Exhibit B – Page 4
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                Entered 11/17/20 20:55:26        Page 110 of 188



          (xv)     without duplication, documented fees paid to, or invoiced by, third      $___________
                   party consultants after the Closing Date through the first
                   anniversary following the Closing Date, in an aggregate amount
                   not to exceed $100,000, to the extent such charges are non-
                   recurring and not expected to be replaced with salary or other
                   compensation expense to permanent employees or other workers,

          (xvi)    costs, fees and expenses paid in connection with (1) Investments         $___________
                   permitted under clause (p) of the definition of “Permitted
                   Investment” and issuances of Equity Interests of the Parent
                   otherwise permitted under this Agreement and (2) Permitted
                   Acquisitions, whether or not consummated, in an aggregate
                   amount not to exceed $500,000 in any twelve month period (or
                   such greater amount as Agent shall agree),

          (xvii)   board of director fees and expenses in an amount not to exceed           $___________
                   $200,000 in any fiscal year (“BOD Fees”), and

          (xviii) litigation fees and expenses associated with the class action             $___________
                  lawsuits, D&O insurance claim and any other legal proceedings
                  outside the normal course of business, not to exceed $150,000 for
                  the fiscal year ended March 31, 2020 and not to be included as an
                  adjustment to EBITDA for any period ending thereafter

  EBITDA for the Defined Period:                                                            $___________


  For the purposes of calculating EBITDA for any period of 12 consecutive months (each, a “Reference
  Period”), if at any time during such Reference Period (and after the Closing Date), Parent or any of its
  Subsidiaries shall have made a Permitted Acquisition or other Permitted Investment permitted under
  clause (j) of the definition thereof in connection with a Permitted Acquisition, EBITDA for such
  Reference Period shall be calculated after giving pro forma effect thereto (including pro forma
  adjustments arising out of events that have occurred, are directly attributable to such Permitted
  Acquisition or such Permitted Investment in connection with a Permitted Acquisition, are factually
  supportable, and are expected to have a continuing impact, in each case reasonably acceptable to the
  Agent) or in such other manner acceptable to Agent as if any such Permitted Acquisition or such
  Permitted Investment in connection with a Permitted Acquisition or adjustment occurred on the first day
  of such Reference Period.

  For the purposes of calculating EBITDA for any period of 12 consecutive months, EBITDA shall be
  deemed to be the corresponding amount set forth next to such month as follows; provided, that EBITDA
  for the period from April 2018 through March 2019 shall be deemed to be an amount for Borrowers and
  their Subsidiaries as adjusted in a manner consistent with the adjustments to EBITDA reflected in the
  months set forth immediately below; provided, that EBITDA for the period of April 2019 shall be deemed
  to be an amount for the Borrowers and their Subsidiaries as adjusted in a manner consistent with the
  adjustments to EBITDA reflected in the months set forth immediately below:

                                           Month                    EBITDA

                                           April 2018               $559,000



                                              Exhibit B – Page 5
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20      Entered 11/17/20 20:55:26   Page 111 of 188




                                 May 2018                $515,000

                                 June 2018               $763,000

                                 July 2018               $232,000

                                 August 2018             $513,000

                                 September 2018          $385,000

                                 October 2018            $463,000

                                 November 2018           $649,000

                                 December 2018           $754,000

                                 January 2019            $490,000

                                 February 2019           $572,000

                                 March 2019              $500,000




                                    Exhibit B – Page 6
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                Entered 11/17/20 20:55:26      Page 112 of 188



            Fixed Charge Coverage Ratio Worksheet (Attachment to Compliance Certificate)

  Fixed Charges for the applicable Defined Period is calculated as follows:

  Cash interest expense (excluding any commitment, underwriting and similar fees
  paid to Agent or any Lender and any amendment or forbearance fees), net of cash
  interest income, included in the determination of net income of Borrowers and their
  Consolidated Subsidiaries for the Defined Period (“Total Interest Expense”)             $___________

  Plus:    Payments of principal for the Defined Period with respect to all Debt
           (including the portion of scheduled payments under capital leases allocable
           to principal but excluding (i) payments of principal of Debt on or prior to
           the Closing Date, (ii) mandatory prepayments required by Section 2.1, (iii)
           scheduled repayments of Revolving Loans and other Debt subject to
           reborrowing to the extent not accompanied by a concurrent and permanent
           reduction of the Revolving Loan Commitment (or equivalent loan
           commitment)), (iv) the payment of any earnouts, and (v) payments in
           respect of the Settlement Agreement                                            $___________

  Plus:    management, consulting, monitoring and/or advisory fees paid under the
           Sponsor Management Agreement during the Defined Period                         $___________

  Fixed Charges for the applicable Defined Period:                                        $___________



  Operating Cash Flow for the applicable Defined Period is calculated as follows:

  EBITDA for the Defined Period (calculated pursuant to the EBITDA Worksheet)             $___________

  Minus:      Unfinanced capital expenditures for the Defined Period (excluding any
              Waco Relocation Expenses capitalized during the Defined Period)             $___________

  Minus:      income or franchise Taxes paid in cash for the Defined Period               $___________

  Operating Cash Flow for the Defined Period:
                                                                                          $___________
  Covenant Compliance:

  Fixed Charge Coverage Ratio (Ratio of Operating Cash Flow to Fixed Charges)
  for the Defined Period                                                                 ___ to 1.0

  Minimum Fixed Charge Coverage for the Defined Period                                   1.1 to 1.0

  In Compliance                                                                           Yes/No




                                               Exhibit B – Page 7
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                Entered 11/17/20 20:55:26     Page 113 of 188



             Senior Net Leverage Ratio Worksheet (Attachment to Compliance Certificate)


   Senior Net Debt for the applicable Defined Period is calculated as follows
   with respect to Borrowers and their Consolidated Subsidiaries:

   Average daily principal balance of the Revolving Loans for the one month
   period ending on the last day of the applicable measurement period (the
   “Defined Period”)                                                                   $__________

   Plus:   Outstanding principal balance of the Term Loan as of the last day of
           the Defined Period                                                          ___________

           Letter of Credit Liabilities as of the last day of the Defined Period       ___________

           Outstanding principal balance of all other Debt of Borrowers and their
           Consolidated Subsidiaries as of the last day of the Defined Period
           (and, for the avoidance of doubt, excluding the Settlement
           Agreement)                                                                  ___________

   Total Debt                                                                          $__________

   Less:   Outstanding principal balance of Subordinated Debt as of the last day
           of the Defined Period                                                       ___________

           Borrowers’ Qualified Cash; provided that the amount of such
           Qualified Cash deducted from Total Debt shall not exceed 50% of
           EBITDA for the twelve fiscal month period ending on the last day of
           the most recent month for which financial statements have been
           delivered pursuant to Section 4.1(a)                                        ___________

   Senior Net Debt:                                                                 $__________

   Adjusted EBITDA:                                                                    ___________

   EBITDA for the Defined Period (calculated pursuant to the EBITDA
   worksheet)                                                                          $__________

   Plus:   Pro Forma Acquisition EBITDA (as defined below) for each
           Permitted Acquisition (and each proposed Permitted Acquisition for
           determining compliance with the requirement of Section 5.7)

           Permitted Acquisition #1: ____________
           Permitted Acquisition #2: ____________
           Permitted Acquisition #3: ____________
                                                                                       ___________

   Adjusted EBITDA                                                                     $__________

   Senior Net Debt to Adjusted EBITDA Ratio (ratio of Senior Net Debt to
   Adjusted EBITDA for the Defined Period)                                            ____ to 1.0


                                              Exhibit B – Page 8
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20              Entered 11/17/20 20:55:26          Page 114 of 188



   Maximum Permitted Senior Net Debt to Adjusted EBITDA Ratio for the
   Defined Period                                                                               to 1.0

   In Compliance                                                                         Yes/No



  “Pro Forma Acquisition EBITDA” means (i) EBITDA (calculated in the same manner as EBITDA is
  calculated on this Exhibit C) attributable to each Permitted Acquisition (with such pro forma adjustments
  as are reasonably acceptable to Agent based upon data presented to Agent to its reasonable satisfaction)
  consummated during the one (1) year period preceding the date of determination calculated solely for a
  number of months immediately preceding the consummation of the applicable Permitted Acquisition, which
  number equals twelve (12) minus the number of months following the consummation of the applicable
  Permitted Acquisition for which financial statements of Borrowers and their Consolidated Subsidiaries have
  been delivered to Agent pursuant to Section 4.1, and (ii) for purposes of determining compliance with
  Section 5.7, EBITDA (calculated in the same manner as EBITDA is calculated in this Compliance
  Certificate) of the target of any proposed Permitted Acquisition (adjusted with such pro forma adjustments
  as are reasonably acceptable to Agent based upon data presented to Administrative Agent to its reasonable
  satisfaction) calculated for the twelve (12) months immediately preceding the consummation of the
  proposed Permitted Acquisition.




                                             Exhibit B – Page 9
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 115 of 188



           EXHIBIT C TO CREDIT AGREEMENT (BORROWING BASE CERTIFICATE)




                                   Exhibit C – Page 1
  CHICAGO/#3272775.8
      Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                                                               Entered 11/17/20 20:55:26                                            Page 116 of 188
                                                                           MidCap Funding IV Trust

                                                                            Borrowing Base Report

          BBR Date:                                                                        <--Enter borrowing date

          Name:         Examination Management Services, Inc.                                                                                                              <--Days Since Last Collat



                                                                                                  Genzyme                  Other Payors                   Total
                         Billed Accounts Receivable
                                1-30 Days Past Date of Invoice
                                31-60 Days Past Date of Invoice
                                61-90 Days Past Date of Invoice
                                91-120 Days Past Date of Invoice
                                121-150 Days Past Date of Invoice
                                151-180 Days Past Date of Invoice
                                > 180 Days Past Date of Invoice
                      1. Total Billed A/R

                         Less: Ineligible A/R
                                > 120 Days Past Date of Invoice
                                Plus: A/R aged 121-125 Days Past Invoice Date
                                > 155 Days Past Service Date
                                Related Party Payor
                                Unbilled A/R
                                Progress Billings
                                Contras - A/P & Rebates
                                Deferred Revenue
                                Consignment
                                Individual Payor
                                Government Payor
                                Foreign Payor
                                Denominated in Foreign Currency
                                Cross Aged @ 50%
                                Late Fees
                                Insolvent or Bankrupt Payor
                                Doubtful Account
                                Concentration Limit
                                Other Ineligibles
                      2. Total Ineligible A/R

                      3. Total Eligible A/R

                            Liquidity Factor
                      4. Net Eligible A/R

                         Less: Reserves
                                Credit Balances Aged > 125 Days
                                Unposted Cash
                      5. Net Eligible A/R After Reserves



                                           Computation of Availability
                   6.   Total Eligible Accounts:
                  7a.   (Less): Eligible Cash Posted Since Last Aging                                                                                                      <--Enter all cash collection
                  7b.   Add: A/R since last aging
                  7c.   Plus/(Minus): Adjustments                                                                                                                          <--Add back cash collecti
                   8.   Net Eligible Accounts
                   9.   Advance Rate
                  10.   Net Availability



                                           Computation of Loan
                  14. Facility Limit
                  15. Available to Borrow (not to exceed limit)

                  16.   Loan Balance on Prior Borrowing Base Certificate
                  17.   (Less): Cash Collections since last Borrowing Base Certificate
                  18.   Increase/(Decrease): Adjustments
                  19.   Loan Advances
                  20.   Ending Loan Balance

                  21. Letter of Credit Outstandings
                  22. Overall Reserve                                                                                                                                      <--Represents one month

                  23. Remaining Availability (Lines 15-20-21-22)

                        Pursuant to, and in accordance with, the terms and provisions of the Financing Documents ("Documents"), between Midcap Financial Trust
                        ("Secured Party") and Examination Management Services, Inc. ("Borrower"), Borrower is executing and delivering to Secured Party this
                        Borrowing Base Report accompanied by supporting data (collectively referred to as "Report"). Borrower warrants and represents to Secured
                        Party that this Report is true, correct, and based on information contained in Borrower's own financial accounting records.
                        Borrower, by the execution of this Report:
                        (a) Hereby ratifies, confirms, and affirms all of the terms, and further certifies that the Borrower is in compliance with the Loan Documents as
                        of April 26, 2019:(b) Hereby certifies that the Borrower has paid all State and Federal payroll witholding taxes immediately due and payable
                        through January 00, 1900.Capitalized Terms used herein and not otherwise defined shall have the meaning ascribed to them in the Loan and
                        Security Agreement between Secured Party and Borrower dated April 26, 2019.




                        (Responsible Officer's Signature)




                        Name:
                        Title:


BBR                                                                                            Confidential                                                                                               Page 1
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                Entered 11/17/20 20:55:26            Page 117 of 188



          EXHIBIT D TO CREDIT AGREEMENT (FORM OF NOTICE OF BORROWING)


                                        NOTICE OF BORROWING

           This Notice of Borrowing is given by _____________________, a Responsible Officer of
  Examination Management Services, Inc. (the “Borrower Representative”), pursuant to that certain Credit
  and Security Agreement dated as of April 26, 2019 among the Borrower Representative, EMSI Holding
  Company, EMSI Acquisition, Inc. and any additional Borrower that may hereafter be added thereto
  (collectively, “Borrowers”), MidCap Funding IV Trust (as successor by assignment from MidCap
  Financial Trust), individually as a Lender and as Agent, and the financial institutions or other entities from
  time to time parties hereto, each as a Lender (as such agreement may have been amended, restated,
  supplemented or otherwise modified from time to time, the “Credit Agreement”). Capitalized terms used
  herein without definition shall have the meanings set forth in the Credit Agreement.

          The undersigned Responsible Officer hereby gives notice to Agent of Borrower Representative’s
  request to borrow $_______________ of Revolving Loans on ________________, 201__. Attached is a
  Borrowing Base Certificate complying in all respects with the Credit Agreement and confirming that, after
  giving effect to the requested advance, the Revolving Loan Outstandings will not exceed the Revolving
  Loan Limit.

           The undersigned officer hereby certifies that, both before and after giving effect to the request
  above (a) each of the conditions precedent set forth in Section 7.2 have been satisfied, (b) all of the
  representations and warranties contained in the Credit Agreement and the other Financing Documents are
  true, correct and complete as of the date hereof, except to the extent such representation or warranty relates
  to a specific date, in which case such representation or warranty is true, correct and complete as of such
  earlier date, and (c) no Default or Event of Default has occurred and is continuing on the date hereof.

         IN WITNESS WHEREOF, the undersigned officer has executed and delivered this Notice of
  Borrowing this ____ day of ___________, 201__.

                                                             Sincerely,

                                                             EXAMINATION MANAGEMENT
                                                             SERVICES, INC.

                                                             By:
                                                             Name:
                                                             Title:




                                               Exhibit D – Page 1
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                Entered 11/17/20 20:55:26            Page 118 of 188



                EXHIBIT E TO CREDIT AGREEMENT (PAYMENT NOTIFICATION)

                                        PAYMENT NOTIFICATION

           This Payment Notification is given by _____________________, a Responsible Officer of
  Examination Management Services, Inc. (the “Borrower Representative”), pursuant to that certain Credit
  and Security Agreement dated as of April 26, 2019 among the Borrower Representative, EMSI Holding
  Company, EMSI Acquisition, Inc. and any additional Borrower that may hereafter be added thereto
  (collectively, “Borrowers”), MidCap Funding IV Trust (as successor by assignment from MidCap
  Financial Trust), individually as a Lender and as Agent, and the financial institutions or other entities from
  time to time parties hereto, each as a Lender (as such agreement may have been amended, restated,
  supplemented or otherwise modified from time to time, the “Credit Agreement”). Capitalized terms used
  herein without definition shall have the meanings set forth in the Credit Agreement.

          Please be advised that funds in the amount of $_____________ will be wire transferred to Agent
  on _________, 201_. Such funds shall constitute [an optional] [a mandatory] prepayment of the Term
  Loans, with such prepayments to be applied in the manner specified in Section 2.1(a)(iii). [Such mandatory
  prepayment is being made pursuant to Section _____________ of the Credit Agreement.]

          Fax to MCF Operations 301-941-1450 no later than noon Eastern time.

         Note: Funds must be received in the Payment Account by no later than noon Eastern time for
  same day application

          IN WITNESS WHEREOF, the undersigned officer has executed and delivered this Payment
  Notification this ____ day of ___________, 201__.

                                                             Sincerely,

                                                             EXAMINATION MANAGEMENT
                                                             SERVICES, INC.

                                                             By:
                                                             Name:
                                                             Title:




                                               Exhibit E – Page 1
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20              Entered 11/17/20 20:55:26          Page 119 of 188



                                        Schedule 2.1 - Amortization

          Commencing on the date which is the first day of the ninth full calendar month after the Closing
  Date, and continuing on the first day of each calendar month thereafter, Borrowers shall pay to Agent as a
  principal payment under the Term Loan an amount equal to the Amortization Payment (defined below) as
  an amortization payment in respect of each advance under the Term Loan. The term “Amortization
  Payment” means the principal payment based upon a thirty-six (36) month straight-line amortization of
  equal monthly principal payments. Notwithstanding the payment schedule set forth above, the outstanding
  principal amount of the Term Loan shall become immediately due and payable in full on the Termination
  Date.




                                           Schedule 2.1 – Page 1
  CHICAGO/#3272775.8
                        Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20            Entered 11/17/20 20:55:26   Page 120 of 188



                              Schedule 3.1 – Existence, Organizational ID Numbers, Foreign Qualification, Prior Names



   Credit Party       DBA Name of     Type of Entity /         States of         State Org. ID   Federal Tax   Place of Business /    Other Names
                        Project      State of Formation         Foreign            Number        ID Number        Address of          Used in Past 5
                                                            Qualification                                           Project              Years
                                                                (if any)
 Examination          EMSI          Nevada Corporation      All 50 States      NV20011253713     XX-XXXXXXX    3050 Regent           EMSI, ICS
 Management                                                                                                    Boulevard, Suite      Merrill,
 Services, Inc.                                                                                                400, Irving, TX       Leprechaun,
                                                                                                               75063                 LepMed, Inc.
 EMSI Holding         N/A           Delaware Corporation    Arizona,           3909792           XX-XXXXXXX    3050 Regent           None
 Company                                                    Delaware,                                          Boulevard, Suite
                                                            Texas                                              400, Irving, TX
                                                                                                               75063
 EMSI                 N/A           Delaware Corporation    None (other        5854266           XX-XXXXXXX    3050 Regent           None
 Acquisition, Inc.                                          than                                               Boulevard, Suite
                                                            jurisdiction of                                    400, Irving, TX
                                                            organization)                                      75063

 EMSI Holdco,         N/A           Delaware Corporation    None (other        5854260           XX-XXXXXXX    3050 Regent           None
 Inc.                                                       than                                               Boulevard, Suite
                                                            jurisdiction of                                    400, Irving, TX
                                                            organization)                                      75063




CHICAGO/#3290887.5A
    Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20           Entered 11/17/20 20:55:26       Page 121 of 188


                                          Schedule 3.4 – Capitalization

                                                                                         Percentage Of Issued
   Name of Entity       Record Owner          Certificate No.      No. Shares/Interest      Shares Owned
 EMSI Holdco, Inc.    EMSI Equity, LLC             C-1                   1,000                  100%
 EMSI Acquisition,    EMSI Holdco, Inc.            C-1                   1,000                  100%
 Inc.
 EMSI Holding         EMSI Acquisition,              7                    500,000               100%
 Company              Inc.
 Examination          EMSI Holding                   2                    69,100                100%
 Management           Company
 Services, Inc.




CHICAGO/#3290887.5A
    Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26        Page 122 of 188


                                               Schedule 3.6 – Litigation

1. Amiee Hofer et. al. v. EMSI / Federal District Court / Dallas, Texas (settlement pending court approval)

2. Cynthia Rose V. Pan v. EMSI / Attorney Claim Letter / Warwick, Rhode Island (claim believed to be abandoned)

3. William Small v. EMSI / Court of Common Pleas / Schuylkill County, Pennsylvania

4. Brooke Clark v. EMSI / Attorney Claim Letter / Florida (claim believed to be abandoned)

5. Maria Gonzalez et. al. v. EMSI, Laboratory Corporation of America Holdings and Soko United, Inc. / Federal District
   Court / San Diego, California (settlement pending court approval)

6. Shannon Sanchez et. al. v. EMSI / Superior Court of California / Santa Clara County (settlement pending court
   approval)

7. Scott Weiner v. EMSI / Attorney Claim Letter / Virginia Beach, Virginia (claim believed to be abandoned)

8. Greg Riedl v. Examination Management Services, Inc. / California Labor Commissioner Notice of Claim, Claim No.:
   07-86828 JL / California Labor Commissioner, Oakland, California.

9. 5Star Life Insurance v. EMSI /Attorney Claim Letter / Texas

10. EMSI v. AAJ Technologies /AAJ Technologies v. EMSI / Federal District Court / Dallas, Texas (settlement pending)

11. Dennis Daniel v. EMSI / Attorney Claim Letter / Columbia, South Carolina

12. Janee Samson v. JetBlue Airways Corporation and EMSI / Circuit Court of Florida / Broward County

13. Andrea Techaria v. EMSI / California Labor Commissioner Notice of Claim, Claim No.: WC-CM-591221-SS /
    California Labor Commissioner, San Bernardino, CA




                                                            3
CHICAGO/#3290887.5A
    Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26   Page 123 of 188


                                                Schedule 3.15 – Brokers

        Lincoln International, LLC, an Illinois limited liability company




                                                             4
CHICAGO/#3290887.5A
        Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20            Entered 11/17/20 20:55:26   Page 124 of 188


                                          Schedule 3.17 – Material Contracts

 (ii)
                 1. Genzyme Corporation
                 2. Prudential
                 3. USAA Life
                 4. American General (AIG)
                 5. Primerica
                 6. Legal and General
                 7. Northwestern Mutual
                 8. Aegon/Transamerica/Money Services
                 9. State Farm
                 10. US Health Group




                                                          5
CHICAGO/#3290887.5A
    Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20       Entered 11/17/20 20:55:26   Page 125 of 188


                             Schedule 3.18 – Environmental Compliance

None.




                                                 6
CHICAGO/#3290887.5A
    Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                  Entered 11/17/20 20:55:26             Page 126 of 188


                                           Schedule 3.19 – Intellectual Property

                                                      COPYRIGHTS

                                                 Registration
       Copyright Title      Registration No.                          Status           Jurisdiction         Owner
                                                     Date
     Understanding          TXu001809315       6/7/2012          Registered          U.S.               Examination
     Diabetes Mellitus to                                                                               Management
     Improve Coding                                                                                     Services, Inc.
     Practices.                                                                                         (formerly
                                                                                                        LepMed, Inc.)
     Examination            TX0002356858       6/20/1988         Registered          U.S.               Examination
     Management                                                                                         Management
     Services, Inc.,                                                                                    Services, Inc.
     examiner’s training
     manual, May 1988.


                                                     TRADEMARKS

                                                  Trademark Applications

                         Trademark/Service Mark             Serial Number        Filing Date   Goods/Services
                               INSIGHT                      88347142           3/19/2019       35, 38


                                                       Trademarks




CHICAGO/#3290887.5A
    Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20       Entered 11/17/20 20:55:26       Page 127 of 188

                       Trademark/Service Mark    Registration    Registration   Goods/Services
                                                   Number            Date
              CHECKRX                              3855672      10/5/2010       36
              Design only                       5052817         10/4/2016       35, 42, 44




              Design only                       4963849         5/24/2016       45




              Design only                       5144283         2/21/2017       36, 42, 44, 45




              EMSI and Design                   5269522         8/22/2017       35, 38, 44




              EMSI and Design                   3315299         10/23/2007      36, 42, 44, 45




              EMSI and Design                   3203336         1/30/2007       42




              EMSI and Design                   3063474         2/28/2006       36




              EMSI and Design                   3111532         7/4/2006        44




              EMSI and Design                   3063476         2/28/2006       45




              EMSI in Stylized Letters          3315298         10/23/2007      36, 42, 44, 45




              HEALTHY HOUSE CALLS               4256005         12/11/2012      35, 44




                                                 8
CHICAGO/#3290887.5A
    Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20            Entered 11/17/20 20:55:26    Page 128 of 188

              HEALTHY HOUSE CALLS and Design        4333494         5/14/2013     35, 44




              POWERFUL INFORMATION IMPROVED         5028117         8/23/2016     36, 42, 44, 45
              OUTCOMES
              STRATUS IQ and Design                 4961047         5/17/2016     42




              STRATUSIQ                             4871630         12/15/2015    42


                                                  PATENTS

                                        DATE        APPLICATION
                 TITLE                                                     STATUS                OWNER
                                        FILED         NUMBER
 Systems and Methods for
                                                                                           Examination
 Automatically Generating Structured
                                       03/11/2019 16/299,071            Pending            Management
 Output Documents Based on
                                                                                           Services, Inc.
 Structural Rules




                                                      9
CHICAGO/#3290887.5A
    Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20        Entered 11/17/20 20:55:26      Page 129 of 188


                                          LICENSES

                      Licensor                                         Description

 ApplicInt, Inc.                                  IGOMobile – Laptop and iPad-based applications
                                                  used by EMSI field examiners to conduct electronic
                                                  paramedical exams.

 ApplicInt, Inc.                                  CRL eSlip – iPad-based module within IGOMobile
                                                  that allows EMSI field examiners to create and deliver
                                                  an electronic lab slip to CRL (lab).

 ApplicInt, Inc.                                  OneTouch – iPad-based module within IGOMobile
                                                  that proactively collects signatures for medical record
                                                  special authorizations.

 eNoah iSolutions, Inc.                           eAPS – Core application inside of the EMSI Insight
                                                  platform. Utilized for EMSI Underwriting services
                                                  for medical record summaries.




                                                 10
CHICAGO/#3290887.5A
 Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                        Entered 11/17/20 20:55:26               Page 130 of 188
                                          Schedule 4.4
                      MINIMUM INSURANCE REQUIREMENTS - ASSET-BASED LOANS

                                                    General Requirements
1.   Insurance coverages must be as stated in these Minimum Insurance Requirements; provided, however, except for changes
     or additional coverages that may be required under a post-closing obligations schedule or letter agreement and are not
     reflected in the insurance certificates delivered at closing, if there is any conflict between these Minimum Insurance
     Requirements and the limits, deductible or retention amounts or specific coverages stated in the insurance certificates
     accepted by Agent at closing and included as part of this Schedule 4.4, such certificates shall govern and control.
2.   Carrier must be rated A-VII or better (by A.M. Best). Carrier must be a third party commercial insurer unless Agent shall
     otherwise approve. All captive programs or self-insurance programs must be reviewed and approved by Agent and must
     provide coverages comparable to those required herein.
3.   Borrower must provide annual premium for the coverages shown and a list of premiums that remain unpaid for the term of
     the applicable policy. Premiums in respect of liability insurance may, if approved by the Agent, be paid via a premium
     finance agreement acceptable to Agent. As part of such approval, Agent may require escrow of three (3) months of
     payments under such premium finance agreement.
4.   If any policy provides coverage for multiple locations or entities, then the following additional requirements shall apply:
     (A) all premiums in respect of casualty coverages shall be allocated based upon then prevailing standards in the industry;
     and (B) all premiums in respect of liability coverages shall be allocated in accordance with an allocation model which will
     objectively allocate the premium cost to each location based upon the rating supplied by the insurer’s underwriters or as
     otherwise approved by Agent.
5.   Deductibles and retention amounts for all coverages shall be consistent with industry standards, but no greater than any
     amount specified by these requirements.
6.   Higher limits and special coverages in addition to those indicated may be required depending upon the nature of operations
     (property size, liability profile, loss history, etc.).
7.   These Minimum Insurance Requirements are effective as of the Closing Date and until further notice by Agent. Agent
     reserves the absolute right to modify, amend or supplement these requirements at any time and from time to time during
     the term of the Loan and Borrower will be required to satisfy any such modified, amended or supplemented requirements
     after commercially reasonable notice to Borrower from Agent of such modification, amendment or supplement.
8.   The certificate holder for all certificates should read as follows:
          MidCap Financial Trust, as Agent
          MidCap Funding IV Trust, as Agent
          Their successors and/or assigns ATIMA
          c/o MidCap Financial Services, LLC, as servicer
          7255 Woodmont Ave, Suite 200
          Bethesda, MD 20814
          Attn: Loan Servicing

                                              Property Insurance Requirements
1.   Coverage shall be evidenced by Acord 28 form (Evidence of Insurance), signed by authorized agent and an actual loss
     payee/mortgagee endorsement.
2.   Must be an “all risks” or Special Form and be at least as broad in scope as the Insurance Services Office “Causes of Loss –
     Special Form”. Must include coverage for mold-related losses.
3.   Must provide for no coinsurance, or must provide agreed amount endorsement to suspend the application of any
     coinsurance provision. If coinsurance is suspended via agreed amount endorsement, agreed amount must be annually
     reevaluated and approved by Agent.
4.   Must reflect building coverage greater than or equal to replacement cost without taking into account any depreciation (if
     blanket limit or loss limit is indicated on the policy, declared building value must be shown on the certificate). Renewal
     amount shall be adjusted by Borrower, subject to Agent’s approval, to maintain proper insurable values.
5.   Must reflect coverage greater than or equal to the combined amount of (a) replacement cost of contents other than
     stock/inventory, as valued by Agent, without taking into account any depreciation, plus (b) selling price of stock/inventory
     (or replacement value of stock/inventory if selling price coverage is unavailable). If blanket limit or loss limit is indicated
     on the policy, declared value of business personal property and selling price coverage amount for stock/inventory per
     location must be shown on the evidence of insurance. Renewal amount shall be adjusted by Borrower, subject to Agent’s
     approval, to maintain proper insurable values.
6.   On stock/inventory consisting of high value pharmaceuticals or other inventory for which similarly situated companies
     typically carry such coverage, borrower must maintain crime coverage for theft, disappearance and destruction, in a limit
     equal to the liquidation value of such high value stock/inventory.
7.   Must provide (A) business interruption and contingent business interruption coverage in a limit at least equal to gross
     rental income for the Base BI Period (for rental properties) or fixed expenses and gross profits (for owner-occupied
     properties), (B) an extended period of indemnity for the Extended BI Period and (C) extra expense coverage. Business
CHICAGO/#3296103.3
 Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                           Entered 11/17/20 20:55:26             Page 131 of 188
      interruption/extra expense must be written without coinsurance or must be subject to an agreed amount endorsement. For
      third party leased properties, use of tenant’s business interruption insurance does not satisfy this requirement unless the
      property is leased to a single tenant and the tenant is contractually obligated to continue rent payments without abatement
      and without rights to terminate the lease upon a casualty. Base BI Period is 12 months. Extended BI Period is 180 days
      for hospitals, 180 days for nursing homes and 360 days for all other properties.
8.    Must provide building Law and Ordinance coverage. Must reflect coverage equal to minimum of 5% of replacement value
      for demolition and 20% of replacement value for building ordinance/increased cost of construction.
9.    For all locations in first tier coastal counties in North Carolina, South Carolina, Georgia, Alabama, Mississippi,
      Louisiana, Texas, and the entire states of Florida and Hawaii and entire territories of Puerto Rico and Guam: Must
      provide windstorm/hail coverage. Coverage amounts shall be equal to the building replacement value, with deductibles of
      up to 5% of the replacement value of building and business personal property (valued at selling price for stock/inventory)
      at each location.
10.   For properties in FEMA flood zones A, AO, AH, AE, A1-A30, AR, A99, V, VE, V1-V30 and D: Must provide flood
      coverage in the maximum amount available under FEMA’s flood insurance plans. Agent may require additional flood
      coverage beyond the FEMA amounts if replacement values of building and of business personal property (valued at selling
      price for stock/inventory) on ground/flood levels exceed available FEMA insurance. Flood insurance for properties in
      Zone D may be waived by Agent with evidence of minimal flood risk acceptable to Agent.
11.   For properties located in Seismic Zones 3 and 4: Must provide earth movement (or, if earth movement is unavailable,
      earthquake) coverage. Coverage amounts shall be equal to fifty percent (50%) of the replacement value of building and
      business personal property (valued at selling price for stock/inventory), with deductibles of up to 5% of the coverage
      amount at each location. Agent may require higher earthquake or earth movement coverage in its discretion.
9.    Must include coverage for certified acts of terrorism unless otherwise approved by Agent (exclusion for non-certified or
      domestic terrorism is acceptable).
10.   During periods of substantial repair, restoration, construction or vacancy: Builder’s risk coverage shall be required.
      Must reflect building coverage greater than or equal to completed value as valued by Agent (if blanket limit or loss limit is
      indicated on the policy, declared building value must be shown on the evidence of insurance). Renewal amount shall be
      adjusted by Borrower, subject to Agent’s approval, to maintain proper insurable values.
11.   Must provide for insurer’s waiver of subrogation as to any insured claim for which insured has waived the right of
      recovery prior to the loss (including for claims against tenants of the property) [this requirement not applicable if landlord
      and tenant are affiliated and insured under the same casualty policy]
12.   Agent shall be included as sole Mortgagee and Lenders Loss Payee with respect to all collateral upon which Agent is
      purported to be granted a lien. Second lien lenders with whom Agent has executed an intercreditor agreement may be
      shown as mortgagee, but not loss payee unless such subordination agreement states that Agent’s lien on the applicable
      property is subordinate. No other persons or entities may be reflected as mortgagee or loss payee or additional interest
      unless Agent shall have consented thereto in writing.
13.   For properties insured by third-party tenants: the Borrower (landlord) may NOT be shown as loss payee as to any real
      property or fixture coverages.

                                          General & Excess Liability Requirements
                   (for entities that render professional services, general and excess liability coverages may be
                                  provided in same policy as professional liability coverages below)

1.    Shall be evidenced by Acord 25 form (Certificate of Insurance), signed by authorized agent and an actual endorsement
      reflecting additional insured status and subrogation waivers.
2.    Coverage must be provided on an occurrence basis Commercial General Liability form (unless policy is combined with
      professional liability and Agent has approved claims made coverage)
3.    Policy limit shall be no less than $1,000,000 per occurrence/$3,000,000 in the aggregate for primary coverage and
      $5,000,000 per occurrence/aggregate for excess. Additional excess/umbrella liability coverage shall be required in
      amounts, if any, consistent with industry standards or as otherwise required by Agent.
4.    Agent must be included as Additional Insured. All borrowers, general partners (for partnership borrowers) and
      management companies must be additional named insureds.
5.    Must provide for no products liability exclusion unless approved by Agent. Must cover products and completed work
      liability. Must denote sublimits for products, personal and advertising liability.
6.    First named insured under policy MUST be a named borrower or must agree (in a document acceptable in form and
      content to Agent) to be bound by these requirements.
7.    For all excess coverage policies: policy must provide coverage for punitive damages in all states where allowed by law.

                                              Automobile Liability Requirements
1.    Shall be evidenced by Acord 25 form (Certificate of Insurance), signed by authorized agent
2.    Must provide business auto policy form coverage for Owned, Non-Owned, and Hired autos

CHICAGO/#3296103.3                                                2
 Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                        Entered 11/17/20 20:55:26             Page 132 of 188
3.   Policy limits must be consistent with industry standards and in amounts approved by Agent. Additional excess/umbrella
     liability coverage shall be required in amounts, if any, consistent with industry standards.

                           Workers’ Compensation And Employer’s Liability Requirements
1.   Shall be evidenced by Acord 25 form (Certificate of Insurance), signed by authorized agent
2.   Must provide Statutory Workers’ Compensation
3.   Employer’s Liability coverage in an amount acceptable to Agent and consistent with the general liability limit.

                                            Professional Liability Requirements
     [applicable only to borrowers providing professional services and related party tenants providing professional services
                                                    (“Required Insureds”)]

Require Insureds shall carry primary and excess general and professional liability insurance in amounts consistent with
industry standards, but in any event no less than $1,000,000 per occurrence/$3,000,000 in the aggregate per insured location.
Primary coverage may be provided through any combination of third party commercial general and professional liability
insurance and comparable coverage provided through a captive arrangement (with or without fronting). Excess coverage shall
be provided through third party commercial carriers unless Agent shall otherwise approve in writing.

In determining the minimum insurance requirements, all policy amounts shall be no less than the amounts determined to be
appropriate pursuant to an actuarial study performed by a reputable third party actuary and approved by Agent. Borrower shall
perform, or cause to be performed, a third party actuarial study for each policy period and shall adjust the policy amounts to be
no less than the projected losses determined by such study

Third Party Commercial General And Professional Liability and Excess Coverage:

1.   Shall be evidenced by Acord 25 form (Certificate of Insurance), signed by authorized agent
2.   Coverage must be provided on an occurrence basis (or, if approved by Agent, on a claims made basis with tail, nose and
     retroactive features approved by Agent). Any retroactive date must be noted on the certificate.
3.   Policy deductible or self-retention limit shall be no greater than $100,000 per occurrence unless Agent shall otherwise
     approve in writing.
4.   Agent must be included as Additional Insured. All borrowers, general partners (for partnership borrowers) and
     management companies must be additional named insureds.
5.   First named insured under policy MUST be a named borrower or must agree (in a document acceptable in form and
     content to Agent) to be bound by these requirements.
6.   For all excess coverage policies: policy must provide coverage for punitive damages in all states where allowed by law.

Captive Insurance General And Professional Liability Insurance:

The terms of the captive insurance program must be acceptable to Agent and must be supported by third party actuarial studies
acceptable to Agent. All requirements above for Third Party Commercial General And Professional Liability and Excess
Insurance shall apply to this coverage, and:

1. Policy must have built in reinstatement provisions should the limits be exhausted and need to be reinstated.
2. Carrier shall be a licensed domestic, Cayman Island (Class B) or Bermuda unrestricted insurance company.
3. Capital and surplus of the carrier shall be no less than amounts to be specified by Agent from time to time. Capitalization,
   surplus and premium amounts shall be supported by a third party actuarial study acceptable to Agent.




CHICAGO/#3296103.3                                             3
 Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                        Entered 11/17/20 20:55:26         Page 133 of 188
                                           Miscellaneous Additional Coverages

The following additional insurance coverages are required when so noted below. All policy limits, retentions and deductibles
must be consistent with industry standards and in amounts approved by Agent:

1. Technology errors and omissions                                       REQUIRED? (Y/N): ___N___
    Applicable to all borrowers engaged in the development or sale of software or software-related services (including
    hardware with embedded software).

2. Clinical trials liability insurance                                           REQUIRED? (Y/N): ___N___
    Applicable to all borrowers engaged in the performance of clinical trials.

3. Key person insurance                                                        REQUIRED? (Y/N): ___N___
    In amounts and on the insured lives specified below, and with coverage conditions approved by Agent:
    ___________________________             _____________________
    ___________________________             _____________________

4. Directors and officers liability                                              REQUIRED? (Y/N): ___N_ _
    Must meet the following additional requirements:
        - Coverages A and B, covering all past, present, and future directors or officers
        - Confirmation as to whether “entity” coverage is included or excluded
        - Non-imputation clause
        - Punitive damages where permitted by law
        - Continuity of coverage endorsement

5. Fidelity (crime)                                                             REQUIRED? (Y/N): ___Y___
    Must meet the following additional requirements:
         - Coverages commensurate with specific exposures
         - Automatic coverage (90 days) for newly acquired/formed entities, premises, and/or benefit plans
         - Include coverage for Employee Dishonesty as required by ERISA
         - Limit knowledge of occurrence to directors, officers, or risk management representative

6. Employment Practices Liability                                               REQUIRED? (Y/N): ___N___
    Must meet the following additional requirements:
       - must include duty to defend coverage with special handling endorsement
       - must include part-time, temporary, leased and seasonal employees and independent contractors
       if such constitute any material part of workforce
       - must include coverage for discrimination, sexual harassment, retaliation and wrongful
       discharge, and breach of express or implied employment contracts




CHICAGO/#3296103.3                                             4
    Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20     Entered 11/17/20 20:55:26   Page 134 of 188


                             Schedule 5.1 – Debt; Continuing Obligations

None.




CHICAGO/#3290887.5A
    Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                 Entered 11/17/20 20:55:26       Page 135 of 188


                                                 Schedule 5.2 – Liens

Lien with respect to item 4 referenced on Schedule 5.7 to secure up to $600,000 of Purchase Card Obligations of EMSI to
Wells Fargo Bank, N.A.

EXAMINATION MANAGEMENT SERVICES, INC.

None.




                                                          12
CHICAGO/#3290887.5A
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20              Entered 11/17/20 20:55:26          Page 136 of 188



                                  Schedule 5.7 – Permitted Investments


  1. Promissory Note in the amount of $125,000 dated, April 17, 2015, between EMSI, Paramedicals.com,
     Sakar, LLC, Medex Exams, LLC, Medex Exams PR, Inc. and Carlos Barba.
  2. Promissory Note in the amount of $50,000 dated, April 17, 2015, between EMSI, Paramedicals.com,
     Sakar, LLC, Medex Exams, LLC, Medex Exams PR, Inc. and Carlos Barba.
  3. Loan Parties invest funds overnight in the ordinary course of business to earn short term interest.
  4. Certificate of deposit with Wells Fargo in the amount of $600,000 to support the company’s
     purchasing card program.

  With respect to items 1 and 2, the debt for these have been written off, but EMSI receives a small amount
  under each monthly from Medex Exams PR, Inc. The other companies went bankrupt.




  KE 60751700.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20            Entered 11/17/20 20:55:26   Page 137 of 188



                                Schedule 5.8 – Affiliate Transactions

  Sale Bonus Agreement dated as of November 27, 2018 with Robert Fahlman.




                                                 14
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20        Entered 11/17/20 20:55:26     Page 138 of 188



                            Schedule 5.11 – Business Description

   Credit Party                Business Description
   Examination Management      Information services provider serving life, health and
   Services, Inc.              property/casualty insurers and employers, as well as pharma
                               companies and CROs.
   EMSI Holding Company        Holding Company of Examination Management Services, Inc.

   EMSI Acquisition, Inc.      Holding Company of EMSI Holding Company

   EMSI Holdco, Inc.           Holding Company of EMSI Acquisition, Inc.




                                             15
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                   Entered 11/17/20 20:55:26           Page 139 of 188



                         Schedule 5.14 – Deposit Accounts and Securities Accounts

                            Financial
                          Institution(s)
                                               Account
       Loan Party            where                                                Descriptions of Accounts
                                               Numbers
                            Accounts
                           Maintained
      EMSI Holding                                              DE EMSI Holding Company bank account managed by Stewart
        Company            Wells Fargo      2000012920037       Company
       Examination
       Management          BMO Harris                           NV Examination Management Services, Inc. bank account
      Services, Inc.         Bank              26591235         managed by Stewart Company
       Examination
       Management           JPMorgan
      Services, Inc.          Chase            475053648        Medical Claims Account managed by United Health Group 1
       Examination
       Management           JPMorgan
      Services, Inc.          Chase            475053656        Flexible Spending Account managed by United Health Group 2
                                                                All Examination Management Services, Inc. accounts zero into
      Examination                                               this account, all Examination Management Services, Inc. wires
      Management                                                are initiated from this account, Main operating account, Payroll
      Services, Inc.       Wells Fargo        4121914451        Taxes and Ceridian payrolls pay from this account
                                                                All Examination Management Services, Inc. non trade AR
                                                                deposits are made into this account by Desktop Deposit, wire or
                                                                ACH. All funds ZBA into the funding account at the end of the
      Examination                                               day until Cash Dominion started on Nov 22nd. Now all
      Management                                                available funds are pulled to pay down the line of credit. No
      Services, Inc.       Wells Fargo        4121914485        payments can be made from this account.
                                                                All Examination Management Services, Inc. trade AR deposits
                                                                are made into this account by Lockbox, Desktop Deposit, wire,
                                                                or ACH. ZBA to EMSI Funding at the end of the day until Cash
      Examination                                               Dominion started on Nov 22nd. Now all available funds are
      Management                                                pulled to pay down the line of credit. No payments can be made
      Services, Inc.       Wells Fargo        4121914477        from this account
                                                                Examination Management Services, Inc. AP checking account,
      Examination                                               Nacha ACH files are released for contractor runs and T&E's
      Management                                                from this account, zeroes in to Examination Management
      Services, Inc.       Wells Fargo        9600129242        Services, Inc. funding
      Examination                                               Examination Management Services, Inc. Payroll account, only
      Management                                                manual payroll checks are issued from this account, zeroes into
      Services, Inc.       Wells Fargo        9600129316        Examination Management Services, Inc. funding
      Examination                                               Initiates ACH payments to Copy services from this account.
      Management                                                ACH is the only function turned on in this account. ZBA to
      Services, Inc.       Wells Fargo        4121948491        Examination Management Services, Inc. funding account
      Examination                                               Checking account to issue Medical Record payments to Doctor
      Management                                                Offices In Waco, ZBA to Examination Management Services,
      Services, Inc.       Wells Fargo        9600129261        Inc. Funding
      Examination                                               Checking account to issue Medical Record payments to Doctor
      Management                                                Offices in Jacksonville, ZBA to Examination Management
      Services, Inc.       Wells Fargo        9600129276        Services, Inc. Funding

  1
      This account is under United Health Group’s and tax ID number.

  2
      This account is under United Health Group’s and tax ID number.



                                                        16
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20        Entered 11/17/20 20:55:26           Page 140 of 188



      Examination                                    Checking account to issue Legal record payments, ZBA to
      Management                                     Examination Management Services, Inc. funding; In process to
      Services, Inc.   Wells Fargo   9600129295      phase out
      Examination                                    Deposit account for all credit card receipt payments, very small
      Management                                     volume through Paypal, ZBA to Examination Management
      Services, Inc.   Wells Fargo   4121914469      Services, Inc. funding
                                                     Postage meters initiate EFT payments from this account to refill
      Examination                                    their machines. There are Examination Management Services,
      Management                                     Inc. Wire or Check writing capabilities on this account. ZBA to
      Services, Inc.   Wells Fargo   4121914493      EMSI funding




                                             17
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                 Entered 11/17/20 20:55:26           Page 141 of 188



                                  Schedule 7.4 – Post Closing Requirements

            Borrowers shall satisfy and complete each of the following obligations, or provide Agent each of
  the items listed below, as applicable, on or before the date indicated below, all to the satisfaction of Agent
  in its reasonable discretion:

           1.     within ten (10) Business Days after the Closing Date (or such later date as agreed to by the
           Agent in its sole discretion), Borrowers shall deliver to Agent original equity certificates and
           corresponding powers with respect to the equity interests of EMSI Holding and EMSI Acquisition,
           bearing only such legends as acceptable to Agent in is reasonable discretion;

           2.      within thirty (30) days of the Closing Date (or such later date as agreed to by the Agent in
           its sole discretion), Borrowers shall deliver to Agent insurance endorsements, in form and
           substance satisfactory to Agent, evidencing compliance with Section 4.4 of the Credit Agreement
           (Maintenance of Tangible Property; Insurance);

           3.      within thirty (30) days after the Closing Date (or such later date as agreed to by the Agent
           in its sole discretion), Borrowers shall close the Deposit Account numbers 9600129295 and
           4229005897 maintained with Wells Fargo Bank N.A.; and

           4.       within thirty (30) days after the Closing Date (or such later date as agreed to by the Agent
           in its sole discretion), Borrowers shall deliver the landlord agreements required pursuant to Section
           4.11(d) of the Credit Agreement with respect to the Irving, TX, Waco, TX and Jacksonville, FL
           locations.

          Borrower’s failure to complete and satisfy any of the above obligations on or before the date
  indicated above, or Borrower’s failure to deliver any of the above listed items on or before the date indicated
  above (in each case, unless extended by the Agent in its sole discretion), shall constitute an immediate an
  automatic Event of Default.




                                             Schedule 7.4 – Page 1
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                 Entered 11/17/20 20:55:26           Page 142 of 188



                                           Schedule 9.1 – Collateral

            The Collateral consists of all of Borrower’s assets, including without limitation, all of Borrower’s
  right, title and interest in and to the following, whether now owned or hereafter created, acquired or arising:

          (a)      all goods, Accounts (including health-care insurance receivables), Equipment, Inventory,
                   contract rights or rights to payment of money, leases, license agreements, franchise
                   agreements, General Intangibles, commercial tort claims, documents, instruments
                   (including any promissory notes), chattel paper (whether tangible or electronic), cash,
                   deposit accounts, securities accounts, fixtures, letter of credit rights (whether or not the
                   letter of credit is evidenced by a writing), securities, and all other investment property,
                   supporting obligations, and financial assets, whether now owned or hereafter acquired,
                   wherever located;

          (b)      all of Borrowers’ books and records relating to any of the foregoing; and

          (c)      any and all claims, rights and interests in any of the above and all substitutions for,
                   additions, attachments, accessories, accessions and improvements to and replacements,
                   products, proceeds and insurance proceeds of any or all of the foregoing.

                    Notwithstanding anything contained in this Agreement to the contrary, the term
  “Collateral” shall not include and a security interest shall not attach to (collectively, the “Excluded
  Collateral”): (i) any rights or interest in any contract lease, Permit, license, or license agreement covering
  real or personal property of any Borrower if, and only for so long as, under the terms of such contract, lease,
  Permit, license, or license agreement, or applicable Law with respect thereto, the grant of a Lien therein is
  prohibited as a matter of Law or under the terms of such contract, lease, Permit, license, or license
  agreement and such prohibition or restriction has not been waived or the consent of the other party to such
  contract, lease, Permit, license or license agreement has not been obtained; (ii) any asset with respect to
  which the costs of obtaining, perfecting or maintaining a security interest in such asset exceeds the fair
  market value thereof or the practical benefit to the Lenders afforded thereby (as determined by Agent in
  consultation with the Borrower Representative) (provided that (A) the foregoing exclusions of clauses (i)
  and (ii) shall in no way be construed (1) to apply to the extent that any described prohibition or restriction
  is ineffective under the applicable anti-assignment provisions (including Section 9-406, 9-407, 9-408, or 9-
  409) of the UCC or other applicable Law; or (2) to apply to the extent that any consent or waiver has been
  obtained that would permit Agent’s Lien to attach notwithstanding the prohibition or restriction on the
  pledge of such contract, lease, Permit, license, or license agreement and (B) the foregoing exclusions of
  clauses (i) and (ii) shall in no way be construed to limit, impair, or otherwise affect any of Agent’s or any
  Lender’s continuing Liens in and upon any rights or interests of any Borrower in or to (1) monies due or to
  become due under or in connection with any described contract, lease, Permit, license or license agreement,
  (including any Accounts or Equity Interests) or (2) any proceeds from the sale, license, lease, or other
  dispositions of any such contract, lease, Permit, license or license agreement) or (iii) any United States
  intent-to-use trademark applications to the extent that, and solely during the period in which the grant of a
  security interest therein would impair the validity or enforceability of such intent-to use trademark
  applications under applicable Law, provided that upon submission to and acceptance by the United States
  Patent and Trademark Office of a statement of use or an amendment to allege use pursuant to 15 U.S.C.
  Section 1060(a) (or any successor provision), such intent-to-use trademark application shall be considered
  Collateral.




                                             Schedule 9.1 – Page 1
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20            Entered 11/17/20 20:55:26        Page 143 of 188



                                Schedule 9.2 – Location of Collateral

   Owner/Lessee      Owned or   Branch Name              Address              Lease (if applicable)
                      Leased
    Examination       Leased    Panther Way       109 W. Panther Way,       Commercial Lease dated
    Management                                     Hewitt, TX 76643         on or about July 17, 2018
    Services, Inc.                                                           between Crew Property
                                                                             Management, LLC and
                                                                                       EMSI
    Examination       Leased       Irving          3050 Regent Blvd.,       Business Complex Lease
    Management                   (Corporate      Suites #100, #110, #140,       dated June 9, 2004
    Services, Inc.              Headquarters)       #200, #300, #400,          between PS Business
                                                    Irving, TX 75063         Parks, LP, successor in
                                                                             interest to TPLP Office
                                                                             Park Properties, LP and
                                                                               EMSI (as Amended)
    Examination       Leased    Jacksonville      9485 Regency Square           Office Lease dated
    Management                                   Blvd., Suite 320 & 310,        November 10, 2005
    Services, Inc.                               Jacksonville, FL 32225          between Kinasha
                                                                              Corporation, N.V. and
                                                                               EMSI (as Amended)
    Examination       Leased       Waco          CP 1, 8300 Central Park    Commercial Lease dated
    Management                                      Drive, Waco, TX          May 23, 2005 between
    Services, Inc.                                                          Waco Central Park, Ltd.,
                                                                              successor in interest to
                                                                            Huaco Realty Partnership
                                                                                One and EMSI (as
                                                                                    Amended)


  Chief Executive Offices

   Owner/Lessee      Owned or      Chief                 Address              Lease (if applicable)
                      Leased     Executive
                                 Office of:
    Examination       Leased    Examination        3050 Regent Blvd.,       Business Complex Lease
    Management                  Management       Suites #100, #110, #140,       dated June 9, 2004
    Services, Inc.              Services, Inc.      #200, #300, #400,         between PS Business
                                                    Irving, TX 75063         Parks, LP, successor in
                                EMSI Holding                                 interest to TPLP Office
                                 Company                                    Park Properties, LP and
                                                                               EMSI (as Amended)
                                  EMSI
                                Acquisition,
                                   Inc.

                                EMSI Holdco,
                                   Inc.


  Third Party Locations


                                                 18
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20            Entered 11/17/20 20:55:26     Page 144 of 188




   Credit Party           Landlord/Owner                     Address
   Examination            SafeGuard Document Storage         2843 Cullen St., Fort Worth, TX 76107
   Management Services,
   Inc.
   Examination            Vital Media Security               Undisclosed
   Management Services,
   Inc.
   Examination            Aaron’s Self-Service Storage       400 Texas Central Parkway, Waco, TX
   Management Services,                                      76712
   Inc.
   Examination            Public Storage                     8830 Long St., Lenexa, KS 66215
   Management Services,
   Inc.




                                                 19
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                                   Entered 11/17/20 20:55:26                           Page 145 of 188


                                                    TABLE OF CONTENTS

                                                                                                                                                Page

  ARTICLE 1 -           DEFINITIONS ............................................................................................................ 1
          Section 1.1        Certain Defined Terms.......................................................................................... 1
          Section 1.2        Accounting Terms and Determinations .............................................................. 30
          Section 1.3        Other Definitional and Interpretive Provisions ................................................... 31
          Section 1.4        Time is of the Essence ........................................................................................ 31

  ARTICLE 2 -           LOANS AND LETTERS OF CREDIT .................................................................... 31
          Section 2.1        Loans................................................................................................................... 31
          Section 2.2        Interest, Interest Calculations and Certain Fees .................................................. 37
          Section 2.3        Notes ................................................................................................................... 38
          Section 2.4        Reserved ............................................................................................................. 38
          Section 2.5        Letters of Credit and Letter of Credit Fees ......................................................... 38
          Section 2.6        General Provisions Regarding Payment; Loan Account..................................... 41
          Section 2.7        Maximum Interest ............................................................................................... 42
          Section 2.8        Taxes; Capital Adequacy .................................................................................... 42
          Section 2.9        Appointment of Borrower Representative .......................................................... 45
          Section 2.10       Joint and Several Liability; Rights of Contribution; Subordination and
                             Subrogation ......................................................................................................... 46
          Section 2.11       Collections and Lockbox Account ...................................................................... 48
          Section 2.12       Termination; Restriction on Termination ........................................................... 49

  ARTICLE 3 -           REPRESENTATIONS AND WARRANTIES ......................................................... 50
          Section 3.1        Existence and Power ........................................................................................... 50
          Section 3.2        Organization and Governmental Authorization; No Contravention ................... 50
          Section 3.3        Binding Effect ..................................................................................................... 51
          Section 3.4        Capitalization ...................................................................................................... 51
          Section 3.5        Financial Information ......................................................................................... 51
          Section 3.6        Litigation............................................................................................................. 51
          Section 3.7        Ownership of Property ........................................................................................ 51
          Section 3.8        No Default .......................................................................................................... 51
          Section 3.9        Labor Matters...................................................................................................... 51
          Section 3.10       Regulated Entities ............................................................................................... 52
          Section 3.11       Margin Regulations............................................................................................. 52
          Section 3.12       Compliance With Laws; Anti-Terrorism Laws .................................................. 52
          Section 3.13       Taxes ................................................................................................................... 52
          Section 3.14       Compliance with ERISA .................................................................................... 52
          Section 3.15       Consummation of Operative Documents; Brokers ............................................. 53
          Section 3.16       Related Transactions ........................................................................................... 53
          Section 3.17       Material Contracts............................................................................................... 53
          Section 3.18       Compliance with Environmental Requirements; No Hazardous Materials ........ 54
          Section 3.19       Intellectual Property............................................................................................ 54
          Section 3.20       Solvency ............................................................................................................. 55
          Section 3.21       Full Disclosure .................................................................................................... 55
          Section 3.22       Interest Rate ........................................................................................................ 55
          Section 3.23       Subsidiaries ......................................................................................................... 55




                                                                       -i-
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                                   Entered 11/17/20 20:55:26                           Page 146 of 188


                                                    TABLE OF CONTENTS
                                                         (continued)
                                                                                                                                                Page


  ARTICLE 4 -           AFFIRMATIVE COVENANTS ............................................................................... 55
          Section 4.1        Financial Statements and Other Reports ............................................................. 55
          Section 4.2        Payment and Performance of Obligations .......................................................... 56
          Section 4.3        Maintenance of Existence ................................................................................... 56
          Section 4.4        Maintenance of Tangible Property; Insurance .................................................... 57
          Section 4.5        Compliance with Laws and Material Contracts .................................................. 58
          Section 4.6        Inspection of Property, Books and Records ........................................................ 58
          Section 4.7        Use of Proceeds .................................................................................................. 58
          Section 4.8        Estoppel Certificates ........................................................................................... 58
          Section 4.9        Notices of Litigation and Defaults ...................................................................... 59
          Section 4.10       Hazardous Materials; Remediation ..................................................................... 59
          Section 4.11       Further Assurances ............................................................................................. 59
          Section 4.12       Reserved ............................................................................................................. 61
          Section 4.13       Power of Attorney............................................................................................... 61
          Section 4.14       Borrowing Base Collateral Administration ........................................................ 61
          Section 4.15       Maintenance of Permits ...................................................................................... 61
          Section 4.16       HIPAA Compliance ............................................................................................ 61
          Section 4.17       Minimum Balance............................................................................................... 62
          Section 4.18       Accounts Receivable and Billing Systems ......................................................... 62

  ARTICLE 5 -           NEGATIVE COVENANTS...................................................................................... 62
          Section 5.1        Debt; Contingent Obligations ............................................................................. 62
          Section 5.2        Liens ................................................................................................................... 62
          Section 5.3        Distributions ....................................................................................................... 62
          Section 5.4        Restrictive Agreements ....................................................................................... 62
          Section 5.5        Payments and Modifications of Subordinated Debt ........................................... 62
          Section 5.6        Consolidations, Mergers and Sales of Assets; Change in Control...................... 63
          Section 5.7        Purchase of Assets, Investments ......................................................................... 63
          Section 5.8        Transactions with Affiliates ................................................................................ 63
          Section 5.9        Modification of Organizational Documents ....................................................... 63
          Section 5.10       Modification of Certain Agreements .................................................................. 63
          Section 5.11       Conduct of Business ........................................................................................... 64
          Section 5.12       Lease Payments................................................................................................... 64
          Section 5.13       Limitation on Sale and Leaseback Transactions ................................................. 64
          Section 5.14       Deposit Accounts and Securities Accounts; Payroll and Benefits
                             Accounts ............................................................................................................. 64
          Section 5.15       Compliance with Anti-Terrorism Laws .............................................................. 64
          Section 5.16       Agreements Regarding Receivables ................................................................... 65
          Section 5.17       Limitation on Parent ........................................................................................... 65

  ARTICLE 6 -           FINANCIAL COVENANTS .................................................................................... 66
          Section 6.1        Additional Defined Terms .................................................................................. 66
          Section 6.2        Fixed Charge Coverage Ratio ............................................................................. 66
          Section 6.3        Senior Net Leverage Ratio.................................................................................. 66
          Section 6.4        Evidence of Compliance ..................................................................................... 66
          Section 6.5        Borrowers’ Right to Cure ................................................................................... 67

                                                                      -ii-
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                                  Entered 11/17/20 20:55:26                             Page 147 of 188


                                                     TABLE OF CONTENTS
                                                          (continued)
                                                                                                                                                 Page


  ARTICLE 7 -           CONDITIONS .......................................................................................................... 67
          Section 7.1         Conditions to Closing ......................................................................................... 67
          Section 7.2         Conditions to Each Loan, Support Agreement and Lender Letter of
                              Credit .................................................................................................................. 68
          Section 7.3         Searches .............................................................................................................. 69
          Section 7.4         Post Closing Requirements ................................................................................. 69

  ARTICLE 8 -           RESERVED .............................................................................................................. 69

  ARTICLE 9 -           SECURITY AGREEMENT ...................................................................................... 69
          Section 9.1         Generally............................................................................................................. 69
          Section 9.2         Representations and Warranties and Covenants Relating to Collateral .............. 69

  ARTICLE 10 -          EVENTS OF DEFAULT .......................................................................................... 72
          Section 10.1        Events of Default ................................................................................................ 72
          Section 10.2        Acceleration and Suspension or Termination of Revolving Loan
                              Commitment and Term Loan Commitment ........................................................ 75
          Section 10.3        UCC Remedies ................................................................................................... 75
          Section 10.4        Cash Collateral.................................................................................................... 77
          Section 10.5        Default Rate of Interest ....................................................................................... 77
          Section 10.6        Setoff Rights ....................................................................................................... 77
          Section 10.7        Application of Proceeds ...................................................................................... 77
          Section 10.8        Waivers ............................................................................................................... 78
          Section 10.9        Injunctive Relief ................................................................................................. 79
          Section 10.10       Marshalling; Payments Set Aside ....................................................................... 80

  ARTICLE 11 -          AGENT ..................................................................................................................... 80
          Section 11.1        Appointment and Authorization ......................................................................... 80
          Section 11.2        Agent and Affiliates ............................................................................................ 80
          Section 11.3        Action by Agent .................................................................................................. 80
          Section 11.4        Consultation with Experts ................................................................................... 80
          Section 11.5        Liability of Agent................................................................................................ 81
          Section 11.6        Indemnification ................................................................................................... 81
          Section 11.7        Right to Request and Act on Instructions ........................................................... 81
          Section 11.8        Credit Decision ................................................................................................... 81
          Section 11.9        Collateral Matters ............................................................................................... 82
          Section 11.10       Agency for Perfection ......................................................................................... 82
          Section 11.11       Notice of Default ................................................................................................ 82
          Section 11.12       Assignment by Agent; Resignation of Agent; Successor Agent......................... 82
          Section 11.13       Payment and Sharing of Payment ....................................................................... 83
          Section 11.14       Right to Perform, Preserve and Protect............................................................... 85
          Section 11.15       Additional Titled Agents .................................................................................... 86
          Section 11.16       Amendments and Waivers .................................................................................. 86
          Section 11.17       Assignments and Participations .......................................................................... 87
          Section 11.18       Funding and Settlement Provisions Applicable When Non-Funding
                              Lenders Exist ...................................................................................................... 89

                                                                      -iii-
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                               Entered 11/17/20 20:55:26                             Page 148 of 188


                                                   TABLE OF CONTENTS
                                                        (continued)
                                                                                                                                              Page


          Section 11.19     Buy-Out Upon Refinancing ................................................................................ 90
          Section 11.20     Definitions .......................................................................................................... 91

  ARTICLE 12 -         MISCELLANEOUS .................................................................................................. 92
          Section 12.1      Survival ............................................................................................................... 92
          Section 12.2      No Waivers ......................................................................................................... 92
          Section 12.3      Notices ................................................................................................................ 92
          Section 12.4      Severability ......................................................................................................... 93
          Section 12.5      Headings ............................................................................................................. 93
          Section 12.6      Confidentiality .................................................................................................... 93
          Section 12.7      Waiver of Consequential and Other Damages .................................................... 94
          Section 12.8      GOVERNING LAW; SUBMISSION TO JURISDICTION .............................. 94
          Section 12.9      WAIVER OF JURY TRIAL............................................................................... 94
          Section 12.10     Publication; Advertisement................................................................................. 95
          Section 12.11     Counterparts; Integration .................................................................................... 95
          Section 12.12     No Strict Construction ........................................................................................ 95
          Section 12.13     Lender Approvals ............................................................................................... 96
          Section 12.14     Expenses; Indemnity ........................................................................................... 96
          Section 12.15     Reserved ............................................................................................................. 97
          Section 12.16     Reinstatement...................................................................................................... 97
          Section 12.17     Successors and Assigns ...................................................................................... 97
          Section 12.18     USA PATRIOT Act Notification ....................................................................... 97




                                                                    -iv-
  CHICAGO/#3272775.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 149 of 188



                        COMPOSITE EXHIBIT B-1 TO
                       MOTION FOR RELIEF FROM STAY



       AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT
                       DATED JUNE 17, 2019
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20           Entered 11/17/20 20:55:26        Page 150 of 188




                AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT

          THIS AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT (this
  “Agreement”) dated as of June 17, 2019 is by and among EXAMINATION MANAGEMENT
  SERVICES, INC., a Nevada corporation, EMSI HOLDING COMPANY, a Delaware
  corporation, EMSI ACQUISITION, INC., a Delaware corporation (individually each a
  “Borrower” and collectively, “Borrowers”), the financial institutions or other entities from time to
  time parties hereto (individually, each a “Lender” and collectively, “Lenders”) and MIDCAP
  FUNDING IV TRUST, a Delaware statutory trust, as successor-in-interest to MidCap Financial
  Trust, a Delaware statutory trust, as Agent (in such capacity, “Agent”) and as a Lender.

                                            RECITALS:

          WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Credit and Security
  Agreement dated as of April 26, 2019 (as amended hereby and as may be further amended,
  restated, modified or otherwise supplemented from time to time, the “Credit Agreement”),
  pursuant to which Lenders have agreed to make loans and other extensions of credit to Borrowers
  in accordance with the terms thereof. Capitalized terms used but not defined in this Agreement
  shall have the meanings that are set forth in the Credit Agreement;

        WHEREAS, Borrowers, Agent and Lenders desire to amend certain financial covenants as
  enumerated within the Credit Agreement;

         WHEREAS, this Agreement shall constitute a Financing Document, these Recitals shall
  be construed as part of this Agreement, and capitalized terms used but not otherwise defined in
  this Agreement shall have the meanings described to them in the Credit Agreement.

          NOW, THEREFORE, in consideration of the foregoing and the agreements, promises and
  covenants set forth below, and for other good and valuable consideration the receipt and
  sufficiency of which are hereby acknowledged, the parties hereto agree as follows:

  1.      Amendment to Calculation of EBITDA. The EBITDA Worksheet (Attachment to
          Compliance Certificate) as part of Exhibit B to the Credit Agreement is hereby deleted in
          its entirety and replaced with Exhibit B, attached hereto and incorporated by reference.

  2.      Conditions to Effectiveness. The obligation of Agent and Lenders to enter into this
          Agreement shall be subject to the satisfaction of the following conditions precedent, each
          in form and substance satisfactory to Agent:

          (a)     This Agreement shall have been executed by each Borrower and acknowledged by
                  Guarantor;

          (b)     No Default or Event of Default under the Credit Agreement or any other Financing
                  Document shall have occurred and be continuing;

          (c)     Borrowers shall pay on demand all reasonable legal fees and expenses incurred in
                  connection with the preparation, drafting, negotiation and enforcement of this
                  Agreement and any and all related documents; and


  CHICAGO/#3317956.3
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20              Entered 11/17/20 20:55:26       Page 151 of 188




          (d)     After giving effect to this Agreement and the transactions contemplated hereby, the
                  warranties and representations of Borrowers contained in the Financing Documents
                  shall be true, correct and complete on and as of the date hereof, except to the extent
                  that any such representation or warranty relates to a specific date in which case such
                  representation or warranty shall be true and correct as of such earlier date.

  3.      Reference to and Effect on Financing Documents.

          (a)     Except as specifically amended above, the Credit Agreement and the other
                  Financing Documents shall remain in full force and effect. Notwithstanding
                  anything contained herein, the terms of this Agreement are not intended to and do
                  not effect a novation of the Credit Agreement or any other Financing Document.
                  Each Borrower hereby ratifies and reaffirms each of the terms and conditions of the
                  Financing Documents and all of its obligations thereunder.

          (b)     The execution, delivery and effectiveness of this Agreement shall not operate as a
                  waiver of any right, power or remedy of Lenders or Agent under the Credit
                  Agreement or any of the other Financing Documents.

          (c)     Upon the effectiveness of this Agreement each reference in (i) the Credit
                  Agreement to “this Agreement,” “hereunder,” “hereof,” or words of similar import
                  and (ii) any other Financing Document to “the Agreement” or “the Credit
                  Agreement” shall, in each case and except as otherwise specifically stated therein,
                  mean and be a reference to the Credit Agreement as amended hereby.

  4.      Miscellaneous.

          (a)     Successors and Assigns. This Agreement shall be binding on and shall inure to the
                  benefit of Borrowers, Agent, and Lenders and their respective successors and
                  permitted assigns.

          (b)     Entire Agreement. This Agreement constitutes the entire agreement of the parties
                  hereto with respect to the subject matter hereof and supersedes all other
                  understandings, oral or written, with respect to the subject matter hereof.

          (c)     Fees and Expenses. Borrowers shall be responsible for the payment of all expenses
                  and fees of Agent and all reasonable fees of Agent’s counsel incurred in connection
                  with the preparation of this Agreement and any related documents. Each Borrower
                  hereby authorizes Agent to deduct all of such fees set forth in this Section 4 from
                  the proceeds of the Revolving Credit Loans made under the Credit Agreement.

          (d)     Headings. Section headings in this Agreement are included herein for convenience
                  of reference only and shall not constitute a part of this Agreement for any other
                  purpose.

          (e)     Severability. Wherever possible, each provision of this Agreement shall be
                  interpreted in such a manner as to be effective and valid under applicable law, but
                  if any provision of this Agreement shall be prohibited by or invalid under applicable

                                                    2
  CHICAGO/#3317956.3
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20              Entered 11/17/20 20:55:26      Page 152 of 188




                  law, such provision shall be ineffective to the extent of such prohibition or
                  invalidity, without invalidating the remainder of such provision or the remaining
                  provisions of this Agreement.

          (f)     Counterparts. This Agreement may be executed in any number of separate original
                  counterparts (or telecopied counterparts with original execution copy to follow) and
                  by the different parties on separate counterparts, each of which shall be deemed to
                  be an original, but all of such counterparts shall together constitute one agreement.
                  Delivery of an executed counterpart of a signature page to this Agreement by
                  telecopy shall be effective as delivery of a manually executed counterpart of this
                  Agreement.

          (g)     Incorporation of Credit Agreement Provisions. The provisions contained in
                  Section 12.8 (Governing Law; Submission to Jurisdiction) and Section 12.9
                  (Waiver of Jury Trial) of the Credit Agreement are incorporated herein by reference
                  to the same extent as if reproduced herein in their entirety.

                                          [Signatures follow]




                                                    3
  CHICAGO/#3317956.3
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 153 of 188
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20      Entered 11/17/20 20:55:26       Page 154 of 188




  BORROWERS:             EXAMINATION MANAGEMENT SERVICES, INC., a
                         Nevada Corporation

                         By:
                               James Calver
                               Chief Executive Officer

                         EMSI HOLDING COMPANY, a Delaware corporation

                         By:
                               James Calver
                               Chief Executive Officer

                         EMSI ACQUISITION, INC., a Delaware corporation

                         By:
                               James Calver
                               Chief Executive Officer




                                                              SIGNATURE PAGE TO AMENDMENT NO. 1
                                                               TO CREDIT AND SECURITY AGREEMENT
  CHICAGO/#3317956
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20              Entered 11/17/20 20:55:26    Page 155 of 188




                                                  EXHIBIT B

       EBITDA WORKSHEET (ATTACHMENT TO COMPLIANCE CERTIFICATE)

  EBITDA for the applicable Defined Period is calculated as follows:

  Borrowers’ and their Subsidiaries’ consolidated net earnings (or loss),            $___________

  Minus: without duplication, the sum of the following amounts of Borrowers
         and their Subsidiaries for such period to the extent included in
         determining consolidated net earnings (or loss) for such period:

          (i)        any extraordinary, unusual or non-recurring gains               $___________

          (ii)       non-cash gains or profits,                                      $___________

          (iii)      any non-cash gain attributable to the write-up of any asset,
          and                                                                        $___________

          (iv)       interest income                                                 $___________

  Plus: without duplication, the sum of the following amounts of Borrowers
        and their Subsidiaries for such period to the extent included in
        determining consolidated net earnings (or loss) for such period
        (other than with respect to clause (x) below):

          (i)        non-cash extraordinary or non-cash non-recurring expenses
                     or losses (including non-cash adjustments due to changes in
                     accounting) and other non-cash charges, non-cash losses
                     from discontinued operations or non-cash restructuring
                     charges (in each case as determined in accordance with
                     GAAP),                                                          $___________

         (ii)        non-cash compensation expense, or other non-cash expenses       $___________
                     or charges, arising from the granting of stock options, stock
                     appreciation rights or similar equity arrangements minus the
                     amount of any such expenses or charges when paid in cash
                     to the extent not deducted in the computation of net earnings
                     (or loss),

         (iii)       interest expense,                                               $___________

         (iv)        tax expense based on income, profits or capital, including      $___________
                     federal, foreign, state, franchise and similar Taxes (and for
                     the avoidance of doubt, specifically excluding any sales
                     Taxes),




  CHICAGO/#3317956
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20            Entered 11/17/20 20:55:26    Page 156 of 188




          (v)      depreciation and amortization for such period,                  $___________

          (vi)     any non-cash loss attributable to the write-down of any asset   $___________
                   (other than accounts receivable and inventory),

          (vii)    fees, costs and expenses related to (x) the consummation of     $___________
                   the transactions contemplated under this Agreement, (y) any
                   amendments, waivers, restatements, supplements or
                   modifications thereto to the extent approved by the Agent
                   (such approval not to be unreasonably withheld) and (z)
                   audit, examination or monitoring undertaken by Agent or its
                   designee under this Agreement,

          (viii)   reasonable out-of-pocket expense reimbursements and             $___________
                   indemnity payments pursuant to the terms of the Sponsor
                   Management Agreement not to exceed $200,000 in any
                   twelve-month period and management, consulting,
                   monitoring and/or advisory fees paid or accrued under the
                   Sponsor Management Agreement, to the extent permitted to
                   be paid under Section 5.3,

          (ix)     proceeds from business interruption insurance, solely to the    $___________
                   extent not included in determining consolidated net earnings,

          (x)      non-cash charges resulting from the grant of stock options or   $___________
                   other equity related incentives to any director, officer or
                   employee of Parent or any Subsidiary of Parent pursuant to
                   a written plan or agreement approved by the board of
                   directors of the applicable Person,

          (xi)     cash bonuses paid to management in conjunction with the         $___________
                   closing of the transactions contemplated on the Closing Date
                   in an amount not to exceed $550,000,

          (xii)    cash and non-cash operational restructuring costs (including    $___________
                   but not limited to third party consultants, employee
                   severance or retention pay, or duplicate compensation
                   expenses) with respect to actions that have been or will be
                   taken and that are expected to have a continuing impact in an
                   aggregate amount not to exceed $800,000 in total prior to the
                   second anniversary of the Closing Date, excluding any
                   amounts previously incurred and included in the historical
                   EBITDA figures in the below table (or such greater amount
                   approved by Agent),




  CHICAGO/#3317956.3
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20            Entered 11/17/20 20:55:26    Page 157 of 188




          (xiii)   cash and non-cash lease termination and lease continuation      $___________
                   expenses in conjunction with any branch virtualization
                   efforts, not to exceed $900,000 in total prior to the second
                   anniversary of the Closing Date of this Agreement, in
                   conjunction with any branch virtualization efforts

          (xiv)    non-recurring, extraordinary or unusual losses, charges and     $___________
                   expenses not to exceed $200,000 in any twelve-month period
                   and any amounts in excess of $200,000 to be approved by
                   Agent in its discretion (such approval not to be unreasonably
                   withheld),

          (xv)     without duplication, documented fees paid to, or invoiced by,   $___________
                   third party consultants after the Closing Date through the
                   first anniversary following the Closing Date, in an aggregate
                   amount not to exceed $100,000, to the extent such charges
                   are non-recurring and not expected to be replaced with salary
                   or other compensation expense to permanent employees or
                   other workers,

          (xvi)    costs, fees and expenses paid in connection with (1)            $___________
                   Investments permitted under clause (p) of the definition of
                   “Permitted Investment” and issuances of Equity Interests of
                   the Parent otherwise permitted under this Agreement and (2)
                   Permitted Acquisitions, whether or not consummated, in an
                   aggregate amount not to exceed $500,000 in any twelve
                   month period (or such greater amount as Agent shall agree),

          (xvii) board of director fees and expenses in an amount not to           $___________
                 exceed $200,000 in any fiscal year (“BOD Fees”), and

          (xviii) litigation fees and expenses associated with the class action    $___________
                  lawsuits, D&O insurance claim and any other legal
                  proceedings outside the normal course of business, not to
                  exceed $150,000 for the fiscal year ended March 31, 2020
                  and not to be included as an adjustment to EBITDA for any
                  period ending thereafter

  EBITDA for the Defined Period:                                                   $___________


  For the purposes of calculating EBITDA for any period of 12 consecutive months (each, a
  “Reference Period”), if at any time during such Reference Period (and after the Closing Date),
  Parent or any of its Subsidiaries shall have made a Permitted Acquisition or other Permitted
  Investment permitted under clause (j) of the definition thereof in connection with a Permitted
  Acquisition, EBITDA for such Reference Period shall be calculated after giving pro forma effect
  thereto (including pro forma adjustments arising out of events that have occurred, are directly



  CHICAGO/#3317956.3
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20          Entered 11/17/20 20:55:26       Page 158 of 188




  attributable to such Permitted Acquisition or such Permitted Investment in connection with a
  Permitted Acquisition, are factually supportable, and are expected to have a continuing impact, in
  each case reasonably acceptable to the Agent) or in such other manner acceptable to Agent as if
  any such Permitted Acquisition or such Permitted Investment in connection with a Permitted
  Acquisition or adjustment occurred on the first day of such Reference Period.

  For the purposes of calculating EBITDA for any period of 12 consecutive months, EBITDA shall
  be deemed to be the corresponding amount set forth next to such month as follows; provided, that
  EBITDA for the period from April 2018 through March 2019 shall be deemed to be an amount for
  Borrowers and their Subsidiaries as adjusted in a manner consistent with the adjustments to
  EBITDA reflected in the months set forth immediately below; provided, that EBITDA for the
  period of April 2019 shall be deemed to be an amount for the Borrowers and their Subsidiaries as
  adjusted in a manner consistent with the adjustments to EBITDA reflected in the months set forth
  immediately below:

                                     Month                   EBITDA

                                     April 2018              $559,000

                                     May 2018                $515,000

                                     June 2018               $763,000

                                     July 2018               $232,000

                                     August 2018             $513,000

                                     September 2018          $385,000

                                     October 2018            $463,000

                                     November 2018           $649,000

                                     December 2018           $754,000

                                     January 2019            $490,000

                                     February 2019           $572,000

                                     March 2019              $500,000




  CHICAGO/#3317956.3
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20        Entered 11/17/20 20:55:26           Page 159 of 188




                      REAFFIRMATION OF PAYMENT GUARANTY

          The undersigned hereby acknowledges and consents to the foregoing Amendment No. 1 to
  Credit and Security Agreement, and reaffirms that the Payment Guaranty made by the undersigned
  in favor of Agent and the Lenders pursuant to the Financing Documents, shall remain unaffected
  and in full force and effect.

  Dated:    June                17 2019
                               ___,

   GUARANTOR:                          EMSI HOLDCO, INC., a Delaware corporation



                                       By:
                                              James Calver
                                              Chief Executive Officer




                                                              SIGNATURE PAGE TO REAFFIRMATION OF GUARANTY
  CHICAGO/#3317956
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 160 of 188




                       COMPOSITE EXHIBIT B-2 TO
                      MOTION FOR RELIEF FROM STAY



      AMENDMENT NO. 2 TO CREDIT AND SECURITY AGREEMENT
                   DATED JANUARY 31, 2020
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20            Entered 11/17/20 20:55:26        Page 161 of 188




                AMENDMENT NO. 2 TO CREDIT AND SECURITY AGREEMENT

          THIS AMENDMENT NO. 2 TO CREDIT AND SECURITY AGREEMENT (this
  “Agreement”) dated as of January 31, 2020 is by and among EXAMINATION MANAGEMENT
  SERVICES, INC., a Nevada corporation, EMSI HOLDING COMPANY, a Delaware
  corporation, EMSI ACQUISITION, INC., a Delaware corporation (individually each a
  “Borrower” and collectively, “Borrowers”), the financial institutions or other entities from time to
  time parties hereto (individually, each a “Lender” and collectively, “Lenders”) and MIDCAP
  FUNDING IV TRUST, a Delaware statutory trust, as successor-in-interest to MidCap Financial
  Trust, a Delaware statutory trust, as Agent (in such capacity, “Agent”) and as a Lender.

                                             RECITALS:

          WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Credit and Security
  Agreement dated as of April 26, 2019 (as amended hereby and as may be further amended,
  restated, modified or otherwise supplemented from time to time, the “Credit Agreement”),
  pursuant to which Lenders have agreed to make loans and other extensions of credit to Borrowers
  in accordance with the terms thereof. Capitalized terms used but not defined in this Agreement
  shall have the meanings that are set forth in the Credit Agreement;

        WHEREAS, Borrowers, Agent and Lenders desire to amend certain financial covenants as
  enumerated within the Credit Agreement;

         WHEREAS, this Agreement shall constitute a Financing Document, these Recitals shall
  be construed as part of this Agreement, and capitalized terms used but not otherwise defined in
  this Agreement shall have the meanings described to them in the Credit Agreement.

          NOW, THEREFORE, in consideration of the foregoing and the agreements, promises and
  covenants set forth below, and for other good and valuable consideration the receipt and
  sufficiency of which are hereby acknowledged, the parties hereto agree as follows:

  1.      Amendment to Schedule 2.1. Schedule 2.1 – Amortization, to the Credit Agreement is
          hereby deleted in its entirety and replaced with Schedule 2.1 attached hereto and
          incorporated by reference.

  2.      Conditions to Effectiveness. The obligation of Agent and Lenders to enter into this
          Agreement shall be subject to the satisfaction of the following conditions precedent, each
          in form and substance satisfactory to Agent:

          (a)     This Agreement shall have been executed by each Borrower and acknowledged by
                  Guarantor;

          (b)     No Default or Event of Default under the Credit Agreement or any other Financing
                  Document shall have occurred and be continuing, other than the Borrowers failure
                  to satisfy the financial covenant set forth in Section 6.3 of the Credit Agreement in
                  that they failed to not permit the Senior Net Leverage Ratio for the Defined Period
                  ending November 30, 2019, to be greater than 5.00 to 1.00, and any Defaults or
                  Events of Default arising from such failure (including failure to give notice of such


  CHICAGO/#3403019.4
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20              Entered 11/17/20 20:55:26      Page 162 of 188




                  default in accordance with Section 4.9 (Notice of Litigation and Defaults) of the
                  Credit Agreement) (collectively, the “Specified Defaults”);

          (c)     Borrowers shall pay on demand all reasonable legal fees and expenses incurred in
                  connection with the preparation, drafting, negotiation and enforcement of this
                  Agreement and any and all related documents; and

          (d)     After giving effect to this Agreement and the transactions contemplated hereby, the
                  warranties and representations of Borrowers contained in the Financing Documents
                  (other than Section 3.8 (No Default) of the Credit Agreement solely as a result of
                  the Specified Defaults) shall be true, correct and complete on and as of the date
                  hereof, except to the extent that any such representation or warranty relates to a
                  specific date in which case such representation or warranty shall be true and correct
                  as of such earlier date.

  3.      Reference to and Effect on Financing Documents.

          (a)     Except as specifically amended above, the Credit Agreement and the other
                  Financing Documents shall remain in full force and effect. Notwithstanding
                  anything contained herein, the terms of this Agreement are not intended to and do
                  not effect a novation of the Credit Agreement or any other Financing Document.
                  Each Borrower hereby ratifies and reaffirms each of the terms and conditions of the
                  Financing Documents and all of its obligations thereunder.

          (b)     The execution, delivery and effectiveness of this Agreement shall not operate as a
                  waiver of any right, power or remedy of Lenders or Agent under the Credit
                  Agreement or any of the other Financing Documents.

          (c)     Upon the effectiveness of this Agreement each reference in (i) the Credit
                  Agreement to “this Agreement,” “hereunder,” “hereof,” or words of similar import
                  and (ii) any other Financing Document to “the Agreement” or “the Credit
                  Agreement” shall, in each case and except as otherwise specifically stated therein,
                  mean and be a reference to the Credit Agreement as amended hereby.

  4.      Miscellaneous.

          (a)     Successors and Assigns. This Agreement shall be binding on and shall inure to the
                  benefit of Borrowers, Agent, and Lenders and their respective successors and
                  permitted assigns.

          (b)     Entire Agreement. This Agreement constitutes the entire agreement of the parties
                  hereto with respect to the subject matter hereof and supersedes all other
                  understandings, oral or written, with respect to the subject matter hereof.

          (c)     Fees and Expenses. Borrowers shall be responsible for the payment of all expenses
                  and fees of Agent and all reasonable fees of Agent’s counsel incurred in connection
                  with the preparation of this Agreement and any related documents. Each Borrower


                                                    2
  CHICAGO/#3403019.4
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20              Entered 11/17/20 20:55:26      Page 163 of 188




                  hereby authorizes Agent to deduct all of such fees set forth in this Section 4 from
                  the proceeds of the Revolving Credit Loans made under the Credit Agreement.

          (d)     Headings. Section headings in this Agreement are included herein for convenience
                  of reference only and shall not constitute a part of this Agreement for any other
                  purpose.

          (e)     Severability. Wherever possible, each provision of this Agreement shall be
                  interpreted in such a manner as to be effective and valid under applicable law, but
                  if any provision of this Agreement shall be prohibited by or invalid under applicable
                  law, such provision shall be ineffective to the extent of such prohibition or
                  invalidity, without invalidating the remainder of such provision or the remaining
                  provisions of this Agreement.

          (f)     Counterparts. This Agreement may be executed in any number of separate original
                  counterparts (or telecopied counterparts with original execution copy to follow) and
                  by the different parties on separate counterparts, each of which shall be deemed to
                  be an original, but all of such counterparts shall together constitute one agreement.
                  Delivery of an executed counterpart of a signature page to this Agreement by
                  telecopy shall be effective as delivery of a manually executed counterpart of this
                  Agreement.

          (g)     Incorporation of Credit Agreement Provisions. The provisions contained in
                  Section 12.8 (Governing Law; Submission to Jurisdiction) and Section 12.9
                  (Waiver of Jury Trial) of the Credit Agreement are incorporated herein by reference
                  to the same extent as if reproduced herein in their entirety.

                                          [Signatures follow]




                                                    3
  CHICAGO/#3403019.4
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 164 of 188
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 165 of 188
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20          Entered 11/17/20 20:55:26       Page 166 of 188




                                    Schedule 2.1 - Amortization

  Commencing on February 3, 2020, and continuing on the first day of each calendar month
  thereafter, Borrowers shall pay to Agent as a principal payment under the Term Loan an amount
  equal to the Amortization Payment (defined below) as an amortization payment in respect of each
  advance under the Term Loan. The term “Amortization Payment” means the principal payment
  based upon a thirty-six (36) month straight-line amortization of equal monthly principal payments.
  Notwithstanding the payment schedule set forth above, the outstanding principal amount of the
  Term Loan shall become immediately due and payable in full on the Termination Date.




  CHICAGO/#3403019.4
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 167 of 188
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 168 of 188




                       COMPOSITE EXHIBIT B-3 TO
                      MOTION FOR RELIEF FROM STAY



      AMENDMENT NO. 3 TO CREDIT AND SECURITY AGREEMENT
                  DATED FEBRUARY 26, 2020
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20              Entered 11/17/20 20:55:26          Page 169 of 188




      FORBEARANCE AGREEMENT AND THIRD AMENDMENT TO CREDIT AND
                       SECURITY AGREEMENT

        This FORBEARANCE AGREEMENT AND THIRD AMENDMENT TO CREDIT
  AND SECURITY AGREEMENT (this “Agreement”) dated as of February 26, 2020, is made by
  and among EXAMINATION MANAGEMENT SERVICES, INC., a Nevada corporation,
  EMSI HOLDING COMPANY, a Delaware corporation, EMSI ACQUISITION, INC., a
  Delaware corporation, (collectively, the “Borrowers”, and each, individually, a “Borrower”),
  BEECKEN PETTY O’KEEFE FUND IV, L.P., a Delaware limited partnership (“Fund IV”),
  and BEECKEN PETTY O’KEEFE FUND IV-A, L.P., a Delaware limited partnership (“Fund
  IV-A” and together with Fund IV, individually and collectively, “Guarantor”),and MIDCAP
  FUNDING IV TRUST, a Delaware statutory trust, individually as a Lender, and as Agent.

                                             R E C I T A L S:

         WHEREAS, Agent and Borrowers have entered into certain financing arrangements
  pursuant to that certain Credit and Security Agreement, dated as of April 26, 2019, among Agent,
  Borrowers, Lenders and the other Credit Parties from time to time party thereto (as amended
  hereby, and as the same may have heretofore been or may hereafter be further amended, modified,
  supplemented, extended, renewed, restated, replaced or otherwise modified, the “Credit
  Agreement”);

         WHEREAS, pursuant to that certain letter agreement entered into as of August 19, 2019,
  by and among Agent, the Lenders, and the Borrowers (as amended hereby, and as the same may
  have heretofore been or may hereafter be further amended, modified, supplemented, extended,
  renewed, restated, replaced or otherwise modified, the “Overadvance Letter”) Agent and the
  Lenders agreed to provide an Overadvance (as defined in the Overadvance Letter) in the maximum
  principal amount of $2,000,000, to the Borrowers for a limited period of time, all as described
  more fully in the Overadvance Letter.

          WHEREAS, the Overadvance is guaranteed by Guarantors pursuant to that certain
  Guaranty of Collection (Overadvance), dated as of August 19, 2019 (as amended and restated on
  the date hereof, and as the same may have heretofore been or may hereafter be further amended,
  modified, supplemented, extended, renewed, restated, replaced or otherwise modified, the
  “Forbearance Guaranty”);

         WHEREAS, Events of Default under the Credit Agreement have occurred and are
  continuing;

           WHEREAS, Borrowers have requested that, subject to the terms and conditions of this
  Agreement, Agent and Lenders (i) increase the Overadvance amount and extend the time in which
  it will be available, and (ii) forbear from exercising their rights as a result of such Events of Default,
  which are continuing, notwithstanding such Events of Default; and

          WHEREAS, Agent and Lenders are willing to agree to such changes to the Overadvance,
  document such modified Overadvance as an amendment to the Credit Agreement and forbear from
  exercising certain of their rights and remedies solely for the period and on the terms and conditions
  specified herein.


  VP/#22827544.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20             Entered 11/17/20 20:55:26      Page 170 of 188




         NOW, THEREFORE, in consideration of the foregoing, and the respective agreements,
  warranties and covenants contained herein, the parties hereto agree as follows:

                                             SECTION 1

                                           DEFINITIONS

          1.1.   Interpretation. All capitalized terms used herein (including the recitals hereto)
  will have the respective meanings ascribed thereto in the Credit Agreement unless otherwise
  defined herein. The foregoing recitals, together with all exhibits attached hereto, are incorporated
  by this reference and made a part of this Agreement. Unless otherwise provided herein, all
  section and exhibit references herein are to the corresponding sections and exhibits of this
  Agreement.

          1.2.  Additional Definitions. As used herein, the following terms will have the
  respective meanings given to them below:

                 (a)    “Budget” means the 13-week cash flow forecast attached as Exhibit B
  hereto, as amended from time to time as set forth herein.

                (b)      “Existing Defaults” means, collectively, the Events of Default identified on
  Exhibit A hereto.

                  (c)     “Forbearance Period” means the period commencing on the date hereof and
  ending on the date which is the earliest of (i) May 31, 2020, as may be extended pursuant to the
  last sentence of this definition; (ii) at Agent’s election, the occurrence or existence of any Event
  of Default (including, without limitation, the failure of Borrower to comply with any of the
  requirements set forth in this Agreement (including without limitation Section 5.2(b) relating to
  the Budget)), other than the Existing Defaults; or (iii) the occurrence of any Termination Event.
  The May 31, 2020, date in clause (i) of this definition shall be extended to July 31, 2020
  automatically and without any need for amendment so long as, on or before May 31, 2020, Agent
  has acknowledged in writing to Borrowers that the following terms have been satisfied: (1)
  Borrowers have delivered to Agent an executed copy (or copies) of the purchase agreement (or
  purchase agreements) related to a Strategic Transaction which purchase agreement(s) shall be in
  form and substance acceptable to Agent in its good faith credit judgment (including, without
  limitation, that such purchase agreement(s) shall include so-called “Sungard provisions” limiting
  the purchaser’s opportunities to not proceed to closing of the Strategic Transaction), and such
  purchase agreement(s) shall provide for Sufficient Net Cash Proceeds to be paid to Borrowers at
  the closing of such Strategic Transaction, and (2) Borrowers have delivered to Agent an updated
  then-current Budget, in form acceptable to Agent in its good faith credit judgment, containing line
  items of sufficient detail and in substantially the form attached as Exhibit B to this Agreement and
  showing sufficient anticipated cash receipts to cover expenses for the duration of time until the
  closing of the Strategic Transaction.

                   (d)   “KPO Sale” means the sale of all, or substantially all, of the assets of or
  equity in entities composing Borrower’s knowledge process outsourcing operations, consummated



                                                   2
  VP/#22827544.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20             Entered 11/17/20 20:55:26       Page 171 of 188




  in accordance with the terms and provisions of the Financing Documents and this Agreement, cash
  proceeds of which are used to repay the Obligations in full at the closing thereof.

                  (e)    “MPS Sale” means the sale of all, or substantially all, of the assets of or
  equity in entities composing Borrower’s mobile phlebotomy services operations, consummated in
  accordance with the terms and provisions of the Financing Documents and this Agreement, cash
  proceeds of which are used to repay the Obligations at the closing thereof.

               (f)    “Strategic Transaction” means any of (i) a KPO Sale, (ii) a MPS Sale or (iii)
  both a KPO Sale and MPS Sale.

                  (g)    “Sufficient Net Cash Proceeds” means, (i) in the case of a KPO Sale,
  sufficient net cash proceeds to repay the Obligations in full and (ii) in the case of a MPS Sale,
  sufficient net cash proceeds to repay the Term Loan and related Obligations in full (and, for the
  avoidance of doubt, the changes to the Credit Agreement provided for herein, including the
  Temporary Overadvance and Forbearance Guaranty, would remain in effect under the terms of
  this Agreement).

                  (h)    “Termination Event” means (i) the initiation of any action by any Borrower,
  any other Credit Party or any Releasing Party (as defined herein) to invalidate or limit the
  enforceability of any of the acknowledgments set forth in Section 2, the release set forth in
  Section 8.6 or the covenant not to sue set forth in Section 8.7 or (ii) the occurrence of an Event of
  Default under Sections 10.1(e) or (f) of the Credit Agreement.

                   (i)   “Variance Report Date” means March 3, 2020, and each Tuesday thereafter.

                                             SECTION 2

                                      ACKNOWLEDGMENTS

          2.1.    Acknowledgment of Obligations. Each Borrower hereby acknowledges, confirms
  and agrees that as of the close of business on February 25, 2020, (a) Borrowers are indebted to
  Lenders in respect of the Revolving Loans, including the Overadvance, in the principal amount of
  approximately $17,800,000, and (b) Borrowers are indebted to Lenders in respect of the Term
  Loans in the aggregate principal amount of $3,500,000. Each Borrower hereby acknowledges,
  confirms and agrees that all such Loans and Letter of Credit Liabilities, together with interest
  accrued and accruing thereon, and all fees, costs, expenses and other charges now or hereafter
  payable by any Borrower to Lenders, are unconditionally owing by Borrowers to Lenders, without
  offset, defense or counterclaim of any kind, nature or description whatsoever.

           2.2.    Acknowledgment of Security Interests. Each Credit Party hereby acknowledges,
  confirms and agrees that Agent has, and will continue to have, valid, enforceable and perfected
  first-priority continuing liens upon and security interests in the Collateral heretofore granted to
  Agent, for the benefit of Agent and Lenders, pursuant to the Credit Agreement and the Financing
  Documents or otherwise granted to or held by Agent, for the benefit of Agent and Lenders.

         2.3.   Binding Effect of Documents. Each Credit Party hereby acknowledges, confirms
  and agrees that: (a) this Agreement constitutes a Financing Document, (b) each of the Credit

                                                   3
  VP/#22827544.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20              Entered 11/17/20 20:55:26       Page 172 of 188




  Agreement and the other Financing Documents to which it is a party has been duly executed and
  delivered to Agent by such Credit Party, and each is and will remain in full force and effect as of
  the date hereof except as modified pursuant hereto, (c) the agreements and obligations of such
  Credit Party contained in such documents and in this Agreement constitute the legal, valid and
  binding Obligations of such Credit Party, enforceable against it in accordance with their respective
  terms (except as the enforceability thereof may be limited by bankruptcy, insolvency or other
  similar laws relating to the enforcement of creditors’ rights generally and by general equitable
  principles), and such Credit Party has no valid defense to the enforcement of such Obligations, and
  (d) Agent and Lenders are and will be entitled to the rights, remedies and benefits provided for
  under the Credit Agreement and the other Financing Documents and applicable law (except as the
  enforceability thereof may be limited by bankruptcy, insolvency or other similar laws relating to
  the enforcement of creditors’ rights generally and by general equitable principles).

                                              SECTION 3

                   FORBEARANCE IN RESPECT OF EXISTING DEFAULTS

          3.1.    Acknowledgment of Defaults. Each Credit Party hereby acknowledges and agrees
  that the Existing Defaults have occurred and are continuing, each of which constitutes an Event of
  Default and entitles Agent and Lenders to exercise their rights and remedies under the Credit
  Agreement, the other Financing Documents, applicable law and otherwise. Each Credit Party
  represents and warrants that as of the date hereof, no Events of Default exist other than the Existing
  Defaults. Each Credit Party hereby acknowledges and agrees that, subject only to the terms of this
  Agreement, Agent and Lenders have the right to declare the Obligations to be immediately due
  and payable under the terms of the Credit Agreement and the other Financing Documents.

           3.2.    Forbearance.

                 (a)     In reliance upon the representations, warranties and covenants of the Credit
  Party contained in this Agreement, and subject to the terms and conditions of this Agreement and
  any documents or instruments executed in connection herewith, Agent and Lenders agree to
  forbear during the Forbearance Period from exercising their rights and remedies under the Credit
  Agreement, the other Financing Documents and applicable law in respect of the Existing Defaults.

                  (b)     Upon the expiration or termination of the Forbearance Period, the
  agreement of Agent and Lenders to forbear will automatically and without further action terminate
  and be of no force and effect, it being expressly agreed that the effect of such termination will be
  to permit Agent and Lenders to exercise immediately all rights and remedies under the Credit
  Agreement the other Financing Documents and applicable law, including, but not limited to,
  (i) ceasing to make any further Loans, including, without limitation, any Overadvances, and
  (ii) accelerating all of the Obligations under the Credit Agreement and the other Financing
  Documents, in all events, without any further notice to any Credit Party, passage of time or
  forbearance of any kind.




                                                    4
  VP/#22827544.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20             Entered 11/17/20 20:55:26       Page 173 of 188




           3.3.    No Waivers; Reservation of Rights.

                 (a)      Agent and Lenders have not waived, are not by this Agreement waiving,
  and have no intention of waiving, any Events of Default which may be continuing on the date
  hereof or any Events of Default which may occur after the date hereof (whether the same or similar
  to the Existing Defaults or otherwise), and Agent and Lenders have not agreed to forbear with
  respect to any of their rights or remedies concerning any Events of Default (other than, during the
  Forbearance Period, the Existing Defaults to the extent expressly set forth herein) occurring at any
  time.

                 (b)    Subject to Section 3.2 above (solely with respect to the Existing Defaults),
  Agent and Lenders reserve the right, in their discretion, to exercise any or all of their rights and
  remedies under the Credit Agreement and the other Financing Documents as a result of any other
  Events of Default occurring at any time. Agent and Lenders have not waived any of such rights
  or remedies, and nothing in this Agreement, and no delay on their part in exercising any such rights
  or remedies, may or will be construed as a waiver of any such rights or remedies.

          3.4.   Additional Events of Default. The parties hereto acknowledge, confirm and agree
  that any misrepresentation by any Credit Party, or any failure of any Credit Party to comply with
  the covenants, conditions and agreements contained in this Agreement, the Credit Agreement or
  any other Financing Document or in any other agreement, document, or instrument at any time
  executed or delivered by any Credit Party with, to or in favor of Agent or any Lenders will
  constitute an immediate Event of Default under this Agreement, the Credit Agreement, and the
  other Financing Documents. In the event that any Person, other than Agent or Lenders, at any
  time exercises for any reason (including, without limitation, by reason of any Existing Defaults,
  any other present or future Event of Default, or otherwise) any of its rights or remedies against any
  Borrower or any obligor providing credit support for any Borrower’s obligations to such other
  Person, or against any Borrower’s or such obligor’s properties or assets, such event will constitute
  an immediate Event of Default hereunder and an Event of Default under the Credit Agreement and
  the other Financing Documents (without any notice or grace or cure period).

                                             SECTION 4

                        AMENDMENTS TO FINANCING DOCUMENTS

          4.1. Agent, Lenders and Borrowers hereby agree that the Credit Agreement is amended
  as follows: to add the following new definitions in appropriate alphabetical order:

                   “Third Amendment” means that certain Forbearance Agreement and Third
           Amendment to Credit and Security Agreement dated as of February 26, 2020 (as amended
           or otherwise modified), by and among the Borrowers and Agent.

                   “Temporary Overadvance” means (a) during the period from August 19, 2019 up
           to but not including the date of the Third Amendment, $2,000,000, and (b) from and after
           the date of the Third Amendment, $4,000,000; provided that upon the expiration or
           termination of the Forbearance Period, the Temporary Overadvance shall be automatically
           reduced to $0.


                                                   5
  VP/#22827544.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20             Entered 11/17/20 20:55:26      Page 174 of 188




        4.2.    The definition of “Borrowing Base” set forth in Section 1.1 of the Credit
  Agreement is hereby is hereby deleted in its entirety and replaced with the following:

           “Borrowing Base” means:

                 (a)    the product of (i) eighty-five percent (85%) multiplied by (ii) the aggregate
  net amount at such time of the Eligible Accounts; plus

                   (b)   the Temporary Overadvance; minus

                 (c)     the amount of any reserves and/or adjustments provided for in this
           Agreement.

         4.3.   Section 7.2(c) of the Credit Agreement is hereby amended by inserting the
  following phrase immediate after the reference to “Event of Default” therein: “(other than the
  “Existing Defaults” during the “Forbearance Period” (as such terms are defined in the Third
  Amendment))”.

          4.4.    Notwithstanding anything to the contrary in the Credit Agreement, Borrowers agree
  that no Letters of Credit may be requested and issued under the Credit Agreement.

         4.5.    Notwithstanding anything to the contrary in the Credit Agreement, any regularly
  scheduled principal payments that are due in respect of the Term Loans during the Forbearance
  Period shall not be payable until the expiration or termination of the Forbearance Period.

        4.6.   Upon the effectiveness of this Forbearance Agreement, the Overadvance shall be
  deemed terminated and no longer available under the Overadvance Letter and all amounts
  advanced pursuant thereto or outstanding thereunder (whether prior to, on or after the date of the
  Third Amendment) shall be deemed advanced and outstanding pursuant to the Temporary
  Overadvance component of the Borrowing Base under the Credit Agreement.

                                             SECTION 5

                                      OTHER COVENANTS

         5.1.    Financial Covenants Compliance. Notwithstanding anything to the contrary in
  the Credit Agreement, the Credit Parties shall not be required to comply with the financial
  covenants set forth in Article 6 of the Credit Agreement during the Forbearance Period.

         5.2.    Budget. During the Forbearance Period, Borrowers shall continue to cause all
  Collateral proceeds to be remitted directly to Borrowers’ Lockbox Account in accordance with
  Section 2.11 of the Credit Agreement, for application to the Obligations,. Borrowers shall only use
  proceeds of Revolving Loan advances to pay such expenses set forth in the Budget, as and when
  such expenses are due and payable in accordance with the Budget.

                  (a)     On each Variance Report Date, Borrowers shall deliver to Agent (i) an
  updated Budget which shall be in form reasonably acceptable to Agent, containing line items of
  sufficient detail and in substantially the form attached as Exhibit B to this Agreement, prepared by

                                                   6
  VP/#22827544.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20             Entered 11/17/20 20:55:26      Page 175 of 188




  Borrowers’ management, adding an additional week to the end of the then existing Budget that is
  in form reasonably acceptable to Agent, containing line items of sufficient detail and in
  substantially the form attached as Exhibit B to this Agreement, (ii) a reconciliation that compares
  Borrowers budgeted to actual performance (a) for the prior week ending Saturday and (b) for the
  cumulative period commencing on the date hereof and ending the Saturday prior to such Variance
  Report Date, (iii) such other data and information as requested by Agent.

                 (b)     (i) Borrowers’ actual sales for the period commencing on the date hereof
  and ending as of the Friday prior to each such Variance Report Date shall not be less than the
  amount of sales in the Budget for such cumulative period by more than ten percent (10%), and (ii)
  Borrowers’ actual disbursements for the period commencing on the date hereof and ending as of
  the Friday prior to each such Variance Report Date shall not exceed the amount of disbursements
  in the Budget for such cumulative period by more than five percent (5%).

           5.3.    Sale Milestones.

                  (a)    Borrowers have advised Agent that they have engaged Lincoln International
  as an investment banker under and pursuant to that certain Letter Agreement dated as of February
  6, 2020. Borrowers shall continue to retain and engage Lincoln International or another investment
  banker on terms and conditions, and such investment banker to be, reasonably acceptable to Agent
  (the “Investment Banker”). All fees, costs and expenses of the Investment Banker shall be solely
  the responsibility of Borrowers, and in no event will Agent or any Lender have any liability or
  responsibility of any kind with respect to the Investment Banker (including, without limitation, as
  to the payment of any of the Investment Banker’s fees, costs or expenses), and Agent and Lenders
  will not have any obligation or liability of any kind or nature to Borrowers, the Investment Banker,
  or any other Person by reason of any acts or omissions of the Investment Banker.

                  (b)    Borrowers shall cause the Investment Banker to provide Agent and Lenders
  (on not less than a weekly basis) with such information, drafts, and reports, and to make the
  Investment Banker available for weekly discussions by phone with Agent and Lenders, regarding
  the status and prospects of a Strategic Transaction. Borrowers may participate in such discussions
  at the times agreed to by the Investment Banker, Agent and Lenders pursuant to the immediately
  preceding sentence, provided that any Borrower’s failure to elect to do so will not prevent Agent
  or any Lender from proceeding with such discussions. Borrowers shall cause the Investment
  Banker to maintain an appropriate data room to which Agent, Lenders, their respective counsel,
  and any other consultant or financial advisor engaged by Agent, or by Agent’s counsel, will have
  unlimited access and review rights at all times.

                 (c)      On or before March 13, 2020, Borrowers shall have received at least one
  bona fide indication of interest for a Strategic Transaction from one or more prospective purchasers
  or investors, which indications of interest and prospective purchasers are all reasonably acceptable
  to Agent.

                   (d)    On or before April 30, 2020, Borrowers shall have received at least one
  letter of intent for a Strategic Transaction from bona fide prospective purchaser and Borrowers
  shall have authorized Borrowers’ management and professionals to work expeditiously to
  document and close such Strategic Transaction(s).


                                                   7
  VP/#22827544.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20              Entered 11/17/20 20:55:26        Page 176 of 188




                 (e)     On or before May 31, 2020, (i) Borrowers shall have delivered to Agent an
  executed copy (or copies) of the purchase agreement (or purchase agreements) related to a
  Strategic Transaction which purchase agreement(s) shall be in form and substance acceptable to
  Agent in its good faith credit judgment (including, without limitation, that such purchase
  agreement(s) shall include so-called “Sungard provisions” limiting the purchaser’s opportunities
  to not proceed to closing of the Strategic Transaction), and such purchase agreement(s) shall
  provide for Sufficient Net Cash Proceeds to be paid to Borrowers at the closing of such Strategic
  Transaction, and (ii) Borrowers have delivered to Agent an updated then-current Budget, in form
  acceptable to Agent in its good faith credit judgment, containing line items of sufficient detail and
  in substantially the form attached as Exhibit B to this Agreement and showing sufficient
  anticipated cash receipts to cover expenses for the duration of time until the closing of the Strategic
  Transaction

         5.4.    Compliance with Information Requests. Borrowers shall provide weekly
  updates to and shall participate in weekly discussions with Agent and Lenders, and shall promptly
  comply with Agent’s and Lenders’ reasonable requests for information, concerning the Strategic
  Transaction, the Credit Parties’ financial status, management, operations and Collateral in
  accordance with the Credit Agreement.

          5.5.    Lender-Side Consultant. Borrowers acknowledge and agree that Agent (or its
  counsel) and Lenders have the right to retain a financial advisor or a consultant (the “Lender-Side
  Consultant”) to provide certain advisory services in connection with, among other things, the
  Strategic Transaction, the Credit Parties’ financial status, management, operations and Collateral
  and that Borrowers are required to reimburse Agent for all reasonable and documented out-of-
  pocket costs and expenses Agent or its counsel may incur in connection with such engagement in
  accordance with Section 12.14(a) of the Credit Agreement. In the event that Agent, Lenders or
  Agent’s counsel engage a Lender-Side Consultant, (i) the Credit Parties shall provide such Lender-
  Side Consultant with access to all places of business, officers, consultants and employees of the
  Credit Parties during normal business hours, upon reasonable prior notice by Agent or the Lender-
  Side Consultant, and (ii) the Credit Parties shall promptly provide to such Lender-Side Consultant,
  at the Credit Parties’ premises (or electronically, if regularly maintained in such format), such
  books, records, financial information concerning the Credit Parties’ financial condition,
  businesses, assets, and liabilities as such Lender-Side Consultant may reasonably request from
  time to time.

          5.6.    Forbearance and Amendment Fee. In consideration of Agent’s and Lenders’
  agreements set forth in this Agreement, Borrowers hereby agree to pay to Agent, for the ratable
  benefit of the Lenders, a fee in the amount of $200,000 (the “Forbearance and Amendment Fee”),
  which Forbearance and Amendment Fee shall be fully earned, due, and payable upon the earlier
  to occur of (i) the end of the Forbearance Period or (ii) the payment in full in cash of the other
  Obligations.

         5.7.   Deferred Revolving Loan Origination Fee. In further consideration of Agent’s
  and Lenders’ agreements set forth in this Agreement, Borrowers hereby agree that in lieu of any
  fee otherwise due under Section 2.2(e) of the Credit Agreement, if any, there shall be a fee as
  compensation for the costs of Lenders being prepared to make funds available to Borrowers under
  the Agreement, equal to an amount determined by multiplying the highest Revolving Loan

                                                    8
  VP/#22827544.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20             Entered 11/17/20 20:55:26       Page 177 of 188




  Commitment in effect from and after the Closing Date by two percent (2.00%), which fee shall be
  fully earned, due, and payable upon the earlier to occur of (i) the end of the Forbearance Period or
  (ii) the payment in full in cash of the other Obligations.

          5.8.   Overadvance Amendment Fee. Agent and Lenders agree that the Overadvance
  Amendment Fee, as defined in and required to be paid under that certain Amendment No. 1 to
  Overadvance Letter between Borrowers, Agent and Lender dated as of October 22, 2019, in the
  amount of $50,000, shall be fully earned, due, and payable upon the earlier to occur of (i) the end
  of the Forbearance Period or (ii) the payment in full in cash of the other Obligations.

                                             SECTION 6

                            REPRESENTATIONS AND WARRANTIES

           Each Credit Party represents and warrants as of the date hereof that it has the full power
  and authority to execute, deliver and perform this Agreement and to incur the obligations provided
  for herein, all of which have been duly authorized by all necessary and proper corporate, limited
  liability company or limited partnership, as applicable, action. Each Credit Party hereby further
  represents and warrants as of the date hereof that (a) the representations and warranties made
  respectively by such Credit Party in the Financing Documents are true and correct in all material
  respects (except with respect to the Existing Defaults and to the extent that such representation or
  warranty relates to a specific date, in which case such representation and warranty shall be true as
  of such earlier date); and (b) the execution and delivery by such Credit Party of this Agreement
  and the performance by such Credit Part of its obligations hereunder: (i) do not and will not violate
  any law or regulation applicable to such Credit Party; (ii) do not and will not violate any material
  agreement, order, decree or judgment by which such Credit Party is bound; and (3) do not and will
  not violate or conflict with, result in a breach of or constitute (with notice, lapse of time, or
  otherwise) a default under any material agreement, mortgage, indenture or other contractual
  obligation to which such Credit Party is a party, or by which such Credit Party’s properties are
  bound. Each Credit Party represents and warrants that as of the date of this Agreement, upon the
  effectiveness of this Agreement, except the Existing Defaults, no Default or Event of Default has
  occurred and is continuing.

                                             SECTION 7

                         CONDITIONS TO EFFECTIVENESS OF CERTAIN
                             PROVISIONS OF THIS AGREEMENT

          The terms and provisions of this Agreement will be effective immediately upon satisfaction
  of the following conditions precedent:

                 (a)    Agent’s receipt of this Agreement, duly authorized, executed and delivered
  by each Credit Party (including, without limitation, written evidence of appropriate corporate
  consents and resolutions);

                   (b)    Agent’s receipt of the Forbearance Guaranty;



                                                   9
  VP/#22827544.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20              Entered 11/17/20 20:55:26       Page 178 of 188




                 (c)    Agent’s receipt of a copy of (i) the form of non-disclosure agreement
  (“NDA”) to be executed by prospective purchasers, investors, or other Persons in connection with
  the Strategic Transaction, in form and substance acceptable to Agent, (ii) a detailed list of the
  Persons whom have executed and delivered a NDA, and (iii) a detailed list of the Persons to whom
  the Investment Banker has sent or intends to send the NDA;

                  (d)     Agent’s receipt of (i) a confidential information memorandum (“CIM”)
  relating to the Strategic Transaction, in form and substance acceptable to Agent, (ii) a detailed list
  of the Persons whom have received the CIM; and

                  (e)    Agent’s receipt of all fees and other amounts payable on or prior to the
  closing date of this Agreement, including all attorneys’, consultants’ and other professionals’ fees
  and expenses incurred by Agent or Lenders, if requested Agent.

                                              SECTION 8

                                         MISCELLANEOUS

         8.1.    Continuing Effect of Credit Agreement. Except as modified pursuant hereto, no
  other changes or modifications to the Credit Agreement or any other Financing Document are
  intended or implied by this Agreement and in all other respects the Credit Agreement and the other
  Financing Documents hereby are ratified and reaffirmed by all parties hereto as of the date hereof.
  To the extent of any conflict between the terms of this Agreement, the Credit Agreement and the
  other Financing Documents, the terms of this Agreement will govern and control. The Credit
  Agreement and this Agreement will be read and construed as one agreement.

          8.2.     Costs and Expenses. In addition to, and without in any way limiting, the
  obligations of Borrowers set forth in Section 12.14 of the Credit Agreement, each Borrower
  absolutely and unconditionally agrees to pay to Agent, on demand by Agent at any time, whether
  or not all or any of the transactions contemplated by this Agreement are consummated: all fees,
  costs and expenses incurred by Agent and any of its directors, officers, employees or agents
  (including, without limitation, fees, costs and expenses incurred of any counsel to Agent),
  regardless of whether Agent or any such other Person is a prevailing party, in connection with
  (a) the preparation, negotiation, execution, delivery or enforcement of this Agreement, the Credit
  Agreement, any Guarantee, the other Financing Documents and any agreements, documents or
  instruments contemplated hereby and thereby, and (b) any investigation, litigation or proceeding
  related to this Agreement, the Credit Agreement, any Guarantee or any other Financing Document
  or any act, omission, event or circumstance in any matter related to any of the foregoing.

          8.3.    Further Assurances. At Borrowers’ expense, the parties hereto will execute and
  deliver such additional documents and take such further action as may be necessary or desirable
  to effectuate the provisions and purposes of this Agreement.

         8.4.    Successors and Assigns; No Third-Party Beneficiaries. This Agreement will be
  binding upon and inure to the benefit of each of the parties hereto and their respective successors
  and assigns. No Person other than the parties hereto and, in the case of Sections 8.6 and 8.7 hereof,
  the Releasees, shall have any rights hereunder or be entitled to rely on this Agreement and all third-


                                                   10
  VP/#22827544.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20             Entered 11/17/20 20:55:26     Page 179 of 188




  party beneficiary rights (other than the rights of the Releasees under Sections 8.6 and 8.7 hereof)
  are hereby expressly disclaimed.

         8.5.    Survival of Representations, Warranties and Covenants. All representations,
  warranties, covenants and releases of each Borrower made in this Agreement or any other
  document furnished in connection with this Agreement will survive the execution and delivery of
  this Agreement, and no investigation by Agent or any Lender, or any closing, will affect the
  representations and warranties or the right of Agent and Lenders to rely upon them.

           8.6.    RELEASE.

             (a)   IN CONSIDERATION OF THE AGREEMENTS OF AGENT AND
  LENDERS CONTAINED HEREIN AND FOR OTHER GOOD AND VALUABLE
  CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
  ACKNOWLEDGED, EACH CREDIT PARTY, ON BEHALF OF ITSELF AND ITS
  SUCCESSORS AND ASSIGNS, AND ITS PRESENT AND FORMER SUBSIDIARIES,
  DIVISIONS AND PREDECESSORS (EACH CREDIT PARTY AND ALL SUCH OTHER
  PERSONS BEING HEREINAFTER REFERRED TO COLLECTIVELY AS THE “RELEASING
  PARTIES” AND INDIVIDUALLY AS A “RELEASING PARTY”), HEREBY ABSOLUTELY,
  UNCONDITIONALLY AND IRREVOCABLY RELEASES, REMISES AND FOREVER
  DISCHARGES AGENT, EACH LENDER, AND EACH OF THEIR RESPECTIVE
  SUCCESSORS AND ASSIGNS, AND THEIR RESPECTIVE PRESENT AND FORMER
  SUBSIDIARIES, DIVISIONS, PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES,
  TRUSTEES, AGENTS, INVESTMENT ADVISORS AND INVESTMENT MANAGERS,
  COLLATERAL MANAGERS, SERVICERS, AND COUNSEL (AGENT, LENDERS AND ALL
  SUCH OTHER PERSONS BEING HEREINAFTER REFERRED TO COLLECTIVELY AS
  THE “RELEASEES” AND INDIVIDUALLY AS A “RELEASEE”), OF AND FROM ANY AND
  ALL DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, DAMAGES AND ANY AND
  ALL OTHER CLAIMS, COUNTERCLAIMS, DEFENSES, RIGHTS OF SET-OFF, DEMANDS
  AND LIABILITIES WHATSOEVER (INDIVIDUALLY, A “CLAIM” AND COLLECTIVELY,
  “CLAIMS”) OF EVERY KIND AND NATURE, KNOWN OR UNKNOWN, SUSPECTED OR
  UNSUSPECTED, AT LAW OR IN EQUITY, WHICH ANY RELEASING PARTY OR ANY
  OF ITS SUCCESSORS, ASSIGNS, OR OTHER LEGAL REPRESENTATIVES MAY NOW OR
  HEREAFTER OWN, HOLD, HAVE OR CLAIM TO HAVE AGAINST THE RELEASEES OR
  ANY OF THEM FOR, UPON, OR BY REASON OF ANY CIRCUMSTANCE, ACTION,
  CAUSE OR THING WHATSOEVER WHICH ARISES AT ANY TIME ON OR PRIOR TO THE
  DATE OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, FOR OR ON
  ACCOUNT OF, OR IN RELATION TO, OR IN ANY WAY IN CONNECTION WITH THIS
  AGREEMENT, THE CREDIT AGREEMENT, ANY OF THE OTHER FINANCING
  DOCUMENTS OR ANY OF THE TRANSACTIONS HEREUNDER OR THEREUNDER.
  RELEASING PARTIES HEREBY REPRESENT TO THE RELEASEES THAT THEY HAVE
  NOT ASSIGNED OR TRANSFERRED ANY INTEREST IN ANY CLAIMS AGAINST ANY
  RELEASEE PRIOR TO THE DATE HEREOF.

            (b)  EACH CREDIT PARTY UNDERSTANDS, ACKNOWLEDGES AND
  AGREES THAT THE RELEASE SET FORTH ABOVE MAY BE PLEADED AS A FULL AND
  COMPLETE DEFENSE TO ANY CLAIM AND MAY BE USED AS A BASIS FOR AN

                                                  11
  VP/#22827544.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20             Entered 11/17/20 20:55:26      Page 180 of 188




  INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING WHICH MAY BE
  INSTITUTED, PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF
  SUCH RELEASE.

             (c)  EACH CREDIT PARTY AGREES THAT NO FACT, EVENT,
  CIRCUMSTANCE, EVIDENCE OR TRANSACTION WHICH COULD NOW BE ASSERTED
  OR WHICH MAY HEREAFTER BE DISCOVERED WILL AFFECT IN ANY MANNER THE
  FINAL, ABSOLUTE AND UNCONDITIONAL NATURE OF THE RELEASE SET FORTH
  ABOVE.

       8.7.   COVENANT NOT TO SUE. EACH RELEASING PARTY HEREBY
  ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY COVENANTS AND AGREES
  WITH AND IN FAVOR OF EACH RELEASEE THAT IT WILL NOT SUE (AT LAW, IN
  EQUITY, IN ANY REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASEE ON
  THE BASIS OF ANY CLAIM RELEASED, REMISED AND DISCHARGED BY ANY
  RELEASING PARTY PURSUANT TO SECTION 8.6 ABOVE. IF ANY RELEASING PARTY
  VIOLATES THE FOREGOING COVENANT, EACH CREDIT PARTY, FOR ITSELF AND ITS
  SUCCESSORS AND ASSIGNS, AND ITS PRESENT AND FORMER MEMBERS,
  MANAGERS,     SHAREHOLDERS,    AFFILIATES,  SUBSIDIARIES,   DIVISIONS,
  PREDECESSORS, DIRECTORS, OFFICERS, ATTORNEYS, EMPLOYEES, AGENTS,
  LEGAL REPRESENTATIVES AND OTHER REPRESENTATIVES, AGREES TO PAY, IN
  ADDITION TO SUCH OTHER DAMAGES AS ANY RELEASEE MAY SUSTAIN AS A
  RESULT OF SUCH VIOLATION, ALL ATTORNEYS’ FEES AND COSTS INCURRED BY
  ANY RELEASEE AS A RESULT OF SUCH VIOLATION.

          8.8. Severability. Any provision of this Agreement held by a court of competent
  jurisdiction to be invalid or unenforceable will not impair or invalidate the remainder of this
  Agreement.

         8.9.    Reviewed by Attorneys. Each Credit Party represents and warrants to Agent and
  Lenders that it (a) understands fully the terms of this Agreement and the consequences of the
  execution and delivery of this Agreement, (b) has been afforded an opportunity to discuss this
  Agreement with, and have this Agreement reviewed by, such attorneys and other persons as such
  Credit Party may wish, and (c) has entered into this Agreement and executed and delivered all
  documents in connection herewith of its own free will and accord and without threat, duress or
  other coercion of any kind by any Person. The parties hereto acknowledge and agree that neither
  this Agreement nor the other documents executed pursuant hereto will be construed more
  favorably in favor of one than the other based upon which party drafted the same, it being
  acknowledged that all parties hereto contributed substantially to the negotiation and preparation of
  this Agreement and the other documents executed pursuant hereto or in connection herewith.

          8.10. Disgorgement. If Agent or any Lender is, for any reason, compelled by a court or
  other tribunal of competent jurisdiction to surrender or disgorge any payment, interest or other
  consideration described hereunder to any person because the same is determined to be void or
  voidable as a preference, fraudulent conveyance, impermissible set-off or for any other reason,
  such indebtedness or part thereof intended to be satisfied by virtue of such payment, interest or
  other consideration will be revived and continue as if such payment, interest or other consideration

                                                  12
  VP/#22827544.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20              Entered 11/17/20 20:55:26      Page 181 of 188




  had not been received by Agent or such Lender, and Borrowers will be liable to, and will
  indemnify, defend and hold Agent or such Lender harmless for, the amount of such payment or
  interest surrendered or disgorged. The provisions of this Section will survive repayment of the
  Obligations or any termination of the Credit Agreement or any other Financing Document.

          8.11. Tolling of Statute of Limitations. Each and every statute of limitations or other
  applicable law, rule or regulation governing the time by which Agent must commence legal
  proceedings or otherwise take any action against any Credit Party with respect to any breach or
  default that exists on or prior to the expiration or termination of the Forbearance Period and arises
  under or in respect of the Credit Agreement or any other Financing Document shall be tolled during
  the Forbearance Period. Each Credit Party agrees, to the fullest extent permitted by law, not to
  include such period of time as a defense (whether equitable or legal) to any legal proceeding or
  other action by Agent in the exercise of its rights or remedies referred to in the immediately
  preceding sentence.

          8.12. Relationship. Each Credit Party agrees that the relationship between Agent and
  such Credit Party and between each Lender and Credit Party is that of creditor and debtor and not
  that of partners or joint venturers. This Agreement does not constitute a partnership agreement, or
  any other association between Agent and any Credit Party or between any Lender and any Credit
  Party. Each Credit Party acknowledges that Agent and each Lender has acted at all times only as
  a creditor to such Credit Party within the normal and usual scope of the activities normally
  undertaken by a creditor and in no event has Agent or any Lender attempted to exercise any control
  over such Credit Party or its business or affairs. Each Borrower further acknowledges that Agent
  and each Lender has not taken or failed to take any action under or in connection with its respective
  rights under the Credit Agreement or any of the other Financing Documents that in any way or to
  any extent has interfered with or adversely affected such Borrower’s ownership of Collateral.

           8.13. No Effect on Rights Under Subordination Agreements. Agent’s agreement
  pursuant to Section 3.2 of this Agreement shall not extend to any of Agent’s rights or remedies
  under any Subordination Agreement in favor of Agent governing the Subordinated Debt which
  may arise as a result of the Existing Defaults, it being understood that the Existing Defaults shall
  at all times constitute Events of Default for purposes of any applicable Subordination Agreement
  in favor of Agent, and Agent shall at all times be permitted to enforce all rights and remedies in
  respect thereof (including, without limitation, blocking payments to any holders of Subordinated
  Debt in accordance with the Subordination Agreement).

       8.14. Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL BE
  SUBJECT TO THE PROVISIONS REGARDING GOVERNING LAW AND SUBMISSION TO
  JURISDICTION SET FORTH IN SECTION 12.8 OF THE CREDIT AGREEMENT, AND
  SUCH PROVISIONS ARE HEREBY INCORPORATED HEREIN BY THIS REFERENCE,
  MUTATIS MUTANDIS.

           8.15.   Waivers.

             (a)  Mutual Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL
  RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
  RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE


                                                   13
  VP/#22827544.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20              Entered 11/17/20 20:55:26      Page 182 of 188




  BETWEEN AGENT OR ANY LENDER AND ANY BORROWER ARISING OUT OF,
  CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP
  ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR THE
  CREDIT AGREEMENT OR THE OTHER FINANCING DOCUMENTS OR THE
  TRANSACTIONS RELATED THERETO.

                  (b)     Waivers by Borrowers. Borrowers hereby waive any rights any Borrower
  may have upon payment in full of the Obligations to require Agent to terminate its security interest
  in the Collateral, other collateral or in any other property of any Borrower until termination of the
  Credit Agreement in accordance with its terms and the execution by each Borrower of an
  agreement indemnifying Agent from any loss or damage Agent may incur as the result of
  dishonored checks or other items of payment received by Agent from any Borrower or any account
  debtor and applied to the obligations and releasing and indemnifying, in the same manner as
  described in Section 8.6 of this Agreement, the Releasees from all claims arising on or before the
  date of such termination. Borrowers acknowledge that the foregoing waiver is a material
  inducement to Agent in entering into this Agreement and that Agent is relying upon the foregoing
  waiver in its future dealings with Borrowers.

          8.16. Counterparts. This Agreement may be executed and delivered via facsimile or
  email (in .pdf format) transmission with the same force and effect as if an original were executed
  and may be executed in any number of counterparts, but all of such counterparts shall together
  constitute but one and the same agreement.

                                    [signatures on following page]




                                                   14
  VP/#22827544.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 183 of 188
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 184 of 188
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 185 of 188
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20         Entered 11/17/20 20:55:26        Page 186 of 188




                             EXHIBIT A
                                TO
      FORBEARANCE AGREEMENT AND THIRD AMENDMENT TO CREDIT AND
                       SECURITY AGREEMENT


                                    Existing Events of Default

         1.     An Event of Default under Section 10.1(a)(iii) of the Credit Agreement as a result
  of Borrowers failure to satisfy the financial covenant set forth in Section 6.3 of the Credit
  Agreement in that they failed to not permit the Senior Net Leverage Ratio for the Defined Period
  ending November 30, 2019, to be greater than 5.00 to 1.00.

         2.      An Event of Default under Section 10.1(b) of the Credit Agreement as a result of
  Borrowers failure to give notice of the above described default in accordance with Section 4.9
  (Notice of Litigation and Defaults) of the Credit Agreement.

         3.     An Event of Default under Section 10.1(a)(iii) of the Credit Agreement as a result
  of Borrowers failure to satisfy the financial covenants set forth in Section 6.2 of the Credit
  Agreement in that they failed to not permit the Fixed Charge Coverage Ratio Ratio for the Defined
  Period ending December 31, 2019, to be less than 1.10 to 1.00 and Section 6.3 of the Credit
  Agreement in that they failed to not permit the Senior Net Leverage Ratio for the Defined Period
  ending December 31, 2019, to be greater than 5.00 to 1.00.

         2.      An Event of Default under Section 10.1(b) of the Credit Agreement as a result of
  Borrowers failure to give notice of the above described defaults in accordance with Section 4.9
  (Notice of Litigation and Defaults) of the Credit Agreement.




                                         Exhibit A – Page 1
  VP/#22827544.8
Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 187 of 188




                             EXHIBIT B
                                TO
      FORBEARANCE AGREEMENT AND THIRD AMENDMENT TO CREDIT AND
                       SECURITY AGREEMENT

                                        Budget

                                    [See Attached]




                                   Exhibit B – Page 1
  VP/#22827544.8
                                                                                         Case 20-32548-hdh7 Doc 27-2 Filed 11/17/20                         Entered 11/17/20 20:55:26            Page 188 of 188




     EMSI Consolidated
     Thirteen Week Cash Flow

     Forecast Week                                                1              2               3             4              5              6                  7              8             9             10             11           12            13              Total for the      Total For
     Week Beginning Date                                      24-Feb-20       2-Mar-20        9-Mar-20     16-Mar-20      23-Mar-20      30-Mar-20           6-Apr-20      13-Apr-20     20-Apr-20      27-Apr-20      4-May-20     11-May-20     18-May-20               13             Prior 13
     Week Ending Date                                         1-Mar-20        8-Mar-20       15-Mar-20     22-Mar-20      29-Mar-20       5-Apr-20          12-Apr-20      19-Apr-20     26-Apr-20      3-May-20      10-May-20     17-May-20     24-May-20          week period       week period

     Operating Receipts
        Insurance                                               2,135,719      2,257,787      2,346,366      1,917,717      1,104,489      2,559,855         1,166,439      1,204,957     1,614,743      2,211,530     1,193,471     1,304,021      1,684,898           22,701,990       22,653,789
        Employer Services                                       1,428,728        790,762        313,555        868,934      1,733,168        232,836           463,608        277,977     1,605,696        249,709       182,527       546,834        292,298            8,986,632        7,086,061
        Health Plan Services                                          -              -              -              -              -              -                 -              -             -              -             -             -              -                    -                -
        Other Receipts                                              1,058            -              -              -              -              -                 -              -             -              -             -             -              -                  1,058              (19)
     Total Operating Receipts                             A     3,565,504      3,048,549      2,659,921      2,786,652      2,837,657      2,792,691         1,630,047      1,482,934     3,220,439      2,461,239     1,375,997     1,850,855      1,977,196           31,689,679       29,739,831

     Operating Disbursements
            Payroll - Admin & Exam                              1,510,949         28,470      1,387,253            -        1,189,253        223,076          1,195,270       267,691     1,190,660        220,891     1,189,583       220,891      1,179,462            9,803,451
            Payroll Taxes                                         206,245          3,886        189,360            -          162,333         30,450            163,154        36,540       162,525         30,152       162,378        30,152        160,997            1,338,171
        Payroll and Benefits                              B     1,717,193         32,356      1,576,613            -        1,351,586        253,526          1,358,425       304,231     1,353,185        251,043     1,351,962       251,043      1,340,459           11,141,622       10,088,441
        Medical Insurance Funding                                  81,763         76,148         76,148         76,148         76,148         76,148             76,148        76,148        76,148         76,682        78,821        78,821         78,821            1,004,091        1,005,606
        401k                                                          -           39,075            -           39,075            -           39,075                -          39,075           -           39,075           -          39,075            -                234,449          290,880
        Healthcare Providers - Pro                                    -              -              -              -              -              -                  -             -             -              -             -             -              -                    -                -
        Contractor (1099)                                         882,011                       778,318                           -          753,757                -         904,509           -          920,404           -         920,404            -              5,159,403        5,168,984
        Federal, State, City Taxes                                    -              -              -              -              -            8,000                -             -             -              -             -         140,000            -                148,000            6,470
        Sales Taxes                                                   -           28,500                           -              -           28,500                -             -             -              -             -             -           28,500               85,500           74,877
        Medical Records Fee                                       743,953        426,717        526,717        726,717        526,717        521,456            517,948       517,948       317,948        518,693       421,669       521,669        521,669            6,809,824        7,277,773
        Postage Meters                                                500            500         26,000            500            500            500                500        26,000           500            500           500           500            500               57,500           73,159
        Travel & Expenses Reimbursement                            27,934         27,831         27,269         27,079         26,461         26,240             26,225        26,406        27,664         26,364        27,807        30,334         29,299              356,913          379,287
        Rent                                                      180,114                                      180,114                                                        180,114                                                                                      540,343          656,111
        Other Operating Disbursements                             458,620        498,569        422,591        374,229        379,822        334,568            387,977       381,638       339,480        359,731       275,537       322,093        399,841            4,934,698        5,207,585
     Total Operating Disbursements                              4,092,089      1,129,696      3,433,656      1,423,862      2,361,234      2,041,770          2,367,223     2,456,070     2,114,926      2,192,493     2,156,296     2,303,939      2,399,089    -      30,472,343       30,229,176
     Net Operating Cash Flow                                     (526,585)     1,918,853       (773,735)     1,362,789        476,423        750,921           (737,176)     (973,136)    1,105,512        268,746      (780,298)     (453,084)      (421,893)           1,217,336         (489,344)

     Non-Operating Receipts (Disbursements)
        Term Interest and Principal Payments                                     (25,693)           -              -                         (25,693)                                                      (24,837)                                                         (76,223)        (174,215)
        Revolver Interest Payments                                              (106,609)           -              -                        (113,167)                                                     (109,888)                                                       (329,664)        (360,465)
        Professional Firm Payments                                (16,000)                                                                   (16,000)                                                      (16,000)                                                         (48,000)         (49,946)
        CapEx                                     B                   -              -              -              -              -              -                  -             -              -             -             -             -              -                     -          (132,913)
        Other Non-Operating Disbursement          C                   -              -              -              -              -              -                  -             -              -         (50,000)          -             -              -                 (50,000)         (75,192)
        Other Non-Operating Receipt                                                                                                                                                                                                                                             -                -
     Total Non-Operating Receipts (Disbursements)                 (16,000)      (132,302)             0              0             0        (154,861)                0              0             0       (200,725)            0             0             0              (503,888)        (792,732)
     Net Cash Flow                                               (542,585)     1,786,551       (773,735)     1,362,789       476,423         596,060          (737,176)      (973,136)    1,105,512         68,021      (780,298)     (453,084)     (421,893)              713,449       (1,282,076)

     Beginning Cash Balance                               D      (506,645)           -              -              -              -              -                 -              -              -             -             -             -              -               (506,645)          66,709
        Adjusted Net Cash Flow                                   (542,585)     1,786,551       (773,735)     1,362,789        476,423        596,060          (737,176)      (973,136)     1,105,512        68,021      (780,298)     (453,084)      (421,893)             713,449       (1,282,076)
        Revolver Draw/(Payment)                           E     1,049,230     (1,786,551)       773,735     (1,362,789)      (476,423)      (596,060)          737,176        973,136     (1,105,512)      (68,021)      780,298       453,084        421,893             (206,804)         686,915
        Sponsor Funding Draw                                                                                                                                                                                                                                                   -                -
     Ending Cash Balance                                              -              -              -              -              -              -                 -              -             -              -             -             -              -      -               0        (528,453)

     Ending Revolver Balance                              E 18,623,477       16,836,926     17,610,661    16,247,872     15,771,449    15,175,389      15,912,566     16,885,702   15,780,189     15,712,168      16,492,466     16,945,550      17,367,443
     Ending Sponsor Funding Balance                       F            0              0              0              0             0              0               0             0             0               0              0              0               0 -
     Total Ending Availability                                   132,092      1,200,342         34,022       657,217        589,978       675,311          408,604        30,983      313,359         147,773        184,150          30,910        235,862      -
     Notes:
     A The timing of receipts are based on historical customer payment days and divisional DSO. Manual adjustments are made for known one-time payments or credits.
     B The CapEx total amounts shown under the Non-Operating Receipts (Disbursements) section relate only to capital expenditures paid to external vendors CDW. Capitalized software development costs are captured as part of the payroll and benefits total.
     C Other Non-Operating disbursements include estimates for severance payments.
     D The beginning book balance shown is a roll forward based on the actual book balance as at the most recently reconciled month-end. As such, month-end cash adjustments, such as reversing entries for voided checks, are not captured in the roll forward.
     E The model assumes cash dominion by Wells Fargo and sufficient borrowing availability during the periods shown based on revised availability limits under the Amendment to the Credit Agreement.
     F The Sponsor Funding Balance no longer includes the proceeds from the sale of the Waco location.




DRAFT - SUBJECT TO REVISION                                                                                                                                                                                                                                                                     2/25/2020
CONFIDENTIAL                                                                                                                                            1
